Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 2, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     2   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3    ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property.

     3    ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6    ARTICLE IV. COVENANTS OF SELLER      8   

SECTION 4.1

 

Protection of Title of Purchaser.

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     9   

SECTION 4.4

 

Indemnification.

     9    ARTICLE V. REPURCHASES      11   

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

     11   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     12    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     13   

SECTION 6.5

 

Amendment.

     14   

SECTION 6.6

 

Notices

     14   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties.

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     16   

SECTION 6.14

 

[Reserved]

     16    SCHEDULES   

Schedule A — Schedule of Receivables

     SCH-A-1   

Schedule B — Representations and Warranties from the Seller as to the
Receivables

     SCH-B-1   

 

i



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 2, 2011, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of June 2, 2011, by and among
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2011-3, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 15, 2011.

“Issuer” means AmeriCredit Automobile Receivables Trust 2011-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

 

1



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously

 

11



--------------------------------------------------------------------------------

with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By

 

 

 

Name:

 

Title:

AMERICREDIT FINANCIAL SERVICES,
INC., as Seller

By

 

 

 

Name:

 

Title:

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By

 

 

 

Name:

 

Title:

[Purchase Agreement]

 

17



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

424777480    431366368    431451699    431533710    431611912    431686567   
431765254    431918333    431991512    432064772 424934925    431366376   
431451707    431533777    431611920    431686583    431765346    431918440   
431991637    432064830 425979721    431366392    431451772    431533785   
431611953    431686591    431765353    431918457    431991728    432064905
426197257    431366426    431451822    431533793    431611995    431686609   
431765379    431918523    431991744    432064939 426248282    431366467   
431451855    431533801    431612027    431686690    431765403    431918572   
431991785    432064954 426318945    431366517    431451871    431533959   
431612142    431686757    431765445    431918671    431991876    432064970
426539029    431366590    431451939    431533983    431612159    431687227   
431765486    431918689    431991967    432064988 426638169    431366624   
431452192    431533991    431612167    431687243    431765585    431918697   
431991975    432065035 426670956    431366640    431452259    431534023   
431612175    431687268    431765643    431918721    431992064    432065084
426713673    431366715    431452390    431534064    431612183    431687276   
431765684    431918796    431992163    432065274 426847489    431366723   
431452408    431534080    431612233    431687375    431765775    431918804   
431992213    432065290 426865887    431366756    431452671    431534221   
431612241    431687383    431765791    431918812    431992221    432065340
426892709    431366764    431452705    431534262    431612282    431687441   
431765809    431918895    431992288    432065357 426949889    431366822   
431452754    431534270    431612316    431687557    431765858    431918903   
431992346    432065381 426970356    431366830    431452820    431534304   
431612407    431687573    431765874    431918937    431992452    432065423
426977120    431366889    431452895    431534312    431612423    431687706   
431765882    431918952    431992478    432066009 427047352    431366962   
431452952    431534403    431612506    431687722    431765890    431919489   
431992486    432066108 427084389    431366996    431452960    431534445   
431612530    431687755    431765916    431919505    431992510    432066116
427107495    431367028    431452986    431534452    431612589    431687771   
431765965    431919554    431992528    432066165 427130364    431367283   
431453018    431534460    431612696    431687789    431765981    431919604   
431992718    432066181 427235734    431367325    431453125    431534486   
431612761    431687797    431766013    431919638    431992767    432066199
427268883    431367341    431453141    431534536    431612795    431687839   
431766039    431919646    431992825    432066207 427276761    431367382   
431453174    431534569    431612803    431687896    431766112    431919653   
431992833    432066215 427298518    431367416    431453240    431534635   
431612837    431687912    431766146    431919661    431992890    432066223
427343009    431367457    431453273    431534668    431612860    431687920   
431766260    431919729    431992932    432066231 427418918    431367465   
431453356    431534767    431612894    431687987    431766294    431919760   
431992999    432066280 427511605    431367473    431453398    431534817   
431612969    431688100    431766336    431919810    431993005    432066298
427525027    431367507    431453414    431534940    431612977    431688134   
431766369    431919836    431993070    432066355 427531256    431367564   
431453497    431534965    431613017    431688175    431766377    431919901   
431993104    432066389 427584925    431367580    431453505    431535020   
431613140    431688324    431766385    431919919    431993138    432066462
427603485    431367606    431453547    431535061    431613199    431688340   
431766419    431919950    431993179    432066520 427608542    431367671   
431453562    431535145    431613272    431688373    431766427    431919976   
431993195    432066553 427618400    431367689    431453620    431535152   
431613322    431688399    431766443    431920024    431993237    432066561
427619937    431367697    431453703    431535160    431613330    431688456   
431766492    431920057    431993245    432066587 427650932    431367705   
431453729    431535178    431613348    431688472    431766567    431920081   
431993252    432066637 427674858    431367754    431453877    431535236   
431613389    431688522    431766625    431920107    431993377    432066660
427688213    431367804    431454040    431535293    431613462    431688530   
431766674    431920172    431993385    432066678 427707104    431367820   
431454065    431535301    431613496    431688597    431766682    431920198   
431993401    432066710 427755517    431367903    431454131    431535368   
431613793    431688720    431766690    431920271    431993435    432066751
427794771    431367911    431454149    431535434    431613801    431688746   
431766732    431920354    431993450    432066769 427835434    431367994   
431454164    431535459    431613843    431688779    431766781    431920362   
431993492    432066843 427841655    431368034    431454206    431535467   
431613926    431688811    431766799    431920388    431993542    432066868
427846381    431368091    431454214    431535525    431613934    431688829   
431766807    431920446    431993740    432066876 427861976    431368158   
431454222    431535533    431614007    431688878    431766823    431920487   
431993799    432066884 427902598    431368299    431454289    431535574   
431614023    431688886    431766849    431920503    431993807    432066892
427903869    431368380    431454305    431535665    431614205    431689009   
431766856    431920552    431993823    432066900 427934641    431368430   
431454362    431535707    431614270    431689033    431766864    431920636   
431993955    432066926 427938527    431368497    431454453    431535749   
431614304    431689041    431766898    431920644    431993963    432066959
427945365    431368570    431454461    431535764    431614403    431689132   
431766948    431920693    431993971    432067023 427963616    431368588   
431454511    431535772    431614460    431689280    431766955    431920792   
431994029    432067049 427989892    431368612    431454578    431535863   
431614510    431689363    431767037    431920800    431994060    432067064
427991914    431368653    431454594    431535913    431614536    431689439   
431767193    431920818    431994086    432067171 427999263    431368679   
431454610    431535954    431614585    431689447    431767227    431920826   
431994243    432067221 428004915    431368695    431454636    431536028   
431614593    431689538    431767250    431920875    431994284    432067239
428008544    431368810    431454644    431536135    431614601    431689645   
431767292    431921501    431994342    432067270 428012223    431368836   
431454651    431536143    431614700    431689678    431767334    431921543   
431994391    432067296 428052039    431368919    431454693    431536150   
431614767    431689702    431767342    431921584    431994409    432067312
428096838    431368968    431454727    431536176    431614809    431689744   
431767367    431921634    431994524    432067338 428111900    431369032   
431454743    431536200    431614825    431689819    431767417    431921667   
431994573    432067411 428122980    431369040    431454768    431536226   
431614833    431689835    431767599    431921675    431994581    432067429
428137384    431369057    431454792    431536234    431614858    431689850   
431767664    431921717    431994599    432067486 428153902    431369198   
431454800    431536242    431614874    431689959    431767680    431921725   
431994664    432067627 428155048    431369230    431454867    431536317   
431614882    431689975    431767722    431921741    431994672    432067650
428164958    431369313    431454883    431536374    431614940    431690007   
431767748    431921766    431994714    432067718 428195333    431369339   
431454891    431536382    431615012    431690015    431767862    431921816   
431994722    432067734 428204770    431369388    431454925    431536390   
431615087    431690023    431767896    431921824    431994771    432067775
428221345    431369446    431454958    431536515    431615152    431690072   
431767904    431921832    431994805    432067791 428237242    431369487   
431454982    431536549    431615160    431690106    431767912    431921840   
431994821    432067817 428238547    431369529    431455153    431536564   
431615210    431690114    431767987    431921857    431994912    432067866
428278972    431369560    431455161    431536572    431615236    431690148   
431767995    431921873    431994920    432067940 428287460    431369669   
431455203    431536580    431615319    431690197    431768001    431921915   
431994961    432067957 428288690    431369727    431455211    431536598   
431615327    431690205    431768068    431921964    431995000    432068005
428292460    431369792    431455286    431536606    431615384    431690221   
431768084    431921980    431995034    432068054

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432136240    445620446    445636764    445653108    445669336    445685613   
445701907    445718133    445734387    445750623 432136257    445620453   
445636772    445653116    445669344    445685621    445701915    445718141   
445734395    445750631 432136356    445620461    445636780    445653124   
445669351    445685639    445701923    445718158    445734403    445750649
432136364    445620479    445636798    445653132    445669369    445685647   
445701931    445718166    445734411    445750656 432136380    445620487   
445636806    445653140    445669377    445685654    445701949    445718174   
445734429    445750664 432136398    445620495    445636814    445653157   
445669385    445685662    445701956    445718182    445734437    445750672
432136430    445620503    445636822    445653165    445669393    445685670   
445701964    445718190    445734445    445750680 432136554    445620511   
445636830    445653173    445669401    445685688    445701972    445718208   
445734452    445750698 432136562    445620529    445636848    445653181   
445669419    445685696    445701980    445718216    445734460    445750706
432136588    445620537    445636855    445653199    445669427    445685704   
445701998    445718224    445734478    445750714 432136620    445620545   
445636863    445653207    445669435    445685712    445702004    445718232   
445734486    445750722 432136638    445620552    445636871    445653215   
445669443    445685720    445702012    445718240    445734494    445750730
432136968    445620560    445636889    445653223    445669450    445685738   
445702020    445718257    445734502    445750748 432136976    445620578   
445636897    445653231    445669468    445685746    445702038    445718265   
445734510    445750755 432137032    445620586    445636905    445653249   
445669476    445685753    445702046    445718273    445734528    445750763
432137065    445620594    445636913    445653256    445669484    445685761   
445702053    445718281    445734536    445750771 432137099    445620602   
445636921    445653264    445669492    445685779    445702061    445718299   
445734544    445750789 432137149    445620610    445636939    445653272   
445669500    445685787    445702079    445718307    445734551    445750797
432137206    445620628    445636947    445653280    445669518    445685795   
445702087    445718315    445734569    445750805 432137289    445620636   
445636954    445653298    445669526    445685803    445702095    445718323   
445734577    445750813 432137297    445620644    445636962    445653306   
445669534    445685811    445702103    445718331    445734585    445750821
432137362    445620651    445636970    445653314    445669542    445685829   
445702111    445718349    445734593    445750839 432137404    445620669   
445636988    445653322    445669559    445685837    445702129    445718356   
445734601    445750847 432137479    445620677    445636996    445653330   
445669567    445685845    445702137    445718364    445734619    445750854
432137586    445620685    445637002    445653348    445669575    445685852   
445702145    445718372    445734627    445750862 432137610    445620693   
445637010    445653355    445669583    445685860    445702152    445718380   
445734635    445750870 432137693    445620701    445637028    445653363   
445669591    445685878    445702160    445718398    445734643    445750888
432137719    445620719    445637036    445653371    445669609    445685886   
445702178    445718406    445734650    445750896 432137727    445620727   
445637044    445653389    445669617    445685894    445702186    445718414   
445734668    445750904 432137743    445620735    445637051    445653397   
445669625    445685902    445702194    445718422    445734676    445750912
432137750    445620743    445637069    445653405    445669633    445685910   
445702202    445718430    445734684    445750920 432137784    445620750   
445637077    445653413    445669641    445685928    445702210    445718448   
445734692    445750938 432137800    445620768    445637085    445653421   
445669658    445685936    445702228    445718455    445734700    445750946
432137826    445620776    445637093    445653439    445669666    445685944   
445702236    445718463    445734718    445750953 432137834    445620784   
445637101    445653447    445669674    445685951    445702244    445718471   
445734726    445750961 432137859    445620792    445637119    445653454   
445669682    445685969    445702251    445718489    445734734    445750979
432137875    445620800    445637127    445653462    445669690    445685977   
445702269    445718497    445734742    445750987 432137883    445620818   
445637135    445653470    445669708    445685985    445702277    445718505   
445734759    445750995 432137941    445620826    445637143    445653488   
445669716    445685993    445702285    445718513    445734767    445751001
432137958    445620834    445637150    445653496    445669724    445686009   
445702293    445718521    445734775    445751019 432138022    445620842   
445637168    445653504    445669732    445686017    445702301    445718539   
445734783    445751027 432138154    445620859    445637176    445653512   
445669740    445686025    445702319    445718547    445734791    445751035
432138196    445620867    445637184    445653520    445669757    445686033   
445702327    445718554    445734809    445751043 432138204    445620875   
445637192    445653538    445669765    445686041    445702335    445718562   
445734817    445751050 432138212    445620883    445637218    445653546   
445669773    445686058    445702343    445718570    445734825    445751068
432138238    445620891    445637226    445653553    445669781    445686066   
445702350    445718588    445734833    445751076 432138279    445620909   
445637234    445653561    445669799    445686074    445702368    445718596   
445734841    445751084 432138287    445620917    445637242    445653579   
445669807    445686082    445702376    445718604    445734858    445751092
432138337    445620925    445637259    445653587    445669815    445686090   
445702384    445718612    445734866    445751100 432138444    445620933   
445637267    445653595    445669823    445686108    445702392    445718620   
445734874    445751118 432138493    445620941    445637275    445653603   
445669831    445686116    445702400    445718638    445734882    445751126
432138543    445620958    445637283    445653611    445669849    445686124   
445702418    445718646    445734890    445751134 432138550    445620966   
445637291    445653629    445669864    445686132    445702426    445718653   
445734908    445751142 432138600    445620974    445637309    445653637   
445669872    445686140    445702434    445718661    445734916    445751159
432138618    445620982    445637317    445653645    445669880    445686157   
445702442    445718679    445734924    445751167 432138634    445620990   
445637325    445653652    445669898    445686165    445702459    445718687   
445734932    445751175 432138717    445621006    445637333    445653660   
445669906    445686173    445702467    445718695    445734940    445751183
432138758    445621014    445637341    445653678    445669914    445686181   
445702475    445718703    445734957    445751191 432138824    445621022   
445637358    445653686    445669922    445686199    445702483    445718711   
445734965    445751209 432138832    445621030    445637366    445653694   
445669930    445686207    445702491    445718729    445734973    445751217
432138865    445621048    445637374    445653702    445669948    445686215   
445702509    445718737    445734981    445751225 432138899    445621055   
445637382    445653710    445669955    445686223    445702517    445718745   
445734999    445751233 432138980    445621063    445637390    445653728   
445669963    445686231    445702525    445718752    445735004    445751241
432139087    445621071    445637408    445653736    445669971    445686249   
445702533    445718760    445735012    445751258 432139129    445621089   
445637416    445653744    445669989    445686256    445702541    445718778   
445735020    445751266 432139202    445621097    445637424    445653751   
445669997    445686264    445702558    445718786    445735038    445751274
432139699    445621105    445637432    445653769    445670003    445686272   
445702566    445718794    445735046    445751282 432139764    445621113   
445637440    445653777    445670011    445686280    445702574    445718802   
445735053    445751290 432139822    445621121    445637457    445653785   
445670029    445686298    445702582    445718810    445735061    445751308
432139863    445621139    445637465    445653793    445670037    445686306   
445702590    445718828    445735079    445751316 432139871    445621147   
445637473    445653801    445670045    445686314    445702608    445718836   
445735087    445751324 432139897    445621154    445637481    445653819   
445670052    445686322    445702616    445718844    445735095    445751332
432139905    445621162    445637499    445653827    445670060    445686330   
445702624    445718851    445735103    445751340



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428300537    431369834    431455294    431536614    431615475    431690262   
431768100    431922012    431995083    432068062 428307292    431369867   
431455328    431536788    431615491    431690296    431768167    431922053   
431995091    432068096 428308100    431369917    431455385    431536820   
431615525    431690346    431768175    431922061    431995109    432068104
428311161    431370030    431455393    431536911    431615558    431690361   
431768209    431922145    431995117    432068146 428313456    431370055   
431455435    431536960    431615574    431690387    431768241    431922251   
431995125    432068179 428313795    431370113    431455443    431536978   
431615582    431690734    431768258    431922269    431995133    432068211
428319651    431370170    431455450    431537018    431615632    431690817   
431768266    431922277    431995158    432068237 428322465    431370220   
431455518    431537059    431615640    431690825    431768274    431922442   
431995182    432068302 428325245    431370311    431455542    431537141   
431615798    431690833    431768282    431922467    431995281    432068401
428331748    431370378    431455609    431537174    431615863    431690858   
431768316    431922632    431995307    432068427 428333793    431370410   
431455633    431537331    431615921    431690874    431768332    431922673   
431995315    432068526 428336309    431370477    431455674    431537380   
431616002    431690882    431768373    431922715    431995349    432068534
428340640    431370519    431455682    431537406    431616010    431691039   
431768381    431922749    431995406    432068591 428342612    431370634   
431455690    431537430    431616036    431691070    431768415    431922780   
431995414    432068609 428346050    431370642    431455765    431537448   
431616085    431691088    431768431    431922889    431995455    432068658
428347280    431370675    431455856    431537596    431616093    431691104   
431768472    431922897    431995463    432068674 428351274    431370691   
431455864    431537604    431616150    431691146    431768506    431922921   
431995521    432068690 428352058    431370709    431455906    431537612   
431616200    431691153    431768597    431922939    431995547    432068773
428359269    431370824    431455922    431537653    431616218    431691245   
431768605    431922988    431995562    432068807 428362669    431370832   
431455997    431537778    431616267    431691252    431768647    431923002   
431995588    432068815 428372338    431370915    431456037    431537786   
431616275    431691328    431768738    431923010    431995604    432068872
428377055    431371004    431456086    431537836    431616341    431691344   
431768787    431923093    431995646    432068898 428378996    431371038   
431456128    431537877    431616366    431691351    431768928    431923135   
431995661    432068963 428381297    431371053    431456136    431537901   
431616424    431691393    431768936    431923150    431995711    432069003
428383376    431371152    431456169    431537943    431616432    431691401   
431768969    431923168    431995794    432069029 428391023    431371202   
431456177    431537992    431616473    431691575    431768985    431923176   
431995802    432069045 428394183    431371236    431456318    431538040   
431616515    431691583    431769140    431923333    431995869    432069086
428394233    431371277    431456359    431538107    431616523    431691658   
431769173    431923366    431995877    432069110 428395420    431371319   
431456391    431538149    431616556    431691781    431769199    431923374   
431996016    432069185 428397806    431371343    431456425    431538180   
431616572    431691807    431769249    431923457    431996065    432069359
428399430    431371533    431456441    431538214    431616606    431691823   
431769298    431923499    431996115    432069367 428405179    431371731   
431456474    431538297    431616648    431691849    431769520    431923531   
431996123    432069391 428406623    431371855    431456557    431538420   
431616721    431691856    431769579    431923556    431996180    432069441
428408371    431371939    431456599    431538735    431616739    431691864   
431769611    431923655    431996305    432069466 428408926    431371988   
431456813    431538743    431616788    431691971    431769819    431923663   
431996339    432069482 428415889    431371996    431457183    431538768   
431616796    431692029    431769850    431923721    431996347    432069581
428416085    431372069    431457308    431538784    431616820    431692045   
431769918    431923812    431996370    432069649 428425094    431372077   
431457449    431538883    431616838    431692052    431769926    431923820   
431996511    432069656 428427272    431372119    431457472    431539055   
431616887    431692060    431769942    431923861    431996560    432069664
428445753    431372135    431457563    431539063    431616929    431692102   
431769975    431923903    431996578    432069680 428449060    431372176   
431457571    431539071    431617091    431692185    431769991    431923911   
431996586    432069946 428453583    431372184    431457605    431539089   
431617158    431692201    431770080    431923929    431996685    432069961
428455158    431372283    431457639    431539238    431617182    431692227   
431770098    431923952    431996701    432069987 428455307    431372366   
431457647    431539287    431617190    431692318    431770106    431923960   
431996743    432070027 428461180    431372382    431457654    431539386   
431617208    431692391    431770114    431923978    431996818    432070068
428462501    431372390    431457696    431539451    431617224    431692417   
431770171    431924018    431996925    432070076 428463822    431372416   
431457704    431539477    431617307    431692441    431770221    431924026   
431996966    432070167 428473045    431372465    431457746    431539493   
431617422    431692490    431770247    431924034    431996974    432070175
428484216    431372507    431457761    431539527    431617463    431692508   
431770288    431924059    431997006    432070209 428484562    431372549   
431457894    431539543    431617497    431692771    431770312    431924067   
431997048    432070225 428486138    431372564    431457902    431539592   
431617521    431692813    431770379    431924075    431997113    432070308
428486336    431372655    431457910    431539675    431617554    431692904   
431770429    431924133    431997121    432070381 428494025    431372689   
431457928    431539709    431617562    431693431    431770494    431924166   
431997204    432070399 428499065    431372747    431458074    431539758   
431617588    431693480    431770510    431924182    431997253    432070464
428503155    431372762    431458173    431539774    431617620    431693522   
431770791    431924240    431997279    432070506 428503668    431372796   
431458223    431539782    431617711    431693613    431770874    431924323   
431997287    432070530 428506075    431372879    431458272    431539816   
431617794    431693738    431770940    431924356    431997329    432070704
428511851    431372952    431458322    431539915    431617836    431693753   
431770973    431924364    431997337    432070746 428513642    431372978   
431458355    431539956    431617877    431693860    431770981    431924406   
431997386    432070787 428514178    431372994    431458421    431539964   
431617984    431693944    431770999    431924422    431997394    432070803
428514731    431373141    431458439    431540061    431618099    431694066   
431771013    431924448    431997493    432070886 428515167    431373166   
431458462    431540087    431618107    431694074    431771047    431924554   
431997501    432070944 428524490    431373208    431458470    431540095   
431618172    431694108    431771203    431924570    431997519    432070977
428541999    431373224    431458504    431540111    431618198    431694249   
431771260    431924588    431997642    432071025 428542344    431373448   
431458579    431540129    431618206    431694298    431771278    431924596   
431997659    432071090 428544621    431373455    431458587    431540137   
431618230    431694306    431771294    431924752    431997667    432071116
428547889    431373539    431458595    431540160    431618248    431694447   
431771310    431924851    431997717    432071124 428548705    431373547   
431458645    431540178    431618271    431694470    431771476    431924927   
431997725    432071132 428549133    431373570    431458660    431540186   
431618446    431694538    431771567    431924950    431997733    432071231
428551212    431373588    431458678    431540210    431618453    431694546   
431771591    431925114    431997808    432071280 428555932    431373661   
431458777    431540509    431618503    431694561    431771633    431925155   
431997816    432071355 428558878    431373695    431458827    431540525   
431618594    431694587    431771724    431925163    431997840    432071371
428561351    431373810    431458835    431540566    431618693    431694603   
431771740    431925189    431997931    432071405

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432139962    445621170    445637507    445653843    445670078    445686348   
445702632    445718869    445735111    445751357 432140002    445621188   
445637515    445653850    445670086    445686355    445702640    445718877   
445735129    445751365 432140127    445621196    445637523    445653868   
445670094    445686363    445702657    445718885    445735137    445751373
432140135    445621204    445637531    445653876    445670102    445686371   
445702665    445718893    445735145    445751381 432140184    445621212   
445637549    445653884    445670110    445686389    445702673    445718901   
445735152    445751399 432140275    445621220    445637556    445653892   
445670128    445686397    445702681    445718919    445735160    445751407
432140283    445621238    445637564    445653900    445670136    445686405   
445702699    445718927    445735178    445751415 432140309    445621246   
445637572    445653918    445670144    445686413    445702707    445718935   
445735186    445751423 432140333    445621253    445637580    445653926   
445670151    445686421    445702715    445718943    445735194    445751431
432140408    445621261    445637598    445653934    445670169    445686439   
445702723    445718950    445735202    445751449 432140424    445621279   
445637606    445653942    445670177    445686447    445702731    445718968   
445735210    445751456 432140564    445621287    445637622    445653959   
445670185    445686454    445702749    445718976    445735228    445751464
432140689    445621295    445637630    445653967    445670193    445686462   
445702756    445718984    445735236    445751472 432140697    445621303   
445637648    445653975    445670201    445686470    445702764    445718992   
445735244    445751480 432140721    445621311    445637655    445653983   
445670219    445686488    445702772    445719008    445735251    445751498
432140820    445621329    445637663    445653991    445670227    445686496   
445702780    445719016    445735269    445751506 432140952    445621337   
445637671    445654007    445670235    445686504    445702798    445719024   
445735277    445751514 432140986    445621345    445637689    445654015   
445670243    445686512    445702806    445719032    445735285    445751522
432141216    445621352    445637697    445654023    445670250    445686520   
445702814    445719040    445735293    445751530 432141315    445621360   
445637705    445654031    445670268    445686538    445702822    445719057   
445735301    445751548 432141349    445621378    445637713    445654049   
445670276    445686546    445702830    445719065    445735319    445751555
432141406    445621386    445637721    445654056    445670284    445686553   
445702848    445719073    445735327    445751563 432141414    445621394   
445637739    445654064    445670292    445686561    445702855    445719081   
445735335    445751571 432141422    445621402    445637747    445654072   
445670300    445686579    445702863    445719099    445735343    445751589
432141463    445621410    445637754    445654080    445670318    445686587   
445702871    445719107    445735350    445751597 432141521    445621428   
445637762    445654098    445670326    445686595    445702889    445719115   
445735368    445751605 432141554    445621436    445637770    445654106   
445670334    445686603    445702897    445719123    445735376    445751613
432141596    445621444    445637788    445654114    445670342    445686611   
445702905    445719131    445735384    445751621 432141612    445621451   
445637796    445654122    445670359    445686629    445702913    445719149   
445735392    445751639 432141679    445621469    445637804    445654130   
445670367    445686637    445702921    445719156    445735400    445751647
432141729    445621477    445637812    445654148    445670375    445686645   
445702939    445719164    445735418    445751654 432141745    445621485   
445637820    445654155    445670383    445686652    445702947    445719172   
445735426    445751662 432141760    445621493    445637838    445654163   
445670391    445686660    445702954    445719180    445735434    445751670
432141786    445621501    445637846    445654171    445670409    445686678   
445702962    445719198    445735442    445751688 432141802    445621519   
445637853    445654189    445670417    445686686    445702970    445719206   
445735459    445751696 432141828    445621527    445637861    445654197   
445670425    445686694    445702988    445719214    445735467    445751704
432141836    445621535    445637879    445654205    445670433    445686702   
445702996    445719222    445735475    445751712 432141851    445621543   
445637887    445654213    445670441    445686710    445703002    445719230   
445735483    445751720 432141885    445621550    445637895    445654221   
445670458    445686728    445703010    445719248    445735491    445751738
432141901    445621568    445637903    445654239    445670466    445686736   
445703028    445719255    445735509    445751746 432141976    445621576   
445637911    445654247    445670474    445686744    445703036    445719263   
445735517    445751753 432142008    445621584    445637929    445654254   
445670482    445686751    445703044    445719271    445735525    445751761
432142016    445621592    445637937    445654262    445670490    445686769   
445703051    445719289    445735533    445751779 432142024    445621600   
445637945    445654270    445670508    445686777    445703069    445719297   
445735541    445751787 432142123    445621626    445637952    445654288   
445670516    445686785    445703077    445719305    445735558    445751795
432142131    445621634    445637960    445654296    445670524    445686793   
445703085    445719313    445735566    445751803 432142149    445621642   
445637978    445654304    445670532    445686801    445703093    445719321   
445735574    445751811 432142156    445621659    445637986    445654312   
445670540    445686819    445703101    445719339    445735582    445751829
432142222    445621667    445637994    445654320    445670557    445686827   
445703119    445719347    445735590    445751837 432142263    445621675   
445638000    445654338    445670565    445686835    445703127    445719354   
445735608    445751845 432142321    445621683    445638018    445654346   
445670573    445686843    445703135    445719362    445735616    445751852
432142354    445621691    445638026    445654353    445670581    445686850   
445703143    445719370    445735624    445751860 432142404    445621709   
445638034    445654361    445670599    445686868    445703150    445719388   
445735632    445751878 432142412    445621717    445638042    445654379   
445670607    445686876    445703168    445719396    445735640    445751886
432142438    445621725    445638059    445654387    445670615    445686884   
445703176    445719404    445735657    445751894 432142511    445621733   
445638067    445654395    445670623    445686892    445703184    445719412   
445735665    445751902 432142537    445621741    445638075    445654403   
445670631    445686900    445703192    445719420    445735673    445751910
432142545    445621758    445638083    445654411    445670649    445686918   
445703200    445719438    445735681    445751928 432142578    445621766   
445638091    445654429    445670656    445686926    445703218    445719446   
445735699    445751936 432142602    445621774    445638109    445654437   
445670664    445686934    445703226    445719453    445735707    445751944
432142669    445621782    445638117    445654445    445670672    445686942   
445703234    445719461    445735715    445751951 432142719    445621790   
445638125    445654452    445670680    445686959    445703242    445719479   
445735723    445751969 432142735    445621808    445638133    445654460   
445670698    445686967    445703259    445719487    445735731    445751977
432142743    445621816    445638141    445654478    445670706    445686975   
445703267    445719495    445735749    445751985 432142818    445621824   
445638158    445654486    445670714    445686983    445703275    445719503   
445735756    445751993 432142826    445621832    445638166    445654494   
445670722    445686991    445703283    445719511    445735764    445752009
432142842    445621840    445638174    445654502    445670730    445687007   
445703291    445719529    445735772    445752017 432142875    445621857   
445638182    445654510    445670748    445687015    445703309    445719537   
445735780    445752025 432142925    445621865    445638190    445654528   
445670755    445687023    445703317    445719545    445735798    445752033
432142958    445621873    445638208    445654536    445670763    445687031   
445703325    445719552    445735806    445752041 432142982    445621881   
445638216    445654544    445670771    445687049    445703333    445719560   
445735814    445752058 432143030    445621899    445638224    445654551   
445670789    445687056    445703341    445719578    445735822    445752066
432143105    445621907    445638232    445654569    445670797    445687064   
445703358    445719586    445735830    445752074



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428566566    431373844    431458843    431540574    431618776    431694629   
431771781    431925262    431997949    432071645 428571822    431373885   
431458926    431540590    431618792    431694694    431771807    431925353   
431997964    432071686 428572861    431373919    431458942    431540608   
431618818    431694702    431771815    431925429    431997998    432071694
428573919    431373927    431458959    431540616    431618834    431694710   
431771922    431925437    431998004    432071728 428574511    431374008   
431458975    431540657    431618867    431694777    431772029    431925460   
431998061    432071850 428577043    431374024    431458991    431540756   
431618875    431694793    431772052    431925478    431998111    432071868
428583710    431374107    431459015    431540905    431619279    431694819   
431772102    431925577    431998160    432071876 428588354    431374131   
431459072    431540921    431619287    431694835    431772110    431925635   
431998251    432071892 428590095    431374313    431459148    431540988   
431619378    431694918    431772136    431925809    431998293    432071918
428590640    431374354    431459221    431541010    431619402    431694967   
431772144    431925825    431998343    432071991 428599393    431374479   
431459239    431541150    431619436    431695055    431772177    431925833   
431998350    432072049 428600571    431374487    431459254    431541168   
431619469    431695196    431772185    431925874    431998426    432072056
428611073    431374511    431459262    431541259    431619485    431695212   
431772193    431926021    431998459    432072064 428611628    431374545   
431459296    431541424    431619550    431695279    431772243    431926047   
431998467    432072072 428612899    431374552    431459353    431541440   
431619634    431695287    431772250    431926062    431998475    432072114
428617732    431374586    431459387    431541481    431619642    431695337   
431772300    431926088    431998491    432072189 428625909    431374750   
431459429    431541499    431619683    431695451    431772334    431926096   
431998517    432072288 428626352    431374768    431459510    431541580   
431619709    431695485    431772458    431926161    431998624    432072320
428628036    431374792    431459536    431541606    431619717    431695535   
431772516    431926179    431998657    432072361 428640767    431374826   
431459932    431541630    431619774    431695550    431772524    431926203   
431998764    432072395 428650212    431374909    431460005    431541762   
431619790    431695576    431772557    431926211    431998780    432072510
428651061    431374941    431460047    431541846    431619857    431695592   
431772581    431926252    431998830    432072551 428651905    431374982   
431460112    431541937    431619873    431695626    431772599    431926377   
431998905    432072650 428653315    431375021    431460179    431542018   
431620087    431695667    431772623    431926385    431998913    432072767
428654453    431375070    431460203    431542042    431620129    431695675   
431772722    431926419    431998939    432072783 428656664    431375179   
431460252    431542067    431620186    431695717    431772839    431926476   
431998954    432072817 428667489    431375229    431460286    431542083   
431620293    431695725    431773001    431926500    431998970    432072874
428672190    431375245    431460500    431542091    431620327    431695733   
431773068    431926575    431999036    432072940 428687479    431375310   
431460633    431542125    431620376    431695774    431773092    431926641   
431999077    432072957 428694566    431375328    431460849    431542158   
431620392    431695824    431773100    431926666    431999085    432072965
428702898    431375351    431460914    431542240    431620400    431695857   
431773142    431926682    431999135    432072999 428706188    431375393   
431460963    431542273    431620525    431695949    431773209    431926716   
431999192    432073005 428709919    431375450    431461128    431542299   
431620541    431696053    431773225    431926740    431999234    432073021
428712020    431375492    431461151    431542380    431620558    431696103   
431773241    431926765    431999242    432073138 428718266    431375526   
431461177    431542471    431621101    431696129    431773266    431926799   
431999259    432073161 428721039    431375674    431461276    431542539   
431621143    431696137    431773381    431926930    431999275    432073187
428725212    431375732    431461334    431542547    431621309    431696152   
431773415    431926989    431999317    432073211 428725220    431375773   
431461391    431542554    431621333    431696244    431773472    431927037   
431999325    432073229 428726020    431375955    431461458    431542729   
431621432    431696277    431773522    431927276    431999424    432073260
428736888    431376037    431461474    431542778    431621549    431696434   
431773696    431927292    431999507    432073328 428737159    431376045   
431461524    431542828    431621689    431696491    431773753    431927342   
431999572    432073401 428739916    431376276    431461557    431542885   
431621705    431696509    431773787    431927367    431999614    432073518
428745509    431376292    431461573    431542901    431621747    431696525   
431773795    431927417    431999655    432073567 428747257    431376334   
431461599    431543149    431621879    431696533    431773829    431927458   
431999663    432073575 428747505    431376409    431461623    431543156   
431621903    431696558    431773837    431927516    431999697    432073625
428747943    431376417    431461664    431543222    431621986    431696574   
431774033    431927573    431999820    432073674 428752901    431376508   
431461789    431543255    431622125    431696681    431774090    431927656   
431999838    432073716 428754030    431376516    431461938    431543289   
431622141    431696699    431774157    431927730    431999895    432073724
428754329    431376524    431461979    431543297    431622190    431696707   
431774165    431927771    431999911    432073781 428758189    431376540   
431462076    431543313    431622240    431696731    431774199    431927797   
432000008    432073807 428762561    431376607    431462092    431543362   
431622265    431696749    431774280    431927805    432000065    432073823
428762777    431376615    431462142    431543388    431622299    431696780   
431774355    431927854    432000156    432073864 428765002    431376623   
431462167    431543404    431622364    431696863    431774389    431927862   
432000206    432073872 428769194    431376656    431462217    431543446   
431622414    431696897    431774397    431927896    432000222    432073880
428770960    431376698    431462233    431543479    431622430    431696962   
431774439    431927979    432000248    432073898 428788004    431376714   
431462274    431543487    431622521    431697036    431774462    431928027   
432000255    432073906 428789853    431376730    431462340    431543495   
431622554    431697044    431774470    431928100    432000263    432073963
428792493    431376748    431462381    431543511    431622612    431697077   
431774488    431928134    432000305    432073997 428801401    431376839   
431462431    431543537    431622661    431697168    431774512    431928142   
432000354    432074045 428802011    431376896    431462480    431543594   
431622695    431697176    431774645    431928167    432000370    432074086
428803092    431376904    431462548    431543602    431622760    431697184   
431774660    431928217    432000438    432074193 428813083    431376961   
431462555    431543610    431622836    431697200    431774694    431928241   
432000461    432074201 428828024    431377019    431462563    431543644   
431622851    431697267    431774702    431928308    432000545    432074250
428843791    431377050    431462639    431543719    431622901    431697283   
431774785    431928316    432000552    432074292 428844427    431377126   
431462696    431543750    431622927    431697325    431774793    431928332   
432000602    432074318 428845325    431377142    431462704    431543842   
431622950    431697366    431774819    431928340    432000768    432074375
428852248    431377183    431462738    431543859    431622968    431697390   
431774967    431928407    432000792    432074383 428854947    431377217   
431462795    431543958    431623016    431697408    431775014    431928415   
432000818    432074409 428856280    431377324    431462803    431544055   
431623024    431697416    431775139    431928423    432000826    432074417
428857080    431377357    431462852    431544089    431623032    431697457   
431775147    431928431    432000909    432074599 428859508    431377415   
431462944    431544097    431623081    431697572    431775154    431928514   
432000941    432074607 428859805    431377464    431462993    431544105   
431623131    431697598    431775188    431928563    432000958    432074664
428862858    431377522    431463009    431544147    431623156    431697671   
431775394    431928597    432000966    432074680

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432143139    445621915    445638240    445654577    445670805    445687072   
445703366    445719594    445735848    445752082 432143170    445621923   
445638257    445654585    445670813    445687080    445703374    445719602   
445735855    445752090 432143188    445621931    445638265    445654593   
445670821    445687098    445703382    445719610    445735863    445752108
432143246    445621949    445638273    445654601    445670839    445687106   
445703390    445719628    445735871    445752116 432143261    445621956   
445638281    445654619    445670847    445687114    445703408    445719636   
445735889    445752124 432143394    445621964    445638299    445654627   
445670854    445687122    445703416    445719644    445735897    445752132
432143444    445621972    445638307    445654635    445670862    445687130   
445703424    445719651    445735905    445752140 432143501    445621980   
445638315    445654643    445670870    445687148    445703432    445719669   
445735913    445752157 432143535    445621998    445638323    445654650   
445670888    445687155    445703440    445719677    445735921    445752165
432143600    445622004    445638331    445654668    445670896    445687163   
445703457    445719685    445735939    445752173 432143626    445622012   
445638349    445654676    445670904    445687171    445703465    445719693   
445735947    445752181 432143824    445622020    445638356    445654684   
445670912    445687189    445703473    445719701    445735954    445752199
432143873    445622038    445638364    445654692    445670920    445687197   
445703481    445719719    445735962    445752207 432143998    445622046   
445638372    445654700    445670938    445687205    445703507    445719727   
445735970    445752215 432144004    445622053    445638380    445654718   
445670946    445687213    445703515    445719735    445735988    445752223
432144012    445622061    445638398    445654726    445670953    445687221   
445703523    445719743    445735996    445752231 432144061    445622079   
445638406    445654734    445670961    445687239    445703531    445719750   
445736002    445752249 432144103    445622087    445638414    445654742   
445670979    445687247    445703549    445719768    445736010    445752256
432144129    445622095    445638422    445654759    445670987    445687254   
445703556    445719776    445736028    445752264 432144137    445622103   
445638430    445654767    445670995    445687262    445703564    445719784   
445736036    445752272 432144145    445622111    445638448    445654775   
445671001    445687270    445703572    445719792    445736044    445752280
432144236    445622129    445638455    445654783    445671019    445687288   
445703580    445719800    445736051    445752298 432144269    445622137   
445638463    445654791    445671027    445687296    445703598    445719818   
445736069    445752306 432144376    445622145    445638471    445654809   
445671035    445687304    445703606    445719826    445736077    445752314
432144392    445622152    445638489    445654817    445671043    445687312   
445703614    445719834    445736085    445752322 432144475    445622160   
445638497    445654825    445671050    445687320    445703622    445719842   
445736093    445752330 432144491    445622178    445638505    445654833   
445671068    445687338    445703630    445719859    445736101    445752348
432144558    445622186    445638513    445654841    445671076    445687353   
445703648    445719867    445736119    445752355 432144590    445622194   
445638521    445654858    445671084    445687361    445703655    445719875   
445736127    445752363 432144640    445622202    445638539    445654866   
445671092    445687379    445703663    445719883    445736135    445752371
432144657    445622210    445638547    445654874    445671100    445687387   
445703671    445719891    445736143    445752389 432144699    445622228   
445638554    445654882    445671118    445687395    445703689    445719909   
445736150    445752397 432144756    445622236    445638562    445654890   
445671126    445687403    445703697    445719917    445736168    445752405
432144780    445622244    445638570    445654908    445671134    445687411   
445703705    445719925    445736176    445752413 432144798    445622251   
445638588    445654916    445671142    445687429    445703713    445719933   
445736184    445752421 432144806    445622269    445638596    445654924   
445671159    445687437    445703721    445719941    445736192    445752439
432145001    445622277    445638604    445654932    445671167    445687445   
445703739    445719958    445736200    445752447 432145019    445622285   
445638612    445654940    445671175    445687452    445703747    445719966   
445736218    445752454 432145027    445622293    445638620    445654957   
445671183    445687460    445703754    445719974    445736226    445752462
432145084    445622301    445638638    445654965    445671191    445687478   
445703762    445719982    445736234    445752470 432145100    445622319   
445638646    445654973    445671209    445687486    445703770    445719990   
445736242    445752488 432145118    445622327    445638653    445654981   
445671217    445687494    445703788    445720006    445736259    445752496
432145175    445622335    445638661    445654999    445671225    445687502   
445703796    445720014    445736267    445752504 432145233    445622343   
445638679    445655004    445671233    445687510    445703804    445720022   
445736275    445752512 432145258    445622350    445638687    445655012   
445671241    445687528    445703812    445720030    445736283    445752520
432145282    445622368    445638695    445655020    445671258    445687536   
445703820    445720048    445736291    445752538 432145316    445622376   
445638703    445655038    445671266    445687544    445703838    445720055   
445736309    445752546 432145324    445622384    445638711    445655046   
445671274    445687551    445703846    445720063    445736317    445752553
432145332    445622392    445638729    445655053    445671282    445687569   
445703853    445720071    445736325    445752561 432145506    445622400   
445638737    445655061    445671290    445687577    445703861    445720089   
445736333    445752579 432145522    445622418    445638745    445655079   
445671308    445687585    445703879    445720097    445736341    445752587
432145530    445622426    445638752    445655087    445671316    445687593   
445703887    445720105    445736358    445752595 432145548    445622434   
445638760    445655095    445671324    445687601    445703895    445720113   
445736366    445752603 432145571    445622442    445638778    445655103   
445671332    445687619    445703903    445720121    445736374    445752611
432145605    445622459    445638786    445655111    445671340    445687627   
445703911    445720139    445736382    445752629 432145613    445622467   
445638794    445655129    445671357    445687635    445703929    445720147   
445736390    445752637 432145639    445622475    445638802    445655137   
445671365    445687643    445703937    445720154    445736408    445752645
432145688    445622483    445638810    445655145    445671373    445687650   
445703945    445720162    445736416    445752652 432145696    445622491   
445638828    445655152    445671381    445687668    445703952    445720170   
445736424    445752660 432145720    445622517    445638836    445655160   
445671399    445687676    445703960    445720188    445736432    445752678
432145795    445622525    445638844    445655178    445671407    445687684   
445703978    445720196    445736440    445752686 432145845    445622533   
445638851    445655186    445671415    445687692    445703986    445720204   
445736457    445752694 432145902    445622541    445638869    445655194   
445671423    445687700    445703994    445720212    445736465    445752702
432145951    445622558    445638877    445655202    445671431    445687718   
445704000    445720220    445736473    445752710 432145985    445622566   
445638885    445655210    445671449    445687726    445704018    445720238   
445736481    445752728 432145993    445622574    445638893    445655228   
445671456    445687734    445704026    445720246    445736499    445752736
432146058    445622582    445638901    445655236    445671464    445687742   
445704034    445720253    445736507    445752744 432146066    445622590   
445638919    445655244    445671472    445687759    445704042    445720261   
445736515    445752751 432146124    445622608    445638927    445655251   
445671480    445687767    445704059    445720279    445736523    445752769
432146157    445622616    445638935    445655269    445671498    445687775   
445704067    445720287    445736531    445752777 432146199    445622624   
445638943    445655277    445671506    445687783    445704075    445720295   
445736549    445752785 432146215    445622632    445638950    445655285   
445671514    445687791    445704083    445720303    445736556    445752793
432146330    445622640    445638968    445655293    445671522    445687809   
445704091    445720311    445736564    445752801



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428866560    431377563    431463041    431544162    431623198    431697754   
431775436    431928944    432000982    432074698 428866909    431377605   
431463165    431544188    431623222    431697812    431775451    431929033   
432001006    432074706 428870554    431377670    431463173    431544238   
431623230    431697978    431775485    431929165    432001105    432074714
428873046    431377720    431463215    431544246    431623263    431698042   
431775535    431929207    432001113    432074722 428878599    431377779   
431463223    431544279    431623313    431698075    431775600    431929272   
432001188    432074730 428879357    431377787    431463280    431544345   
431623438    431698117    431775618    431929280    432001204    432074763
428879951    431377811    431463348    431544352    431623446    431698380   
431775683    431929306    432001246    432074771 428879969    431377878   
431463355    431544477    431623453    431698448    431775717    431929330   
432001287    432074789 428881114    431377902    431463371    431544519   
431623479    431698521    431776046    431929413    432001345    432074805
428881940    431377910    431463397    431544527    431623511    431698547   
431776061    431929447    432001444    432074813 428896062    431377928   
431463405    431544667    431623545    431698554    431776079    431929454   
432001493    432074821 428906689    431377985    431463413    431544717   
431623586    431698927    431776087    431929462    432001501    432074839
429038631    431378009    431463421    431544725    431623594    431698943   
431776095    431929538    432001519    432074912 429197437    431378017   
431463462    431544766    431623719    431698984    431776137    431929561   
432001543    432074920 429236482    431378058    431463512    431544790   
431623735    431699024    431776186    431929637    432001600    432074953
429242605    431378066    431463561    431544808    431623743    431699032   
431776194    431929686    432001717    432074961 429292444    431378124   
431463579    431544865    431623768    431699040    431776236    431929710   
432001774    432074979 429448947    431378140    431463611    431545318   
431623784    431699149    431776269    431929751    432001857    432075075
429550023    431378181    431463686    431545342    431623818    431699156   
431776285    431929769    432001881    432075091 429632045    431378215   
431463694    431545367    431623826    431699180    431776335    431929777   
432001923    432075117 429677313    431378231    431463728    431545383   
431623859    431699198    431776368    431929793    432001964    432075125
429680200    431378298    431463769    431545433    431623891    431699313   
431776376    431929918    432002004    432075133 429685373    431378348   
431463827    431545573    431623917    431699347    431776418    431930015   
432002061    432075141 429685993    431378421    431463835    431545599   
431623925    431699354    431776434    431930023    432002087    432075224
429687411    431378462    431463983    431545656    431623941    431699370   
431776459    431930064    432002202    432075331 429701360    431378488   
431464023    431545672    431623966    431699412    431776517    431930072   
432002293    432075406 429706013    431378512    431464080    431545714   
431623982    431699552    431776541    431930098    432002319    432075489
429716566    431378538    431464114    431545730    431624071    431699594   
431776558    431930106    432002368    432075679 429726748    431378603   
431464155    431545870    431624097    431699677    431776780    431930114   
432002392    432075695 429729700    431378660    431464171    431545904   
431624105    431699735    431776798    431930205    432002459    432075729
429732050    431379379    431464205    431545938    431624170    431699768   
431776814    431930213    432002483    432075752 429734254    431379395   
431464221    431546019    431624212    431699784    431776848    431930270   
432002665    432075760 429735897    431379403    431464320    431546068   
431624246    431699883    431776863    431930288    432002707    432075802
429738263    431379429    431464411    431546092    431624261    431699891   
431776913    431930296    432002756    432075844 429739246    431379445   
431464445    431546100    431624287    431699917    431776954    431930346   
432002772    432075893 429740624    431379478    431464502    431546225   
431624337    431699925    431777127    431930353    432002814    432075919
429747918    431379486    431464551    431546332    431624428    431700038   
431777135    431930437    432002921    432075927 429748106    431379528   
431464627    431546357    431624477    431700269    431777267    431930445   
432002954    432075935 429748890    431379593    431464700    431546365   
431624501    431700301    431777317    431930486    432002970    432075943
429753049    431379619    431464734    431546431    431624527    431700335   
431777325    431930494    432002988    432075968 429754377    431379627   
431464775    431546449    431624600    431700392    431777382    431930502   
432003036    432075992 429756620    431379635    431464791    431546506   
431624626    431700400    431777465    431930528    432003176    432076016
429759830    431379692    431464817    431546514    431624733    431700418   
431777630    431930593    432003275    432076032 429762081    431379718   
431464981    431546530    431624741    431700434    431777663    431930619   
432003291    432076040 429764947    431379759    431465004    431546639   
431624766    431700442    431777689    431930692    432003382    432076081
429774102    431379767    431465061    431546696    431624790    431700491   
431777705    431930734    432003432    432076115 429776784    431379825   
431465103    431546712    431624832    431700509    431777721    431930783   
432003440    432076164 429788367    431379833    431465137    431546746   
431624857    431700541    431777739    431930791    432003473    432076180
429792260    431379924    431465178    431546761    431624899    431700582   
431778265    431930817    432003531    432076198 429796816    431379940   
431465202    431546803    431624923    431700590    431778364    431931013   
432003549    432076214 429797087    431380005    431465244    431546852   
431624956    431700616    431778398    431931195    432003564    432076230
429800931    431380104    431465269    431546886    431624964    431700681   
431778406    431931237    432003697    432076289 429804248    431380138   
431465277    431546944    431624998    431700699    431778471    431931278   
432003747    432076297 429808520    431380146    431465285    431546977   
431625003    431700723    431778489    431931310    432003762    432076305
429815145    431380153    431465384    431547009    431625052    431700731   
431778513    431931393    432003796    432076461 429818305    431380203   
431465400    431547033    431625086    431700780    431778554    431931401   
432003861    432076495 429818388    431380237    431465509    431547058   
431625128    431700822    431778653    431931427    432003986    432076529
429820665    431380252    431465640    431547215    431625227    431700962   
431778737    431931435    432004018    432076602 429823743    431380310   
431465665    431547231    431625276    431700970    431778760    431931484   
432004067    432076610 429832728    431380369    431465814    431547256   
431625284    431701010    431778778    431931492    432004117    432076669
429850985    431380450    431465822    431547280    431625334    431701028   
431778851    431931518    432004133    432076693 429853237    431380641   
431465921    431547298    431625342    431701051    431778893    431931559   
432004141    432076776 429860448    431380682    431465954    431547322   
431625417    431701135    431778919    431931567    432004158    432076800
429862055    431380716    431466036    431547348    431625425    431701150   
431779040    431931591    432004182    432076818 429864358    431380781   
431466077    431547462    431625490    431701184    431779115    431931625   
432004216    432076883 429864853    431380823    431466085    431547538   
431625524    431701192    431779214    431931682    432004240    432076891
429865777    431380906    431466093    431547629    431625532    431701242   
431779248    431931732    432004257    432076925 429868136    431380971   
431466192    431547652    431625565    431701275    431779263    431931799   
432004265    432076933 429870926    431380997    431466267    431547694   
431625599    431701291    431779362    431931815    432004349    432077014
429873904    431381078    431466325    431547702    431625607    431701515   
431779446    431931823    432004364    432077097 429878390    431381110   
431466341    431547751    431625664    431701531    431779453    431931898   
432004414    432077139 429879869    431381169    431466374    431547843   
431625821    431701606    431779461    431931963    432004471    432077238
429880123    431381227    431466408    431547850    431625839    431701697   
431779487    431931989    432004489    432077246

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432146355    445622657    445638976    445655301    445671530    445687817   
445704109    445720329    445736572    445752819 432146470    445622665   
445638984    445655319    445671548    445687825    445704117    445720337   
445736580    445752827 432146488    445622673    445638992    445655327   
445671555    445687833    445704125    445720345    445736598    445752835
432146512    445622681    445639008    445655335    445671563    445687841   
445704133    445720352    445736606    445752843 432146595    445622699   
445639016    445655343    445671571    445687858    445704141    445720360   
445736614    445752850 432146660    445622707    445639024    445655350   
445671589    445687866    445704158    445720378    445736622    445752868
432146769    445622715    445639032    445655368    445671597    445687874   
445704166    445720386    445736630    445752876 432146785    445622723   
445639040    445655376    445671605    445687882    445704174    445720394   
445736648    445752884 432146819    445622731    445639057    445655384   
445671613    445687890    445704182    445720402    445736655    445752892
432146835    445622749    445639065    445655392    445671621    445687908   
445704190    445720410    445736663    445752900 432146868    445622756   
445639073    445655400    445671639    445687916    445704208    445720428   
445736671    445752918 432146900    445622764    445639081    445655418   
445671647    445687924    445704216    445720436    445736689    445752926
432146975    445622772    445639099    445655426    445671654    445687932   
445704224    445720444    445736697    445752934 432147213    445622780   
445639107    445655434    445671662    445687940    445704232    445720451   
445736705    445752942 432147270    445622798    445639115    445655442   
445671670    445687957    445704240    445720469    445736713    445752959
432147346    445622806    445639123    445655459    445671688    445687965   
445704257    445720477    445736721    445752967 432147361    445622814   
445639131    445655467    445671696    445687973    445704265    445720485   
445736739    445752975 432147387    445622822    445639149    445655475   
445671704    445687981    445704273    445720493    445736747    445752983
432147403    445622830    445639156    445655483    445671712    445687999   
445704281    445720501    445736754    445752991 432147569    445622848   
445639164    445655491    445671720    445688005    445704299    445720519   
445736762    445753007 432147585    445622855    445639172    445655509   
445671738    445688013    445704307    445720527    445736770    445753015
432147619    445622863    445639180    445655517    445671746    445688021   
445704315    445720535    445736788    445753023 432147635    445622871   
445639198    445655525    445671753    445688039    445704323    445720543   
445736796    445753031 432147650    445622889    445639206    445655533   
445671761    445688047    445704331    445720550    445736804    445753049
432147676    445622897    445639214    445655541    445671779    445688054   
445704349    445720568    445736812    445753056 432147692    445622905   
445639222    445655558    445671787    445688062    445704356    445720576   
445736820    445753064 432147700    445622913    445639230    445655566   
445671795    445688070    445704364    445720584    445736838    445753072
432147742    445622921    445639248    445655574    445671803    445688088   
445704372    445720592    445736853    445753080 432147809    445622939   
445639255    445655582    445671811    445688096    445704380    445720600   
445736861    445753098 432147825    445622947    445639263    445655590   
445671829    445688104    445704398    445720618    445736879    445753106
432147841    445622954    445639271    445655608    445671837    445688112   
445704406    445720626    445736887    445753114 432147924    445622962   
445639289    445655616    445671845    445688120    445704414    445720634   
445736895    445753122 432147940    445622970    445639297    445655624   
445671852    445688138    445704422    445720642    445736903    445753130
432147957    445622988    445639305    445655632    445671860    445688146   
445704430    445720659    445736911    445753148 432147999    445622996   
445639313    445655640    445671878    445688153    445704448    445720667   
445736929    445753155 432148005    445623002    445639321    445655657   
445671886    445688161    445704455    445720675    445736937    445753163
432148021    445623010    445639339    445655665    445671894    445688179   
445704463    445720683    445736945    445753171 432148039    445623028   
445639347    445655673    445671902    445688187    445704471    445720691   
445736952    445753189 432148047    445623036    445639354    445655681   
445671910    445688195    445704489    445720709    445736960    445753197
432148070    445623044    445639362    445655699    445671928    445688203   
445704497    445720717    445736978    445753205 432148104    445623051   
445639370    445655707    445671936    445688211    445704505    445720725   
445736986    445753213 432148138    445623069    445639388    445655715   
445671944    445688229    445704513    445720733    445736994    445753221
432148146    445623077    445639396    445655723    445671951    445688237   
445704521    445720741    445737000    445753239 432148153    445623085   
445639404    445655731    445671969    445688245    445704539    445720758   
445737018    445753247 432148161    445623093    445639412    445655749   
445671977    445688252    445704547    445720766    445737026    445753254
432148195    445623101    445639420    445655756    445671985    445688260   
445704554    445720774    445737034    445753262 432148237    445623119   
445639438    445655764    445671993    445688278    445704562    445720782   
445737042    445753270 432148252    445623127    445639446    445655772   
445672009    445688286    445704570    445720790    445737059    445753296
432148278    445623135    445639453    445655780    445672017    445688294   
445704588    445720808    445737067    445753304 432148310    445623143   
445639461    445655798    445672025    445688302    445704596    445720816   
445737075    445753312 432148336    445623150    445639479    445655806   
445672033    445688310    445704604    445720824    445737083    445753320
432148393    445623168    445639487    445655814    445672041    445688328   
445704612    445720832    445737091    445753338 432148427    445623176   
445639495    445655822    445672058    445688336    445704620    445720840   
445737109    445753346 432148443    445623184    445639503    445655830   
445672066    445688344    445704638    445720857    445737117    445753353
432148468    445623192    445639511    445655848    445672074    445688351   
445704646    445720865    445737125    445753361 432148476    445623200   
445639529    445655855    445672082    445688369    445704653    445720873   
445737133    445753379 432148518    445623218    445639537    445655863   
445672090    445688377    445704661    445720881    445737141    445753387
432148559    445623226    445639545    445655871    445672108    445688385   
445704679    445720899    445737158    445753395 432148583    445623234   
445639552    445655889    445672116    445688393    445704687    445720907   
445737166    445753403 432148641    445623242    445639560    445655897   
445672124    445688401    445704695    445720915    445737174    445753411
432148666    445623259    445639578    445655905    445672132    445688419   
445704703    445720923    445737182    445753429 432148716    445623267   
445639586    445655913    445672140    445688427    445704711    445720931   
445737190    445753437 432148724    445623275    445639594    445655921   
445672157    445688435    445704729    445720949    445737208    445753445
432148740    445623283    445639602    445655939    445672165    445688443   
445704737    445720956    445737216    445753452 432148757    445623291   
445639610    445655947    445672181    445688450    445704745    445720964   
445737224    445753460 432148773    445623309    445639628    445655954   
445672199    445688468    445704752    445720972    445737232    445753478
432148799    445623317    445639636    445655962    445672207    445688476   
445704760    445720980    445737240    445753486 432148856    445623325   
445639644    445655970    445672215    445688484    445704778    445720998   
445737257    445753494 432148989    445623333    445639651    445655988   
445672223    445688492    445704786    445721012    445737265    445753502
432149052    445623341    445639669    445655996    445672231    445688500   
445704794    445721020    445737273    445753510 432149060    445623358   
445639677    445656002    445672249    445688518    445704802    445721038   
445737281    445753528 432149144    445623366    445639685    445656010   
445672256    445688526    445704810    445721046    445737299    445753536
432149235    445623374    445639693    445656028    445672264    445688534   
445704828    445721053    445737307    445753544



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

429880289    431381284    431466432    431547926    431625847    431701721   
431779552    431932052    432004539    432077261 429884943    431381318   
431466440    431547959    431625912    431701812    431779610    431932078   
432004661    432077279 429885999    431381334    431466457    431548007   
431625953    431701820    431779651    431932110    432004679    432077287
429886096    431381359    431466499    431548015    431625961    431701846   
431779669    431932201    432004737    432077303 429886146    431381383   
431466515    431548049    431625987    431701861    431779727    431932235   
432004752    432077311 429888258    431381417    431466523    431548098   
431626001    431701887    431779743    431932268    432004786    432077329
429890320    431381508    431466572    431548130    431626035    431701911   
431779826    431932284    432004794    432077352 429895071    431381565   
431466630    431548205    431626142    431701960    431779891    431932326   
432004836    432077386 429897622    431381599    431466770    431548247   
431626159    431701986    431779933    431932334    432004885    432077402
429898463    431381607    431466796    431548288    431626316    431702042   
431780006    431932474    432004893    432077428 429908247    431381664   
431466937    431548304    431626324    431702075    431780188    431932532   
432004927    432077501 429908569    431381771    431467208    431548338   
431626332    431702109    431780196    431932557    432004950    432077527
429908692    431381813    431467232    431548353    431626340    431702158   
431780253    431932581    432005056    432077543 429913411    431381821   
431467372    431548361    431626357    431702166    431780279    431932631   
432005072    432077600 429916554    431381920    431467430    431548429   
431626407    431702182    431780311    431932649    432005098    432077642
429919483    431381938    431467562    431548437    431626480    431702216   
431780337    431932656    432005114    432077725 429925894    431381953   
431467588    431548445    431626506    431702299    431780352    431932664   
432005189    432077790 429928013    431381987    431467612    431548577   
431626522    431702398    431780477    431932672    432005197    432077816
429933427    431382027    431467653    431548601    431626563    431702505   
431780493    431932805    432005213    432077857 429939481    431382068   
431467695    431548700    431626613    431702539    431780535    431932813   
432005239    432077881 429941685    431382142    431467851    431548775   
431626712    431702588    431780634    431932821    432005247    432077907
429945058    431382241    431467919    431548825    431626720    431702778   
431780725    431932839    432005346    432077956 429948086    431382365   
431467943    431548999    431626738    431702802    431780733    431932847   
432005379    432077972 429948904    431382373    431467976    431549005   
431626779    431702836    431780774    431932854    432005387    432077980
429951023    431382456    431467984    431549054    431626837    431702935   
431780865    431932870    432005411    432078111 429955164    431382514   
431468032    431549070    431626852    431702976    431780923    431932946   
432005445    432078152 429956998    431382563    431468156    431549104   
431626860    431703065    431780964    431933183    432005478    432078186
429960586    431382589    431468172    431549120    431626936    431703073   
431780980    431933217    432005486    432078202 429963317    431382613   
431468370    431549153    431626977    431703081    431781020    431933274   
432005494    432078228 429963754    431382621    431468511    431549195   
431626993    431703107    431781087    431933332    432005510    432078681
429968993    431382670    431468537    431549278    431627025    431703198   
431781137    431933365    432005585    432078822 429970668    431382688   
431468594    431549294    431627058    431703297    431781194    431933498   
432005619    432078913 429971047    431382696    431468610    431549302   
431627066    431703321    431781210    431933522    432005684    432078988
429978232    431382712    431468644    431549443    431627074    431703388   
431781269    431933563    432005700    432079028 429979511    431382936   
431468701    431549484    431627256    431703404    431781301    431933571   
432005742    432079044 429980964    431383025    431468727    431549492   
431627348    431703461    431781335    431933597    432005775    432079051
429982325    431383058    431468909    431549534    431627397    431703495   
431781400    431933639    432005783    432079127 429990724    431383066   
431468933    431549575    431627454    431703511    431781434    431933670   
432005791    432079218 429992670    431383074    431468990    431549609   
431627470    431703529    431781442    431933704    432005882    432079234
429996721    431383124    431469030    431549617    431627520    431703578   
431781483    431933712    432005916    432079242 429999600    431383199   
431469139    431549658    431627546    431703586    431781509    431933746   
432006013    432079382 430016535    431383298    431469154    431549666   
431627561    431703594    431781616    431933779    432006054    432079390
430020776    431383363    431469196    431549682    431627579    431703602   
431781632    431933829    432006070    432079416 430021840    431383470   
431469204    431549765    431627603    431703636    431781640    431933852   
432006112    432079432 430023531    431383520    431469212    431549831   
431627694    431703743    431781673    431933860    432006120    432079473
430024414    431383546    431469220    431549898    431627710    431703750   
431781681    431933902    432006310    432079499 430029967    431383579   
431469253    431549906    431627769    431703818    431781715    431933928   
432006377    432079507 430030791    431383611    431469360    431549914   
431627785    431703867    431781723    431933951    432006385    432079515
430032631    431383652    431469436    431549922    431627819    431703974   
431781731    431933969    432006435    432079549 430037465    431383660   
431469519    431549963    431627850    431703990    431781749    431933993   
432006476    432079556 430042283    431383736    431469535    431550011   
431627926    431704022    431781772    431934009    432006559    432079598
430044867    431383785    431469584    431550060    431628049    431704030   
431781814    431934017    432006864    432079606 430044917    431383918   
431469659    431550086    431628114    431704113    431781848    431934041   
432007003    432079614 430045088    431383926    431469683    431550136   
431628130    431704147    431781889    431934058    432007029    432079622
430050583    431383983    431469774    431550151    431628163    431704303   
431781921    431934116    432007078    432079663 430055244    431384056   
431469782    431550185    431628247    431704329    431782010    431934157   
432007102    432079689 430056150    431384072    431469881    431550201   
431628254    431704436    431782028    431934215    432007136    432079747
430059634    431384122    431469915    431550300    431628304    431704444   
431782127    431934223    432007326    432079853 430060889    431384221   
431469923    431550342    431628346    431704485    431782143    431934561   
432007375    432080067 430062927    431384288    431469956    431550359   
431628379    431704527    431782226    431934595    432007391    432080075
430063974    431384403    431470053    431550383    431628429    431704535   
431782259    431934611    432007516    432080109 430065813    431384494   
431470079    431550458    431628593    431704592    431782325    431934637   
432007540    432080141 430066241    431384510    431470111    431550532   
431628635    431704600    431782358    431934678    432007573    432080182
430068882    431384643    431470236    431550573    431628643    431704618   
431782408    431934702    432007599    432080257 430071118    431384668   
431470251    431550581    431628718    431704667    431782473    431934710   
432007623    432080323 430071548    431384676    431470335    431550656   
431628742    431704691    431782531    431934728    432008019    432080364
430080028    431384759    431470756    431550698    431628767    431704758   
431782549    431934769    432008043    432081040 430081851    431384908   
431470830    431550730    431628775    431704766    431782630    431934785   
432008050    432081081 430087858    431384957    431470848    431550755   
431628858    431704857    431782705    431934801    432008092    432081115
430091017    431384981    431470863    431550805    431628866    431704881   
431782754    431934827    432008118    432081123 430100438    431385020   
431470871    431551027    431628874    431704899    431782853    431934843   
432008183    432081263 430100479    431385137    431470921    431551068   
431628882    431705011    431782960    431934926    432008225    432081289
430100636    431385228    431470954    431551118    431628940    431705078   
431782994    431935030    432008274    432081321

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432149250    445623382    445639701    445656036    445672272    445688542   
445704836    445721061    445737315    445753551 432149284    445623390   
445639719    445656044    445672280    445688559    445704844    445721079   
445737323    445753569 432149334    445623408    445639727    445656051   
445672298    445688567    445704851    445721087    445737331    445753577
432149342    445623416    445639735    445656069    445672306    445688575   
445704869    445721095    445737349    445753585 432149367    445623424   
445639743    445656077    445672314    445688583    445704877    445721103   
445737356    445753593 432149383    445623432    445639750    445656085   
445672322    445688591    445704885    445721111    445737364    445753601
432149433    445623440    445639768    445656093    445672330    445688609   
445704893    445721129    445737372    445753619 432149458    445623457   
445639776    445656101    445672348    445688617    445704901    445721137   
445737380    445753627 432149466    445623465    445639784    445656119   
445672355    445688625    445704919    445721145    445737398    445753635
432149557    445623473    445639792    445656127    445672363    445688633   
445704927    445721152    445737406    445753643 432149581    445623481   
445639800    445656135    445672371    445688641    445704935    445721160   
445737414    445753650 432149623    445623499    445639818    445656143   
445672389    445688658    445704943    445721178    445737422    445753668
432149714    445623507    445639826    445656150    445672397    445688666   
445704950    445721186    445737430    445753676 432149748    445623515   
445639834    445656168    445672405    445688674    445704968    445721194   
445737448    445753684 432149763    445623523    445639842    445656176   
445672413    445688682    445704976    445721202    445737455    445753692
432149821    445623531    445639859    445656184    445672421    445688690   
445704984    445721210    445737463    445753700 432149904    445623549   
445639867    445656192    445672439    445688708    445704992    445721228   
445737471    445753718 432149912    445623556    445639875    445656200   
445672447    445688716    445705007    445721236    445737489    445753726
432150019    445623564    445639883    445656218    445672454    445688724   
445705015    445721244    445737497    445753734 432150035    445623572   
445639891    445656226    445672462    445688732    445705023    445721251   
445737505    445753742 432150076    445623580    445639909    445656234   
445672470    445688740    445705031    445721269    445737513    445753759
432150084    445623598    445639917    445656242    445672488    445688757   
445705049    445721277    445737521    445753767 432150126    445623606   
445639925    445656259    445672496    445688765    445705056    445721285   
445737539    445753775 432150183    445623614    445639933    445656267   
445672504    445688773    445705064    445721293    445737547    445753783
432150191    445623622    445639941    445656275    445672512    445688781   
445705072    445721301    445737554    445753791 432150233    445623630   
445639958    445656283    445672520    445688799    445705080    445721319   
445737562    445753809 432150332    445623648    445639966    445656291   
445672538    445688807    445705098    445721327    445737570    445753817
432150340    445623655    445639974    445656309    445672546    445688815   
445705106    445721335    445737588    445753825 432150357    445623663   
445639982    445656317    445672553    445688823    445705114    445721343   
445737596    445753833 432150373    445623671    445639990    445656325   
445672561    445688831    445705122    445721350    445737604    445753841
432150407    445623689    445640006    445656333    445672579    445688849   
445705130    445721368    445737612    445753858 432150449    445623697   
445640014    445656341    445672587    445688856    445705148    445721376   
445737620    445753866 432150464    445623705    445640022    445656358   
445672595    445688864    445705155    445721384    445737638    445753874
432150480    445623713    445640030    445656366    445672603    445688872   
445705163    445721392    445737646    445753882 432150498    445623721   
445640048    445656374    445672611    445688880    445705171    445721400   
445737653    445753890 432150522    445623739    445640055    445656382   
445672629    445688898    445705189    445721418    445737661    445753908
432150563    445623747    445640063    445656390    445672637    445688906   
445705197    445721426    445737679    445753916 432150589    445623754   
445640071    445656408    445672645    445688914    445705205    445721434   
445737687    445753924 432150647    445623762    445640089    445656416   
445672652    445688922    445705213    445721442    445737695    445753932
432150662    445623770    445640097    445656424    445672660    445688930   
445705221    445721459    445737703    445753940 432150688    445623788   
445640105    445656432    445672678    445688948    445705239    445721467   
445737711    445753957 432150696    445623796    445640113    445656440   
445672686    445688955    445705247    445721475    445737729    445753965
432150753    445623804    445640121    445656457    445672694    445688963   
445705254    445721483    445737737    445753973 432150795    445623812   
445640139    445656465    445672702    445688971    445705262    445721491   
445737745    445753981 432150829    445623820    445640147    445656473   
445672710    445688989    445705270    445721509    445737752    445753999
432150837    445623838    445640154    445656481    445672728    445688997   
445705288    445721517    445737760    445754005 432150852    445623846   
445640162    445656499    445672736    445689003    445705296    445721525   
445737778    445754013 432150886    445623853    445640170    445656507   
445672744    445689011    445705304    445721533    445737786    445754021
432150928    445623861    445640188    445656515    445672751    445689029   
445705312    445721541    445737794    445754039 432150969    445623879   
445640196    445656523    445672769    445689037    445705320    445721558   
445737802    445754047 432151025    445623887    445640204    445656531   
445672777    445689045    445705338    445721566    445737810    445754054
432151066    445623895    445640212    445656549    445672785    445689052   
445705346    445721574    445737828    445754062 432151082    445623903   
445640220    445656556    445672793    445689060    445705353    445721582   
445737836    445754070 432151090    445623911    445640238    445656564   
445672801    445689078    445705361    445721590    445737844    445754088
432151132    445623929    445640246    445656572    445672819    445689086   
445705379    445721608    445737851    445754096 432151157    445623937   
445640253    445656580    445672827    445689094    445705387    445721616   
445737869    445754104 432151223    445623945    445640261    445656598   
445672835    445689102    445705395    445721624    445737877    445754112
432151231    445623952    445640279    445656606    445672843    445689110   
445705403    445721632    445737885    445754120 432151264    445623960   
445640287    445656614    445672850    445689128    445705411    445721640   
445737893    445754138 432151306    445623978    445640295    445656622   
445672868    445689136    445705429    445721657    445737901    445754146
432151314    445623986    445640303    445656630    445672876    445689144   
445705437    445721665    445737919    445754153 432151405    445623994   
445640311    445656648    445672884    445689151    445705445    445721673   
445737927    445754161 432151462    445624000    445640329    445656655   
445672892    445689169    445705452    445721681    445737935    445754179
432151496    445624018    445640337    445656663    445672900    445689177   
445705460    445721699    445737943    445754187 432151843    445624026   
445640345    445656671    445672918    445689185    445705478    445721707   
445737950    445754195 432151876    445624034    445640352    445656689   
445672926    445689193    445705486    445721715    445737968    445754203
432151892    445624042    445640360    445656697    445672934    445689201   
445705494    445721723    445737976    445754211 432151900    445624059   
445640378    445656705    445672942    445689219    445705502    445721731   
445737984    445754229 432151975    445624067    445640386    445656713   
445672959    445689227    445705510    445721749    445737992    445754237
432151983    445624075    445640394    445656721    445672967    445689235   
445705536    445721756    445738008    445754245 432152007    445624083   
445640402    445656739    445672975    445689243    445705544    445721764   
445738016    445754252 432152049    445624091    445640410    445656747   
445672983    445689250    445705551    445721772    445738024    445754260
432152056    445624109    445640428    445656754    445672991    445689268   
445705569    445721780    445738032    445754278



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430104349    431385319    431471184    431551126    431628973    431705086   
431783083    431935089    432008332    432081420 430109082    431385335   
431471192    431551191    431629013    431705102    431783109    431935105   
432008357    432081438 430112557    431385368    431471200    431551290   
431629161    431705110    431783158    431935121    432008365    432081446
430113985    431385400    431471234    431551316    431629179    431705136   
431783166    431935188    432008399    432081461 430115030    431385434   
431471259    431551365    431629294    431705151    431783190    431935196   
432008415    432081503 430115253    431385442    431471267    431551381   
431629344    431705169    431783208    431935204    432008456    432081537
430118489    431385582    431471283    431551431    431629377    431705235   
431783273    431935212    432008522    432081552 430122200    431385632   
431471416    431551472    431629401    431705250    431783349    431935220   
432008571    432081594 430125799    431385681    431471473    431551498   
431629450    431705326    431783364    431935238    432008654    432081610
430127035    431385723    431471515    431551563    431629534    431705334   
431783406    431935279    432008704    432081651 430128116    431385863   
431471572    431551571    431629583    431705359    431783539    431935303   
432008720    432081669 430129387    431385897    431471663    431551654   
431629674    431705383    431783661    431935311    432008753    432081701
430130211    431385962    431471705    431551670    431629765    431705417   
431783729    431935329    432008761    432081719 430131524    431386010   
431471713    431551696    431629773    431705425    431783794    431935337   
432008779    432081768 430135319    431386077    431471721    431551720   
431629781    431705433    431783802    431935386    432008811    432081776
430146506    431386135    431471788    431551761    431629799    431705441   
431783828    431935410    432008936    432081826 430148544    431386226   
431471838    431551845    431629807    431705458    431783851    431935436   
432008951    432081842 430160234    431386283    431471846    431551910   
431629898    431705466    431783869    431935493    432008985    432081925
430160259    431386333    431471853    431551985    431629906    431705482   
431783885    431935600    432009058    432081966 430161851    431386358   
431471887    431551993    431629930    431705508    431783893    431935642   
432009066    432081974 430163519    431386366    431472042    431552017   
431629955    431705532    431784081    431935659    432009157    432082030
430172544    431386457    431472091    431552041    431629971    431705607   
431784164    431935667    432009181    432082113 430174623    431386499   
431472117    431552066    431630052    431705706    431784172    431935675   
432009249    432082162 430176453    431386507    431472182    431552132   
431630128    431705714    431784263    431935683    432009348    432082246
430190355    431386549    431472224    431552157    431630151    431705730   
431784297    431935709    432009389    432082261 430191932    431386564   
431472257    431552306    431630300    431705847    431784305    431935725   
432009405    432082287 430192054    431386580    431472265    431552348   
431630326    431705854    431784313    431935733    432009470    432082337
430193227    431386598    431472281    431552389    431630334    431705953   
431784321    431935741    432009488    432082394 430193920    431386630   
431472315    431552405    431630490    431706019    431784446    431935790   
432009546    432082436 430200204    431386655    431472406    431552421   
431630581    431706068    431784461    431935816    432009611    432082451
430200238    431386689    431472802    431552439    431630607    431706100   
431784495    431935824    432009660    432082477 430207316    431386713   
431472828    431552512    431630649    431706118    431784586    431935840   
432009678    432082535 430213447    431386788    431472877    431552728   
431630714    431706126    431784669    431935865    432009744    432082576
430219048    431386804    431472885    431552751    431630847    431706175   
431784685    431935915    432009751    432082675 430219196    431386820   
431472935    431552801    431630953    431706183    431784719    431935964   
432009793    432082741 430225086    431386937    431472950    431552827   
431631050    431706209    431784727    431935972    432009801    432082782
430226423    431386986    431472968    431552835    431631100    431706241   
431784743    431935980    432009819    432082790 430228080    431387026   
431473214    431552900    431631126    431706266    431784784    431936061   
432009850    432082857 430228775    431387067    431473230    431552926   
431631167    431706357    431784875    431936111    432009868    432082881
430231910    431387083    431473248    431552934    431631225    431706381   
431784925    431936129    432009876    432082972 430232421    431387174   
431473271    431552967    431631266    431706480    431784933    431936152   
432009884    432083020 430233049    431387232    431473289    431552983   
431631381    431706514    431784958    431936228    432009942    432083228
430239574    431387315    431473297    431553031    431631399    431706555   
431784974    431936277    432010007    432083236 430241034    431387414   
431473305    431553049    431631456    431706571    431784982    431936293   
432010031    432083277 430242222    431387463    431473313    431553072   
431631464    431706654    431785054    431936301    432010106    432083301
430244897    431387547    431473347    431553205    431631514    431706670   
431785062    431936756    432010163    432083327 430244939    431387562   
431473362    431553445    431631530    431706696    431785195    431936764   
432010189    432083392 430258665    431387588    431473370    431553452   
431631571    431706704    431785245    431936830    432010197    432083400
430260034    431387638    431473404    431553460    431631597    431706720   
431785302    431936855    432010262    432083418 430263004    431387653   
431473545    431553502    431631613    431706795    431785351    431936863   
432010312    432083533 430266171    431387828    431473578    431553627   
431631621    431706803    431785435    431936871    432010320    432083541
430266668    431387851    431473669    431553692    431631704    431706811   
431785443    431936905    432010338    432083566 430269324    431387877   
431473727    431553775    431631712    431706886    431785492    431936962   
432010387    432083590 430273151    431387885    431473792    431553882   
431631811    431706894    431785526    431937002    432010395    432083624
430275909    431387935    431473818    431553908    431631829    431706910   
431785575    431937028    432010429    432083640 430280131    431387950   
431473982    431553924    431631845    431706928    431785591    431937036   
432010437    432083715 430280297    431388057    431474006    431553973   
431632041    431706951    431785609    431937051    432010445    432083756
430282699    431388065    431474071    431553981    431632090    431707017   
431785617    431937192    432010460    432083780 430282855    431388149   
431474196    431554054    431632108    431707116    431785633    431937242   
432010494    432083848 430283556    431388487    431474238    431554088   
431632298    431707207    431785674    431937259    432010619    432083863
430288324    431388495    431474329    431554146    431632330    431707223   
431785690    431937283    432010783    432083889 430291179    431388552   
431474402    431554153    431632363    431707322    431785708    431937291   
432010791    432083954 430295923    431388594    431474436    431554161   
431632405    431707397    431785740    431937309    432010809    432084044
430303388    431388628    431474535    431554237    431632421    431707447   
431785864    431937317    432010825    432084077 430303594    431388669   
431474600    431554302    431632439    431707520    431785989    431937341   
432010874    432084101 430304329    431388800    431474618    431554328   
431632462    431707546    431786052    431937358    432010890    432084127
430305243    431388974    431474634    431554351    431632538    431707595   
431786094    431937416    432010908    432084150 430317388    431389030   
431474667    431554419    431632603    431707660    431786326    431937432   
432011104    432084200 430343335    431389113    431474683    431554468   
431632611    431707678    431786334    431937531    432011146    432084218
430358762    431389170    431474758    431554575    431632660    431707801   
431786359    431937598    432011252    432084234 430359687    431389212   
431474881    431554641    431632694    431707835    431786383    431937630   
432011344    432084259 430362087    431389253    431474931    431554732   
431632785    431707975    431786482    431937648    432011534    432084317
430363168    431389279    431474972    431554765    431632793    431708015   
431786508    431937762    432011542    432084408

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432152072    445624117    445640436    445656762    445673007    445689276   
445705577    445721798    445738040    445754286 432152288    445624133   
445640444    445656770    445673015    445689284    445705585    445721806   
445738057    445754294 432152338    445624141    445640451    445656788   
445673023    445689292    445705593    445721814    445738065    445754302
432152346    445624158    445640469    445656796    445673031    445689300   
445705601    445721822    445738073    445754310 432152353    445624166   
445640477    445656804    445673049    445689318    445705619    445721830   
445738081    445754328 432152445    445624174    445640485    445656812   
445673056    445689326    445705627    445721848    445738099    445754336
432152478    445624182    445640493    445656820    445673064    445689334   
445705635    445721855    445738107    445754344 432152494    445624190   
445640501    445656838    445673072    445689342    445705643    445721863   
445738115    445754351 432152635    445624208    445640519    445656846   
445673080    445689359    445705650    445721871    445738123    445754369
432152742    445624216    445640527    445656853    445673098    445689367   
445705668    445721889    445738131    445754377 432152791    445624224   
445640535    445656861    445673106    445689375    445705676    445721897   
445738149    445754385 432152858    445624232    445640543    445656879   
445673114    445689383    445705684    445721905    445738156    445754393
432152890    445624240    445640550    445656887    445673122    445689391   
445705692    445721913    445738164    445754401 432152932    445624257   
445640568    445656895    445673130    445689409    445705700    445721921   
445738172    445754419 432152940    445624265    445640576    445656903   
445673148    445689417    445705718    445721939    445738180    445754427
432153005    445624273    445640584    445656911    445673155    445689425   
445705726    445721947    445738198    445754435 432153021    445624281   
445640592    445656929    445673163    445689433    445705734    445721954   
445738206    445754443 432153062    445624299    445640600    445656937   
445673171    445689441    445705742    445721970    445738214    445754450
432153112    445624307    445640618    445656945    445673189    445689458   
445705759    445721988    445738222    445754468 432153146    445624315   
445640626    445656952    445673197    445689466    445705767    445721996   
445738230    445754476 432153161    445624323    445640634    445656960   
445673205    445689474    445705775    445722002    445738248    445754484
432153310    445624331    445640642    445656978    445673213    445689482   
445705783    445722010    445738255    445754492 432153328    445624349   
445640659    445656986    445673221    445689508    445705791    445722028   
445738263    445754500 432153344    445624356    445640667    445656994   
445673239    445689516    445705809    445722036    445738271    445754518
432153351    445624372    445640675    445657000    445673247    445689532   
445705817    445722044    445738289    445754526 432153385    445624380   
445640683    445657018    445673254    445689540    445705825    445722051   
445738297    445754534 432153443    445624398    445640691    445657026   
445673262    445689557    445705833    445722069    445738305    445754542
432153500    445624406    445640717    445657034    445673270    445689565   
445705841    445722077    445738313    445754559 432153567    445624414   
445640725    445657042    445673288    445689573    445705858    445722085   
445738321    445754567 432153591    445624422    445640733    445657059   
445673296    445689581    445705866    445722093    445738339    445754575
432153609    445624430    445640741    445657067    445673304    445689599   
445705874    445722101    445738347    445754583 432153625    445624448   
445640758    445657075    445673312    445689607    445705882    445722119   
445738354    445754591 432153641    445624455    445640766    445657083   
445673320    445689615    445705890    445722127    445738362    445754609
432153658    445624463    445640774    445657091    445673338    445689623   
445705908    445722135    445738370    445754617 432153666    445624471   
445640782    445657109    445673346    445689631    445705916    445722143   
445738388    445754625 432153757    445624489    445640790    445657117   
445673353    445689649    445705924    445722150    445738396    445754633
432153799    445624497    445640808    445657125    445673361    445689656   
445705932    445722168    445738404    445754641 432153807    445624505   
445640816    445657133    445673379    445689664    445705940    445722176   
445738412    445754658 432153815    445624513    445640824    445657141   
445673387    445689672    445705957    445722184    445738420    445754666
432153864    445624521    445640832    445657158    445673395    445689698   
445705965    445722192    445738438    445754674 432153898    445624539   
445640840    445657166    445673403    445689706    445705973    445722200   
445738446    445754682 432154300    445624547    445640857    445657174   
445673411    445689714    445705981    445722218    445738453    445754690
432154326    445624554    445640865    445657182    445673429    445689722   
445705999    445722226    445738461    445754708 432154334    445624562   
445640873    445657190    445673437    445689730    445706005    445722234   
445738479    445754716 432154383    445624570    445640881    445657208   
445673445    445689748    445706013    445722242    445738487    445754724
432154391    445624588    445640899    445657216    445673452    445689755   
445706021    445722259    445738495    445754732 432154441    445624596   
445640907    445657224    445673460    445689763    445706039    445722267   
445738503    445754740 432154466    445624604    445640915    445657232   
445673478    445689771    445706047    445722275    445738511    445754757
432154490    445624612    445640923    445657240    445673486    445689789   
445706054    445722283    445738529    445754765 432154524    445624620   
445640931    445657257    445673494    445689797    445706062    445722291   
445738537    445754773 432154532    445624638    445640949    445657265   
445673502    445689805    445706070    445722309    445738545    445754781
432154649    445624646    445640956    445657273    445673510    445689813   
445706088    445722317    445738552    445754799 432154656    445624653   
445640964    445657281    445673528    445689821    445706096    445722325   
445738560    445754807 432154680    445624661    445640972    445657299   
445673536    445689839    445706104    445722333    445738578    445754815
432154706    445624679    445640980    445657307    445673544    445689847   
445706112    445722341    445738586    445754823 432154722    445624687   
445640998    445657315    445673551    445689854    445706120    445722358   
445738594    445754831 432154813    445624695    445641004    445657323   
445673569    445689862    445706138    445722366    445738602    445754849
432154870    445624703    445641012    445657331    445673577    445689870   
445706146    445722374    445738610    445754856 432154946    445624711   
445641020    445657349    445673585    445689888    445706153    445722382   
445738628    445754864 432154961    445624729    445641038    445657356   
445673593    445689896    445706161    445722390    445738636    445754872
432154995    445624737    445641046    445657364    445673601    445689904   
445706179    445722408    445738644    445754880 432155018    445624745   
445641053    445657372    445673619    445689912    445706187    445722416   
445738651    445754898 432155034    445624752    445641061    445657380   
445673627    445689920    445706195    445722424    445738669    445754906
432155059    445624760    445641079    445657398    445673635    445689938   
445706203    445722432    445738677    445754914 432155075    445624778   
445641087    445657406    445673643    445689946    445706211    445722440   
445738685    445754922 432155109    445624786    445641095    445657414   
445673650    445689953    445706229    445722457    445738693    445754930
432155125    445624794    445641103    445657422    445673668    445689961   
445706237    445722465    445738701    445754948 432155158    445624802   
445641111    445657430    445673676    445689979    445706245    445722473   
445738719    445754955 432155208    445624810    445641129    445657448   
445673684    445689987    445706252    445722481    445738727    445754963
432155232    445624828    445641137    445657455    445673692    445689995   
445706260    445722499    445738735    445754971 432155273    445624836   
445641145    445657463    445673700    445690001    445706278    445722507   
445738743    445754989 432155364    445624844    445641152    445657471   
445673718    445690019    445706286    445722515    445738750    445754997
432155372    445624851    445641160    445657489    445673726    445690027   
445706294    445722523    445738768    445755002



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430366682

   431389287    431475011    431554781    431632819    431708023    431786540   
431937770    432011575    432084531

430369009

   431389303    431475037    431554799    431632843    431708031    431786599   
431937796    432011617    432084556

430370395

   431389386    431475052    431554831    431632850    431708056    431786649   
431937853    432011658    432084754

430370858

   431389394    431475086    431554856    431632876    431708106    431786664   
431937903    432011815    432084788

430371104

   431389402    431475102    431554906    431632900    431708114    431786680   
431937945    432011823    432084804

430371740

   431389469    431475326    431554914    431632918    431708122    431786706   
431938042    432011831    432084937

430373134

   431389501    431475383    431555101    431632991    431708148    431786797   
431938083    432011880    432084945

430373928

   431389543    431475474    431555168    431633023    431708171    431786813   
431938190    432011922    432084986

430379966

   431389550    431475607    431555226    431633080    431708262    431786821   
431938224    432011948    432085009

430380394

   431389568    431475789    431555234    431633098    431708270    431786904   
431938232    432012011    432085025

430380956

   431389584    431475904    431555259    431633171    431708361    431786946   
431938281    432012045    432085066

430381053

   431389634    431475920    431555358    431633213    431708437    431786961   
431938349    432012086    432085116

430384339

   431389667    431475938    431555366    431633312    431708452    431786987   
431938356    432012094    432085124

430384917

   431389675    431475961    431555374    431633395    431708494    431787035   
431938406    432012144    432085132

430392456

   431389956    431476035    431555440    431633486    431708536    431787076   
431938414    432012193    432085157

430394668

   431389980    431476126    431555499    431633502    431708692    431787084   
431938463    432012235    432085173

430397158

   431390103    431476225    431555515    431633510    431708726    431787100   
431938554    432012276    432085207

430400887

   431390111    431476340    431555531    431633627    431708742    431787134   
431938588    432012318    432085306

430403451

   431390129    431476399    431555556    431633643    431708783    431787209   
431938646    432012342    432085330

430405068

   431390137    431476456    431555572    431633676    431708841    431787258   
431938653    432012359    432085348

430409649

   431390319    431476464    431555598    431633734    431708916    431787266   
431938661    432012441    432085355

430410068

   431390343    431476480    431555630    431633759    431708932    431787308   
431938703    432012490    432085363

430410076

   431390368    431476498    431555697    431633791    431708981    431787332   
431938760    432012524    432085439

430413799

   431390418    431476563    431555713    431633833    431709112    431787381   
431938794    432012557    432085520

430418749

   431390509    431476571    431555721    431633957    431709120    431787423   
431938869    432012565    432085561

430424390

   431390608    431476639    431555788    431633981    431709146    431787449   
431938935    432012714    432085694

430424622

   431390624    431476647    431555879    431633999    431709153    431787480   
431938943    432012797    432085736

430426916

   431390632    431476654    431555911    431634054    431709161    431787506   
431938976    432012847    432085751

430432583

   431390715    431476704    431555929    431634070    431709211    431787563   
431939081    432012854    432085900

430433987

   431390723    431476738    431555960    431634120    431709245    431787589   
431939115    432012862    432085918

430443192

   431390764    431476746    431556133    431634138    431709278    431787647   
431939131    432012870    432085934

430443697

   431390830    431476761    431556158    431634146    431709302    431787654   
431939149    432012904    432085942

430444349

   431390848    431476779    431556166    431634153    431709443    431787845   
431939180    432012912    432085959

430449579

   431390871    431476787    431556257    431634203    431709500    431787852   
431939222    432012920    432085975

430453159

   431390897    431476811    431556356    431634278    431709559    431787886   
431939354    432012938    432086056

430455014

   431390913    431476829    431556372    431634294    431709617    431787910   
431939396    432012953    432086072

430466573

   431391085    431476860    431556448    431634310    431709633    431787985   
431939453    432013001    432086080

430467860

   431391150    431476878    431556455    431634328    431709641    431788009   
431939479    432013035    432086098

430468306

   431391218    431476902    431556463    431634344    431709666    431788140   
431939529    432013092    432086163

430469999

   431391283    431476993    431556497    431634369    431709690    431788165   
431939578    432013167    432086197

430470088

   431391325    431477066    431556505    431634435    431709716    431788199   
431939677    432013183    432086213

430472241

   431391341    431477090    431556588    431634476    431709773    431788207   
431939685    432013191    432086247

430473256

   431391374    431477124    431556703    431634559    431709849    431788231   
431939693    432013217    432086296

430473496

   431391382    431477140    431556711    431634583    431709922    431788272   
431939727    432013225    432086361

430475574

   431391416    431477207    431556752    431634609    431709971    431788298   
431939818    432013316    432086387

430476721

   431391424    431477215    431556778    431634633    431710003    431788348   
431939834    432013365    432086395

430477539

   431391606    431477256    431556851    431634641    431710029    431788371   
431939842    432013423    432086403

430479154

   431391622    431477314    431556893    431634682    431710078    431788413   
431939966    432013464    432086429

430479725

   431391630    431477348    431556968    431634690    431710326    431788421   
431940030    432013514    432086452

430482273

   431391648    431477363    431556976    431634716    431710359    431788520   
431940089    432013522    432086460

430485433

   431391796    431477397    431556992    431634757    431710367    431788603   
431940188    432013548    432086494

430489898

   431391838    431477504    431557032    431634773    431710383    431788611   
431940220    432013613    432086585

430491456

   431391879    431477629    431557057    431634799    431710433    431788629   
431940238    432013654    432086593

430494286

   431391937    431477652    431557081    431634807    431710565    431788652   
431940246    432013738    432086650

430495358

   431392067    431477678    431557107    431634815    431710615    431788694   
431940253    432013845    432086759

431177476

   431392083    431477728    431557131    431634831    431710649    431788843   
431940279    432013902    432086809

431178482

   431392091    431477793    431557180    431634864    431710672    431788850   
431940360    432013951    432086874

431182799

   431392133    431477819    431557263    431634989    431710763    431788884   
431940402    432013985    432086916

431184357

   431392141    431477843    431557321    431635051    431710839    431788959   
431940444    432014025    432086924

431188754

   431392166    431477868    431557461    431635069    431710862    431788991   
431940469    432014033    432086932

431191568

   431392182    431477876    431557487    431635085    431710888    431789023   
431940477    432014066    432086965

431195429

   431392257    431477900    431557669    431635150    431710904    431789106   
431940519    432014132    432086973

431196708

   431392265    431477991    431557727    431635267    431710946    431789130   
431940543    432014140    432087013

431197417

   431392323    431478015    431557743    431635317    431710953    431789148   
431940568    432014181    432087112

431197490

   431392331    431478023    431557834    431635556    431710961    431789205   
431940618    432014439    432087120

431197797

   431392364    431478148    431557917    431635564    431710987    431789346   
431940642    432014520    432087138

431202225

   431392547    431478221    431557941    431635598    431710995    431789353   
431940659    432014587    432087229

431210608

   431392570    431478239    431557966    431635689    431711068    431789403   
431940808    432014744    432087252

431210707

   431392620    431478288    431558030    431635697    431711209    431789460   
431940816    432014975    432087294

431212208

   431392638    431478395    431558055    431635713    431711316    431789528   
431940840    432015071    432087344

431212653

   431392737    431478452    431558097    431635739    431711399    431789544   
431940899    432015089    432087377

431212760

   431392745    431478551    431558105    431635788    431711449    431789551   
431940915    432015147    432087385

431215326

   431392760    431478577    431558154    431635838    431711472    431789577   
431940949    432015162    432087393

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432155398

   445624869    445641178    445657497    445673734    445690035    445706302   
445722531    445738776    445755010

432155430

   445624877    445641186    445657505    445673742    445690043    445706310   
445722549    445738784    445755028

432155448

   445624885    445641194    445657513    445673759    445690050    445706328   
445722556    445738792    445755036

432155455

   445624893    445641202    445657521    445673767    445690068    445706336   
445722564    445738800    445755044

432155471

   445624901    445641210    445657539    445673775    445690076    445706344   
445722572    445738818    445755051

432155489

   445624919    445641228    445657547    445673783    445690084    445706351   
445722580    445738826    445755069

432155505

   445624927    445641236    445657554    445673791    445690092    445706369   
445722598    445738834    445755077

432155562

   445624935    445641244    445657562    445673809    445690100    445706377   
445722606    445738842    445755085

432155570

   445624943    445641251    445657570    445673817    445690118    445706385   
445722614    445738859    445755093

432155620

   445624950    445641269    445657588    445673825    445690126    445706393   
445722622    445738867    445755101

432155703

   445624968    445641277    445657596    445673833    445690134    445706401   
445722630    445738875    445755119

432155737

   445624976    445641285    445657604    445673841    445690142    445706419   
445722648    445738883    445755127

432155836

   445624984    445641293    445657612    445673866    445690159    445706427   
445722655    445738891    445755135

432155869

   445624992    445641301    445657620    445673874    445690167    445706435   
445722663    445738909    445755143

432155877

   445625007    445641319    445657638    445673882    445690175    445706443   
445722671    445738917    445755150

432155984

   445625015    445641327    445657646    445673890    445690183    445706450   
445722689    445738925    445755168

432155992

   445625023    445641335    445657653    445673908    445690191    445706468   
445722697    445738933    445755176

432156032

   445625031    445641343    445657661    445673916    445690209    445706476   
445722705    445738941    445755184

432156040

   445625049    445641350    445657679    445673924    445690217    445706484   
445722713    445738958    445755192

432156073

   445625056    445641368    445657687    445673932    445690225    445706492   
445722721    445738966    445755200

432156081

   445625064    445641376    445657695    445673940    445690233    445706500   
445722739    445738974    445755218

432156131

   445625072    445641384    445657703    445673957    445690241    445706518   
445722747    445738982    445755226

432156164

   445625080    445641392    445657711    445673965    445690258    445706526   
445722754    445738990    445755234

432156198

   445625098    445641400    445657729    445673973    445690266    445706534   
445722762    445739006    445755242

432156206

   445625106    445641418    445657737    445673981    445690274    445706542   
445722770    445739014    445755259

432156255

   445625114    445641426    445657745    445673999    445690282    445706559   
445722788    445739022    445755267

432156339

   445625122    445641434    445657752    445674005    445690290    445706567   
445722796    445739030    445755275

432156347

   445625130    445641442    445657760    445674013    445690308    445706575   
445722804    445739048    445755283

432156354

   445625148    445641459    445657778    445674021    445690316    445706583   
445722812    445739055    445755291

432156370

   445625155    445641467    445657786    445674039    445690324    445706591   
445722820    445739063    445755309

432156396

   445625163    445641475    445657794    445674047    445690332    445706609   
445722838    445739071    445755317

432156412

   445625171    445641483    445657802    445674054    445690340    445706617   
445722846    445739089    445755325

432156461

   445625189    445641491    445657810    445674062    445690357    445706625   
445722853    445739097    445755341

432156479

   445625197    445641509    445657828    445674070    445690365    445706633   
445722861    445739105    445755358

432156487

   445625205    445641517    445657836    445674088    445690373    445706641   
445722879    445739113    445755366

432156545

   445625213    445641525    445657844    445674096    445690381    445706658   
445722887    445739121    445755374

432156578

   445625221    445641533    445657851    445674104    445690399    445706666   
445722895    445739139    445755382

432156636

   445625239    445641541    445657869    445674112    445690407    445706674   
445722903    445739147    445755390

432156644

   445625247    445641558    445657877    445674120    445690415    445706682   
445722911    445739154    445755408

432156677

   445625254    445641574    445657885    445674138    445690423    445706690   
445722929    445739162    445755416

432156693

   445625262    445641582    445657893    445674146    445690431    445706708   
445722937    445739170    445755424

432156768

   445625270    445641590    445657901    445674153    445690449    445706716   
445722945    445739188    445755432

432156800

   445625288    445641608    445657919    445674161    445690456    445706724   
445722952    445739196    445755440

432156818

   445625296    445641616    445657927    445674179    445690464    445706732   
445722960    445739204    445755457

432156883

   445625304    445641624    445657935    445674187    445690472    445706740   
445722978    445739212    445755465

432157014

   445625312    445641632    445657943    445674195    445690480    445706757   
445722986    445739220    445755473

432157022

   445625320    445641640    445657950    445674203    445690498    445706765   
445722994    445739238    445755481

432157030

   445625338    445641657    445657968    445674211    445690506    445706773   
445723000    445739246    445755499

432157048

   445625346    445641665    445657976    445674229    445690514    445706781   
445723018    445739253    445755507

432157105

   445625353    445641673    445657984    445674237    445690522    445706799   
445723026    445739261    445755515

432157253

   445625361    445641681    445657992    445674245    445690530    445706807   
445723034    445739279    445755523

432157261

   445625379    445641699    445658016    445674252    445690548    445706815   
445723042    445739287    445755531

432157287

   445625387    445641707    445658024    445674260    445690555    445706823   
445723059    445739295    445755549

432157402

   445625395    445641715    445658032    445674278    445690563    445706831   
445723067    445739303    445755556

432157410

   445625403    445641723    445658040    445674286    445690571    445706849   
445723075    445739311    445755564

432157535

   445625411    445641731    445658057    445674294    445690589    445706856   
445723083    445739329    445755572

432157543

   445625429    445641749    445658065    445674302    445690597    445706864   
445723091    445739337    445755580

432157550

   445625437    445641756    445658073    445674310    445690605    445706872   
445723109    445739345    445755598

432157568

   445625445    445641764    445658081    445674328    445690613    445706880   
445723117    445739352    445755606

432157584

   445625452    445641772    445658099    445674336    445690621    445706898   
445723125    445739360    445755614

432157600

   445625460    445641780    445658107    445674344    445690639    445706906   
445723133    445739378    445755622

432157675

   445625478    445641798    445658115    445674351    445690647    445706914   
445723141    445739386    445755630

432157758

   445625494    445641806    445658123    445674369    445690654    445706922   
445723158    445739394    445755648

432157766

   445625502    445641814    445658131    445674377    445690662    445706930   
445723166    445739402    445755655

432157808

   445625510    445641822    445658149    445674385    445690670    445706948   
445723174    445739410    445755663

432157824

   445625528    445641830    445658156    445674393    445690688    445706955   
445723182    445739428    445755671

432157881

   445625536    445641848    445658164    445674401    445690696    445706963   
445723190    445739436    445755689

432157899

   445625544    445641855    445658172    445674419    445690704    445706971   
445723208    445739444    445755697

432157915

   445625551    445641863    445658180    445674427    445690712    445706989   
445723216    445739451    445755705

432157956

   445625569    445641871    445658198    445674435    445690720    445706997   
445723224    445739469    445755713

432157998

   445625577    445641889    445658206    445674450    445690738    445707003   
445723232    445739477    445755721

432158038

   445625585    445641897    445658214    445674468    445690746    445707011   
445723240    445739485    445755739

432158046

   445625593    445641905    445658222    445674476    445690753    445707029   
445723257    445739493    445755747



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431216902

   431392943    431478601    431558188    431635978    431711597    431789593   
431940964    432015188    432087419

431217439

   431393032    431478676    431558253    431636034    431711605    431789668   
431940972    432015212    432087435

431221571

   431393057    431478692    431558261    431636083    431711613    431789726   
431940998    432015279    432087484

431230283

   431393107    431478700    431558428    431636141    431711621    431789734   
431941020    432015337    432087534

431233907

   431393156    431478726    431558436    431636190    431711688    431789791   
431941053    432015378    432087641

431235928

   431393198    431478734    431558543    431636232    431711704    431789817   
431941079    432015451    432087724

431237197

   431393255    431478742    431558691    431636257    431711787    431789841   
431941103    432015568    432087765

431240027

   431393263    431478809    431558725    431636307    431711795    431789866   
431941111    432015584    432087799

431245497

   431393412    431478825    431558733    431636349    431711829    431789890   
431941129    432015634    432087955

431246347

   431393560    431478841    431558758    431636398    431711837    431789965   
431941145    432015691    432088052

431255512

   431393594    431478924    431558790    431636513    431711894    431789999   
431941186    432015733    432088060

431263201

   431393636    431478965    431558832    431636539    431711902    431790070   
431941210    432015758    432088078

431266741

   431393693    431479047    431558931    431636588    431711928    431790088   
431941236    432015840    432088086

431267046

   431393701    431479112    431558956    431636596    431712058    431790120   
431941301    432015865    432088128

431268473

   431393719    431479153    431558980    431636604    431712082    431790138   
431941327    432015949    432088151

431269794

   431393784    431479195    431558998    431636612    431712108    431790195   
431941467    432015956    432088177

431271675

   431393792    431479260    431559012    431636653    431712157    431790229   
431941517    432015964    432088193

431278381

   431393818    431479369    431559046    431636679    431712181    431790252   
431941525    432016020    432088235

431280338

   431393842    431479526    431559103    431636695    431712215    431790336   
431941541    432016038    432088243

431282565

   431393883    431479559    431559129    431636752    431712272    431790377   
431941574    432016087    432088276

431283654

   431393891    431479609    431559285    431636794    431712330    431790435   
431941608    432016160    432088334

431284629

   431393909    431479617    431559301    431636877    431712371    431790443   
431941657    432016269    432088342

431287689

   431393925    431479625    431559335    431636927    431712421    431790450   
431941731    432016327    432088359

431300011

   431393966    431479641    431559343    431636943    431712439    431790468   
431941814    432016335    432088367

431300995

   431393990    431479682    431559376    431636950    431712447    431790526   
431941848    432016400    432088417

431301142

   431394006    431479831    431559384    431637065    431712462    431790559   
431941855    432016509    432088425

431301167

   431394030    431479856    431559392    431637115    431712488    431790898   
431941947    432016517    432088433

431301209

   431394048    431479906    431559467    431637123    431712496    431790955   
431941970    432016525    432088474

431301472

   431394162    431479963    431559517    431637131    431712587    431791003   
431942036    432016582    432088482

431301555

   431394196    431479989    431559962    431637180    431712652    431791045   
431942051    432016616    432088524

431301654

   431394246    431480094    431560002    431637214    431712660    431791086   
431942077    432016665    432088730

431301886

   431394287    431480128    431560010    431637222    431712678    431791102   
431942119    432016707    432088821

431301902

   431394501    431480169    431560093    431637313    431712694    431791128   
431942192    432016772    432088870

431302041

   431394568    431480177    431560127    431637339    431712769    431791169   
431942234    432016780    432088979

431302231

   431394576    431480235    431560226    431637420    431712777    431791201   
431942267    432016814    432088987

431302322

   431394584    431480268    431560234    431637487    431712827    431791268   
431942283    432016905    432089159

431302348

   431394634    431480284    431560242    431637511    431712991    431791318   
431942309    432016921    432089167

431302413

   431394709    431480326    431560259    431637529    431713015    431791375   
431942366    432016988    432089209

431302421

   431394733    431480367    431560275    431637552    431713023    431791417   
431942408    432017028    432089258

431302595

   431394808    431480383    431560317    431637586    431713031    431791425   
431942416    432017077    432089332

431302629

   431394899    431480391    431560358    431637677    431713049    431791433   
431942424    432017150    432089340

431302652

   431394949    431480417    431560424    431637693    431713098    431791482   
431942507    432017176    432089423

431302702

   431395011    431480433    431560523    431637719    431713197    431791516   
431942531    432017309    432089498

431302710

   431395086    431480458    431560549    431637735    431713239    431791581   
431942564    432017325    432089571

431302744

   431395110    431480607    431560564    431637743    431713262    431791649   
431942606    432017341    432089597

431302975

   431395151    431480672    431560739    431637768    431713288    431791656   
431942622    432017358    432089605

431302991

   431395219    431480706    431560754    431637818    431713395    431791722   
431942630    432017374    432089688

431303031

   431395227    431480714    431560788    431637958    431713403    431791821   
431942648    432017432    432089795

431303064

   431395243    431480805    431560796    431637974    431713429    431791979   
431942853    432017440    432089829

431303171

   431395276    431480987    431560846    431638006    431713544    431792092   
431942895    432017457    432089936

431303205

   431395292    431481266    431560853    431638048    431713569    431792142   
431942903    432017465    432090181

431303270

   431395334    431481670    431560945    431638089    431713585    431792159   
431942929    432017523    432090256

431303312

   431395383    431481787    431561091    431638113    431713676    431792183   
431942952    432017564    432090280

431303478

   431395490    431482058    431561158    431638170    431713825    431792209   
431942978    432017648    432090348

431303684

   431395656    431482082    431561182    431638980    431713882    431792217   
431943018    432017663    432090397

431303692

   431395706    431482090    431561224    431639046    431713932    431792225   
431943034    432017671    432090447

431303791

   431395714    431482124    431561364    431639061    431714005    431792241   
431943042    432017713    432090454

431303908

   431395730    431482140    431561521    431639079    431714021    431792340   
431943117    432017754    432090579

431303957

   431395763    431482173    431561539    431639152    431714104    431792480   
431943174    432017861    432090587

431304138

   431395813    431482207    431561596    431639160    431714179    431792514   
431943190    432017879    432090595

431304203

   431395862    431482256    431561604    431639236    431714286    431792530   
431943216    432017937    432090611

431304252

   431395888    431482280    431561687    431639277    431714294    431792589   
431943232    432018042    432090660

431304468

   431395912    431482298    431561703    431639301    431714302    431792613   
431943380    432018091    432090710

431304534

   431395920    431482330    431561760    431639319    431714344    431792936   
431943398    432018133    432090991

431304625

   431395987    431482397    431561851    431639343    431714468    431792944   
431943570    432018166    432091023

431304799

   431396027    431482561    431561885    431639350    431714559    431793066   
431943612    432018182    432091031

431304880

   431396050    431482629    431561950    431639400    431714617    431793140   
431943620    432018224    432091049

431304955

   431396068    431482637    431562065    431639491    431714641    431793181   
431943646    432018307    432091056

431305192

   431396126    431482694    431562115    431639517    431714658    431793215   
431943745    432018315    432091080

431305473

   431396134    431482728    431562149    431639541    431714666    431793256   
431943794    432018356    432091114

431305549

   431396175    431482769    431562156    431639558    431714757    431793272   
431943851    432018364    432091239

431305622

   431396183    431482777    431562180    431639590    431714765    431793306   
431943950    432018448    432091296

431305655

   431396217    431482793    431562222    431639616    431714781    431793314   
431944032    432018463    432091387

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432158061    445625601    445641921    445658230    445674484    445690761   
445707037    445723265    445739501    445755754 432158079    445625619   
445641939    445658248    445674492    445690779    445707045    445723273   
445739519    445755762 432158103    445625627    445641947    445658255   
445674500    445690787    445707052    445723281    445739527    445755770
432158145    445625635    445641954    445658263    445674518    445690795   
445707060    445723299    445739535    445755788 432158152    445625643   
445641962    445658271    445674526    445690803    445707078    445723307   
445739543    445755796 432158194    445625650    445641970    445658289   
445674534    445690811    445707086    445723315    445739550    445755804
432158210    445625668    445641988    445658297    445674542    445690829   
445707094    445723323    445739568    445755812 432158293    445625676   
445641996    445658305    445674559    445690837    445707102    445723331   
445739576    445755820 432158319    445625684    445642002    445658313   
445674567    445690845    445707110    445723349    445739584    445755838
432158384    445625692    445642010    445658321    445674575    445690852   
445707128    445723356    445739592    445755846 432158434    445625700   
445642028    445658339    445674583    445690860    445707136    445723364   
445739600    445755853 432158442    445625718    445642036    445658347   
445674591    445690878    445707144    445723372    445739618    445755861
432158541    445625726    445642044    445658354    445674609    445690886   
445707151    445723380    445739626    445755879 432158558    445625734   
445642051    445658362    445674617    445690894    445707169    445723398   
445739634    445755887 432158574    445625742    445642069    445658370   
445674625    445690902    445707177    445723406    445739642    445755895
432158582    445625759    445642077    445658388    445674633    445690910   
445707185    445723414    445739659    445755911 432158632    445625767   
445642085    445658396    445674641    445690928    445707193    445723422   
445739667    445755929 432158657    445625775    445642093    445658404   
445674658    445690936    445707201    445723430    445739675    445755937
432158988    445625783    445642101    445658412    445674666    445690944   
445707219    445723448    445739683    445755945 432159002    445625791   
445642127    445658420    445674674    445690951    445707227    445723455   
445739691    445755952 432159036    445625809    445642135    445658438   
445674682    445690969    445707235    445723463    445739709    445755960
432159051    445625817    445642143    445658446    445674690    445690977   
445707243    445723471    445739717    445755978 432159077    445625825   
445642150    445658453    445674708    445690985    445707250    445723489   
445739725    445755986 432159119    445625833    445642168    445658461   
445674716    445690993    445707268    445723497    445739733    445755994
432159143    445625841    445642176    445658479    445674724    445691009   
445707276    445723505    445739741    445756000 432159218    445625858   
445642184    445658487    445674732    445691017    445707284    445723513   
445739758    445756018 432159267    445625866    445642192    445658495   
445674740    445691025    445707292    445723521    445739766    445756026
432159366    445625874    445642200    445658503    445674757    445691033   
445707300    445723539    445739774    445756034 432159416    445625882   
445642218    445658511    445674765    445691041    445707318    445723547   
445739782    445756042 432159440    445625890    445642226    445658529   
445674773    445691058    445707326    445723554    445739790    445756059
432159465    445625908    445642234    445658537    445674781    445691066   
445707334    445723562    445739808    445756067 432159481    445625916   
445642242    445658545    445674799    445691074    445707342    445723570   
445739816    445756075 432159507    445625924    445642259    445658552   
445674807    445691082    445707359    445723588    445739824    445756083
432159515    445625932    445642267    445658560    445674815    445691090   
445707367    445723596    445739832    445756091 432159580    445625940   
445642275    445658578    445674823    445691108    445707375    445723604   
445739840    445756109 432159648    445625957    445642283    445658586   
445674831    445691116    445707383    445723612    445739857    445756117
432159663    445625965    445642291    445658594    445674849    445691124   
445707391    445723620    445739865    445756125 432159747    445625973   
445642309    445658602    445674856    445691132    445707409    445723638   
445739873    445756133 432159754    445625981    445642317    445658610   
445674864    445691140    445707417    445723646    445739881    445756141
432159770    445625999    445642325    445658628    445674872    445691157   
445707425    445723653    445739899    445756158 432159788    445626005   
445642333    445658636    445674880    445691165    445707433    445723661   
445739907    445756166 432159796    445626013    445642341    445658644   
445674898    445691173    445707441    445723679    445739915    445756174
432159861    445626021    445642358    445658651    445674906    445691181   
445707458    445723687    445739923    445756182 432159887    445626039   
445642366    445658669    445674914    445691199    445707466    445723695   
445739931    445756190 432159911    445626047    445642374    445658677   
445674922    445691207    445707474    445723703    445739949    445756208
432159945    445626054    445642382    445658685    445674930    445691215   
445707482    445723711    445739956    445756216 432160000    445626062   
445642390    445658693    445674948    445691223    445707490    445723729   
445739964    445756224 432160133    445626070    445642408    445658701   
445674955    445691231    445707508    445723737    445739972    445756232
432160158    445626088    445642416    445658719    445674963    445691249   
445707516    445723745    445739980    445756240 432160182    445626096   
445642424    445658727    445674971    445691256    445707524    445723752   
445739998    445756257 432160190    445626104    445642432    445658735   
445674989    445691264    445707532    445723760    445740004    445756265
432160315    445626112    445642440    445658743    445674997    445691272   
445707540    445723778    445740012    445756273 432160323    445626120   
445642457    445658750    445675002    445691280    445707557    445723786   
445740020    445756281 432160331    445626138    445642465    445658768   
445675010    445691298    445707565    445723794    445740038    445756299
432160364    445626146    445642473    445658776    445675028    445691306   
445707573    445723802    445740046    445756307 432160372    445626153   
445642481    445658784    445675036    445691314    445707581    445723810   
445740053    445756315 432160430    445626161    445642499    445658792   
445675044    445691322    445707599    445723828    445740061    445756323
432160489    445626179    445642507    445658800    445675051    445691330   
445707607    445723836    445740079    445756331 432160539    445626187   
445642515    445658818    445675069    445691348    445707615    445723844   
445740087    445756349 432160612    445626195    445642523    445658826   
445675077    445691355    445707623    445723851    445740095    445756356
432160638    445626203    445642531    445658834    445675085    445691363   
445707631    445723869    445740103    445756364 432160695    445626211   
445642549    445658842    445675093    445691371    445707649    445723877   
445740111    445756372 432160703    445626229    445642556    445658859   
445675101    445691389    445707656    445723885    445740129    445756380
432160711    445626237    445642564    445658867    445675119    445691397   
445707664    445723893    445740137    445756398 432160729    445626245   
445642572    445658875    445675127    445691405    445707672    445723901   
445740145    445756406 432160760    445626252    445642580    445658883   
445675135    445691413    445707680    445723919    445740152    445756414
432160828    445626260    445642598    445658891    445675143    445691421   
445707698    445723927    445740160    445756422 432160869    445626278   
445642606    445658909    445675150    445691439    445707706    445723935   
445740178    445756430 432160877    445626286    445642614    445658917   
445675168    445691447    445707714    445723943    445740186    445756448
432160885    445626294    445642622    445658925    445675184    445691454   
445707722    445723950    445740194    445756455 432160893    445626302   
445642630    445658933    445675192    445691462    445707730    445723968   
445740202    445756463 432160919    445626310    445642648    445658941   
445675200    445691470    445707748    445723976    445740210    445756471
432161016    445626328    445642655    445658958    445675218    445691488   
445707755    445723984    445740228    445756489



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431305663    431396241    431482819    431562230    431639624    431714799   
431793397    431944255    432018471    432091403 431305671    431396308   
431482835    431562248    431639657    431714807    431793405    431944339   
432018562    432091437 431305697    431396357    431482843    431562255   
431639715    431714880    431793512    431944388    432018786    432091486
431305705    431396365    431482942    431562297    431639731    431714930   
431793595    431944396    432018810    432091528 431305846    431396381   
431482967    431562396    431639822    431714997    431793702    431944412   
432018828    432091544 431305960    431396407    431483015    431562487   
431639848    431715002    431793728    431944461    432018836    432091627
431305986    431397223    431483080    431562545    431639855    431715309   
431793751    431944537    432018893    432091643 431306059    431397249   
431483106    431562644    431639863    431715333    431793769    431944552   
432018927    432091718 431306208    431397280    431483130    431562719   
431639871    431715358    431793785    431944602    432018935    432091742
431306232    431397330    431483213    431562727    431639970    431715366   
431793850    431944677    432018950    432091809 431306257    431397371   
431483312    431562867    431640010    431715515    431793868    431944727   
432018968    432091825 431306307    431397405    431483379    431562933   
431640036    431715523    431793884    431944743    432018984    432091833
431306380    431397462    431483429    431562958    431640044    431715549   
431793900    431944867    432019065    432091858 431306406    431397595   
431483510    431563006    431640051    431715655    431793918    431944909   
432019107    432091866 431306463    431397611    431483544    431563014   
431640077    431715697    431793975    431944966    432019115    432091890
431306539    431397678    431483635    431563048    431640135    431715713   
431793983    431944982    432019131    432092005 431306547    431397694   
431483668    431563055    431640192    431715754    431794015    431945039   
432019214    432092039 431306968    431397736    431483742    431563253   
431640267    431715770    431794114    431945047    432019222    432092104
431306976    431397769    431483825    431563402    431640291    431715846   
431794221    431945062    432019313    432092161 431307081    431397801   
431483882    431563444    431640358    431715895    431794254    431945088   
432019321    432092187 431307172    431397843    431483940    431563469   
431640366    431715945    431794262    431945120    432019362    432092195
431307214    431398023    431484039    431563519    431640598    431716075   
431794304    431945179    432019370    432092245 431307271    431398122   
431484047    431563535    431640622    431716125    431794312    431945203   
432019388    432092260 431307313    431398148    431484088    431563550   
431640630    431716133    431794338    431945302    432019446    432092310
431307362    431398155    431484104    431563568    431640770    431716182   
431794437    431945336    432019560    432092468 431307560    431398213   
431484146    431563600    431640796    431716190    431794486    431945369   
432019602    432092476 431307719    431398437    431484195    431563642   
431640804    431716232    431794494    431945419    432019651    432092534
431308071    431398452    431484203    431563766    431640853    431716257   
431794635    431945435    432019693    432092567 431308204    431398460   
431484245    431563774    431640945    431716281    431794643    431945443   
432019701    432092617 431308360    431398494    431484351    431563790   
431640952    431716323    431794676    431945484    432019719    432092633
431308378    431398502    431484393    431563816    431640960    431716372   
431794684    431945492    432019735    432092716 431308386    431398627   
431484526    431563824    431641042    431716380    431794742    431945583   
432019776    432092724 431308626    431398759    431484633    431563840   
431641067    431716422    431794874    431945609    432019826    432092732
431308634    431398775    431484658    431563857    431641075    431716430   
431794924    431945674    432019883    432092823 431308774    431399021   
431484757    431563865    431641117    431716463    431794999    431945708   
432019925    432092864 431308899    431399047    431484765    431563873   
431641141    431716471    431795152    431945740    432019990    432092872
431309087    431399112    431484898    431563964    431641182    431716489   
431795236    431945781    432020626    432092922 431309103    431399146   
431484989    431563980    431641240    431716554    431795301    431945799   
432020675    432092971 431309269    431399161    431484997    431564020   
431641273    431716612    431795327    431945807    432020774    432093029
431309343    431399187    431485044    431564103    431641323    431716653   
431795335    431945823    432020816    432093078 431309681    431399344   
431485051    431564129    431641331    431716661    431795350    431945831   
432020857    432093144 431309848    431399443    431485069    431564145   
431641356    431716695    431795434    431945872    432020873    432093151
431309913    431399468    431485135    431564160    431641406    431716828   
431795475    431945955    432020881    432093177 431309962    431399526   
431485150    431564186    431641463    431716836    431795566    431945963   
432020907    432093227 431309996    431399567    431485200    431564251   
431641497    431716935    431795574    431946011    432020915    432093235
431310218    431399575    431485275    431564269    431641596    431717024   
431795590    431946037    432021079    432093300 431310267    431399633   
431485374    431564277    431641612    431717099    431795665    431946045   
432021103    432093409 431310283    431399674    431485507    431564301   
431641646    431717149    431795673    431946052    432021145    432093474
431310309    431399682    431485515    431564327    431641687    431717453   
431795731    431946086    432021152    432093516 431310341    431399740   
431485523    431564384    431641703    431717487    431795780    431946102   
432021160    432093565 431310564    431399781    431485549    431564400   
431641729    431717537    431795848    431946136    432021236    432093573
431310671    431399831    431485564    431564418    431641745    431717586   
431795889    431946144    432021277    432093623 431310754    431399898   
431485663    431564426    431641752    431717610    431795905    431946169   
432021293    432093714 431310788    431399948    431485689    431564541   
431641760    431717628    431795996    431946177    432021327    432093730
431311026    431399997    431485705    431564640    431641786    431717636   
431796002    431946193    432021368    432093789 431311042    431400050   
431485903    431564657    431641794    431717644    431796010    431946201   
432021376    432093854 431311117    431400068    431485929    431564673   
431641802    431717693    431796069    431946243    432021418    432093870
431311216    431400076    431485937    431564681    431641869    431717735   
431796077    431946268    432021434    432093904 431311372    431400118   
431486075    431564749    431641943    431717800    431796085    431946284   
432021509    432093920 431311455    431400126    431486109    431564996   
431641950    431717909    431796127    431946359    432021541    432094019
431311521    431400134    431486141    431565076    431641968    431717941   
431796143    431946383    432021566    432094050 431311729    431400159   
431486158    431565084    431642081    431718089    431796168    431946441   
432021590    432094159 431311810    431400183    431486190    431565118   
431642131    431718188    431796218    431946474    432021608    432094167
431311851    431400217    431486257    431565126    431642180    431718220   
431796226    431946482    432021624    432094217 431312016    431400340   
431486323    431565258    431642248    431718261    431796283    431946540   
432021665    432094308 431312065    431400365    431486562    431565274   
431642255    431718279    431796291    431946557    432021707    432094316
431312073    431400415    431486737    431565282    431642263    431718287   
431796317    431946599    432021731    432094357 431312107    431400506   
431486760    431565357    431642289    431718311    431796333    431946656   
432021764    432094399 431312123    431400548    431486786    431565381   
431642313    431718386    431796341    431946680    432021772    432094514
431312198    431400571    431486828    431565464    431642321    431718410   
431796358    431946748    432021848    432094522 431312412    431400589   
431486836    431565571    431642347    431718451    431796408    431946839   
432021913    432094530 431312669    431400597    431486927    431565704   
431642388    431718519    431796432    431946854    432021939    432094597
431312693    431400654    431486943    431565779    431642404    431718543   
431796465    431946904    432022044    432094621

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432161024    445626336    445642663    445658966    445675226    445691496   
445707763    445723992    445740236    445756497 432161040    445626344   
445642671    445658974    445675234    445691504    445707771    445724008   
445740244    445756505 432161271    445626351    445642689    445658982   
445675259    445691512    445707789    445724016    445740269    445756513
432161321    445626369    445642697    445658990    445675267    445691520   
445707797    445724024    445740277    445756521 432161354    445626377   
445642705    445659006    445675275    445691538    445707805    445724032   
445740285    445756539 432161370    445626385    445642713    445659014   
445675283    445691546    445707813    445724040    445740293    445756547
432161396    445626393    445642721    445659022    445675291    445691553   
445707821    445724057    445740301    445756554 432161404    445626401   
445642739    445659030    445675309    445691561    445707839    445724065   
445740319    445756562 432161412    445626419    445642747    445659048   
445675317    445691579    445707847    445724073    445740327    445756570
432161453    445626427    445642754    445659055    445675325    445691587   
445707854    445724081    445740335    445756588 432161461    445626435   
445642762    445659063    445675333    445691595    445707862    445724099   
445740343    445756596 432161487    445626443    445642770    445659089   
445675341    445691603    445707870    445724107    445740350    445756604
432161495    445626450    445642788    445659097    445675358    445691611   
445707888    445724115    445740368    445756612 432161503    445626468   
445642796    445659105    445675366    445691629    445707896    445724123   
445740376    445756620 432161545    445626476    445642804    445659113   
445675374    445691637    445707904    445724131    445740384    445756638
432161586    445626484    445642812    445659121    445675382    445691645   
445707912    445724149    445740392    445756646 432161610    445626492   
445642820    445659139    445675390    445691652    445707920    445724156   
445740400    445756653 432161685    445626500    445642838    445659147   
445675408    445691660    445707938    445724164    445740418    445756661
432161719    445626518    445642846    445659154    445675416    445691678   
445707946    445724172    445740426    445756679 432161727    445626526   
445642853    445659162    445675424    445691686    445707953    445724180   
445740434    445756687 432161776    445626534    445642861    445659170   
445675432    445691694    445707961    445724198    445740442    445756695
432161826    445626542    445642879    445659188    445675440    445691702   
445707979    445724206    445740459    445756703 432161834    445626559   
445642887    445659196    445675457    445691710    445707987    445724214   
445740467    445756711 432161867    445626567    445642895    445659204   
445675465    445691728    445707995    445724222    445740475    445756729
432161875    445626575    445642903    445659212    445675473    445691736   
445708001    445724230    445740483    445756737 432161883    445626583   
445642911    445659220    445675481    445691744    445708019    445724248   
445740491    445756745 432161891    445626591    445642929    445659238   
445675499    445691751    445708027    445724255    445740509    445756752
432162063    445626609    445642937    445659246    445675507    445691769   
445708035    445724263    445740517    445756760 432162097    445626617   
445642945    445659253    445675515    445691777    445708043    445724271   
445740525    445756778 432162139    445626625    445642952    445659261   
445675523    445691785    445708050    445724289    445740533    445756786
432162196    445626633    445642960    445659279    445675531    445691793   
445708068    445724297    445740541    445756794 432162204    445626641   
445642986    445659287    445675549    445691801    445708076    445724305   
445740558    445756802 432162253    445626658    445642994    445659295   
445675556    445691819    445708084    445724313    445740566    445756810
432162287    445626666    445643000    445659303    445675564    445691827   
445708092    445724321    445740574    445756828 432162295    445626674   
445643018    445659311    445675572    445691835    445708100    445724339   
445740582    445756836 432162378    445626682    445643026    445659329   
445675580    445691843    445708118    445724347    445740590    445756844
432162394    445626690    445643034    445659337    445675598    445691850   
445708126    445724354    445740608    445756851 432162428    445626708   
445643042    445659345    445675606    445691868    445708134    445724362   
445740616    445756869 432162477    445626716    445643059    445659352   
445675614    445691876    445708142    445724370    445740624    445756877
432162485    445626724    445643067    445659360    445675622    445691884   
445708159    445724388    445740632    445756885 432162493    445626732   
445643075    445659378    445675630    445691892    445708167    445724396   
445740640    445756893 432162543    445626740    445643083    445659386   
445675648    445691900    445708175    445724404    445740657    445756901
432162592    445626757    445643091    445659394    445675655    445691918   
445708183    445724412    445740665    445756919 432162642    445626765   
445643109    445659402    445675663    445691926    445708191    445724420   
445740673    445756927 432162675    445626773    445643125    445659410   
445675671    445691934    445708209    445724438    445740681    445756935
432162683    445626781    445643133    445659428    445675689    445691942   
445708217    445724446    445740699    445756943 432162782    445626799   
445643141    445659436    445675697    445691959    445708225    445724453   
445740707    445756950 432162907    445626807    445643158    445659444   
445675705    445691967    445708233    445724461    445740715    445756968
432162923    445626815    445643166    445659451    445675713    445691975   
445708241    445724479    445740723    445756976 432162964    445626823   
445643182    445659469    445675721    445691983    445708258    445724487   
445740731    445756984 432162972    445626831    445643190    445659477   
445675739    445691991    445708266    445724495    445740749    445756992
432163020    445626849    445643208    445659485    445675747    445692007   
445708274    445724503    445740756    445757008 432163053    445626856   
445643216    445659493    445675754    445692015    445708282    445724511   
445740764    445757016 432163079    445626864    445643224    445659501   
445675762    445692023    445708290    445724529    445740772    445757024
432163137    445626872    445643232    445659519    445675770    445692031   
445708308    445724537    445740780    445757032 432163160    445626880   
445643240    445659527    445675788    445692049    445708316    445724545   
445740798    445757040 432163236    445626898    445643257    445659535   
445675796    445692056    445708324    445724552    445740806    445757057
432163251    445626906    445643265    445659543    445675804    445692064   
445708332    445724560    445740814    445757065 432163269    445626914   
445643273    445659550    445675812    445692072    445708340    445724578   
445740822    445757073 432163319    445626922    445643281    445659568   
445675820    445692080    445708357    445724586    445740830    445757081
432163426    445626930    445643299    445659576    445675838    445692098   
445708365    445724594    445740848    445757099 432163459    445626955   
445643307    445659584    445675846    445692106    445708373    445724602   
445740855    445757107 432163483    445626963    445643315    445659592   
445675853    445692114    445708381    445724610    445740863    445757115
432163491    445626971    445643323    445659600    445675861    445692122   
445708399    445724628    445740871    445757123 432163509    445626989   
445643331    445659618    445675879    445692130    445708407    445724636   
445740889    445757131 432163541    445626997    445643349    445659626   
445675887    445692148    445708415    445724644    445740897    445757149
432163590    445627003    445643356    445659634    445675895    445692155   
445708423    445724651    445740905    445757156 432163608    445627011   
445643364    445659642    445675903    445692163    445708431    445724669   
445740913    445757164 432163616    445627029    445643372    445659659   
445675911    445692171    445708449    445724677    445740921    445757172
432163640    445627037    445643380    445659667    445675929    445692189   
445708456    445724685    445740939    445757180 432163681    445627045   
445643398    445659675    445675937    445692197    445708464    445724693   
445740947    445757198 432163699    445627052    445643406    445659683   
445675945    445692205    445708472    445724701    445740954    445757206
432163707    445627060    445643414    445659691    445675952    445692213   
445708480    445724719    445740962    445757214



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431312719    431400662    431486984    431565787    431642412    431718576   
431796580    431946912    432022085    432094795 431312750    431400712   
431486992    431565829    431642420    431718592    431796614    431946920   
432022127    432094860 431312792    431400886    431487057    431565845   
431642461    431718683    431796630    431946938    432022168    432094894
431312842    431400951    431487123    431565852    431642545    431718691   
431796648    431947043    432022184    432094944 431312925    431401132   
431487214    431565878    431642560    431718717    431796689    431947092   
432022192    432094951 431313113    431401173    431487297    431565886   
431642594    431718733    431796697    431947183    432022317    432095537
431313352    431401231    431487305    431565944    431642628    431718774   
431796739    431947217    432022390    432095545 431313428    431401264   
431487313    431565977    431642636    431719004    431796747    431947241   
432022408    432095651 431313436    431401348    431487321    431565985   
431642727    431719038    431796788    431947258    432022424    432095701
431313758    431401389    431487412    431566033    431642750    431719103   
431796804    431947266    432022440    432095719 431314061    431401421   
431487420    431566058    431642784    431719145    431796820    431947274   
432022457    432095883 431314756    431401504    431487487    431566199   
431642800    431719152    431796853    431947308    432022523    432095933
431314822    431401553    431487552    431566249    431642859    431719210   
431796887    431947332    432022564    432095974 431314897    431401637   
431487719    431566272    431642867    431719236    431796937    431947407   
432022648    432095982 431314921    431401751    431487735    431566280   
431642909    431719269    431796994    431947456    432022689    432096030
431314970    431401777    431487842    431566306    431642917    431719277   
431797026    431947464    432022697    432096063 431315209    431401819   
431487883    431566371    431643006    431719293    431797067    431947613   
432022705    432096162 431315217    431401827    431488006    431566488   
431643147    431719368    431797075    431947696    432022721    432096238
431315233    431401983    431488014    431566611    431643162    431719459   
431797109    431947746    432022796    432096261 431315241    431402072   
431488030    431566694    431643212    431719608    431797141    431947795   
432022804    432096279 431315258    431402098    431488063    431566736   
431643279    431719632    431797182    431947829    432022838    432096311
431315357    431402171    431488071    431566769    431643295    431719657   
431797208    431947902    432022853    432096352 431315399    431402205   
431488089    431566793    431643311    431719749    431797281    431947936   
432022986    432096360 431315472    431402254    431488097    431566991   
431643329    431719772    431797315    431947985    432023000    432096386
431315563    431402262    431488154    431567031    431643345    431719939   
431797364    431948108    432023018    432096436 431315589    431402478   
431488212    431567080    431643378    431719996    431797406    431948173   
432023067    432096469 431315720    431402494    431488501    431567411   
431643386    431720002    431797430    431948223    432023075    432096485
431315886    431402502    431488519    431567445    431643410    431720028   
431797455    431948249    432023257    432096501 431316108    431402536   
431488527    431567486    431643451    431720051    431797489    431948272   
432023299    432096543 431316371    431402585    431488550    431567726   
431643477    431720135    431797497    431948306    432023349    432096550
431316496    431402635    431488568    431567759    431643493    431720168   
431797539    431948363    432023364    432096568 431316520    431402643   
431488626    431567858    431643501    431720176    431797588    431948371   
432023398    432096576 431316553    431402668    431488642    431567890   
431643543    431720184    431797612    431948512    432023414    432096592
431316603    431402700    431488675    431567924    431643576    431720200   
431797661    431948520    432023448    432096618 431317247    431402734   
431488691    431567965    431643592    431720218    431797679    431948538   
432023604    432096642 431317296    431402759    431488725    431568013   
431643667    431720275    431797802    431948603    432023653    432096675
431317411    431402908    431488782    431568138    431643691    431720291   
431797836    431948629    432023679    432096683 431317445    431402940   
431488808    431568146    431643733    431720333    431797919    431948637   
432023745    432096717 431317452    431402957    431488816    431568161   
431643766    431720341    431797943    431948660    432023760    432096733
431317544    431403039    431488840    431568229    431643881    431720374   
431797950    431948736    432023851    432096741 431317577    431403120   
431488865    431568278    431643923    431720416    431797976    431948835   
432023877    432096782 431317627    431403161    431488899    431568294   
431644004    431720531    431798008    431948843    432023885    432096915
431317734    431403344    431488923    431568393    431644020    431720572   
431798016    431948884    432023893    432096964 431317759    431403351   
431488931    431568450    431644095    431720598    431798123    431948991   
432023927    432097079 431317775    431403419    431488956    431568476   
431644137    431720622    431798131    431949023    432024016    432097111
431317791    431403443    431489053    431568492    431644152    431720648   
431798164    431949114    432024024    432097129 431317825    431403450   
431489061    431568526    431644202    431720663    431798180    431949122   
432024032    432097178 431317866    431403526    431489095    431568682   
431644228    431720705    431798198    431949189    432024081    432097194
431317874    431403542    431489129    431568690    431644244    431720713   
431798214    431949197    432024198    432097327 431317924    431403559   
431489178    431568765    431644335    431720762    431798230    431949239   
432024248    432097384 431317965    431403567    431489194    431568849   
431644350    431720820    431798255    431949296    432024263    432097400
431317999    431403575    431489202    431568948    431644376    431720879   
431798362    431949544    432024339    432097426 431318062    431403609   
431489244    431568989    431644384    431721034    431798420    431949551   
432024354    432097434 431318112    431403625    431489277    431568997   
431644459    431721109    431798487    431949627    432024388    432097525
431318179    431403658    431489301    431569060    431644525    431721117   
431798511    431949650    432024396    432097558 431318278    431403682   
431489459    431569110    431644582    431721158    431798537    431949726   
432024412    432097608 431318286    431403690    431489467    431569128   
431644590    431721174    431798586    431949759    432024479    432097673
431318336    431403781    431489517    431569151    431644632    431721240   
431798602    431949775    432024495    432097715 431318344    431403823   
431489566    431569185    431644640    431721356    431798610    431949783   
432024537    432097723 431318401    431403864    431489608    431569193   
431644673    431721398    431798628    431949791    432024560    432097756
431318534    431403955    431489616    431569219    431644681    431721406   
431798636    431949817    432024594    432097822 431318559    431403989   
431489640    431569342    431644723    431721422    431798669    431949916   
432024628    432097848 431318567    431404003    431489699    431569375   
431644731    431721497    431798677    431950005    432024644    432097905
431318575    431404078    431489749    431569458    431644830    431721505   
431798735    431950039    432024669    432097939 431318823    431404086   
431489798    431569540    431644889    431721513    431798818    431950070   
432024677    432097947 431318864    431404151    431489848    431569656   
431644897    431721596    431798875    431950120    432024719    432097970
431318922    431404300    431489970    431569680    431644905    431721620   
431798917    431950138    432024727    432097988 431318930    431404342   
431490036    431569722    431645266    431721638    431798941    431950146   
432024735    432098051 431318997    431404409    431490044    431569813   
431645324    431721661    431798990    431950203    432024743    432098077
431319003    431404441    431490119    431569821    431645340    431721687   
431799014    431950237    432024842    432098119 431319011    431404532   
431490184    431570001    431645357    431721695    431799022    431950252   
432024875    432098135 431319052    431404623    431490218    431570027   
431645647    431721703    431799030    431950286    432024909    432098143
431319110    431404656    431490267    431570043    431645688    431721729   
431799055    431950336    432024917    432098168

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432163756    445627078    445643422    445659709    445675960    445692221   
445708498    445724727    445740970    445757222 432163772    445627086   
445643430    445659717    445675978    445692239    445708506    445724735   
445740988    445757230 432163814    445627094    445643448    445659725   
445675986    445692247    445708514    445724743    445740996    445757248
432163863    445627102    445643455    445659733    445675994    445692254   
445708522    445724750    445741002    445757255 432163871    445627110   
445643463    445659741    445676000    445692262    445708530    445724768   
445741010    445757263 432163921    445627128    445643471    445659758   
445676018    445692270    445708548    445724776    445741028    445757271
432163954    445627136    445643489    445659766    445676026    445692288   
445708555    445724784    445741036    445757289 432164085    445627144   
445643497    445659774    445676034    445692296    445708563    445724792   
445741044    445757297 432164093    445627151    445643505    445659782   
445676042    445692304    445708571    445724800    445741051    445757305
432164127    445627169    445643513    445659790    445676059    445692312   
445708589    445724818    445741069    445757313 432164192    445627177   
445643521    445659808    445676067    445692320    445708597    445724826   
445741077    445757321 432164200    445627185    445643539    445659816   
445676075    445692338    445708605    445724834    445741085    445757339
432164218    445627193    445643547    445659824    445676083    445692346   
445708613    445724842    445741093    445757347 432164242    445627201   
445643554    445659832    445676091    445692353    445708621    445724859   
445741119    445757354 432164259    445627219    445643562    445659840   
445676109    445692361    445708639    445724867    445741127    445757362
432164267    445627227    445643570    445659857    445676117    445692379   
445708647    445724875    445741135    445757370 432164283    445627235   
445643588    445659865    445676125    445692387    445708654    445724883   
445741143    445757388 432164374    445627243    445643596    445659873   
445676133    445692395    445708662    445724891    445741150    445757396
432164382    445627250    445643604    445659881    445676141    445692403   
445708670    445724909    445741168    445757404 432164416    445627268   
445643612    445659899    445676158    445692411    445708688    445724917   
445741176    445757412 432164424    445627276    445643620    445659907   
445676166    445692429    445708696    445724925    445741184    445757420
432164499    445627284    445643638    445659915    445676174    445692437   
445708704    445724933    445741192    445757438 432164507    445627292   
445643646    445659923    445676182    445692445    445708712    445724941   
445741200    445757446 432164556    445627300    445643653    445659931   
445676190    445692452    445708720    445724958    445741218    445757453
432164572    445627318    445643661    445659949    445676208    445692460   
445708738    445724966    445741226    445757461 432164796    445627326   
445643679    445659956    445676216    445692478    445708746    445724974   
445741234    445757479 432164804    445627334    445643687    445659964   
445676224    445692486    445708753    445724982    445741242    445757487
432164812    445627342    445643695    445659972    445676232    445692494   
445708761    445724990    445741259    445757495 432164820    445627359   
445643703    445659980    445676240    445692502    445708779    445725005   
445741267    445757503 432164846    445627367    445643711    445659998   
445676257    445692510    445708787    445725013    445741275    445757511
432164853    445627375    445643729    445660004    445676265    445692528   
445708795    445725021    445741283    445757529 432164861    445627383   
445643737    445660012    445676273    445692536    445708803    445725039   
445741291    445757537 432164887    445627391    445643745    445660020   
445676281    445692544    445708811    445725047    445741309    445757545
432164903    445627409    445643752    445660038    445676299    445692551   
445708829    445725054    445741317    445757552 432164911    445627417   
445643760    445660046    445676307    445692569    445708837    445725062   
445741325    445757560 432164929    445627425    445643778    445660053   
445676315    445692577    445708845    445725070    445741333    445757578
432164994    445627433    445643786    445660061    445676323    445692585   
445708852    445725088    445741341    445757586 432165025    445627441   
445643794    445660079    445676331    445692593    445708860    445725096   
445741358    445757594 432165058    445627458    445643802    445660087   
445676349    445692601    445708878    445725104    445741366    445757602
432165066    445627466    445643810    445660095    445676364    445692619   
445708886    445725112    445741374    445757610 432165082    445627474   
445643828    445660103    445676372    445692627    445708894    445725120   
445741382    445757628 432165181    445627482    445643836    445660111   
445676380    445692635    445708902    445725138    445741390    445757636
432165199    445627490    445643844    445660129    445676398    445692643   
445708910    445725146    445741408    445757644 432165207    445627508   
445643851    445660137    445676406    445692650    445708928    445725153   
445741416    445757651 432165231    445627516    445643869    445660145   
445676414    445692668    445708936    445725161    445741424    445757669
432165249    445627524    445643877    445660152    445676422    445692676   
445708944    445725179    445741432    445757677 432165298    445627532   
445643885    445660160    445676430    445692684    445708951    445725187   
445741440    445757685 432165314    445627540    445643893    445660178   
445676448    445692692    445708969    445725195    445741457    445757693
432165322    445627557    445643901    445660186    445676455    445692700   
445708977    445725203    445741465    445757701 432165371    445627565   
445643919    445660194    445676463    445692718    445708985    445725211   
445741473    445757719 432165397    445627573    445643927    445660202   
445676471    445692726    445708993    445725229    445741481    445757727
432165454    445627581    445643935    445660210    445676489    445692734   
445709009    445725237    445741499    445757735 432165470    445627599   
445643943    445660228    445676497    445692742    445709017    445725245   
445741507    445757743 432165504    445627607    445643950    445660236   
445676505    445692759    445709025    445725252    445741515    445757750
432165561    445627615    445643968    445660244    445676513    445692767   
445709033    445725260    445741523    445757768 432165603    445627623   
445643976    445660251    445676521    445692775    445709041    445725278   
445741531    445757776 432165611    445627631    445643984    445660269   
445676539    445692783    445709058    445725286    445741549    445757784
432165652    445627649    445643992    445660277    445676547    445692791   
445709066    445725294    445741556    445757792 432165694    445627656   
445644008    445660285    445676554    445692809    445709074    445725302   
445741564    445757800 432165736    445627664    445644016    445660293   
445676562    445692817    445709082    445725310    445741572    445757818
432165793    445627672    445644024    445660301    445676570    445692825   
445709090    445725328    445741580    445757826 432165801    445627680   
445644032    445660319    445676588    445692833    445709108    445725336   
445741598    445757834 432165827    445627698    445644040    445660327   
445676596    445692841    445709116    445725344    445741606    445757859
432165850    445627706    445644057    445660335    445676604    445692858   
445709124    445725351    445741614    445757867 432165892    445627714   
445644065    445660343    445676612    445692866    445709132    445725369   
445741622    445757875 432165918    445627722    445644073    445660350   
445676620    445692874    445709140    445725377    445741630    445757883
432165926    445627730    445644081    445660368    445676638    445692882   
445709157    445725385    445741648    445757891 432165934    445627748   
445644099    445660376    445676646    445692890    445709173    445725393   
445741655    445757909 432165942    445627755    445644107    445660384   
445676653    445692908    445709181    445725401    445741663    445757917
432165975    445627763    445644115    445660392    445676661    445692916   
445709199    445725419    445741671    445757925 432166064    445627771   
445644123    445660400    445676679    445692924    445709207    445725427   
445741689    445757933 432166080    445627789    445644131    445660418   
445676687    445692932    445709215    445725435    445741697    445757941
432166122    445627797    445644149    445660426    445676695    445692940   
445709223    445725443    445741705    445757958



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431319136    431404805    431490283    431570266    431645720    431721752   
431799071    431950435    432024941    432098176 431319193    431405414   
431490325    431570282    431645746    431721760    431799089    431950468   
432024958    432098200 431319284    431405422    431490341    431570340   
431645795    431721810    431799105    431950575    432024966    432098259
431319292    431405554    431490366    431570431    431645803    431721851   
431799188    431950609    432025005    432098325 431319326    431405661   
431490390    431570449    431645811    431721927    431799246    431950724   
432025062    432098374 431319359    431405687    431490523    431570514   
431645860    431721984    431799352    431950773    432025112    432098432
431319391    431405752    431490580    431570548    431645902    431721992   
431799394    431950955    432025146    432098440 431319433    431405760   
431490614    431570563    431645928    431722016    431799436    431950989   
432025187    432098457 431319466    431405836    431490622    431570696   
431645969    431722073    431799485    431950997    432025286    432098473
431319482    431405844    431490648    431570704    431645977    431722107   
431799543    431951037    432025302    432098481 431319532    431405885   
431490713    431570712    431646066    431722149    431799592    431951060   
432025393    432098523 431319557    431406016    431490762    431570720   
431646181    431722222    431799626    431951102    432025419    432098564
431319649    431406024    431490812    431570795    431646207    431722230   
431799659    431951250    432025427    432098713 431319706    431406032   
431490895    431570803    431646231    431722263    431799667    431951276   
432025450    432098754 431319722    431406081    431491026    431570985   
431646249    431722271    431800002    431951300    432025476    432098788
431319847    431406099    431491067    431570993    431646306    431722289   
431800143    431951383    432025500    432098838 431319896    431406180   
431491190    431571041    431646322    431722313    431800176    431951557   
432025542    432098861 431319979    431406230    431491232    431571058   
431646413    431722362    431800226    431951565    432025575    432098945
431320035    431406289    431491273    431571090    431646454    431722420   
431800242    431951573    432025633    432098978 431320183    431406297   
431491331    431571223    431646462    431722453    431800275    431951607   
432025682    432099000 431320191    431406313    431491547    431571330   
431646470    431722495    431800291    431951623    432025732    432099059
431320233    431406396    431491588    431571363    431646504    431722644   
431800309    431951649    432025799    432099109 431320290    431406602   
431491612    431571397    431646611    431722719    431800325    431951656   
432025807    432099158 431320308    431406644    431491638    431571470   
431646686    431722727    431800382    431952225    432025823    432099190
431320332    431406669    431491695    431571488    431646710    431722800   
431800473    431952241    432025856    432099265 431320381    431406685   
431491729    431571504    431646793    431722826    431800523    431952290   
432025955    432099349 431320415    431406719    431491760    431571553   
431646835    431722834    431800531    431952415    432026011    432099364
431320449    431406784    431491778    431571645    431646843    431722875   
431800564    431952423    432026029    432099372 431320548    431406842   
431491794    431571710    431646868    431722883    431800580    431952480   
432026094    432099422 431320571    431406867    431491828    431571892   
431646918    431722891    431800713    431952571    432026151    432099430
431320589    431406958    431491836    431571900    431646926    431722941   
431800770    431952597    432026243    432099463 431320613    431407022   
431491877    431572106    431646959    431722974    431800846    431952613   
432026292    432099471 431320621    431407063    431491943    431572155   
431647007    431723022    431800903    431952670    432026334    432099513
431320662    431407105    431491992    431572189    431647023    431723055   
431800929    431952787    432026375    432099612 431320688    431407121   
431492032    431572205    431647031    431723147    431800978    431952795   
432026391    432099646 431320712    431407212    431492057    431572213   
431647049    431723188    431800994    431952852    432026417    432099679
431320886    431407220    431492081    431572239    431647155    431723196   
431801026    431952886    432026425    432099786 431320902    431407329   
431492115    431572338    431647189    431723212    431801034    431952894   
432026433    432099802 431320944    431407444    431492123    431572387   
431647197    431723303    431801083    431952910    432026565    432099828
431320977    431407543    431492156    431572437    431647221    431723345   
431801109    431952928    432026573    432099893 431320993    431407576   
431492222    431572536    431647239    431723360    431801125    431952944   
432026581    432099968 431321157    431407600    431492289    431572593   
431647247    431723378    431801216    431953041    432026680    432100006
431321181    431407667    431492297    431572643    431647254    431723444   
431801224    431953108    432026789    432100113 431321199    431407725   
431492388    431572684    431647296    431723477    431801265    431953124   
432026805    432100121 431321322    431407766    431492461    431572692   
431647304    431723535    431801299    431953181    432026813    432100147
431321371    431407808    431492479    431572742    431647361    431723642   
431801315    431953249    432026862    432100337 431321462    431407949   
431492495    431572759    431647452    431723659    431801356    431953264   
432026904    432100352 431321512    431408004    431492529    431572809   
431647601    431723733    431801448    431953314    432026946    432100402
431321553    431408079    431492610    431572833    431647668    431723782   
431801463    431953322    432026979    432100477 431321561    431408087   
431492693    431572841    431647718    431723907    431801471    431953421   
432026987    432100485 431321587    431408327    431492750    431572858   
431647742    431723923    431801521    431953512    432026995    432100568
431321702    431408350    431492818    431572874    431647759    431723949   
431801554    431953546    432027084    432100576 431321769    431408376   
431492966    431572890    431647767    431724079    431801612    431953553   
432027134    432100634 431321777    431408467    431492974    431572924   
431647882    431724111    431801661    431953603    432027191    432100642
431321785    431408566    431493048    431573021    431647890    431724160   
431801760    431953645    432027233    432100808 431321900    431408624   
431493139    431573047    431647965    431724178    431801794    431953652   
432027290    432100816 431321959    431408681    431493170    431573229   
431647981    431724616    431801802    431953660    432027316    432100857
431321983    431408699    431493188    431573245    431648104    431724756   
431801836    431953678    432027381    432100873 431322049    431408707   
431493261    431573252    431648120    431724806    431801844    431953728   
432027399    432100907 431322197    431408749    431493287    431573278   
431648229    431724848    431801851    431953744    432027431    432101046
431322205    431408798    431493303    431573310    431648237    431724954   
431801943    431953769    432027449    432101061 431322254    431408830   
431493329    431573336    431648328    431724962    431801950    431953777   
432027548    432101079 431322270    431408889    431493345    431573351   
431648377    431724970    431801984    431953785    432027597    432101186
431322288    431408996    431493352    431573401    431648435    431724996   
431801992    431953876    432027639    432101210 431322346    431409077   
431493360    431573427    431648443    431725019    431802016    431953884   
432027670    432101244 431322387    431409101    431493444    431573443   
431648468    431725027    431802065    431953942    432027761    432101335
431322437    431409168    431493477    431573542    431648518    431725167   
431802115    431953975    432027795    432101392 431322478    431409184   
431493535    431573666    431648567    431725175    431802198    431953991   
432027811    432101400 431322528    431409382    431493543    431573708   
431648575    431725274    431802214    431954007    432027845    432101418
431322536    431409424    431493576    431573724    431648609    431725324   
431802222    431954023    432027894    432101467 431322676    431409523   
431493592    431573831    431648617    431725381    431802305    431954155   
432027936    432101475 431322692    431409549    431493642    431573864   
431648633    431725407    431802362    431954213    432028157    432101483
431322700    431409598    431493659    431573914    431648674    431725431   
431802370    431954262    432028165    432101491

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432166346    445627805    445644156    445660434    445676703    445692957   
445709231    445725450    445741713    445757966 432166353    445627813   
445644164    445660442    445676711    445692965    445709249    445725468   
445741721    445757974 432166387    445627821    445644172    445660459   
445676729    445692973    445709256    445725476    445741739    445757982
432166403    445627839    445644180    445660467    445676737    445692981   
445709264    445725484    445741747    445757990 432166460    445627847   
445644198    445660475    445676745    445692999    445709272    445725492   
445741754    445758006 432166510    445627854    445644206    445660483   
445676752    445693005    445709280    445725500    445741762    445758014
432166593    445627862    445644214    445660491    445676760    445693021   
445709298    445725518    445741770    445758022 432166635    445627870   
445644222    445660509    445676778    445693039    445709306    445725526   
445741788    445758030 432166742    445627888    445644230    445660517   
445676786    445693047    445709314    445725534    445741796    445758048
432166775    445627896    445644248    445660525    445676794    445693054   
445709322    445725542    445741804    445758055 432166809    445627904   
445644255    445660533    445676802    445693062    445709330    445725559   
445741812    445758063 432166825    445627912    445644263    445660541   
445676810    445693070    445709348    445725567    445741820    445758071
432166858    445627920    445644271    445660558    445676828    445693088   
445709355    445725575    445741838    445758089 432166874    445627938   
445644289    445660566    445676836    445693096    445709363    445725583   
445741846    445758097 432166882    445627946    445644297    445660574   
445676844    445693104    445709371    445725591    445741853    445758105
432166940    445627953    445644305    445660582    445676851    445693112   
445709389    445725609    445741861    445758113 432166965    445627961   
445644313    445660590    445676869    445693120    445709397    445725617   
445741879    445758121 432166973    445627979    445644321    445660608   
445676877    445693138    445709405    445725625    445741887    445758139
432166999    445627987    445644339    445660616    445676885    445693146   
445709413    445725633    445741895    445758147 432167047    445627995   
445644347    445660624    445676893    445693153    445709421    445725641   
445741903    445758154 432167146    445628001    445644354    445660632   
445676901    445693161    445709439    445725658    445741911    445758162
432167203    445628019    445644362    445660640    445676919    445693179   
445709447    445725666    445741929    445758170 432167211    445628027   
445644370    445660657    445676927    445693187    445709454    445725674   
445741937    445758188 432167237    445628035    445644388    445660665   
445676935    445693195    445709462    445725682    445741945    445758196
432167328    445628043    445644396    445660673    445676943    445693203   
445709470    445725690    445741952    445758204 432167369    445628050   
445644404    445660681    445676950    445693211    445709488    445725708   
445741960    445758212 432167435    445628068    445644412    445660699   
445676968    445693229    445709496    445725716    445741978    445758220
432167450    445628076    445644420    445660707    445676976    445693237   
445709504    445725724    445741986    445758238 432167500    445628084   
445644438    445660715    445676984    445693245    445709512    445725732   
445741994    445758246 432167526    445628092    445644446    445660723   
445676992    445693252    445709520    445725740    445742000    445758253
432167534    445628100    445644453    445660731    445677008    445693260   
445709538    445725757    445742018    445758261 432167559    445628118   
445644461    445660749    445677016    445693278    445709546    445725765   
445742026    445758279 432167625    445628126    445644479    445660756   
445677024    445693286    445709553    445725773    445742034    445758287
432167666    445628134    445644487    445660764    445677032    445693294   
445709561    445725781    445742042    445758295 432167674    445628142   
445644495    445660772    445677040    445693302    445709579    445725799   
445742059    445758303 432167708    445628159    445644503    445660780   
445677057    445693310    445709587    445725807    445742067    445758311
432167732    445628167    445644511    445660798    445677065    445693328   
445709595    445725815    445742075    445758329 432167906    445628175   
445644529    445660806    445677073    445693336    445709603    445725823   
445742083    445758337 432168540    445628183    445644537    445660814   
445677081    445693344    445709611    445725831    445742091    445758345
432168581    445628191    445644545    445660822    445677099    445693351   
445709629    445725849    445742109    445758352 432168656    445628209   
445644552    445660830    445677107    445693369    445709637    445725856   
445742117    445758360 432168714    445628217    445644560    445660848   
445677115    445693377    445709645    445725864    445742125    445758378
432168813    445628225    445644578    445660855    445677123    445693385   
445709652    445725872    445742133    445758386 432168854    445628233   
445644586    445660863    445677131    445693393    445709660    445725880   
445742141    445758394 432168961    445628241    445644594    445660871   
445677149    445693401    445709678    445725898    445742158    445758402
432169043    445628258    445644602    445660889    445677156    445693419   
445709686    445725906    445742166    445758410 432169092    445628266   
445644610    445660897    445677164    445693427    445709694    445725914   
445742174    445758428 432169100    445628274    445644628    445660905   
445677172    445693435    445709702    445725922    445742182    445758436
432169209    445628282    445644636    445660913    445677180    445693443   
445709710    445725930    445742190    445758444 432169340    445628290   
445644644    445660921    445677198    445693450    445709728    445725948   
445742208    445758451 432169506    445628308    445644651    445660939   
445677206    445693468    445709736    445725955    445742216    445758469
432169662    445628316    445644669    445660947    445677214    445693476   
445709744    445725963    445742224    445758477 432169746    445628324   
445644677    445660954    445677222    445693484    445709751    445725971   
445742232    445758485 432169860    445628332    445644685    445660962   
445677230    445693492    445709769    445725989    445742240    445758493
432170165    445628340    445644693    445660970    445677248    445693500   
445709777    445725997    445742257    445758501 432170504    445628357   
445644701    445660988    445677255    445693526    445709785    445726011   
445742265    445758519 432170694    445628365    445644719    445660996   
445677263    445693534    445709793    445726029    445742273    445758527
432170926    445628373    445644727    445661002    445677271    445693542   
445709801    445726037    445742281    445758535 432171049    445628381   
445644735    445661010    445677289    445693559    445709819    445726045   
445742299    445758543 432171114    445628399    445644743    445661028   
445677297    445693567    445709827    445726052    445742307    445758550
432171403    445628407    445644750    445661036    445677305    445693575   
445709835    445726060    445742315    445758568 432171585    445628415   
445644768    445661044    445677313    445693583    445709843    445726078   
445742323    445758576 432171759    445628423    445644776    445661051   
445677321    445693591    445709850    445726086    445742331    445758584
432172088    445628449    445644784    445661069    445677339    445693609   
445709868    445726094    445742349    445758592 432172278    445628456   
445644792    445661077    445677347    445693617    445709876    445726102   
445742356    445758600 432172336    445628464    445644800    445661085   
445677354    445693625    445709884    445726110    445742364    445758618
432172484    445628472    445644818    445661093    445677362    445693633   
445709892    445726128    445742372    445758626 432172633    445628480   
445644826    445661101    445677370    445693641    445709900    445726136   
445742380    445758634 432172674    445628498    445644834    445661119   
445677388    445693658    445709918    445726144    445742398    445758642
432172823    445628506    445644842    445661127    445677396    445693666   
445709926    445726151    445742406    445758659 432172948    445628514   
445644859    445661135    445677404    445693674    445709934    445726169   
445742414    445758667 432173292    445628522    445644867    445661143   
445677412    445693682    445709942    445726177    445742422    445758675
432173425    445628530    445644875    445661150    445677420    445693690   
445709959    445726185    445742430    445758683



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431322718    431409689    431493667    431573955    431648682    431725456   
431802396    431954270    432028207    432101517 431322742    431409796   
431493675    431573997    431648708    431725464    431802412    431954338   
432028330    432101541 431322767    431409804    431493691    431574011   
431648799    431725498    431802511    431954353    432028413    432101632
431322775    431409812    431493840    431574128    431648849    431725514   
431802560    431954411    432028520    432101640 431322858    431409887   
431493881    431574185    431648898    431725621    431802610    431954429   
432028538    432101665 431322908    431409895    431493931    431574243   
431648930    431725647    431802636    431954445    432028546    432101707
431322916    431409952    431493949    431574276    431649011    431725670   
431802644    431954478    432028579    432101731 431322932    431410000   
431494020    431574391    431649060    431725704    431802719    431954494   
432028652    432101749 431322981    431410026    431494079    431574433   
431649078    431725712    431802727    431954585    432028694    432101772
431323039    431410042    431494087    431574474    431649219    431725829   
431802776    431954619    432028702    432101798 431323047    431410059   
431494145    431574565    431649235    431725886    431802826    431954627   
432028710    432101830 431323138    431410117    431494178    431574573   
431649359    431725894    431802834    431954643    432028736    432101848
431323187    431410125    431494244    431574599    431649367    431725969   
431802842    431954650    432028777    432101855 431323260    431410190   
431494293    431574615    431649383    431725993    431802867    431954718   
432028843    432101871 431323294    431410257    431494418    431574664   
431649466    431726108    431802917    431954726    432028850    432101913
431323302    431410273    431494533    431575125    431649474    431726140   
431802925    431954734    432028934    432101939 431323351    431410323   
431494558    431575174    431649516    431726157    431802990    431954833   
432028959    432101962 431323385    431410406    431494624    431575182   
431649532    431726173    431803055    431954908    432029049    432102028
431323419    431410430    431494632    431575307    431649540    431726207   
431803071    431954916    432029056    432102036 431323450    431410463   
431494657    431575315    431649581    431726264    431803097    431954924   
432029213    432102119 431323484    431410612    431494681    431575356   
431649631    431726355    431803147    431954957    432029270    432102127
431323492    431410745    431494699    431575398    431649680    431726439   
431803170    431955004    432029288    432102192 431323500    431410778   
431494798    431575463    431649698    431726447    431803212    431955020   
432029320    432102200 431323583    431410794    431494806    431575653   
431649714    431726520    431803253    431955079    432029395    432102259
431323591    431410877    431494830    431575679    431649755    431726546   
431803279    431955103    432029486    432102267 431323609    431410976   
431494863    431575760    431649763    431726595    431803295    431955111   
432029528    432102309 431323740    431410992    431495092    431575844   
431649847    431726645    431803337    431955129    432029627    432102358
431323807    431411065    431495225    431575943    431649870    431726686   
431803345    431955178    432029635    432102382 431323856    431411099   
431495316    431576016    431649888    431726694    431803378    431955210   
432029668    432102390 431323898    431411214    431495340    431576081   
431649896    431726702    431803410    431955236    432029684    432102408
431323997    431411248    431495357    431576099    431649904    431726934   
431803444    431955244    432029718    432102457 431324011    431411271   
431495373    431576123    431649953    431726983    431803451    431955251   
432029734    432102473 431324128    431411305    431495415    431576131   
431649995    431727106    431803550    431955343    432029767    432102507
431324250    431411313    431495472    431576149    431650027    431727148   
431803584    431955350    432029783    432102580 431324326    431411412   
431495522    431576230    431650068    431727189    431803592    431955384   
432029833    432102606 431324359    431411479    431495548    431576248   
431650076    431727221    431803675    431955434    432029841    432102622
431324375    431411495    431495605    431576263    431650092    431727239   
431803717    431955475    432029866    432102655 431324417    431411529   
431495621    431576305    431650100    431727338    431803733    431955491   
432029874    432102663 431324508    431411537    431495639    431576321   
431650126    431727346    431803741    431955582    432029882    432102689
431324532    431411636    431495654    431576362    431650308    431727445   
431803758    431955616    432029890    432102705 431324664    431411685   
431495720    431576404    431650415    431727494    431803824    431955640   
432029924    432102721 431324748    431411701    431495746    431576479   
431650456    431727536    431803832    431955657    432029957    432102788
431324771    431411875    431495761    431576495    431650472    431727544   
431803949    431955806    432029999    432102838 431324789    431411909   
431495787    431576503    431650563    431727627    431803972    431955822   
432030005    432102853 431324797    431411925    431495803    431576545   
431650738    431727650    431804038    431955830    432030047    432103158
431324805    431412055    431495811    431576578    431650795    431727684   
431804434    431955855    432030054    432103216 431324920    431412147   
431495878    431576594    431650928    431727718    431804467    431955897   
432030070    432103257 431324961    431412170    431496009    431576636   
431651009    431727775    431804475    431955939    432030112    432103299
431324987    431412246    431496025    431576677    431651058    431727783   
431804491    431956010    432030146    432103307 431324995    431412253   
431496066    431576719    431651066    431727841    431804509    431956028   
432030153    432103331 431325075    431412329    431496108    431576875   
431651082    431727924    431804533    431956036    432030187    432103349
431325091    431412352    431496140    431576909    431651108    431728005   
431804558    431956085    432030211    432103422 431325117    431412410   
431496157    431577105    431651116    431728054    431804590    431956101   
432030252    432103489 431325158    431412436    431496181    431577147   
431651132    431728120    431804632    431956226    432030302    432103505
431325166    431412451    431496207    431577188    431651181    431728161   
431804657    431956234    432030328    432103554 431325257    431412527   
431496256    431577196    431651249    431728195    431804673    431956242   
432030351    432103695 431325307    431412576    431496298    431577212   
431651264    431728286    431804764    431956259    432030419    432103794
431325331    431412584    431496371    431577220    431651306    431728294   
431804772    431956275    432030559    432103836 431325356    431412618   
431496413    431577394    431651330    431728302    431804780    431956309   
432030765    432103844 431325414    431412709    431496470    431577402   
431651363    431728344    431804798    431956333    432030781    432103943
431325455    431412725    431496488    431577428    431651454    431728351   
431804822    431956366    432030864    432103968 431325547    431412733   
431496496    431577451    431651488    431728468    431804848    431956408   
432030898    432103984 431325562    431412774    431496538    431577469   
431651504    431728484    431804855    431956465    432030930    432103992
431325604    431412865    431496587    431577543    431651652    431728492   
431804871    431956481    432031011    432104024 431325661    431412873   
431496595    431577683    431651660    431728526    431804889    431956531   
432031029    432104032 431325877    431412881    431496686    431577725   
431651785    431728625    431804954    431956556    432031037    432104107
431325935    431412923    431496694    431577766    431651819    431728732   
431804970    431956606    432031052    432104149 431325943    431412931   
431496728    431577782    431651843    431728765    431805019    431956648   
432031094    432104255 431325976    431412956    431496785    431577824   
431651876    431728773    431805050    431956655    432031128    432104271
431326016    431412980    431496900    431577832    431651884    431728781   
431805100    431956671    432031144    432104297 431326123    431412998   
431496918    431577907    431651900    431728831    431805134    431956697   
432031169    432104370 431326131    431413053    431496942    431577915   
431651967    431728864    431805167    431956721    432031185    432104388
431326206    431413087    431496991    431577964    431651975    431728880   
431805217    431956739    432031243    432104412

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432173524    445628548    445644883    445661168    445677438    445693708   
445709967    445726193    445742448    445758691 432173961    445628555   
445644891    445661176    445677446    445693716    445709975    445726201   
445742455    445758709 432174001    445628563    445644909    445661184   
445677453    445693724    445709983    445726219    445742463    445758717
432174068    445628571    445644917    445661192    445677461    445693732   
445709991    445726227    445742471    445758725 432174258    445628589   
445644925    445661200    445677479    445693740    445710007    445726235   
445742489    445758733 432174357    445628597    445644933    445661218   
445677487    445693757    445710015    445726243    445742497    445758741
432174431    445628605    445644941    445661226    445677495    445693765   
445710023    445726250    445742505    445758758 432174696    445628613   
445644958    445661234    445677503    445693773    445710031    445726268   
445742513    445758766 432174787    445628621    445644966    445661242   
445677511    445693781    445710049    445726276    445742521    445758774
432175487    445628639    445644974    445661259    445677529    445693799   
445710056    445726284    445742539    445758782 432175578    445628647   
445644982    445661267    445677537    445693807    445710064    445726292   
445742547    445758790 432175677    445628654    445644990    445661275   
445677545    445693815    445710072    445726300    445742554    445758808
432175750    445628662    445645005    445661283    445677552    445693823   
445710080    445726318    445742562    445758816 432175800    445628670   
445645013    445661291    445677560    445693831    445710098    445726326   
445742570    445758824 432176188    445628688    445645021    445661309   
445677578    445693849    445710106    445726334    445742588    445758832
432176477    445628696    445645039    445661317    445677586    445693856   
445710114    445726342    445742596    445758840 432176550    445628704   
445645047    445661325    445677594    445693864    445710122    445726359   
445742604    445758857 432176766    445628712    445645054    445661333   
445677602    445693872    445710130    445726367    445742612    445758865
432176808    445628720    445645062    445661341    445677610    445693880   
445710148    445726375    445742620    445758873 432176972    445628738   
445645070    445661358    445677628    445693898    445710155    445726383   
445742638    445758881 432177137    445628746    445645088    445661366   
445677636    445693906    445710163    445726391    445742646    445758899
432177145    445628753    445645096    445661374    445677644    445693914   
445710171    445726409    445742653    445758907 432177772    445628761   
445645104    445661382    445677651    445693922    445710189    445726417   
445742661    445758915 432177897    445628779    445645112    445661390   
445677669    445693930    445710197    445726425    445742679    445758923
432178341    445628787    445645120    445661408    445677677    445693948   
445710205    445726433    445742687    445758931 432178689    445628795   
445645138    445661416    445677685    445693955    445710213    445726441   
445742695    445758949 432178838    445628803    445645146    445661424   
445677693    445693963    445710221    445726458    445742703    445758956
432178952    445628811    445645153    445661432    445677701    445693971   
445710239    445726466    445742711    445758964 432179158    445628829   
445645161    445661440    445677719    445693989    445710247    445726474   
445742729    445758972 432179331    445628837    445645179    445661457   
445677727    445693997    445710254    445726482    445742737    445758980
432179406    445628845    445645187    445661465    445677735    445694003   
445710262    445726490    445742745    445758998 432179422    445628852   
445645195    445661473    445677743    445694011    445710270    445726508   
445742752    445759004 432179497    445628860    445645203    445661481   
445677750    445694029    445710288    445726516    445742760    445759012
432179570    445628878    445645211    445661499    445677768    445694037   
445710296    445726524    445742778    445759020 432179752    445628886   
445645229    445661507    445677776    445694045    445710304    445726532   
445742786    445759038 432180032    445628894    445645237    445661515   
445677784    445694052    445710312    445726540    445742794    445759046
432180065    445628902    445645245    445661523    445677792    445694060   
445710320    445726557    445742802    445759053 432180263    445628910   
445645252    445661531    445677800    445694078    445710338    445726565   
445742810    445759061 432180404    445628928    445645260    445661549   
445677818    445694086    445710346    445726573    445742828    445759079
432180453    445628936    445645278    445661556    445677826    445694094   
445710353    445726581    445742836    445759087 432180461    445628944   
445645286    445661564    445677834    445694102    445710361    445726599   
445742844    445759095 432180537    445628951    445645294    445661572   
445677842    445694110    445710379    445726607    445742851    445759103
432180651    445628969    445645302    445661580    445677859    445694128   
445710387    445726615    445742869    445759111 432180677    445628977   
445645310    445661598    445677867    445694136    445710395    445726623   
445742877    445759129 432180768    445628985    445645328    445661606   
445677875    445694144    445710403    445726631    445742885    445759137
432180800    445628993    445645336    445661614    445677883    445694151   
445710411    445726649    445742893    445759145 432180875    445629009   
445645344    445661622    445677891    445694169    445710429    445726656   
445742901    445759152 432181253    445629017    445645351    445661630   
445677909    445694177    445710437    445726664    445742919    445759160
432181287    445629025    445645369    445661648    445677917    445694185   
445710445    445726672    445742927    445759178 432181618    445629033   
445645377    445661655    445677925    445694193    445710452    445726680   
445742935    445759186 432181725    445629041    445645385    445661663   
445677933    445694201    445710460    445726698    445742943    445759194
432181980    445629058    445645393    445661671    445677941    445694219   
445710478    445726706    445742950    445759202 432182566    445629066   
445645401    445661689    445677958    445694227    445710486    445726714   
445742968    445759210 432182590    445629074    445645419    445661697   
445677966    445694235    445710494    445726722    445742976    445759228
432182673    445629082    445645427    445661705    445677974    445694243   
445710502    445726730    445742984    445759236 432182780    445629090   
445645435    445661713    445677982    445694250    445710510    445726748   
445742992    445759244 432182921    445629108    445645443    445661721   
445677990    445694268    445710528    445726755    445743008    445759251
432183010    445629116    445645450    445661739    445678006    445694276   
445710536    445726763    445743016    445759269 432183242    445629124   
445645468    445661747    445678014    445694284    445710544    445726771   
445743024    445759277 432183325    445629132    445645476    445661754   
445678022    445694292    445710551    445726789    445743032    445759285
432183341    445629140    445645484    445661762    445678048    445694300   
445710569    445726797    445743040    445759293 432183382    445629157   
445645500    445661770    445678055    445694318    445710577    445726805   
445743057    445759301 432183515    445629165    445645518    445661788   
445678063    445694326    445710585    445726813    445743065    445759319
432183564    445629173    445645526    445661796    445678071    445694334   
445710593    445726821    445743073    445759335 432183614    445629181   
445645534    445661804    445678089    445694342    445710601    445726839   
445743081    445759343 432183655    445629199    445645542    445661812   
445678097    445694359    445710619    445726847    445743099    445759350
432890333    445629207    445645559    445661820    445678105    445694367   
445710627    445726854    445743107    445759368 433551769    445629215   
445645567    445661838    445678113    445694375    445710635    445726862   
445743115    445759376 433560992    445629223    445645575    445661846   
445678121    445694383    445710643    445726870    445743123    445759384
433580180    445629231    445645583    445661853    445678139    445694391   
445710650    445726888    445743131    445759392 433676186    445629249   
445645591    445661861    445678147    445694409    445710668    445726896   
445743149    445759400 433740461    445629256    445645609    445661879   
445678154    445694417    445710676    445726904    445743156    445759418
433815784    445629264    445645617    445661887    445678162    445694425   
445710684    445726912    445743164    445759426



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431326297    431413160    431497023    431578012    431652007    431728898   
431805241    431956747    432031292    432104487 431326347    431413210   
431497049    431578103    431652072    431728906    431805316    431956796   
432031334    432104677 431326651    431413293    431497064    431578152   
431652080    431728989    431805399    431956903    432031367    432104768
431326685    431413442    431497106    431578210    431652148    431729292   
431805407    431956911    432031409    432104776 431326834    431413517   
431497122    431578236    431652163    431729318    431805472    431957042   
432031433    432104784 431326925    431413574    431497171    431578251   
431652221    431729326    431805555    431957067    432031458    432104826
431326933    431413723    431497213    431578293    431652239    431729342   
431805571    431957075    432031490    432104859 431326941    431413749   
431497270    431578319    431652254    431729425    431805613    431957091   
432031516    432104909 431326966    431413764    431497346    431578376   
431652346    431729433    431805654    431957141    432031532    432104917
431327030    431413772    431497429    431578426    431652403    431729482   
431805977    431957158    432031599    432104966 431327139    431413863   
431497502    431578434    431652411    431729599    431806017    431957216   
432031615    432105021 431327147    431413889    431497585    431578442   
431652437    431729607    431806181    431957224    432031631    432105104
431327170    431413939    431497742    431578483    431652445    431729649   
431806231    431957257    432031664    432105138 431327212    431413954   
431497767    431578533    431652460    431729755    431806256    431957299   
432031680    432105146 431327287    431413988    431497775    431578582   
431652478    431729763    431806280    431957307    432031714    432105153
431327337    431414069    431497783    431578632    431653237    431729805   
431806421    431957315    432031755    432105161 431327345    431414267   
431497791    431578640    431653286    431729813    431806496    431957372   
432031813    432105195 431327360    431414283    431497858    431578731   
431653344    431729821    431806843    431957430    432031896    432105336
431327436    431414309    431497924    431578764    431653427    431729839   
431806926    431957463    432031938    432105369 431327451    431414499   
431497932    431578996    431653435    431729920    431807015    431957513   
432032027    432105427 431327469    431414507    431497973    431579028   
431653443    431729995    431807189    431957539    432032035    432105450
431327592    431414549    431497999    431579192    431653450    431730126   
431807437    431957554    432032076    432105468 431327659    431414614   
431498005    431579200    431653484    431730217    431807551    431957612   
432032084    432105476 431327667    431414721    431498047    431579259   
431653542    431730258    431807619    431957653    432032241    432105526
431327733    431414895    431498062    431579267    431653583    431730266   
431807676    431957729    432032282    432105542 431327758    431414903   
431498112    431579291    431653658    431730290    431807700    431957737   
432032340    432105625 431328442    431414911    431498120    431579390   
431653666    431730324    431807734    431957752    432032878    432105666
431328640    431414937    431498211    431579424    431653674    431730340   
431807775    431957828    432032910    432105674 431328665    431414960   
431498260    431579457    431653690    431730357    431808187    431957851   
432032928    432105708 431328756    431415074    431498278    431579465   
431653708    431730431    431808211    431957869    432032951    432105740
431328814    431415090    431498369    431579473    431653880    431730514   
431808229    431957927    432032993    432105765 431328871    431415108   
431498377    431579556    431654029    431730571    431808294    431957968   
432033009    432105781 431328913    431415132    431498492    431579606   
431654045    431730597    431808302    431958016    432033017    432105815
431329036    431415173    431498500    431579622    431654144    431730621   
431808534    431958040    432033025    432105831 431329093    431415181   
431498518    431579630    431654151    431730720    431808583    431958081   
432033090    432105849 431329119    431415249    431498583    431579663   
431654219    431730779    431808666    431958115    432033272    432105864
431329135    431415256    431498617    431579754    431654227    431730787   
431808898    431958149    432033280    432105948 431329150    431415389   
431498625    431579812    431654243    431730811    431808948    431958198   
432033306    432105955 431329176    431415447    431498682    431579861   
431654250    431730860    431808955    431958263    432033348    432106029
431329226    431415488    431498708    431579887    431654292    431730910   
431808963    431958321    432033371    432106052 431329242    431415504   
431498856    431579952    431654367    431730977    431809037    431958370   
432033413    432106128 431329317    431415538    431498922    431579978   
431654482    431731082    431809052    431958396    432033470    432106185
431329440    431415686    431498948    431579994    431654508    431731090   
431809342    431958420    432033504    432106201 431329465    431415710   
431498971    431580067    431654524    431731124    431809383    431958453   
432033553    432106227 431329556    431415728    431499110    431580075   
431654615    431731132    431809458    431958461    432033587    432106235
431329572    431415744    431499284    431580091    431654664    431731140   
431809565    431958511    432033645    432106268 431329606    431415918   
431499342    431580125    431654714    431731199    431809698    431958529   
432033660    432106359 431329655    431415926    431499367    431580166   
431654730    431731389    431809755    431958578    432033686    432106383
431329721    431416007    431499391    431580232    431654755    431731397   
431809805    431958586    432033736    432106417 431329820    431416023   
431499441    431580257    431654813    431731918    431810225    431958644   
432033744    432106441 431329861    431416072    431499516    431580265   
431654821    431731926    431810258    431958651    432033819    432106474
431329895    431416098    431499532    431580430    431654839    431731983   
431810282    431958669    432033835    432106599 431329937    431416114   
431499623    431580448    431654854    431732049    431810415    431958677   
432034015    432106680 431330018    431416122    431499649    431580471   
431655042    431732056    431810472    431958743    432034049    432106706
431330034    431416130    431499672    431580513    431655109    431732296   
431810555    431958792    432034106    432106748 431330166    431416197   
431499763    431580521    431655125    431732312    431810605    431958834   
432034171    432106797 431330174    431416262    431499797    431580588   
431655216    431732379    431810696    431958842    432034197    432106813
431330224    431416346    431499821    431580729    431655257    431732569   
431810704    431959022    432034262    432106821 431330307    431416387   
431500073    431580745    431655356    431732635    431810761    431959063   
432034304    432106888 431330315    431416536    431500156    431580828   
431655570    431732650    431811058    431959097    432034361    432106896
431330430    431416544    431500255    431580893    431655646    431732684   
431811157    431959113    432034387    432106920 431330448    431416601   
431500305    431580927    431655711    431732692    431811223    431959204   
432034403    432106946 431330471    431416742    431500339    431580943   
431655737    431732700    431811256    431959246    432034445    432106953
431330497    431416809    431500354    431581024    431655786    431732726   
431811496    431959311    432034510    432106987 431330539    431416817   
431500362    431581107    431655885    431732734    431811561    431959428   
432034536    432107001 431330554    431416916    431500503    431581115   
431655893    431732858    431811769    431959436    432034551    432107019
431330695    431416932    431500552    431581156    431655901    431732882   
431811827    431959469    432034650    432107092 431330703    431416940   
431500578    431581206    431655927    431732940    431811900    431959501   
432034718    432107126 431330844    431417039    431500636    431581214   
431655935    431732957    431811967    431959527    432034726    432107225
431330869    431417096    431500651    431581230    431655943    431732981   
431812031    431959550    432034742    432107332 431330885    431417252   
431500677    431581271    431655976    431733013    431812049    431959592   
432034767    432107357 431330901    431417328    431500693    431581289   
431656024    431733047    431812163    431959675    432034841    432107373
431330950    431417336    431500750    431581305    431656099    431733062   
431812346    431959691    432034866    432107407

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433822087    445629272    445645625    445661895    445678170    445694433   
445710692    445726920    445743172    445759434 433893773    445629280   
445645633    445661903    445678188    445694441    445710700    445726938   
445743180    445759442 433909108    445629298    445645641    445661911   
445678196    445694458    445710718    445726946    445743198    445759459
433915600    445629306    445645658    445661929    445678204    445694466   
445710726    445726953    445743206    445759467 433928108    445629314   
445645666    445661937    445678212    445694474    445710734    445726961   
445743214    445759475 433953445    445629322    445645674    445661945   
445678220    445694482    445710742    445726979    445743222    445759483
433967031    445629330    445645682    445661952    445678238    445694490   
445710759    445726987    445743230    445759491 433967635    445629348   
445645690    445661960    445678246    445694508    445710767    445726995   
445743248    445759509 433969102    445629355    445645708    445661978   
445678253    445694516    445710775    445727001    445743255    445759517
433973021    445629363    445645716    445661986    445678261    445694532   
445710783    445727019    445743263    445759525 433973807    445629371   
445645724    445661994    445678279    445694540    445710791    445727027   
445743271    445759533 433974623    445629389    445645732    445662000   
445678287    445694557    445710809    445727035    445743289    445759541
433978665    445629397    445645740    445662018    445678295    445694565   
445710817    445727043    445743297    445759558 433984945    445629405   
445645757    445662026    445678303    445694573    445710825    445727050   
445743305    445759566 433986759    445629413    445645765    445662034   
445678311    445694581    445710833    445727068    445743313    445759574
433987724    445629421    445645773    445662042    445678329    445694607   
445710841    445727076    445743321    445759582 433994191    445629439   
445645781    445662059    445678337    445694615    445710858    445727084   
445743339    445759590 434003919    445629447    445645799    445662067   
445678345    445694623    445710866    445727092    445743347    445759608
434004263    445629454    445645807    445662075    445678352    445694631   
445710874    445727100    445743354    445759616 434007951    445629462   
445645815    445662083    445678360    445694649    445710882    445727118   
445743362    445759624 434007969    445629470    445645823    445662091   
445678378    445694656    445710890    445727126    445743370    445759632
434013546    445629488    445645831    445662109    445678386    445694664   
445710908    445727134    445743388    445759640 434029054    445629496   
445645849    445662117    445678394    445694672    445710916    445727142   
445743396    445759657 434034435    445629504    445645856    445662125   
445678402    445694680    445710924    445727159    445743404    445759665
434060265    445629512    445645864    445662133    445678410    445694698   
445710932    445727167    445743412    445759673 435194386    445629520   
445645872    445662141    445678428    445694706    445710940    445727175   
445743420    445759681 435619150    445629538    445645880    445662158   
445678436    445694714    445710957    445727183    445743438    445759699
437476583    445629546    445645898    445662166    445678444    445694722   
445710965    445727191    445743446    445759707 437477771    445629553   
445645906    445662174    445678451    445694730    445710973    445727209   
445743453    445759715 437479165    445629561    445645914    445662182   
445678469    445694748    445710981    445727217    445743461    445759723
437480486    445629579    445645922    445662190    445678477    445694755   
445710999    445727225    445743479    445759731 437483316    445629587   
445645930    445662208    445678485    445694763    445711005    445727233   
445743487    445759749 437490170    445629595    445645948    445662216   
445678493    445694771    445711013    445727241    445743495    445759756
437508054    445629603    445645955    445662224    445678501    445694789   
445711021    445727258    445743503    445759764 437511900    445629611   
445645963    445662232    445678519    445694797    445711039    445727274   
445743511    445759772 437514441    445629629    445645971    445662240   
445678527    445694805    445711047    445727282    445743529    445759780
437519838    445629637    445645989    445662257    445678535    445694813   
445711054    445727290    445743537    445759798 437520323    445629645   
445645997    445662265    445678543    445694821    445711062    445727308   
445743545    445759806 437891781    445629652    445646003    445662273   
445678550    445694839    445711070    445727316    445743552    445759814
437895162    445629660    445646011    445662281    445678568    445694847   
445711088    445727324    445743560    445759822 437901598    445629678   
445646029    445662299    445678576    445694854    445711096    445727332   
445743578    445759830 437911662    445629686    445646037    445662307   
445678584    445694862    445711104    445727340    445743586    445759848
438303778    445629694    445646045    445662315    445678592    445694870   
445711112    445727357    445743594    445759855 438319618    445629702   
445646052    445662323    445678600    445694888    445711120    445727365   
445743602    445759863 438390296    445629710    445646060    445662331   
445678618    445694896    445711138    445727373    445743610    445759871
438402638    445629728    445646078    445662349    445678626    445694904   
445711146    445727381    445743628    445759889 438404352    445629736   
445646086    445662356    445678634    445694912    445711153    445727399   
445743636    445759897 438414559    445629744    445646094    445662364   
445678642    445694920    445711161    445727407    445743644    445759905
438418303    445629751    445646102    445662372    445678659    445694938   
445711179    445727415    445743651    445759913 438419418    445629769   
445646110    445662380    445678667    445694946    445711187    445727423   
445743669    445759921 438420135    445629777    445646128    445662398   
445678675    445694953    445711195    445727431    445743677    445759939
438430894    445629785    445646136    445662406    445678683    445694961   
445711203    445727449    445743685    445759947 438439754    445629793   
445646144    445662414    445678691    445694979    445711211    445727456   
445743693    445759954 438440745    445629801    445646151    445662422   
445678709    445694987    445711229    445727464    445743701    445759962
438441370    445629819    445646169    445662430    445678717    445694995   
445711237    445727472    445743719    445759970 438451510    445629827   
445646185    445662448    445678725    445695000    445711245    445727480   
445743727    445759988 438483372    445629835    445646193    445662455   
445678733    445695018    445711252    445727498    445743735    445759996
438485344    445629843    445646201    445662463    445678741    445695026   
445711260    445727506    445743743    445760002 438486813    445629850   
445646219    445662471    445678758    445695034    445711278    445727514   
445743750    445760010 438505596    445629868    445646227    445662489   
445678766    445695042    445711286    445727522    445743768    445760028
438507832    445629876    445646235    445662497    445678774    445695059   
445711294    445727530    445743776    445760036 440460327    445629884   
445646243    445662505    445678782    445695067    445711302    445727548   
445743784    445760044 440515898    445629892    445646250    445662513   
445678790    445695075    445711310    445727555    445743792    445760051
440655306    445629900    445646268    445662521    445678808    445695083   
445711328    445727563    445743800    445760069 441464252    445629918   
445646276    445662539    445678816    445695091    445711336    445727571   
445743818    445760077 441687316    445629926    445646284    445662547   
445678824    445695109    445711344    445727589    445743826    445760085
442311486    445629934    445646292    445662554    445678832    445695117   
445711351    445727597    445743834    445760093 443529110    445629942   
445646300    445662562    445678840    445695125    445711369    445727605   
445743842    445760101 443595228    445629959    445646318    445662570   
445678857    445695133    445711377    445727613    445743859    445760119
443764568    445629967    445646326    445662588    445678865    445695141   
445711385    445727621    445743867    445760127 443816970    445629975   
445646334    445662596    445678873    445695158    445711393    445727639   
445743875    445760135 444141774    445629983    445646342    445662604   
445678881    445695166    445711401    445727647    445743883    445760143
444145544    445629991    445646359    445662612    445678899    445695174   
445711419    445727654    445743891    445760150



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431331040    431417369    431500776    431581396    431656172    431733070   
431812403    431959717    432034890    432107415 431331065    431417427   
431500784    431581412    431656347    431733096    431812536    431959733   
432034924    432107530 431331107    431417450    431500800    431581446   
431656388    431733161    431812858    431959774    432034965    432107548
431331131    431417500    431500834    431581453    431656404    431733237   
431812916    431959790    432034973    432107555 431331172    431417559   
431500909    431581560    431656420    431733310    431813021    431959873   
432034999    432107563 431331255    431417575    431500917    431581594   
431656479    431733351    431813047    431959931    432035004    432107589
431331297    431417641    431500990    431581644    431656537    431733369   
431813138    431959972    432035020    432107688 431331370    431417823   
431501014    431581651    431656545    431733377    431813195    431960061   
432035046    432107753 431331388    431417856    431501048    431581669   
431656552    431733401    431813252    431960178    432035053    432107779
431331438    431417898    431501485    431581685    431656560    431733419   
431813559    431960210    432035152    432107845 431331479    431417930   
431501519    431581701    431656602    431733443    431814037    431960236   
432035228    432107886 431331487    431418052    431501584    431581727   
431656610    431733500    431814086    431960251    432035319    432107910
431331545    431418086    431501600    431581735    431656669    431733534   
431814243    431960269    432035343    432107928 431331628    431418102   
431501824    431581743    431656685    431733591    431814268    431960293   
432035376    432107944 431331636    431418128    431501832    431581800   
431656701    431733617    431814300    431960319    432035392    432107977
431331685    431418367    431501881    431581909    431656719    431733633   
431814334    431960343    432035418    432107993 431331719    431418375   
431501956    431581990    431656750    431733690    431814524    431960384   
432035574    432108090 431331768    431418383    431501998    431582063   
431656792    431733765    431814599    431960459    432035608    432108330
431331792    431418540    431502020    431582105    431656917    431733773   
431814763    431960699    432035616    432108421 431332014    431418656   
431502046    431582170    431656958    431733807    431814813    431960806   
432035699    432108439 431332048    431418706    431502095    431582188   
431657022    431733815    431814979    431960889    432035707    432108447
431332063    431418763    431502137    431582196    431657048    431733849   
431815075    431960913    432035749    432108587 431332147    431418797   
431502160    431582253    431657071    431733898    431815125    431961010   
432035798    432108611 431332196    431418888    431502210    431582261   
431657188    431733930    431815224    431961028    432035806    432108660
431332253    431418912    431502244    431582303    431657212    431733955   
431815315    431961069    432035848    432108694 431332287    431418987   
431502251    431582345    431657253    431733971    431815414    431961259   
432035913    432108728 431332295    431419027    431502277    431582360   
431657345    431733989    431815430    431961333    432035921    432108751
431332329    431419035    431502376    431582386    431657378    431734029   
431815455    431961366    432035970    432108785 431332337    431419092   
431502525    431582485    431657451    431734037    431815539    431961390   
432036069    432108884 431332444    431419100    431502541    431582519   
431657493    431734094    431815638    431961408    432036135    432108900
431332477    431419175    431502640    431582535    431657519    431734102   
431815729    431961416    432036143    432108959 431332485    431419217   
431502715    431582600    431657576    431734110    431815737    431961424   
432036168    432108983 431332527    431419316    431502731    431582725   
431657600    431734144    431815836    431961457    432036176    432109007
431332550    431419324    431502772    431582741    431657618    431734169   
431815919    431961465    432036192    432109031 431332568    431419449   
431502780    431582758    431657659    431734227    431815950    431961473   
432036200    432109049 431332634    431419456    431502806    431582857   
431657691    431734235    431815984    431961499    432036291    432109106
431332675    431419464    431502822    431582881    431657741    431734250   
431816099    431961507    432036317    432109163 431332691    431419480   
431502913    431582923    431657873    431734268    431816214    431961549   
432036341    432109213 431332717    431419514    431502962    431582931   
431657931    431734417    431816230    431961598    432036382    432109288
431332725    431419589    431503044    431583434    431658020    431734425   
431816297    431961739    432036408    432109304 431332832    431419621   
431503051    431583558    431658061    431734474    431816347    431961762   
432036416    432109338 431332915    431419647    431503093    431583616   
431658095    431734524    431816354    431961853    432036424    432109346
431332923    431419688    431503101    431583624    431658103    431734599   
431816446    431961879    432036499    432109361 431332931    431419753   
431503200    431583673    431658202    431734623    431816453    431961887   
432036549    432109379 431332956    431419787    431503259    431583731   
431658244    431734649    431816560    431961903    432036556    432109387
431333087    431419811    431503291    431583764    431658285    431734672   
431816669    431961911    432036564    432109460 431333152    431419829   
431503374    431583806    431658368    431734680    431816784    431961978   
432036580    432109536 431333178    431419928    431503382    431583855   
431658376    431734714    431816792    431962034    432036622    432109544
431333210    431420132    431503507    431583905    431658392    431734730   
431816842    431962059    432036663    432109577 431333301    431420140   
431503556    431583913    431658467    431734748    431817014    431962075   
432036721    432109585 431333368    431420256    431503564    431584051   
431658483    431734813    431817063    431962109    432036747    432109593
431333384    431420322    431503606    431584069    431658509    431734896   
431817220    431962125    432036804    432109734 431333442    431420348   
431503655    431584200    431658517    431734946    431817261    431962182   
432036812    432109742 431333509    431420355    431503663    431584226   
431658541    431734961    431817451    431962281    432036846    432109924
431333533    431420405    431503739    431584374    431658558    431734979   
431817618    431962307    432036861    432109932 431333624    431420520   
431503770    431584390    431658574    431735018    431817808    431962356   
432036895    432109940 431333632    431420678    431503820    431584408   
431658855    431735026    431817931    431962422    432036937    432110047
431333681    431420686    431503861    431584424    431658863    431735042   
431818103    431962554    432036945    432110054 431333731    431420728   
431504000    431584473    431658871    431735075    431818145    431962588   
432036960    432110104 431333764    431420736    431504083    431584499   
431658889    431735133    431818152    431962695    432036986    432110120
431333772    431420793    431504133    431584515    431658897    431735141   
431818335    431962737    432037042    432110161 431334424    431420827   
431504166    431584564    431658905    431735216    431818376    431962745   
432037083    432110252 431334481    431420835    431504208    431584572   
431658954    431735281    431818442    431962752    432037158    432110260
431334531    431420983    431504216    431584697    431659002    431735323   
431818772    431962976    432037190    432110302 431334598    431421031   
431504224    431584705    431659028    431735349    431818806    431962992   
432037265    432110344 431334697    431421056    431504281    431584739   
431659069    431735422    431819275    431963131    432037299    432110393
431334705    431421122    431504398    431584762    431659127    431735448   
431819291    431963149    432037372    432110815 431334861    431421155   
431504570    431584838    431659135    431735463    431819457    431963172   
432037380    432110880 431334895    431421163    431504638    431584846   
431659184    431735513    431819598    431963222    432037430    432110914
431334911    431421197    431504935    431584861    431659226    431735604   
431819606    431963255    432037471    432110948 431334945    431421221   
431504950    431584879    431659234    431735695    431819705    431963263   
432037505    432110955 431334960    431421254    431504984    431584903   
431659291    431735810    431819747    431963289    432037513    432110989
431335017    431421544    431504992    431584978    431659366    431735901   
431820000    431963305    432037554    432110997

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

444225973    445630007    445646367    445662620    445678907    445695182   
445711427    445727662    445743909    445760168 444249957    445630015   
445646375    445662638    445678915    445695190    445711435    445727670   
445743917    445760176 444256705    445630023    445646383    445662646   
445678923    445695208    445711443    445727688    445743925    445760184
444268403    445630031    445646391    445662653    445678931    445695216   
445711450    445727696    445743933    445760192 444417984    445630049   
445646409    445662661    445678949    445695224    445711468    445727704   
445743941    445760200 444446538    445630056    445646417    445662679   
445678956    445695232    445711476    445727712    445743958    445760218
444446546    445630064    445646425    445662687    445678964    445695240   
445711484    445727720    445743966    445760226 444457188    445630072   
445646433    445662695    445678972    445695257    445711492    445727738   
445743974    445760234 444476543    445630080    445646441    445662703   
445678980    445695265    445711500    445727746    445743982    445760242
444496913    445630098    445646458    445662711    445678998    445695273   
445711518    445727753    445743990    445760259 444500169    445630106   
445646466    445662729    445679004    445695281    445711526    445727761   
445744006    445760267 444525653    445630114    445646474    445662737   
445679012    445695299    445711534    445727779    445744014    445760275
444539886    445630122    445646482    445662745    445679020    445695307   
445711542    445727787    445744022    445760283 444541072    445630130   
445646490    445662752    445679038    445695315    445711559    445727795   
445744030    445760291 444561054    445630148    445646508    445662760   
445679046    445695323    445711567    445727803    445744048    445760309
444606503    445630155    445646516    445662778    445679053    445695331   
445711575    445727811    445744055    445760317 444830871    445630163   
445646524    445662786    445679061    445695349    445711583    445727829   
445744063    445760325 444855746    445630171    445646532    445662794   
445679079    445695356    445711591    445727837    445744071    445760333
444871008    445630189    445646540    445662802    445679087    445695364   
445711609    445727845    445744089    445760341 444877757    445630197   
445646557    445662810    445679095    445695372    445711617    445727852   
445744097    445760358 444894349    445630205    445646565    445662828   
445679103    445695380    445711625    445727860    445744105    445760366
444896534    445630213    445646573    445662836    445679111    445695398   
445711633    445727878    445744113    445760374 444909436    445630221   
445646581    445662844    445679129    445695406    445711641    445727894   
445744121    445760382 444921589    445630239    445646599    445662851   
445679137    445695414    445711658    445727902    445744139    445760390
444949945    445630247    445646607    445662869    445679145    445695422   
445711666    445727910    445744147    445760408 445007891    445630254   
445646615    445662877    445679152    445695430    445711674    445727928   
445744154    445760416 445022007    445630262    445646623    445662885   
445679160    445695448    445711682    445727936    445744162    445760424
445083751    445630270    445646631    445662893    445679178    445695455   
445711690    445727944    445744170    445760432 445280902    445630288   
445646649    445662901    445679186    445695463    445711708    445727951   
445744188    445760440 445284441    445630296    445646656    445662919   
445679194    445695471    445711716    445727969    445744196    445760457
445284862    445630304    445646664    445662927    445679202    445695489   
445711724    445727977    445744204    445760465 445288715    445630312   
445646672    445662935    445679210    445695497    445711732    445727985   
445744212    445760473 445290695    445630320    445646680    445662943   
445679228    445695505    445711740    445727993    445744220    445760481
445292899    445630338    445646698    445662950    445679236    445695513   
445711757    445728009    445744238    445760499 445298011    445630346   
445646706    445662968    445679244    445695521    445711765    445728017   
445744246    445760507 445298417    445630353    445646714    445662976   
445679251    445695539    445711773    445728025    445744253    445760515
445302235    445630361    445646722    445662984    445679269    445695547   
445711781    445728033    445744261    445760523 445303084    445630379   
445646730    445662992    445679277    445695554    445711799    445728041   
445744279    445760531 445303290    445630387    445646748    445663008   
445679285    445695562    445711807    445728058    445744287    445760549
445306301    445630395    445646755    445663016    445679293    445695570   
445711815    445728066    445744295    445760556 445311400    445630403   
445646763    445663024    445679301    445695588    445711823    445728074   
445744303    445760564 445311590    445630411    445646771    445663032   
445679319    445695596    445711831    445728082    445744311    445760572
445311723    445630429    445646789    445663040    445679327    445695604   
445711849    445728090    445744329    445760580 445311889    445630437   
445646797    445663057    445679335    445695612    445711856    445728108   
445744337    445760598 445312671    445630445    445646805    445663065   
445679343    445695620    445711864    445728116    445744345    445760606
445314156    445630452    445646813    445663073    445679350    445695638   
445711872    445728124    445744352    445760614 445317126    445630460   
445646821    445663081    445679368    445695646    445711880    445728132   
445744360    445760622 445317258    445630478    445646839    445663099   
445679376    445695653    445711898    445728140    445744378    445760630
445320898    445630486    445646847    445663107    445679384    445695661   
445711906    445728157    445744386    445760648 445321540    445630494   
445646854    445663115    445679392    445695679    445711914    445728165   
445744394    445760655 445326994    445630502    445646862    445663123   
445679400    445695687    445711922    445728173    445744402    445760663
445329212    445630510    445646870    445663131    445679418    445695695   
445711930    445728181    445744410    445760671 445330863    445630528   
445646888    445663149    445679426    445695703    445711948    445728199   
445744428    445760689 445331945    445630536    445646896    445663156   
445679434    445695711    445711955    445728207    445744436    445760697
445333586    445630544    445646904    445663164    445679442    445695729   
445711963    445728215    445744444    445760705 445335573    445630551   
445646912    445663172    445679459    445695737    445711971    445728223   
445744451    445760713 445345531    445630569    445646920    445663180   
445679467    445695745    445711989    445728231    445744469    445760721
445345796    445630577    445646938    445663198    445679475    445695752   
445711997    445728249    445744477    445760739 445355928    445630585   
445646946    445663206    445679483    445695760    445712003    445728256   
445744485    445760747 445356595    445630593    445646953    445663214   
445679491    445695778    445712011    445728264    445744493    445760754
445359136    445630601    445646961    445663222    445679509    445695786   
445712029    445728272    445744501    445760762 445359425    445630619   
445646979    445663230    445679517    445695794    445712037    445728280   
445744519    445760770 445366289    445630627    445646987    445663248   
445679525    445695802    445712045    445728298    445744527    445760788
445366867    445630635    445646995    445663255    445679533    445695810   
445712052    445728306    445744535    445760796 445371420    445630643   
445647001    445663263    445679541    445695828    445712060    445728314   
445744543    445760804 445372741    445630650    445647019    445663271   
445679558    445695836    445712078    445728322    445744550    445760812
445373566    445630668    445647027    445663289    445679566    445695844   
445712086    445728330    445744568    445760820 445375199    445630676   
445647035    445663297    445679574    445695851    445712094    445728348   
445744576    445760838 445376304    445630684    445647043    445663305   
445679582    445695869    445712102    445728355    445744584    445760846
445382922    445630692    445647050    445663313    445679590    445695877   
445712110    445728363    445744592    445760853 445388705    445630700   
445647068    445663321    445679608    445695885    445712128    445728371   
445744600    445760861 445390172    445630718    445647076    445663339   
445679616    445695893    445712136    445728389    445744618    445760879
445392137    445630726    445647084    445663347    445679624    445695901   
445712144    445728397    445744626    445760887



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431335033    431421635    431505007    431585181    431659382    431735943   
431820018    431963313    432037638    432111037 431335058    431421718   
431505031    431585249    431659390    431736032    431820034    431963339   
432037653    432111086 431335116    431421759    431505155    431585256   
431659432    431736073    431820059    431963404    432037679    432111094
431335181    431421791    431505189    431585272    431659473    431736172   
431820067    431963420    432037711    432111102 431335256    431421866   
431505247    431585280    431659515    431736214    431820133    431963479   
432037760    432111177 431335348    431421924    431505320    431585348   
431659564    431736248    431820182    431963487    432037828    432111185
431335355    431421999    431505346    431585355    431659598    431736271   
431820810    431963503    432037877    432111201 431335363    431422054   
431505353    431585363    431659630    431736396    431820851    431963636   
432037984    432111219 431335439    431422062    431505361    431585371   
431659689    431736404    431846104    431963644    432038040    432111243
431335488    431422088    431505510    431585405    431659713    431736412   
431891175    431963735    432038057    432111276 431335579    431422146   
431505528    431585447    431659804    431736438    431891266    431963750   
432038065    432111318 431335603    431422179    431505544    431585520   
431659820    431736503    431891308    431963917    432038107    432111425
431335611    431422203    431505551    431585538    431659879    431736537   
431891316    431963933    432038164    432111474 431335744    431422252   
431505577    431585553    431660026    431736644    431891332    431963974   
432038230    432111482 431335850    431422302    431505585    431585561   
431660042    431736701    431891381    431963990    432038289    432111490
431335959    431422328    431505650    431585579    431660117    431736727   
431891407    431964006    432038305    432111516 431335975    431422369   
431505684    431585611    431660125    431736735    431891415    431964097   
432038370    432111524 431336031    431422427    431505783    431585637   
431660133    431736750    431891506    431964105    432038388    432111565
431336098    431422435    431505817    431585678    431660166    431736909   
431891522    431964154    432038453    432111623 431336122    431422484   
431505858    431585702    431660174    431736933    431891548    431964170   
432038511    432111656 431336163    431422575    431505999    431585710   
431660190    431736958    431891555    431964196    432038545    432111672
431336635    431422583    431506146    431585728    431660216    431736966   
431891597    431964220    432038602    432111706 431336668    431422658   
431506153    431585884    431660232    431736974    431891654    431964261   
432038628    432111771 431336684    431422716    431506179    431585942   
431660265    431737014    431891688    431964345    432038636    432111797
431336692    431422757    431506260    431585975    431660299    431737048   
431891696    431964386    432038727    432111805 431336718    431422807   
431506278    431585991    431660349    431737063    431891720    431964428   
432038735    432111813 431336742    431422898    431506310    431586049   
431660406    431737212    431891787    431964436    432038750    432111847
431336825    431422963    431506351    431586098    431660448    431737238   
431891811    431964493    432038776    432111862 431336866    431422971   
431506401    431586106    431660455    431737246    431891845    431964501   
432038826    432111870 431336874    431422989    431506559    431586197   
431660505    431737261    431891860    431964535    432038834    432111904
431336940    431423003    431506575    431586205    431660554    431737303   
431891886    431964576    432038867    432111953 431337021    431423011   
431506666    431586221    431660620    431737329    431892025    431964667   
432038958    432112001 431337039    431423045    431506740    431586239   
431660638    431737345    431892033    431964675    432038974    432112019
431337138    431423060    431506757    431586270    431660653    431737352   
431892066    431964691    432039022    432112043 431337245    431423094   
431506765    431586288    431660752    431737360    431892074    431964725   
432039048    432112068 431337260    431423177    431506781    431586296   
431660778    431737386    431892082    431964733    432039063    432112159
431337351    431423227    431506815    431586452    431660802    431737402   
431892132    431964741    432039071    432112167 431337484    431423235   
431506831    431586478    431660828    431737436    431892173    431964774   
432039105    432112183 431337518    431423334    431506864    431586486   
431660901    431737451    431892181    431964782    432039139    432112217
431337534    431423367    431506989    431586544    431660976    431737485   
431892207    431964873    432039147    432112233 431337609    431423375   
431507128    431586593    431661073    431737634    431892371    431964923   
432039188    432112241 431337690    431423482    431507201    431586627   
431661123    431737667    431892397    431964980    432039196    432112266
431337807    431423508    431507243    431586668    431661172    431737766   
431892496    431965037    432039303    432112282 431337906    431423540   
431507359    431586726    431661206    431737782    431892553    431965086   
432039444    432112316 431337930    431423557    431507367    431586759   
431661230    431737824    431892561    431965185    432039519    432112332
431338011    431423581    431507383    431586767    431661313    431737865   
431892629    431965235    432039550    432112365 431338276    431423607   
431507433    431586809    431661420    431737907    431892686    431965268   
432039600    432112407 431338292    431423623    431507441    431586817   
431661743    431738004    431892744    431965359    432039691    432112456
431338375    431423649    431507458    431586825    431661859    431738095   
431892751    431965383    432039758    432112480 431338417    431423722   
431507508    431586866    431661867    431738145    431892785    431965409   
432039766    432112506 431338532    431423755    431507516    431586973   
431661891    431738152    431892819    431965482    432039790    432112514
431338557    431423763    431507573    431586981    431661925    431738210   
431892967    431965490    432039824    432112522 431338649    431423805   
431507615    431587013    431661933    431738277    431892975    431965516   
432039840    432112530 431338706    431423854    431507664    431587039   
431661958    431738327    431893031    431965607    432039923    432112571
431338714    431423870    431507698    431587088    431661974    431738384   
431893080    431965656    432039931    432112589 431338748    431423912   
431507714    431587237    431661990    431738442    431893130    431965672   
432039949    432112613 431338771    431423938    431507763    431587294   
431662014    431738467    431893163    431965698    432040061    432112639
431338813    431423953    431507789    431587302    431662220    431738475   
431893171    431965730    432040145    432112654 431338870    431424019   
431507813    431587310    431662261    431738574    431893239    431965813   
432040293    432112670 431338904    431424142    431507896    431587344   
431662352    431738616    431893338    431965821    432040376    432112696
431338946    431424183    431507920    431587450    431662360    431738624   
431893387    431965847    432040434    432112704 431338995    431424233   
431507953    431587500    431662378    431738681    431893437    431966027   
432040467    432112746 431339068    431424258    431508035    431587559   
431662394    431738871    431893486    431966076    432040541    432112787
431339282    431424290    431508076    431587583    431662576    431739002   
431893528    431966092    432040558    432112811 431339290    431424381   
431508092    431587625    431662584    431739135    431893601    431966159   
432040624    432112852 431339332    431424423    431508100    431587716   
431662592    431739226    431893619    431966191    432040707    432112894
431339399    431424456    431508126    431587781    431662618    431739275   
431893635    431966217    432040780    432112902 431339415    431424464   
431508183    431587799    431662626    431739309    431893718    431966241   
432040939    432112977 431339472    431424498    431508274    431587823   
431662683    431739358    431893734    431966332    432040947    432112985
431339548    431424506    431508332    431587849    431662709    431739382   
431893742    431966498    432041010    432112993 431339670    431424563   
431508365    431587898    431662717    431739390    431893767    431966506   
432041226    432113017 431339761    431424589    431508381    431587963   
431662758    431739416    431893791    431966530    432041234    432113124
431339795    431424647    431508399    431588037    431662774    431739424   
431893908    431966548    432041390    432113173

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445393473    445630734    445647092    445663354    445679632    445695919   
445712151    445728405    445744634    445760895 445394208    445630742   
445647100    445663362    445679640    445695927    445712169    445728413   
445744642    445760903 445395130    445630759    445647118    445663370   
445679657    445695935    445712177    445728421    445744659    445760911
445399116    445630767    445647126    445663388    445679665    445695943   
445712185    445728439    445744667    445760929 445400708    445630775   
445647134    445663396    445679673    445695950    445712193    445728447   
445744675    445760937 445400773    445630783    445647142    445663404   
445679681    445695968    445712201    445728454    445744683    445760945
445402142    445630791    445647159    445663412    445679699    445695976   
445712219    445728462    445744691    445760952 445411242    445630809   
445647167    445663420    445679707    445695984    445712227    445728470   
445744709    445760960 445413487    445630817    445647175    445663438   
445679715    445695992    445712235    445728488    445744717    445760978
445416514    445630825    445647183    445663446    445679723    445696008   
445712243    445728496    445744725    445760986 445416803    445630833   
445647191    445663453    445679731    445696016    445712250    445728504   
445744733    445760994 445423395    445630841    445647209    445663461   
445679749    445696024    445712268    445728512    445744741    445761000
445436009    445630858    445647217    445663479    445679756    445696032   
445712276    445728520    445744758    445761018 445438997    445630866   
445647225    445663487    445679764    445696040    445712284    445728538   
445744766    445761026 445440787    445630874    445647233    445663495   
445679772    445696057    445712292    445728546    445744774    445761034
445448368    445630882    445647241    445663503    445679780    445696065   
445712300    445728553    445744782    445761042 445450224    445630890   
445647258    445663511    445679798    445696073    445712318    445728561   
445744790    445761059 445451438    445630908    445647266    445663529   
445679806    445696081    445712326    445728579    445744808    445761067
445456833    445630916    445647274    445663537    445679814    445696099   
445712334    445728587    445744816    445761075 445463318    445630924   
445647282    445663545    445679822    445696107    445712342    445728595   
445744824    445761083 445465594    445630932    445647290    445663552   
445679830    445696115    445712359    445728603    445744832    445761091
445468887    445630940    445647308    445663560    445679848    445696123   
445712367    445728611    445744840    445761109 445471808    445630957   
445647316    445663578    445679855    445696131    445712375    445728629   
445744857    445761117 445476245    445630965    445647324    445663586   
445679863    445696149    445712383    445728637    445744865    445761125
445478829    445630973    445647332    445663594    445679871    445696156   
445712391    445728645    445744873    445761133 445481096    445630981   
445647340    445663602    445679889    445696164    445712409    445728652   
445744881    445761141 445483829    445630999    445647357    445663610   
445679897    445696172    445712417    445728660    445744899    445761158
445486111    445631005    445647365    445663628    445679905    445696180   
445712425    445728678    445744907    445761166 445496151    445631013   
445647373    445663636    445679913    445696198    445712433    445728686   
445744915    445761174 445514409    445631021    445647381    445663644   
445679921    445696206    445712441    445728694    445744923    445761182
445527633    445631039    445647399    445663651    445679939    445696214   
445712458    445728702    445744931    445761190 445528607    445631047   
445647407    445663669    445679947    445696222    445712466    445728710   
445744949    445761208 445529126    445631054    445647415    445663677   
445679954    445696230    445712474    445728728    445744956    445761216
445536899    445631062    445647423    445663685    445679962    445696248   
445712482    445728736    445744964    445761224 445550205    445631070   
445647431    445663693    445679970    445696255    445712490    445728744   
445744972    445761232 445551526    445631088    445647449    445663701   
445679988    445696263    445712508    445728751    445744980    445761240
445552664    445631096    445647456    445663719    445679996    445696271   
445712516    445728769    445744998    445761257 445553480    445631104   
445647464    445663727    445680002    445696289    445712524    445728777   
445745003    445761265 445556467    445631112    445647472    445663735   
445680010    445696297    445712532    445728785    445745011    445761273
445566912    445631120    445647480    445663743    445680028    445696305   
445712540    445728793    445745029    445761281 445567639    445631138   
445647498    445663750    445680036    445696313    445712557    445728801   
445745037    445761299 445570864    445631146    445647506    445663768   
445680044    445696321    445712565    445728819    445745045    445761307
445573801    445631153    445647514    445663776    445680051    445696339   
445712573    445728827    445745052    445761315 445578172    445631161   
445647522    445663784    445680069    445696347    445712581    445728835   
445745060    445761323 445585623    445631179    445647530    445663792   
445680077    445696354    445712599    445728843    445745078    445761331
445590151    445631187    445647548    445663800    445680085    445696362   
445712607    445728850    445745086    445761349 445591332    445631203   
445647555    445663818    445680093    445696370    445712615    445728868   
445745094    445761356 445592884    445631211    445647563    445663826   
445680101    445696388    445712623    445728876    445745102    445761364
445594021    445631229    445647571    445663834    445680119    445696396   
445712631    445728884    445745110    445761372 445596216    445631237   
445647589    445663842    445680127    445696404    445712649    445728892   
445745128    445761380 445600794    445631245    445647605    445663859   
445680135    445696412    445712656    445728900    445745136    445761398
445601370    445631252    445647613    445663867    445680143    445696420   
445712664    445728918    445745144    445761406 445603202    445631260   
445647621    445663875    445680150    445696438    445712672    445728926   
445745151    445761414 445605892    445631278    445647639    445663883   
445680168    445696446    445712680    445728934    445745169    445761422
445607914    445631286    445647647    445663891    445680176    445696453   
445712698    445728942    445745177    445761430 445612542    445631294   
445647654    445663909    445680184    445696461    445712706    445728959   
445745185    445761448 445614993    445631302    445647662    445663917   
445680192    445696479    445712714    445728967    445745193    445761455
445615008    445631310    445647670    445663925    445680200    445696487   
445712722    445728975    445745201    445761463 445615024    445631328   
445647688    445663933    445680218    445696495    445712730    445728983   
445745219    445761471 445615032    445631336    445647696    445663941   
445680226    445696503    445712748    445728991    445745227    445761489
445615040    445631344    445647704    445663958    445680234    445696511   
445712755    445729007    445745235    445761497 445615057    445631351   
445647712    445663966    445680242    445696529    445712763    445729015   
445745243    445761505 445615065    445631369    445647720    445663974   
445680259    445696537    445712771    445729023    445745250    445761513
445615073    445631377    445647738    445663982    445680267    445696545   
445712789    445729031    445745268    445761521 445615081    445631385   
445647746    445663990    445680275    445696552    445712797    445729049   
445745276    445761539 445615099    445631393    445647753    445664006   
445680283    445696560    445712805    445729056    445745284    445761547
445615107    445631401    445647761    445664014    445680291    445696578   
445712813    445729064    445745292    445761554 445615115    445631419   
445647779    445664022    445680309    445696586    445712821    445729072   
445745300    445761562 445615123    445631427    445647787    445664030   
445680317    445696594    445712839    445729080    445745318    445761570
445615131    445631435    445647795    445664048    445680325    445696602   
445712847    445729098    445745326    445761588 445615149    445631443   
445647803    445664055    445680333    445696610    445712854    445729106   
445745334    445761596 445615156    445631450    445647811    445664063   
445680341    445696628    445712862    445729114    445745342    445761604
445615164    445631468    445647829    445664071    445680358    445696636   
445712870    445729122    445745359    445761612



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431339829    431424761    431508407    431588110    431662782    431739432   
431893932    431966555    432041424    432113330 431339944    431425289   
431508472    431588128    431662915    431739465    431893973    431966563   
432041440    432113348 431339985    431425321    431508480    431588136   
431662923    431739507    431894021    431966613    432041465    432113421
431339993    431425396    431508563    431588144    431662964    431739523   
431894047    431966654    432041473    432113462 431340017    431425420   
431508613    431588193    431662972    431739564    431894096    431966761   
432041481    432113488 431340033    431425438    431508738    431588250   
431663004    431739614    431894153    431966779    432041499    432113538
431340041    431425487    431508761    431588276    431663046    431739739   
431894286    431966829    432041515    432113686 431340223    431425602   
431508779    431588359    431663087    431739770    431894302    431966894   
432041556    432113694 431340314    431425685    431508811    431588482   
431663111    431739788    431894310    431966936    432041598    432113744
431340330    431425701    431508845    431588524    431663129    431739812   
431894369    431966944    432041606    432113785 431340413    431425719   
431508852    431588540    431663137    431739838    431894385    431966985   
432041655    432113801 431340462    431425768    431508860    431588565   
431663251    431739853    431894401    431967058    432041804    432113835
431340470    431425826    431508878    431588573    431663343    431739895   
431894450    431967090    432041812    432113900 431340488    431425834   
431508894    431588664    431663368    431740141    431894468    431967108   
432041887    432113934 431340504    431425867    431508902    431588672   
431663418    431740232    431894484    431967173    432041895    432114023
431340512    431425891    431508944    431588714    431663434    431740265   
431894500    431967223    432041911    432114098 431340561    431425941   
431508969    431588961    431663491    431740349    431894625    431967280   
432041960    432114106 431340587    431425966    431508993    431589019   
431663541    431740398    431894799    431967413    432041994    432114114
431340637    431426022    431509025    431589035    431663590    431740406   
431894807    431967421    432042000    432114221 431340710    431426063   
431509082    431589050    431663681    431740422    431894815    431967488   
432042091    432114270 431340744    431426105    431509165    431589183   
431663756    431740430    431894849    431967520    432042109    432114288
431340777    431426121    431509173    431589217    431663772    431740448   
431894856    431967538    432042182    432114320 431340801    431426154   
431509231    431589233    431663913    431740596    431894864    431967686   
432042240    432114361 431340819    431426170    431509256    431589282   
431663970    431740604    431894922    431967710    432042299    432114429
431340835    431426204    431509306    431589340    431663988    431740638   
431894955    431967744    432042331    432114445 431340850    431426287   
431509330    431589423    431664002    431740646    431894997    431967827   
432042349    432114452 431340900    431426303    431509371    431589472   
431664069    431740703    431895036    431967884    432042356    432114460
431340934    431426360    431509389    431589498    431664085    431740869   
431895135    431967892    432042406    432114528 431341072    431426410   
431509496    431589555    431664101    431740877    431895242    431967900   
432042505    432114577 431341098    431426451    431509595    431589589   
431664119    431740950    431895325    431967934    432042539    432114635
431341122    431426584    431509827    431589597    431664127    431741008   
431895333    431967975    432042570    432114700 431341288    431426634   
431509868    431589605    431664150    431741081    431895390    431967991   
432042588    432114726 431341361    431426683    431509900    431589662   
431664242    431741123    431895408    431968049    432042604    432114759
431341478    431426915    431509934    431589795    431664259    431741156   
431895440    431968072    432042661    432114767 431341486    431426949   
431509975    431589845    431664309    431741164    431895457    431968122   
432042703    432114841 431341536    431426956    431510189    431589894   
431664424    431741172    431895481    431968130    432042729    432114882
431341577    431426980    431510221    431589936    431664499    431741214   
431895598    431968163    432042752    432114916 431341650    431427004   
431510262    431589944    431664507    431741248    431895622    431968171   
432042786    432114924 431341668    431427129    431510403    431589969   
431664564    431741263    431895648    431968189    432042836    432114965
431341684    431427137    431510411    431589993    431664598    431741271   
431895663    431968205    432042869    432115004 431341700    431427558   
431510437    431590041    431664606    431741388    431895671    431968247   
432042943    432115087 431341825    431427574    431510478    431590058   
431664663    431741412    431895739    431968403    432042950    432115111
431341882    431427731    431510569    431590090    431664689    431741438   
431895804    431968411    432043024    432115137 431341890    431427749   
431510643    431590116    431664754    431741461    431895820    431968445   
432043099    432115186 431341908    431427764    431510726    431590124   
431664796    431741487    431895846    431968551    432043107    432115194
431342047    431427897    431510759    431590140    431664846    431741495   
431895960    431968619    432043222    432115210 431342195    431427962   
431510783    431590165    431664879    431741578    431896067    431968650   
432043271    432115228 431342203    431427970    431510817    431590199   
431664887    431741628    431896083    431968726    432043297    432115269
431342245    431427988    431510841    431590207    431664994    431741651   
431896125    431969344    432043347    432115368 431342286    431427996   
431510924    431590223    431665108    431741750    431896141    431969369   
432043412    432115491 431342385    431428051    431510999    431590264   
431665116    431741842    431896182    431969377    432043495    432115558
431342393    431428077    431511096    431590272    431665132    431741859   
431896216    431969435    432043560    432115731 431342476    431428101   
431511112    431590306    431665199    431741875    431896224    431969500   
432043578    432115764 431342484    431428143    431511120    431590918   
431665215    431741974    431896257    431969542    432043610    432115772
431342575    431428192    431511229    431590975    431665223    431741982   
431896265    431969567    432043677    432115913 431342591    431428200   
431511260    431591023    431665256    431742097    431896273    431969609   
432043719    432115921 431342674    431428226    431511310    431591056   
431665272    431742139    431896356    431969617    432043768    432115939
431342724    431428234    431511344    431591080    431665298    431742188   
431896372    431969625    432043834    432115970 431342757    431428259   
431511351    431591098    431665363    431742246    431896448    431969682   
432043917    432116101 431342799    431428291    431511377    431591106   
431665389    431742287    431896489    431969773    432043958    432116143
431342831    431428390    431511468    431591122    431665462    431742303   
431896513    431969849    432043982    432116176 431342849    431428416   
431511476    431591163    431665470    431742352    431896554    431969856   
432044014    432116226 431342856    431428440    431511484    431591171   
431665561    431742410    431896612    431969922    432044097    432116234
431342930    431428499    431511534    431591189    431665611    431742444   
431896646    431970011    432044105    432116259 431342963    431428531   
431511567    431591205    431665660    431742576    431896653    431970037   
432044113    432116283 431342971    431428556    431511617    431591239   
431665736    431742618    431896661    431970060    432044154    432116358
431343011    431428564    431511682    431591247    431665744    431742634   
431896737    431970110    432044279    432116382 431343029    431428580   
431511740    431591262    431665785    431742642    431896778    431970136   
432044329    432116465 431343052    431428663    431511765    431591270   
431665868    431742709    431896794    431970151    432044345    432116473
431343102    431428721    431511781    431591288    431665876    431742717   
431896802    431970227    432044436    432116531 431343144    431428762   
431511831    431591312    431665918    431742790    431896836    431970250   
432044444    432116572 431343227    431428770    431511856    431591320   
431665926    431742808    431896844    431970284    432044451    432116598
431343235    431428812    431511864    431591346    431665967    431742881   
431896943    431970292    432044485    432116606

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445615172    445631476    445647837    445664089    445680366    445696644   
445712888    445729130    445745367    445761620 445615180    445631484   
445647845    445664097    445680374    445696651    445712896    445729148   
445745375    445761638 445615198    445631492    445647852    445664105   
445680382    445696669    445712904    445729155    445745383    445761646
445615206    445631500    445647860    445664113    445680390    445696677   
445712912    445729163    445745391    445761653 445615214    445631518   
445647878    445664121    445680408    445696685    445712920    445729171   
445745409    445761661 445615222    445631526    445647886    445664139   
445680416    445696693    445712938    445729189    445745417    445761679
445615230    445631534    445647894    445664147    445680424    445696701   
445712946    445729197    445745425    445761687 445615248    445631542   
445647902    445664154    445680432    445696727    445712953    445729205   
445745433    445761695 445615255    445631559    445647910    445664162   
445680440    445696735    445712961    445729213    445745441    445761703
445615263    445631567    445647928    445664170    445680457    445696743   
445712979    445729221    445745458    445761711 445615271    445631575   
445647936    445664188    445680465    445696750    445712987    445729239   
445745466    445761729 445615297    445631583    445647944    445664196   
445680473    445696768    445712995    445729247    445745474    445761737
445615305    445631591    445647951    445664204    445680481    445696776   
445713001    445729254    445745482    445761745 445615313    445631609   
445647969    445664212    445680499    445696784    445713019    445729262   
445745490    445761752 445615321    445631617    445647977    445664220   
445680507    445696792    445713027    445729270    445745508    445761760
445615339    445631625    445647985    445664238    445680515    445696800   
445713035    445729288    445745516    445761778 445615347    445631641   
445647993    445664246    445680523    445696818    445713043    445729296   
445745532    445761786 445615354    445631658    445648009    445664253   
445680531    445696826    445713050    445729304    445745540    445761794
445615362    445631666    445648017    445664261    445680549    445696834   
445713068    445729312    445745557    445761802 445615370    445631674   
445648025    445664279    445680556    445696842    445713076    445729320   
445745565    445761810 445615388    445631682    445648033    445664287   
445680564    445696859    445713084    445729338    445745573    445761828
445615396    445631690    445648041    445664295    445680572    445696867   
445713092    445729346    445745581    445761836 445615404    445631708   
445648058    445664303    445680580    445696875    445713100    445729353   
445745599    445761844 445615412    445631716    445648066    445664311   
445680598    445696883    445713118    445729361    445745607    445761851
445615420    445631724    445648074    445664329    445680606    445696891   
445713126    445729379    445745615    445761869 445615438    445631732   
445648082    445664337    445680614    445696909    445713134    445729387   
445745623    445761877 445615446    445631740    445648090    445664345   
445680622    445696917    445713142    445729395    445745631    445761885
445615453    445631757    445648108    445664352    445680630    445696925   
445713159    445729403    445745649    445761893 445615461    445631765   
445648116    445664360    445680648    445696933    445713167    445729411   
445745656    445761901 445615479    445631773    445648124    445664378   
445680655    445696941    445713175    445729429    445745664    445761919
445615487    445631781    445648132    445664386    445680663    445696958   
445713183    445729437    445745672    445761927 445615495    445631799   
445648140    445664394    445680671    445696966    445713191    445729445   
445745680    445761935 445615503    445631807    445648157    445664402   
445680689    445696974    445713209    445729452    445745698    445761943
445615511    445631815    445648165    445664410    445680697    445696982   
445713217    445729460    445745706    445761950 445615529    445631823   
445648173    445664428    445680705    445696990    445713225    445729478   
445745714    445761968 445615537    445631831    445648181    445664436   
445680713    445697006    445713233    445729486    445745722    445761976
445615545    445631849    445648199    445664444    445680721    445697014   
445713241    445729494    445745730    445761984 445615552    445631856   
445648207    445664451    445680739    445697022    445713258    445729502   
445745748    445761992 445615560    445631864    445648215    445664469   
445680747    445697030    445713266    445729510    445745755    445762008
445615578    445631872    445648223    445664477    445680754    445697048   
445713274    445729528    445745763    445762016 445615586    445631880   
445648231    445664485    445680762    445697055    445713282    445729536   
445745771    445762024 445615594    445631898    445648249    445664493   
445680770    445697063    445713290    445729544    445745789    445762032
445615602    445631906    445648256    445664501    445680788    445697071   
445713308    445729551    445745797    445762040 445615610    445631914   
445648264    445664519    445680796    445697089    445713316    445729569   
445745805    445762057 445615628    445631922    445648272    445664527   
445680804    445697097    445713324    445729577    445745813    445762065
445615636    445631930    445648280    445664535    445680812    445697105   
445713332    445729585    445745821    445762073 445615644    445631948   
445648298    445664543    445680820    445697113    445713340    445729593   
445745839    445762081 445615651    445631955    445648306    445664550   
445680838    445697121    445713357    445729601    445745847    445762099
445615669    445631963    445648314    445664568    445680846    445697139   
445713365    445729619    445745854    445762107 445615677    445631971   
445648322    445664576    445680853    445697147    445713373    445729627   
445745862    445762115 445615685    445631989    445648330    445664584   
445680861    445697154    445713381    445729635    445745870    445762123
445615693    445631997    445648348    445664592    445680879    445697162   
445713399    445729643    445745888    445762131 445615701    445632003   
445648355    445664600    445680887    445697170    445713407    445729650   
445745896    445762149 445615719    445632011    445648363    445664618   
445680895    445697188    445713415    445729668    445745904    445762156
445615727    445632029    445648371    445664626    445680903    445697196   
445713423    445729676    445745912    445762164 445615735    445632037   
445648389    445664634    445680911    445697204    445713431    445729684   
445745920    445762172 445615743    445632045    445648397    445664642   
445680929    445697212    445713449    445729692    445745938    445762180
445615750    445632052    445648405    445664659    445680937    445697220   
445713456    445729700    445745946    445762198 445615768    445632060   
445648413    445664667    445680945    445697238    445713464    445729718   
445745953    445762206 445615776    445632078    445648421    445664675   
445680952    445697246    445713472    445729726    445745961    445762214
445615784    445632086    445648439    445664683    445680960    445697253   
445713480    445729734    445745979    445762222 445615792    445632094   
445648447    445664691    445680978    445697261    445713498    445729742   
445745987    445762230 445615800    445632102    445648454    445664709   
445680986    445697279    445713506    445729759    445745995    445762248
445615818    445632110    445648462    445664717    445680994    445697287   
445713514    445729767    445746001    445762255 445615826    445632128   
445648470    445664725    445681000    445697295    445713522    445729775   
445746019    445762263 445615834    445632136    445648488    445664733   
445681018    445697303    445713530    445729783    445746027    445762271
445615842    445632144    445648496    445664741    445681026    445697311   
445713548    445729791    445746035    445762289 445615859    445632151   
445648504    445664758    445681034    445697329    445713555    445729809   
445746043    445762297 445615867    445632169    445648512    445664766   
445681042    445697337    445713563    445729817    445746050    445762305
445615875    445632177    445648520    445664774    445681059    445697345   
445713571    445729825    445746068    445762313 445615883    445632185   
445648538    445664782    445681067    445697352    445713589    445729833   
445746076    445762321 445615891    445632193    445648546    445664790   
445681075    445697360    445713597    445729841    445746084    445762339
445615909    445632201    445648553    445664808    445681083    445697378   
445713605    445729858    445746092    445762347



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431343276    431428820    431511906    431591353    431665975    431742923   
431896968    431970300    432044493    432116614 431343284    431428861   
431511922    431591379    431666148    431743012    431897008    431970342   
432044543    432116689 431343292    431428929    431511930    431591411   
431666213    431743020    431897024    431970359    432044659    432116713
431343334    431428945    431512003    431591445    431666254    431743137   
431897040    431970375    432044691    432116929 431343342    431428978   
431512169    431591460    431666262    431743202    431897073    431970425   
432044725    432117026 431343359    431428986    431512201    431591494   
431666387    431743228    431897149    431970508    432044782    432117166
431343391    431429059    431512235    431591510    431666403    431743269   
431897156    431970532    432044816    432117182 431343458    431429356   
431512250    431591528    431666429    431743350    431897172    431970623   
432044873    432117232 431343524    431429471    431512276    431591643   
431666692    431743376    431897206    431970631    432044881    432117257
431343573    431429489    431512300    431591668    431666718    431743459   
431897222    431970706    432044899    432117281 431343607    431429513   
431512409    431591759    431666726    431743475    431897255    431970722   
432044907    432117364 431343649    431429539    431512417    431591791   
431666817    431743517    431897271    431970771    432044923    432117406
431343656    431429547    431512425    431591817    431666825    431743541   
431897313    431970862    432044949    432117430 431343722    431429596   
431512482    431591916    431666916    431743582    431897339    431970870   
432044956    432117448 431343847    431429604    431512516    431591940   
431666957    431743616    431897354    431970904    432044980    432117539
431343946    431429620    431512524    431591965    431666981    431743632   
431897362    431970920    432045003    432117547 431344027    431429638   
431512557    431591981    431666999    431743657    431897370    431970953   
432045276    432117562 431344043    431429661    431512573    431592039   
431667047    431743699    431897396    431971035    432045292    432117646
431344076    431429695    431512581    431592054    431667146    431743715   
431897404    431971084    432045383    432117679 431344084    431429745   
431512599    431592104    431667161    431743756    431897495    431971118   
432045409    432117810 431344092    431430008    431512664    431592187   
431667179    431743806    431897586    431971134    432045466    432117851
431344217    431430024    431512748    431592203    431667260    431743988   
431897594    431971142    432045474    432117869 431344233    431430065   
431512870    431592294    431667336    431744044    431897602    431971175   
432045508    432117877 431344308    431430081    431512896    431592344   
431667385    431744085    431897651    431971241    432045540    432117919
431344324    431430107    431512912    431592377    431667393    431744101   
431897677    431971282    432045615    432117927 431344357    431430180   
431512938    431592419    431667419    431744143    431897701    431971340   
432045706    432117950 431344373    431430198    431512953    431592468   
431667435    431744218    431897800    431971381    432045714    432117968
431344381    431430255    431512995    431592476    431667468    431744226   
431897859    431971431    432045748    432118016 431344431    431430297   
431513001    431592591    431667484    431744242    431897875    431971514   
432045763    432118065 431344449    431430305    431513043    431592633   
431667492    431744275    431898048    431971589    432045771    432118073
431344456    431430313    431513068    431592831    431667518    431744358   
431898089    431971712    432045797    432118081 431344464    431430396   
431513100    431592872    431667526    431744382    431898147    431971779   
432045805    432118099 431344472    431430503    431513134    431592898   
431667534    431744697    431898162    431971795    432045821    432118131
431344514    431430594    431513191    431592922    431667575    431744747   
431898170    431971803    432045888    432118222 431344563    431430644   
431513217    431592971    431667617    431744788    431898238    431971845   
432045896    432118271 431344647    431430669    431513233    431592997   
431667674    431744853    431898311    431971969    432045904    432118289
431344662    431430677    431513258    431593011    431667682    431744887   
431898329    431971993    432045961    432118388 431344720    431430719   
431513266    431593060    431667690    431744937    431898402    431972009   
432045987    432118396 431344795    431430750    431513324    431593102   
431667708    431744945    431898410    431972025    432046050    432118412
431344829    431430800    431513332    431593169    431667724    431744978   
431898469    431972066    432046068    432118438 431344852    431430883   
431513357    431593185    431667765    431744986    431898519    431972082   
432046118    432118529 431344860    431430933    431513373    431593193   
431667781    431744994    431898576    431972132    432046126    432118586
431344928    431430941    431513407    431593268    431667799    431745017   
431898584    431972140    432046217    432118628 431344969    431431022   
431513456    431593284    431667831    431745041    431898592    431972223   
432046290    432118685 431344985    431431030    431513506    431593300   
431667872    431745082    431898600    431972231    432046340    432118768
431345032    431431188    431513548    431593334    431667880    431745090   
431898733    431972249    432046373    432118792 431345057    431431204   
431513639    431593391    431667922    431745140    431898949    431972272   
432046415    432118818 431345156    431431212    431513779    431593474   
431667930    431745157    431898956    431972306    432046431    432118891
431345172    431431253    431513787    431593490    431667948    431745231   
431899038    431972314    432046472    432118917 431345230    431431311   
431513837    431593565    431667989    431745256    431899061    431972397   
432046522    432118933 431345271    431431329    431514165    431593664   
431668011    431745272    431899103    431972512    432046605    432118941
431345289    431431345    431514207    431593698    431668037    431745280   
431899137    431972553    432046746    432119055 431345347    431431501   
431514215    431593706    431668045    431745314    431899194    431972579   
432046753    432119063 431345578    431431576    431514272    431593755   
431668177    431745371    431899350    431972603    432046761    432119089
431345586    431431584    431514280    431593797    431668201    431745405   
431899442    431972652    432046779    432119147 431345685    431431600   
431514355    431593839    431668250    431745421    431899459    431972678   
432046852    432119204 431345693    431431741    431514371    431593847   
431668409    431745462    431899475    431972728    432046860    432119212
431345701    431431774    431514405    431593854    431668425    431745470   
431899509    431972736    432046894    432119238 431345719    431431808   
431514447    431593870    431668516    431745496    431899533    431972884   
432046944    432119261 431345727    431431816    431514470    431593896   
431668532    431745504    431899541    431972892    432047033    432119295
431345768    431431840    431514504    431593904    431668540    431745512   
431899582    431972918    432047116    432119360 431345859    431431899   
431514538    431593987    431668557    431745538    431899624    431972959   
432047223    432119493 431345867    431431949    431514587    431594050   
431668573    431745561    431899632    431973072    432047298    432119501
431345875    431432079    431514603    431594217    431668581    431745579   
431899673    431973098    432047355    432119519 431345909    431432087   
431514637    431594241    431668615    431745587    431899707    431973148   
432047371    432119527 431345917    431432129    431514678    431594332   
431668656    431745769    431899715    431973171    432047405    432119550
431345925    431432137    431514728    431594381    431668680    431745777   
431899830    431973262    432047454    432119568 431346055    431432228   
431514736    431594399    431668730    431745801    431899905    431973288   
432047504    432119576 431346063    431432269    431514751    431594423   
431668748    431745827    431899988    431973353    432047595    432119626
431346220    431432285    431514769    431594464    431668839    431745942   
431900026    431973379    432047660    432119642 431346261    431432301   
431514827    431594480    431668847    431745967    431900034    431973551   
432047769    432119659 431346329    431432343    431514876    431594621   
431668896    431745991    431900042    431973742    432047801    432119667
431346337    431432368    431514884    431594647    431668912    431746023   
431900141    431973767    432047850    432119675

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445615917    445632219    445648561    445664816    445681091    445697386   
445713613    445729866    445746100    445762354 445615925    445632227   
445648579    445664824    445681109    445697394    445713621    445729874   
445746118    445762362 445615933    445632235    445648587    445664832   
445681117    445697402    445713639    445729882    445746126    445762370
445615941    445632243    445648595    445664840    445681125    445697410   
445713647    445729890    445746134    445762388 445615958    445632250   
445648603    445664857    445681133    445697428    445713654    445729908   
445746142    445762396 445615966    445632268    445648611    445664865   
445681141    445697436    445713662    445729916    445746159    445762404
445615974    445632276    445648629    445664873    445681158    445697444   
445713670    445729924    445746167    445762412 445615982    445632284   
445648637    445664881    445681166    445697451    445713688    445729940   
445746175    445762420 445615990    445632292    445648645    445664899   
445681174    445697469    445713696    445729957    445746183    445762438
445616006    445632300    445648652    445664907    445681182    445697477   
445713704    445729965    445746191    445762446 445616014    445632318   
445648660    445664915    445681190    445697485    445713712    445729973   
445746209    445762453 445616022    445632326    445648678    445664923   
445681208    445697493    445713720    445729981    445746217    445762461
445616030    445632334    445648686    445664931    445681216    445697501   
445713738    445729999    445746225    445762479 445616048    445632342   
445648694    445664949    445681224    445697519    445713746    445730005   
445746233    445762487 445616055    445632359    445648702    445664956   
445681232    445697527    445713753    445730013    445746241    445762495
445616063    445632367    445648710    445664964    445681240    445697535   
445713761    445730021    445746258    445762503 445616071    445632375   
445648728    445664972    445681257    445697543    445713779    445730039   
445746266    445762511 445616089    445632383    445648736    445664980   
445681265    445697550    445713787    445730047    445746274    445762529
445616097    445632391    445648744    445664998    445681273    445697568   
445713795    445730054    445746282    445762537 445616105    445632409   
445648751    445665003    445681281    445697576    445713803    445730062   
445746290    445762545 445616113    445632417    445648769    445665011   
445681299    445697584    445713811    445730070    445746308    445762552
445616121    445632425    445648777    445665029    445681307    445697592   
445713829    445730088    445746316    445762560 445616139    445632433   
445648785    445665037    445681315    445697600    445713837    445730096   
445746324    445762578 445616147    445632441    445648793    445665045   
445681323    445697618    445713845    445730104    445746332    445762586
445616154    445632458    445648801    445665052    445681331    445697626   
445713852    445730112    445746340    445762594 445616162    445632466   
445648819    445665060    445681349    445697634    445713860    445730120   
445746357    445762602 445616170    445632474    445648827    445665078   
445681356    445697642    445713878    445730138    445746365    445762610
445616188    445632482    445648835    445665086    445681364    445697659   
445713886    445730146    445746373    445762628 445616196    445632490   
445648843    445665094    445681372    445697667    445713894    445730153   
445746381    445762636 445616204    445632508    445648850    445665102   
445681380    445697675    445713902    445730161    445746399    445762644
445616212    445632516    445648868    445665110    445681398    445697683   
445713910    445730179    445746407    445762651 445616220    445632524   
445648876    445665128    445681406    445697691    445713928    445730187   
445746415    445762669 445616238    445632532    445648884    445665136   
445681414    445697709    445713936    445730195    445746423    445762677
445616246    445632540    445648892    445665144    445681422    445697717   
445713944    445730203    445746431    445762685 445616253    445632557   
445648900    445665151    445681430    445697725    445713951    445730211   
445746449    445762693 445616261    445632565    445648918    445665169   
445681448    445697733    445713969    445730229    445746456    445762701
445616279    445632573    445648926    445665177    445681455    445697741   
445713977    445730237    445746464    445762719 445616287    445632581   
445648934    445665185    445681463    445697758    445713985    445730245   
445746472    445762727 445616295    445632599    445648942    445665193   
445681471    445697766    445713993    445730252    445746480    445762735
445616303    445632607    445648959    445665201    445681489    445697774   
445714009    445730260    445746498    445762743 445616311    445632615   
445648967    445665219    445681497    445697782    445714017    445730278   
445746506    445762750 445616329    445632623    445648975    445665227   
445681505    445697790    445714025    445730286    445746514    445762768
445616337    445632631    445648983    445665235    445681513    445697808   
445714033    445730294    445746522    445762776 445616345    445632649   
445648991    445665243    445681521    445697816    445714041    445730302   
445746530    445762784 445616352    445632656    445649007    445665250   
445681539    445697824    445714058    445730310    445746548    445762792
445616360    445632664    445649015    445665268    445681547    445697832   
445714066    445730328    445746555    445762800 445616378    445632672   
445649023    445665276    445681554    445697840    445714074    445730336   
445746563    445762818 445616386    445632680    445649031    445665284   
445681562    445697857    445714082    445730344    445746571    445762826
445616394    445632698    445649049    445665292    445681570    445697865   
445714090    445730351    445746589    445762834 445616402    445632706   
445649056    445665300    445681588    445697873    445714108    445730369   
445746597    445762842 445616410    445632714    445649064    445665318   
445681596    445697881    445714116    445730377    445746605    445762859
445616428    445632722    445649072    445665326    445681604    445697899   
445714124    445730385    445746613    445762867 445616436    445632730   
445649080    445665334    445681612    445697907    445714132    445730393   
445746621    445762875 445616444    445632748    445649098    445665342   
445681620    445697915    445714140    445730401    445746639    445762883
445616451    445632755    445649106    445665359    445681638    445697923   
445714157    445730419    445746647    445762891 445616469    445632763   
445649114    445665367    445681646    445697931    445714165    445730427   
445746654    445762909 445616477    445632771    445649122    445665375   
445681653    445697949    445714173    445730435    445746662    445762917
445616485    445632789    445649148    445665383    445681661    445697956   
445714181    445730443    445746670    445762925 445616493    445632797   
445649155    445665391    445681679    445697964    445714199    445730450   
445746688    445762933 445616501    445632805    445649163    445665409   
445681687    445697972    445714207    445730468    445746696    445762941
445616519    445632813    445649171    445665417    445681695    445697980   
445714215    445730476    445746704    445762958 445616527    445632821   
445649189    445665425    445681703    445697998    445714223    445730484   
445746712    445762966 445616535    445632839    445649197    445665433   
445681711    445698004    445714231    445730492    445746720    445762974
445616543    445632847    445649205    445665441    445681729    445698012   
445714249    445730500    445746738    445762982 445616550    445632854   
445649213    445665458    445681737    445698020    445714256    445730518   
445746746    445762990 445616568    445632862    445649221    445665466   
445681745    445698038    445714264    445730526    445746753    445763006
445616576    445632870    445649239    445665474    445681752    445698046   
445714272    445730534    445746761    445763014 445616584    445632888   
445649247    445665482    445681760    445698053    445714280    445730542   
445746779    445763022 445616592    445632896    445649254    445665490   
445681778    445698061    445714298    445730559    445746787    445763030
445616600    445632904    445649262    445665508    445681786    445698079   
445714306    445730567    445746795    445763048 445616618    445632912   
445649270    445665516    445681794    445698087    445714314    445730575   
445746803    445763055 445616626    445632920    445649288    445665524   
445681802    445698095    445714322    445730583    445746811    445763063
445616634    445632938    445649296    445665532    445681810    445698103   
445714330    445730591    445746829    445763071



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431346345    431432400    431514892    431594670    431669498    431746072   
431900174    431973791    432047900    432119717 431346402    431432475   
431514918    431594720    431669548    431746247    431900224    431973833   
432047918    432119725 431346428    431432517    431514934    431594738   
431669563    431746262    431900232    431973924    432047959    432119733
431346444    431432525    431514975    431594837    431669613    431747039   
431900240    431973973    432048049    432119766 431346477    431432541   
431515014    431594845    431669662    431747047    431900265    431974005   
432048114    432119782 431346485    431432640    431515022    431594886   
431669696    431747054    431900273    431974070    432048130    432119808
431346568    431432665    431515097    431594910    431669738    431747138   
431900323    431974088    432048288    432119816 431346576    431432772   
431515121    431594951    431669753    431747211    431900380    431974153   
432048296    432119824 431346592    431432780    431515147    431594969   
431669761    431747245    431900422    431974245    432048338    432119865
431346600    431432913    431515279    431594985    431669811    431747286   
431900505    431974252    432048452    432119931 431346618    431433044   
431515337    431595008    431669969    431747443    431900521    431974260   
432048502    432119964 431346675    431433069    431515345    431595107   
431669985    431747468    431900588    431974302    432048965    432119998
431346741    431433085    431515378    431595149    431670025    431747492   
431900612    431974310    432049013    432120012 431346774    431433119   
431515394    431595180    431670082    431747534    431900638    431974401   
432049062    432120038 431346790    431433176    431515436    431595248   
431670108    431747609    431900679    431974435    432049096    432120079
431346907    431433234    431515444    431595354    431670181    431747666   
431900794    431974476    432049146    432120095 431346956    431433317   
431515477    431595362    431670231    431747690    431900844    431974484   
432049161    432120186 431347020    431433424    431515634    431595370   
431670272    431747708    431900935    431974567    432049203    432120194
431347046    431433432    431515642    431595446    431670298    431747716   
431901016    431974609    432049252    432120269 431347202    431433499   
431515675    431595453    431670314    431747732    431901040    431974641   
432049294    432120301 431347228    431433622    431515683    431595461   
431670389    431747740    431901073    431974716    432049310    432120335
431347277    431433630    431515709    431595487    431670397    431747906   
431901081    431974757    432049377    432120343 431347285    431433713   
431515774    431595529    431670405    431747922    431901107    431974799   
432049385    432120418 431347343    431433762    431515790    431595628   
431670447    431747930    431901123    431974807    432049427    432120442
431347483    431433796    431515980    431595636    431670561    431747948   
431901230    431974823    432049435    432120459 431347533    431433838   
431516012    431595677    431670611    431748003    431901263    431974864   
432049484    432120509 431347640    431433895    431516046    431595701   
431670694    431748060    431901297    431974872    432049534    432120533
431347780    431433911    431516079    431595727    431670751    431748136   
431901420    431974948    432049559    432120541 431347822    431433937   
431516129    431595735    431670850    431748185    431901461    431975069   
432049617    432120558 431347848    431434018    431516186    431595750   
431670967    431748227    431901511    431975077    432049641    432120574
431347939    431434026    431516244    431595784    431671015    431748318   
431901545    431975101    432049674    432120590 431348010    431434067   
431516269    431595826    431671023    431748409    431901610    431975127   
432049765    432120616 431348028    431434133    431516327    431595842   
431671098    431748417    431901628    431975143    432049781    432120780
431348044    431434158    431516350    431595859    431671106    431748433   
431901677    431975176    432049815    432120814 431348051    431434182   
431516376    431595875    431671189    431748516    431901685    431975267   
432049906    432120848 431348093    431434265    431516400    431595941   
431671395    431748565    431901792    431975275    432049914    432120863
431348119    431434307    431516418    431595958    431671452    431748599   
431901826    431975283    432050094    432120897 431348127    431434323   
431516848    431595966    431671460    431748607    431901859    431975317   
432050128    432120905 431348176    431434331    431516947    431596022   
431671502    431748680    431901917    431975341    432050169    432120954
431348218    431434364    431516996    431596030    431671536    431748722   
431901933    431975382    432050219    432120996 431348382    431434422   
431517226    431596048    431671650    431748763    431901941    431975390   
432050243    432121002 431348390    431434497    431517259    431596105   
431671684    431748797    431901958    431975408    432050268    432121036
431348440    431434596    431517317    431596154    431671692    431748847   
431901966    431975465    432050326    432121069 431348465    431434612   
431517325    431596345    431671734    431748912    431902006    431975499   
432050359    432121093 431348473    431434661    431517366    431596428   
431671759    431748920    431902014    431975507    432050441    432121119
431348499    431434794    431517382    431596436    431671817    431748961   
431902048    431975531    432050458    432121143 431348523    431434844   
431517440    431596501    431671874    431749019    431902212    431975549   
432050466    432121218 431348549    431434877    431517465    431596550   
431671882    431749043    431902246    431975739    432050490    432121234
431348606    431434885    431517481    431596600    431671999    431749100   
431902303    431975770    432050557    432121283 431348622    431435007   
431517507    431596667    431672088    431749118    431902352    431975879   
432050565    432121333 431348663    431435015    431517523    431596683   
431672104    431749142    431902428    431975929    432050615    432121374
431348697    431435023    431517622    431596816    431672112    431749316   
431902436    431975945    432050649    432121465 431348762    431435114   
431517630    431596931    431672120    431749332    431902477    431975952   
432050714    432121481 431348937    431435155    431517739    431596956   
431672252    431749365    431902626    431976042    432050748    432121499
431348952    431435197    431517747    431596998    431672278    431749472   
431902741    431976059    432050771    432121515 431349026    431435288   
431517788    431597038    431672336    431749563    431902766    431976067   
432050797    432121564 431349059    431435387    431517796    431597103   
431672419    431749605    431902790    431976075    432050813    432121572
431349158    431435395    431517812    431597129    431672468    431749654   
431902808    431976109    432050888    432121614 431349224    431435403   
431517887    431597137    431672542    431749852    431902840    431976166   
432050904    432121705 431349299    431435437    431517903    431597145   
431672567    431749894    431902865    431976174    432050912    432121747
431349331    431435593    431517978    431597152    431672799    431749936   
431902881    431976182    432050920    432121812 431349489    431435668   
431518000    431597186    431672807    431749969    431902915    431976190   
432050987    432121903 431349604    431435684    431518026    431597236   
431672849    431749977    431902949    431976208    432050995    432121911
431349653    431435767    431518059    431597301    431672856    431750074   
431903004    431976224    432051001    432121960 431349786    431435783   
431518075    431597376    431672880    431750082    431903079    431976240   
432051050    432121994 431349877    431435924    431518166    431597426   
431672898    431750090    431903160    431976315    432051076    432122125
431349950    431435932    431518216    431597442    431672955    431750124   
431903186    431976364    432051134    432122174 431350040    431436062   
431518257    431597517    431673029    431750132    431903236    431976372   
432051183    432122190 431350057    431436120    431518315    431597608   
431673037    431750215    431903277    431976406    432051217    432122364
431350131    431436195    431518331    431597624    431673045    431750223   
431903426    431976430    432051225    432122398 431350479    431436237   
431518414    431597830    431673052    431750264    431903442    431976448   
432051233    432122422 431350487    431436245    431518422    431598051   
431673086    431750314    431903467    431976471    432051241    432122497
431350529    431436328    431518455    431598085    431673169    431750348   
431903475    431976513    432051258    432122513

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445616642    445632946    445649304    445665540    445681828    445698111   
445714348    445730609    445746837    445763089 445616659    445632953   
445649312    445665557    445681836    445698129    445714355    445730617   
445746845    445763097 445616667    445632961    445649320    445665565   
445681844    445698137    445714363    445730625    445746852    445763105
445616675    445632979    445649338    445665573    445681851    445698145   
445714371    445730633    445746860    445763113 445616683    445632987   
445649346    445665581    445681869    445698152    445714389    445730641   
445746878    445763121 445616691    445632995    445649353    445665599   
445681877    445698160    445714397    445730658    445746886    445763139
445616709    445633001    445649361    445665607    445681885    445698178   
445714405    445730666    445746894    445763147 445616717    445633019   
445649379    445665615    445681893    445698186    445714413    445730674   
445746902    445763154 445616725    445633027    445649387    445665623   
445681919    445698194    445714421    445730682    445746910    445763162
445616733    445633035    445649395    445665631    445681927    445698202   
445714439    445730690    445746928    445763170 445616741    445633043   
445649403    445665649    445681935    445698210    445714447    445730708   
445746936    445763188 445616758    445633050    445649411    445665656   
445681943    445698228    445714454    445730716    445746944    445763196
445616766    445633068    445649429    445665664    445681950    445698236   
445714462    445730724    445746951    445763204 445616774    445633076   
445649437    445665672    445681968    445698244    445714470    445730732   
445746969    445763212 445616782    445633084    445649445    445665680   
445681976    445698251    445714488    445730740    445746977    445763220
445616790    445633092    445649452    445665698    445681984    445698269   
445714496    445730757    445746985    445763238 445616808    445633100   
445649460    445665706    445681992    445698277    445714504    445730765   
445746993    445763246 445616816    445633118    445649478    445665714   
445682008    445698285    445714512    445730773    445747009    445763253
445616824    445633126    445649486    445665722    445682016    445698293   
445714520    445730781    445747017    445763261 445616832    445633134   
445649494    445665730    445682024    445698301    445714538    445730799   
445747025    445763279 445616840    445633142    445649502    445665748   
445682032    445698319    445714546    445730807    445747033    445763287
445616857    445633159    445649510    445665755    445682040    445698327   
445714553    445730815    445747041    445763295 445616865    445633167   
445649528    445665763    445682057    445698335    445714561    445730823   
445747058    445763303 445616873    445633175    445649536    445665771   
445682065    445698343    445714579    445730831    445747066    445763311
445616881    445633183    445649544    445665789    445682073    445698350   
445714587    445730849    445747074    445763329 445616899    445633191   
445649551    445665797    445682081    445698368    445714595    445730856   
445747082    445763337 445616907    445633209    445649569    445665805   
445682099    445698376    445714603    445730864    445747090    445763345
445616915    445633217    445649577    445665813    445682107    445698384   
445714629    445730872    445747108    445763352 445616923    445633225   
445649585    445665821    445682115    445698392    445714637    445730880   
445747116    445763360 445616931    445633233    445649593    445665839   
445682123    445698400    445714645    445730898    445747124    445763378
445616949    445633241    445649601    445665847    445682131    445698418   
445714652    445730906    445747132    445763386 445616956    445633258   
445649619    445665854    445682149    445698426    445714660    445730914   
445747140    445763394 445616964    445633266    445649627    445665862   
445682156    445698434    445714678    445730922    445747157    445763402
445616972    445633274    445649635    445665870    445682164    445698442   
445714686    445730930    445747165    445763410 445616980    445633282   
445649643    445665888    445682172    445698459    445714694    445730948   
445747173    445763428 445616998    445633290    445649650    445665896   
445682180    445698467    445714702    445730955    445747181    445763436
445617004    445633308    445649668    445665904    445682198    445698475   
445714710    445730963    445747199    445763444 445617012    445633316   
445649676    445665912    445682206    445698483    445714728    445730971   
445747207    445763451 445617020    445633324    445649684    445665920   
445682214    445698491    445714736    445730989    445747215    445763469
445617038    445633332    445649692    445665938    445682222    445698509   
445714744    445730997    445747223    445763477 445617046    445633340   
445649700    445665946    445682230    445698517    445714751    445731003   
445747231    445763485 445617053    445633357    445649718    445665953   
445682248    445698525    445714777    445731011    445747249    445763493
445617061    445633365    445649726    445665961    445682255    445698533   
445714785    445731029    445747256    445763501 445617079    445633373   
445649734    445665979    445682263    445698541    445714793    445731037   
445747264    445763519 445617087    445633381    445649742    445665987   
445682271    445698558    445714801    445731045    445747272    445763527
445617095    445633399    445649759    445665995    445682289    445698566   
445714819    445731052    445747280    445763535 445617103    445633407   
445649767    445666001    445682297    445698574    445714827    445731060   
445747298    445763543 445617111    445633415    445649775    445666019   
445682305    445698582    445714835    445731078    445747306    445763550
445617129    445633423    445649783    445666027    445682313    445698590   
445714843    445731086    445747314    445763568 445617137    445633431   
445649791    445666035    445682321    445698608    445714850    445731094   
445747322    445763576 445617145    445633449    445649809    445666043   
445682339    445698616    445714868    445731102    445747330    445763584
445617152    445633456    445649817    445666050    445682347    445698624   
445714876    445731110    445747348    445763592 445617160    445633464   
445649825    445666068    445682354    445698632    445714884    445731128   
445747355    445763600 445617178    445633472    445649833    445666076   
445682362    445698640    445714892    445731136    445747363    445763618
445617186    445633480    445649841    445666084    445682370    445698657   
445714900    445731144    445747371    445763626 445617194    445633498   
445649858    445666092    445682388    445698665    445714918    445731151   
445747389    445763634 445617202    445633506    445649866    445666100   
445682396    445698673    445714926    445731169    445747397    445763642
445617210    445633514    445649874    445666118    445682404    445698681   
445714934    445731177    445747405    445763659 445617228    445633522   
445649882    445666126    445682412    445698699    445714942    445731185   
445747413    445763667 445617236    445633530    445649890    445666134   
445682420    445698707    445714959    445731193    445747421    445763675
445617244    445633548    445649908    445666142    445682438    445698715   
445714967    445731201    445747439    445763683 445617251    445633555   
445649916    445666159    445682446    445698723    445714975    445731219   
445747447    445763691 445617269    445633563    445649924    445666167   
445682453    445698731    445714983    445731227    445747454    445763709
445617277    445633571    445649932    445666175    445682461    445698749   
445714991    445731235    445747462    445763717 445617285    445633589   
445649940    445666183    445682479    445698756    445715006    445731243   
445747470    445763725 445617293    445633605    445649957    445666191   
445682487    445698764    445715014    445731250    445747488    445763733
445617301    445633613    445649965    445666209    445682495    445698772   
445715022    445731268    445747496    445763741 445617319    445633621   
445649973    445666217    445682503    445698780    445715030    445731276   
445747504    445763758 445617327    445633639    445649981    445666225   
445682511    445698798    445715048    445731284    445747512    445763766
445617335    445633647    445649999    445666233    445682529    445698806   
445715055    445731292    445747520    445763774 445617343    445633654   
445650005    445666241    445682537    445698814    445715063    445731300   
445747538    445763782 445617350    445633662    445650013    445666258   
445682545    445698822    445715071    445731318    445747546    445763790
445617368    445633670    445650021    445666266    445682552    445698830   
445715089    445731326    445747553    445763808



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431350545    431436401    431518497    431598119    431673243    431750413   
431903533    431976547    432051282    432122539 431350552    431436492   
431518505    431598176    431673268    431750421    431903558    431976604   
432051357    432122562 431350644    431436542    431518539    431598192   
431673284    431750447    431903640    431976612    432051571    432122612
431350651    431436559    431518547    431598218    431673300    431750462   
431903798    431976646    432051589    432122620 431350701    431436591   
431518638    431598234    431673334    431750496    431903962    431976703   
432051597    432122679 431350776    431436633    431518687    431598242   
431673367    431750520    431903970    431976711    432051613    432122695
431350784    431436674    431518695    431598259    431673383    431750553   
431903988    431976737    432051654    432122703 431350826    431436724   
431518711    431598291    431673391    431750686    431904150    431976752   
432051811    432122836 431350917    431436740    431518794    431598374   
431673433    431750694    431904200    431976844    432051829    432123073
431350925    431436849    431518810    431598382    431673466    431750702   
431904275    431976919    432051860    432123081 431350958    431436856   
431518828    431598432    431673698    431750728    431904317    431976927   
432051910    432123164 431350982    431436880    431518976    431598440   
431673755    431750769    431904358    431976976    432051944    432123172
431351006    431436963    431519057    431598549    431673854    431750835   
431904416    431977008    432051993    432123255 431351030    431436971   
431519081    431598572    431673870    431750850    431904424    431977032   
432052025    432123271 431351048    431436989    431519255    431598606   
431673888    431750926    431904432    431977081    432052041    432123297
431351097    431437011    431519420    431598861    431673896    431750983   
431904473    431977123    432052082    432123362 431351113    431437086   
431519453    431598903    431673953    431751031    431904549    431977149   
432052157    432123370 431351154    431437102    431519495    431599067   
431674001    431751098    431904580    431977230    432052264    432123396
431351279    431437185    431519545    431599083    431674084    431751189   
431904630    431977263    432052355    432123438 431351287    431437219   
431519552    431599299    431674167    431751247    431904648    431977313   
432052371    432123461 431351311    431437276    431519594    431599406   
431674241    431751296    431904671    431977461    432052439    432123479
431351345    431437326    431519669    431599448    431674316    431751346   
431904788    431977545    432052462    432123487 431351352    431437490   
431519677    431599455    431674357    431751379    431904812    431977578   
432052470    432123578 431351568    431437599    431519701    431599471   
431674381    431751411    431904887    431977586    432052488    432123677
431351667    431437730    431519727    431599489    431674498    431751429   
431904952    431977636    432052504    432123719 431351808    431437748   
431519735    431599562    431674506    431751445    431904994    431977651   
432052538    432123727 431351824    431437763    431519743    431599638   
431674514    431751486    431905009    431977701    432052546    432123743
431351881    431437920    431519776    431599679    431674563    431751577   
431905074    431978030    432052603    432123750 431352012    431437979   
431519800    431599737    431674688    431751635    431905124    431978071   
432052637    432123784 431352046    431437987    431519834    431599745   
431674738    431751775    431905132    431978261    432052652    432123800
431352319    431438001    431519859    431599778    431674753    431751817   
431905165    431978345    432052678    432123875 431352368    431438027   
431519867    431599810    431674787    431751825    431905207    431978378   
432052728    432123883 431352400    431438076    431519917    431599828   
431674803    431751882    431905215    431978394    432052736    432123933
431352426    431438092    431519974    431599976    431674829    431751932   
431905272    431978444    432052751    432123974 431352574    431438126   
431520055    431600048    431674845    431751999    431905355    431978451   
432052769    432124014 431352640    431438209    431520063    431600055   
431674886    431752013    431905892    431978477    432052785    432124063
431352756    431438217    431520097    431600063    431674894    431752039   
431905934    431978519    432052827    432124097 431352772    431438241   
431520113    431600089    431674910    431752047    431905959    431978576   
432052835    432124204 431352780    431438274    431520162    431600097   
431674928    431752070    431906098    431978626    432052983    432124212
431352798    431438316    431520204    431600121    431675057    431752138   
431906106    431978667    432052991    432124360 431352806    431438340   
431520253    431600170    431675081    431752153    431906205    431978683   
432053163    432124394 431352814    431438423    431520261    431600212   
431675107    431752179    431906254    431978691    432053189    432124469
431352855    431438449    431520337    431600220    431675131    431752229   
431906262    431978741    432053296    432124527 431352863    431438472   
431520410    431600253    431675172    431752286    431906288    431978808   
432053387    432124543 431352889    431438522    431520485    431600287   
431675180    431752336    431906320    431978816    432053395    432124659
431352905    431438555    431520493    431600436    431675321    431752351   
431906338    431978881    432053411    432124717 431352913    431438589   
431520527    431600485    431675339    431752542    431906387    431978956   
432053437    432125284 431352921    431438605    431520568    431600493   
431675388    431752559    431906395    431978964    432053460    432125318
431352962    431438662    431520592    431600527    431675420    431752674   
431906478    431979095    432053528    432125359 431352970    431438688   
431520618    431600543    431675446    431752690    431906486    431979509   
432053585    432125367 431353028    431438696    431520659    431600592   
431675495    431752799    431906502    431979517    432053726    432125383
431353044    431438746    431520675    431600634    431675594    431752815   
431906569    431979566    432053767    432125409 431353077    431438795   
431520709    431600642    431675602    431752898    431906577    431979616   
432053783    432125441 431353101    431438860    431520758    431600659   
431675636    431752955    431906601    431979723    432053866    432125466
431353119    431438878    431520824    431600675    431675669    431753045   
431906676    431979756    432053882    432125607 431353135    431438910   
431520915    431600758    431675727    431753060    431906791    431979798   
432053890    432125631 431353168    431438928    431521004    431600899   
431675743    431753094    431906841    431979806    432053916    432125698
431353192    431438944    431521012    431600931    431675826    431753177   
431906874    431979848    432053932    432125847 431353200    431438969   
431521038    431600949    431675859    431753219    431906882    431979855   
432053973    432125862 431353275    431439041    431521046    431601012   
431675891    431753243    431906924    431979863    432053999    432125896
431353291    431439074    431521061    431601061    431675958    431753276   
431906940    431979913    432054005    432125912 431353341    431439090   
431521103    431601079    431675982    431753326    431906965    431980002   
432054021    432125987 431353366    431439140    431521111    431601087   
431676055    431753367    431907146    431980010    432054039    432126050
431353382    431439207    431521244    431601202    431676105    431753433   
431907237    431980143    432054062    432126076 431353432    431439355   
431521434    431601228    431676162    431753482    431907252    431980184   
432054146    432126290 431353440    431439389    431521483    431601236   
431676212    431753540    431907310    431980200    432054211    432126324
431353473    431439454    431521517    431601269    431676238    431753599   
431907435    431980234    432054336    432126423 431353549    431439538   
431521640    431601285    431676253    431753680    431907450    431980242   
432054344    432126431 431353564    431439595    431521731    431601426   
431676311    431753698    431907484    431980267    432054435    432126506
431353598    431439702    431521764    431601442    431676329    431753722   
431907526    431980275    432054443    432126563 431353705    431439850   
431521806    431601517    431676337    431753763    431907609    431980317   
432054476    432126621 431353770    431439926    431521889    431601525   
431676345    431753789    431907617    431980333    432054518    432126647
431353846    431439942    431521905    431601558    431676436    431753797   
431907625    431980408    432054591    432126670

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445617376    445633688    445650039    445666274    445682560    445698848   
445715097    445731334    445747561    445763816 445617384    445633696   
445650047    445666282    445682578    445698863    445715105    445731342   
445747579    445763824 445617392    445633704    445650054    445666290   
445682586    445698871    445715113    445731359    445747587    445763832
445617400    445633712    445650062    445666308    445682594    445698889   
445715121    445731367    445747595    445763840 445617418    445633720   
445650070    445666316    445682602    445698897    445715139    445731375   
445747603    445763857 445617426    445633738    445650088    445666324   
445682610    445698905    445715147    445731383    445747611    445763865
445617434    445633746    445650096    445666332    445682628    445698913   
445715154    445731391    445747629    445763873 445617442    445633761   
445650104    445666340    445682636    445698921    445715162    445731409   
445747637    445763881 445617459    445633779    445650112    445666357   
445682644    445698939    445715170    445731417    445747645    445763899
445617467    445633787    445650120    445666365    445682651    445698947   
445715188    445731425    445747652    445763907 445617475    445633795   
445650138    445666373    445682669    445698954    445715196    445731433   
445747660    445763915 445617483    445633803    445650146    445666381   
445682677    445698962    445715204    445731441    445747678    445763923
445617491    445633811    445650153    445666399    445682685    445698970   
445715212    445731458    445747686    445763931 445617509    445633829   
445650161    445666407    445682693    445698988    445715220    445731466   
445747694    445763949 445617517    445633837    445650179    445666415   
445682701    445698996    445715238    445731474    445747702    445763956
445617525    445633845    445650187    445666423    445682719    445699002   
445715246    445731482    445747710    445763964 445617533    445633852   
445650195    445666431    445682727    445699010    445715253    445731490   
445747728    445763972 445617541    445633860    445650211    445666449   
445682735    445699028    445715261    445731508    445747736    445763980
445617558    445633878    445650229    445666456    445682743    445699036   
445715279    445731516    445747744    445763998 445617566    445633886   
445650237    445666464    445682750    445699044    445715287    445731524   
445747751    445764004 445617574    445633894    445650245    445666472   
445682768    445699051    445715295    445731532    445747769    445764012
445617582    445633902    445650252    445666480    445682776    445699069   
445715303    445731540    445747777    445764020 445617590    445633910   
445650260    445666498    445682784    445699077    445715311    445731557   
445747785    445764038 445617608    445633928    445650278    445666506   
445682792    445699085    445715329    445731565    445747793    445764046
445617616    445633936    445650286    445666514    445682800    445699093   
445715337    445731573    445747801    445764053 445617624    445633944   
445650294    445666522    445682818    445699101    445715345    445731581   
445747819    445764061 445617632    445633951    445650302    445666530   
445682826    445699119    445715352    445731599    445747827    445764079
445617640    445633969    445650310    445666548    445682834    445699127   
445715360    445731607    445747835    445764087 445617657    445633977   
445650328    445666555    445682842    445699135    445715378    445731615   
445747843    445764095 445617665    445633985    445650336    445666563   
445682859    445699143    445715386    445731623    445747850    445764103
445617673    445633993    445650344    445666571    445682867    445699150   
445715394    445731631    445747868    445764111 445617681    445634009   
445650351    445666589    445682875    445699168    445715402    445731649   
445747876    445764129 445617699    445634017    445650369    445666597   
445682883    445699176    445715410    445731656    445747884    445764137
445617707    445634025    445650377    445666605    445682891    445699184   
445715428    445731664    445747892    445764145 445617715    445634033   
445650385    445666613    445682909    445699192    445715436    445731672   
445747900    445764152 445617723    445634041    445650393    445666621   
445682917    445699200    445715444    445731680    445747918    445764160
445617731    445634058    445650401    445666639    445682925    445699218   
445715451    445731698    445747926    445764178 445617749    445634066   
445650419    445666647    445682933    445699226    445715469    445731706   
445747934    445764186 445617756    445634074    445650427    445666654   
445682941    445699234    445715477    445731714    445747942    445764194
445617764    445634082    445650435    445666662    445682958    445699242   
445715485    445731722    445747959    445764202 445617772    445634090   
445650443    445666670    445682966    445699259    445715493    445731730   
445747967    445764210 445617780    445634108    445650450    445666688   
445682974    445699267    445715501    445731748    445747975    445764228
445617798    445634116    445650468    445666696    445682982    445699275   
445715519    445731755    445747983    445764236 445617806    445634124   
445650476    445666704    445682990    445699283    445715527    445731763   
445747991    445764244 445617814    445634132    445650484    445666712   
445683006    445699291    445715535    445731771    445748007    445764251
445617822    445634140    445650492    445666720    445683014    445699309   
445715543    445731789    445748015    445764269 445617830    445634157   
445650500    445666738    445683022    445699317    445715550    445731797   
445748023    445764277 445617848    445634165    445650518    445666746   
445683030    445699325    445715568    445731805    445748031    445764285
445617855    445634173    445650526    445666753    445683048    445699333   
445715576    445731813    445748049    445764293 445617863    445634181   
445650534    445666761    445683055    445699341    445715584    445731821   
445748056    445764301 445617871    445634199    445650542    445666779   
445683063    445699358    445715592    445731839    445748064    445764319
445617889    445634207    445650559    445666787    445683071    445699366   
445715600    445731847    445748072    445764327 445617897    445634215   
445650567    445666795    445683089    445699374    445715618    445731854   
445748080    445764335 445617905    445634223    445650575    445666803   
445683097    445699382    445715626    445731862    445748098    445764343
445617913    445634231    445650583    445666811    445683105    445699408   
445715634    445731870    445748106    445764350 445617921    445634249   
445650591    445666829    445683113    445699416    445715642    445731888   
445748114    445764368 445617939    445634256    445650609    445666845   
445683121    445699424    445715659    445731896    445748122    445764376
445617947    445634264    445650617    445666852    445683139    445699432   
445715667    445731904    445748130    445764384 445617954    445634272   
445650625    445666860    445683147    445699440    445715675    445731912   
445748148    445764392 445617962    445634280    445650633    445666878   
445683154    445699457    445715683    445731920    445748155    445764400
445617970    445634298    445650641    445666886    445683162    445699465   
445715691    445731938    445748163    445764418 445617988    445634306   
445650658    445666894    445683170    445699473    445715709    445731946   
445748171    445764426 445617996    445634314    445650666    445666902   
445683188    445699481    445715717    445731953    445748189    445764434
445618002    445634322    445650674    445666910    445683196    445699499   
445715725    445731961    445748197    445764442 445618010    445634330   
445650682    445666928    445683204    445699507    445715733    445731979   
445748205    445764459 445618028    445634348    445650690    445666936   
445683212    445699515    445715741    445731987    445748213    445764467
445618036    445634355    445650708    445666944    445683220    445699523   
445715758    445731995    445748221    445764475 445618044    445634363   
445650716    445666951    445683238    445699531    445715766    445732001   
445748239    445764483 445618051    445634371    445650724    445666969   
445683246    445699549    445715774    445732019    445748247    445764491
445618069    445634389    445650732    445666977    445683253    445699556   
445715782    445732027    445748254    445764509 445618077    445634397   
445650740    445666985    445683261    445699564    445715790    445732035   
445748262    445764517 445618085    445634405    445650757    445666993   
445683279    445699572    445715808    445732050    445748270    445764525
445618093    445634413    445650765    445667009    445683287    445699580   
445715816    445732068    445748288    445764533



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431353887    431440130    431521962    431601608    431676469    431753912   
431907641    431980440    432054633    432126761 431353937    431440155   
431521970    431601665    431676477    431753979    431907658    431980531   
432054666    432126795 431353978    431440171    431522093    431601707   
431676485    431754027    431907716    431980606    432054765    432126829
431354109    431440213    431522218    431601780    431676550    431754126   
431907740    431980713    432054773    432126837 431354141    431440221   
431522259    431601806    431676568    431754134    431907849    431980721   
432054831    432126860 431354158    431440247    431522283    431601897   
431676659    431754167    431907872    431980754    432054849    432126886
431354174    431440270    431522341    431601921    431676675    431754233   
431907898    431980804    432054898    432126902 431354216    431440296   
431522374    431601947    431676741    431754282    431907906    431980903   
432054906    432126910 431354240    431440395    431522465    431602176   
431676782    431754308    431908003    431980911    432054922    432126985
431354257    431440445    431522473    431602267    431676816    431754324   
431908037    431980929    432054963    432127017 431354398    431440551   
431522507    431602283    431676832    431754423    431908136    431981000   
432055002    432127058 431354430    431440841    431522549    431602374   
431676899    431754449    431908185    431981018    432055218    432127066
431354505    431440965    431522630    431602408    431676998    431754456   
431908292    431981067    432055267    432127090 431354521    431440981   
431522747    431602531    431677004    431754498    431908326    431981158   
432055283    432127108 431354539    431441013    431522770    431602556   
431677012    431754571    431908359    431981216    432055309    432127132
431354547    431441039    431522788    431602614    431677111    431754647   
431908383    431981307    432055317    432127199 431354604    431441070   
431522796    431602663    431677129    431754878    431908409    431981315   
432055325    432127215 431354620    431441161    431522838    431602689   
431677145    431755008    431908425    431981323    432055333    432127223
431354950    431441187    431522895    431602713    431677186    431755032   
431908466    431981356    432055358    432127264 431355015    431441195   
431522937    431602721    431677244    431755057    431908540    431981406   
432055481    432127280 431355072    431441294    431522945    431602739   
431677251    431755099    431908565    431981448    432055564    432127298
431355098    431441310    431522960    431602762    431677285    431755107   
431908607    431981497    432055606    432127322 431355106    431441518   
431522978    431602788    431677335    431755115    431908615    431981521   
432055614    432127413 431355114    431441575    431523042    431602796   
431677343    431755198    431908649    431981547    432055622    432127421
431355148    431441591    431523075    431602846    431677376    431755222   
431908656    431981588    432055648    432127462 431355163    431441617   
431523091    431602853    431677475    431755271    431908698    431981638   
432055655    432127488 431355239    431441740    431523117    431602861   
431677517    431755289    431908706    431981646    432055721    432127561
431355262    431441815    431523158    431602895    431677566    431755305   
431908730    431981661    432055788    432127595 431355270    431441823   
431523265    431602903    431677574    431755339    431908748    431981687   
432055853    432127629 431355346    431441849    431523323    431602945   
431677715    431755370    431908755    431981695    432055887    432127686
431355379    431441898    431523448    431602978    431677723    431755404   
431908797    431981828    432055937    432127694 431355403    431441906   
431523497    431602986    431677731    431755438    431908912    431981836   
432055945    432127728 431355411    431441914    431523570    431603042   
431677749    431755461    431908961    431981885    432055986    432127744
431355452    431442045    431523679    431603075    431677756    431755479   
431908979    431981935    432055994    432127777 431355478    431442060   
431523687    431603091    431677764    431755495    431909076    431981968   
432056026    432127850 431355544    431442078    431523778    431603117   
431677780    431755503    431909183    431981992    432056042    432128031
431355569    431442086    431523786    431603224    431677798    431755511   
431909191    431982081    432056075    432128064 431355577    431442102   
431523794    431603554    431677806    431755545    431909274    431982115   
432056091    432128148 431355635    431442136    431523844    431603562   
431677871    431755578    431909290    431982164    432056281    432128155
431355643    431442276    431523869    431603638    431677970    431755628   
431909308    431982172    432056331    432128171 431355718    431442383   
431523885    431603653    431678002    431755644    431909357    431982248   
432056406    432128213 431355726    431442458    431523992    431603687   
431678010    431755677    431909365    431982255    432056448    432128221
431355742    431442474    431524008    431603695    431678051    431755768   
431909373    431982305    432056455    432128296 431355833    431442508   
431524040    431603745    431678127    431756311    431909381    431982313   
432056463    432128304 431355841    431442557    431524164    431603844   
431678135    431756378    431909399    431982347    432056497    432128320
431355858    431442615    431524214    431603851    431678143    431756410   
431909506    431982420    432056547    432128346 431355874    431442672   
431524321    431603869    431678150    431756535    431909514    431982461   
432056562    432128387 431355981    431442805    431524347    431603877   
431678168    431756550    431909563    431982529    432056588    432128429
431355999    431442870    431524420    431603885    431678176    431756667   
431909571    431982636    432056596    432128437 431356039    431442938   
431524438    431603893    431678226    431756683    431909613    431982818   
432056638    432128536 431356070    431442946    431524503    431603919   
431678259    431756766    431909670    431982842    432056653    432128551
431356112    431443142    431524578    431603935    431678283    431756774   
431909720    431982883    432056661    432128593 431356195    431443282   
431524610    431603968    431678291    431756782    431909738    431982909   
432056729    432128601 431356245    431443308    431524651    431604024   
431678309    431756816    431909746    431982917    432056745    432128643
431356401    431443894    431524677    431604099    431678390    431756857   
431909761    431982982    432056810    432128676 431356492    431443902   
431524685    431604123    431678432    431756881    431909852    431983071   
432056844    432128692 431356716    431443910    431524693    431604180   
431678457    431756915    431909928    431983097    432056885    432128700
431356849    431443928    431524701    431604214    431678465    431756931   
431909936    431983113    432056919    432128726 431356856    431443944   
431524768    431604230    431678515    431757038    431909977    431983139   
432057016    432128783 431356864    431444009    431524784    431604248   
431678531    431757079    431910082    431983188    432057024    432128833
431356872    431444033    431524800    431604255    431678556    431757111   
431910140    431983261    432057057    432128908 431356922    431444041   
431524818    431604263    431678580    431757137    431910157    431983287   
432057065    432128924 431356930    431444157    431524826    431604305   
431678598    431757145    431910181    431983394    432057123    432128999
431356963    431444181    431524834    431604354    431678622    431757152   
431910207    431983444    432057156    432129021 431357219    431444223   
431524891    431604362    431678648    431757186    431910231    431983485   
432057198    432129112 431357235    431444231    431524933    431604404   
431678663    431757194    431910306    431983543    432057206    432129153
431357359    431444256    431524958    431604412    431678689    431757228   
431910322    431983568    432057214    432129179 431357375    431444264   
431524982    431604420    431678697    431757251    431910363    431983576   
432057362    432129286 431357417    431444363    431525021    431604594   
431678713    431757277    431910371    431983584    432057404    432129435
431357441    431444405    431525070    431604602    431678747    431757319   
431910389    431983634    432057438    432129476 431357458    431444447   
431525088    431604677    431678788    431757392    431910488    431983733   
432057727    432129500 431357565    431444496    431525120    431604727   
431678846    431757434    431910546    431983766    432057776    432129534
431357599    431444538    431525187    431604743    431678853    431757566   
431910587    431983816    432057784    432129559

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445618101    445634421    445650773    445667017    445683295    445699598   
445715824    445732076    445748296    445764541 445618119    445634439   
445650781    445667025    445683303    445699606    445715832    445732084   
445748304    445764558 445618127    445634447    445650799    445667033   
445683311    445699614    445715840    445732092    445748312    445764566
445618135    445634454    445650807    445667041    445683329    445699622   
445715857    445732100    445748320    445764574 445618143    445634462   
445650815    445667058    445683337    445699630    445715865    445732118   
445748338    445764582 445618150    445634470    445650823    445667066   
445683345    445699648    445715873    445732126    445748346    445764624
445618168    445634488    445650831    445667074    445683352    445699655   
445715881    445732134    445748353    445764640 445618176    445634496   
445650849    445667082    445683360    445699663    445715899    445732142   
445748361    445764665 445618184    445634504    445650856    445667090   
445683378    445699671    445715907    445732159    445748379    445764798
445618192    445634512    445650864    445667108    445683386    445699689   
445715915    445732167    445748387    445764806 445618200    445634520   
445650872    445667116    445683394    445699697    445715923    445732175   
445748395    445764814 445618218    445634538    445650880    445667124   
445683402    445699705    445715931    445732183    445748403    445764939
445618226    445634546    445650898    445667132    445683410    445699713   
445715949    445732191    445748411    445765001 445618234    445634553   
445650906    445667140    445683428    445699721    445715956    445732209   
445748429    445765167 445618242    445634561    445650914    445667157   
445683436    445699739    445715964    445732217    445748437    445765308
445618259    445634579    445650922    445667165    445683444    445699747   
445715972    445732225    445748445    445765381 445618267    445634587   
445650930    445667173    445683451    445699754    445715980    445732233   
445748452    445765407 445618275    445634595    445650948    445667181   
445683469    445699762    445715998    445732241    445748460    445765548
445618283    445634603    445650955    445667199    445683477    445699770   
445716004    445732258    445748478    445765555 445618291    445634611   
445650963    445667207    445683485    445699788    445716012    445732266   
445748486    445765605 445618309    445634629    445650971    445667215   
445683493    445699796    445716020    445732274    445748494    445765639
445618317    445634637    445650989    445667223    445683501    445699804   
445716038    445732282    445748502    445765654 445618325    445634645   
445650997    445667231    445683519    445699812    445716046    445732290   
445748510    445765670 445618333    445634652    445651003    445667249   
445683527    445699820    445716053    445732308    445748528    445765688
445618341    445634660    445651011    445667256    445683535    445699838   
445716061    445732316    445748536    445765712 445618358    445634678   
445651029    445667264    445683543    445699846    445716079    445732324   
445748544    445765746 445618366    445634686    445651037    445667272   
445683550    445699853    445716087    445732332    445748551    445765779
445618374    445634694    445651045    445667280    445683568    445699861   
445716095    445732340    445748569    445765845 445618382    445634702   
445651052    445667298    445683576    445699879    445716103    445732357   
445748577    445765852 445618390    445634710    445651060    445667306   
445683584    445699887    445716111    445732365    445748585    445765886
445618408    445634728    445651078    445667314    445683592    445699895   
445716129    445732373    445748593    445765902 445618416    445634736   
445651086    445667322    445683600    445699903    445716137    445732381   
445748601    445765993 445618424    445634744    445651094    445667348   
445683618    445699911    445716145    445732399    445748619    445766173
445618432    445634751    445651102    445667355    445683626    445699929   
445716152    445732407    445748627    445766298 445618440    445634769   
445651110    445667363    445683634    445699937    445716160    445732415   
445748635    445766330 445618457    445634785    445651128    445667371   
445683642    445699945    445716178    445732423    445748643    445766504
445618465    445634793    445651136    445667389    445683659    445699952   
445716186    445732431    445748650    445766538 445618473    445634801   
445651144    445667397    445683667    445699960    445716194    445732449   
445748668    445766546 445618481    445634819    445651151    445667405   
445683675    445699978    445716202    445732456    445748676    445766579
445618499    445634827    445651169    445667413    445683683    445699986   
445716210    445732464    445748684    445766710 445618507    445634835   
445651177    445667421    445683691    445699994    445716228    445732472   
445748692    445766736 445618515    445634843    445651185    445667439   
445683709    445700008    445716236    445732480    445748700    445766751
445618523    445634850    445651193    445667447    445683717    445700016   
445716244    445732498    445748718    445766835 445618531    445634868   
445651201    445667454    445683725    445700024    445716251    445732506   
445748726    445766884 445618549    445634876    445651219    445667462   
445683733    445700032    445716269    445732514    445748734    445766934
445618556    445634884    445651227    445667470    445683741    445700040   
445716277    445732522    445748742    445766959 445618564    445634892   
445651235    445667488    445683758    445700057    445716285    445732530   
445748759    445767015 445618572    445634900    445651243    445667496   
445683766    445700065    445716293    445732548    445748767    445767023
445618580    445634918    445651250    445667504    445683774    445700073   
445716301    445732555    445748775    445767189 445618598    445634926   
445651268    445667512    445683782    445700081    445716319    445732563   
445748783    445767213 445618606    445634934    445651276    445667520   
445683790    445700099    445716327    445732571    445748791    445767288
445618614    445634942    445651284    445667538    445683808    445700107   
445716335    445732589    445748809    445767338 445618622    445634959   
445651292    445667546    445683816    445700115    445716343    445732597   
445748817    445767551 445618630    445634967    445651300    445667553   
445683824    445700123    445716350    445732605    445748825    445767569
445618648    445634975    445651318    445667561    445683832    445700131   
445716368    445732613    445748833    445767643 445618655    445634983   
445651326    445667579    445683840    445700149    445716376    445732621   
445748841    445767767 445618663    445634991    445651334    445667587   
445683857    445700156    445716384    445732639    445748858    445767809
445618671    445635006    445651342    445667595    445683865    445700164   
445716392    445732647    445748866    445767817 445618689    445635022   
445651359    445667603    445683873    445700172    445716400    445732654   
445748874    445767825 445618697    445635030    445651367    445667611   
445683881    445700180    445716418    445732662    445748882    445767858
445618705    445635048    445651375    445667629    445683899    445700198   
445716426    445732670    445748890    445767890 445618713    445635055   
445651383    445667637    445683907    445700206    445716434    445732688   
445748908    445767908 445618721    445635063    445651391    445667645   
445683915    445700214    445716442    445732696    445748916    445767973
445618739    445635071    445651409    445667652    445683923    445700222   
445716459    445732704    445748924    445768047 445618747    445635089   
445651417    445667660    445683931    445700230    445716467    445732712   
445748932    445768070 445618754    445635097    445651425    445667678   
445683949    445700248    445716475    445732720    445748940    445768088
445618762    445635105    445651433    445667686    445683956    445700255   
445716483    445732738    445748957    445768112 445618770    445635113   
445651441    445667694    445683964    445700263    445716491    445732746   
445748965    445768153 445618788    445635121    445651458    445667702   
445683972    445700271    445716509    445732753    445748973    445768260
445618796    445635139    445651466    445667710    445683980    445700289   
445716517    445732761    445748981    445768369 445618804    445635147   
445651474    445667728    445683998    445700297    445716525    445732779   
445748999    445768435 445618812    445635154    445651482    445667736   
445684004    445700305    445716533    445732787    445749005    445768443
445618820    445635162    445651490    445667744    445684012    445700313   
445716541    445732795    445749013    445768468



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431357649    431444629    431525195    431604800    431678960    431757616   
431910637    431983857    432057792    432129575 431357656    431444694   
431525203    431604867    431678978    431757764    431910728    431983873   
432057842    432129609 431357672    431444744    431525229    431604883   
431679042    431757780    431910736    431983881    432057875    432129658
431357698    431444793    431525245    431604925    431679141    431757830   
431910843    431983915    432057966    432129773 431357789    431444801   
431525260    431605542    431679158    431757889    431910850    431983923   
432057990    432129781 431357797    431444926    431525302    431605583   
431679174    431758044    431910868    431983980    432058014    432129807
431357805    431444942    431525336    431605641    431679257    431758051   
431910876    431983998    432058022    432129831 431357813    431444983   
431525344    431605690    431679265    431758093    431910884    431984004   
432058048    432129898 431357888    431445014    431525369    431605708   
431679281    431758184    431910900    431984012    432058063    432130003
431357920    431445105    431525377    431605724    431679372    431758325   
431910991    431984020    432058113    432130011 431357938    431445147   
431525419    431605732    431679398    431758341    431911023    431984095   
432058121    432130045 431357979    431445170    431525435    431605914   
431679463    431758366    431911049    431984111    432058139    432130094
431358118    431445188    431525641    431606003    431679497    431758424   
431911064    431984137    432058162    432130102 431358175    431445212   
431525666    431606029    431679539    431758473    431911114    431984293   
432058188    432130110 431358233    431445246    431525724    431606086   
431679547    431758556    431911148    431984434    432058212    432130151
431358266    431445303    431525732    431606219    431679554    431758572   
431911155    431984459    432058279    432130227 431358316    431445337   
431525757    431606227    431679562    431758606    431911353    431984475   
432058337    432130284 431358340    431445386    431525765    431606243   
431679570    431758648    431911411    431984517    432058550    432130292
431358365    431445428    431525864    431606250    431679646    431758762   
431911551    431984541    432058576    432130318 431358456    431445436   
431525963    431606276    431679653    431758838    431911668    431984558   
432058600    432130326 431358464    431445451    431526060    431606318   
431679687    431758879    431911874    431984574    432058618    432130375
431358472    431445501    431526086    431606359    431679778    431758887   
431911957    431984590    432058816    432130409 431358480    431445626   
431526102    431606383    431679786    431758903    431912047    431984616   
432058857    432130417 431358506    431445675    431526177    431606433   
431679901    431758929    431912054    431984624    432058907    432130425
431358548    431445683    431526227    431606524    431679950    431758937   
431912070    431984640    432058956    432130441 431358647    431445733   
431526284    431606557    431679984    431758994    431912161    431984673   
432058972    432130508 431358654    431445790    431526334    431606607   
431680008    431759018    431912187    431984715    432058980    432130565
431358688    431445931    431526383    431606623    431680016    431759059   
431912203    431984723    432059038    432130581 431358829    431446004   
431526417    431606649    431680099    431759075    431912211    431984756   
432059095    432130656 431358902    431446020    431526433    431606698   
431680107    431759141    431912252    431984814    432059152    432130722
431358928    431446038    431526474    431606730    431680115    431759158   
431912278    431984863    432059194    432130730 431359017    431446053   
431526516    431606755    431680271    431759166    431912286    431984905   
432059251    432130748 431359058    431446194    431526565    431606789   
431680305    431759174    431912351    431985001    432059285    432130797
431359074    431446228    431526730    431606805    431680339    431759265   
431912393    431985043    432059319    432130896 431359116    431446251   
431526748    431607001    431680362    431759331    431912476    431985167   
432059376    432130912 431359140    431446285    431526797    431607050   
431680370    431759349    431912542    431985290    432059459    432130920
431359272    431446301    431526805    431607084    431680404    431759356   
431912559    431985332    432059517    432130995 431359280    431446335   
431526839    431607159    431680420    431759398    431912575    431985357   
432059566    432131043 431359314    431446459    431526862    431607191   
431680446    431759463    431912583    431985456    432059574    432131126
431359322    431446483    431526888    431607241    431680511    431759471   
431912609    431985480    432059608    432131217 431359504    431446517   
431526938    431607258    431680529    431759497    431912625    431985506   
432059632    432131233 431359553    431446624    431527019    431607282   
431680552    431759547    431912666    431985597    432059657    432131258
431359587    431446640    431527050    431607324    431680628    431759562   
431912682    431985613    432059665    432131290 431359660    431446772   
431527225    431607332    431680818    431759653    431912708    431985845   
432059764    432131340 431359694    431446798    431527258    431607340   
431680859    431759661    431912724    431986256    432059772    432131357
431359710    431446822    431527365    431607373    431680875    431759695   
431912815    431986314    432059947    432131373 431359827    431446921   
431527373    431607415    431681105    431759703    431913052    431986322   
432059954    432131548 431359835    431446939    431527472    431607456   
431681162    431759745    431913102    431986355    432059970    432131704
431359850    431446988    431527548    431607464    431681212    431759760   
431913284    431986363    432059988    432131712 431359892    431447028   
431527571    431607522    431681238    431759794    431913425    431986389   
432059996    432131746 431359991    431447036    431527621    431607563   
431681246    431759810    431913458    431986561    432060044    432131811
431360007    431447051    431527654    431607571    431681360    431759869   
431913565    431986579    432060101    432131829 431360080    431447150   
431527712    431607597    431681386    431759950    431913599    431986587   
432060200    432131837 431360148    431447168    431527787    431607605   
431681485    431760073    431913607    431986629    432060242    432131902
431360189    431447184    431527886    431607654    431681501    431760099   
431913623    431986637    432060374    432131944 431360205    431447200   
431527894    431607670    431681519    431760115    431913698    431986660   
432060424    432131969 431360221    431447234    431528009    431607696   
431681600    431760180    431913755    431986728    432060465    432131993
431360320    431447275    431528066    431607704    431681634    431760206   
431913763    431986736    432060556    432132132 431360346    431447374   
431528132    431607787    431681675    431760255    431913797    431986793   
432060564    432132140 431360478    431447424    431528140    431607795   
431681709    431760289    431913870    431986819    432060721    432132355
431360767    431447515    431528181    431607837    431681733    431760347   
431913961    431986835    432060739    432132371 431360775    431447531   
431528215    431607860    431681766    431760438    431914019    431986850   
432060762    432132439 431360809    431447598    431528280    431607902   
431681782    431760586    431914068    431986868    432060796    432132496
431360890    431447606    431528314    431607936    431681840    431760628   
431914084    431986884    432060812    432132512 431361047    431447630   
431528397    431607951    431681857    431760651    431914118    431986900   
432060853    432132520 431361088    431447648    431528454    431607993   
431681881    431761097    431914134    431986926    432060903    432132553
431361161    431447754    431528512    431608066    431682103    431761196   
431914175    431987015    432060937    432132587 431361203    431447796   
431528546    431608124    431682129    431761204    431914225    431987080   
432061026    432132603 431361286    431447853    431528579    431608165   
431682152    431761212    431914514    431987106    432061109    432132611
431361310    431447861    431528595    431608173    431682160    431761220   
431914589    431987122    432061190    432132637 431361351    431447903   
431528629    431608215    431682194    431761253    431914597    431987148   
432061216    432132660 431361385    431447911    431528983    431608371   
431682210    431761279    431914613    431987171    432061240    432132694
431361476    431447986    431528991    431608413    431682244    431761295   
431914621    431987205    432061257    432132702

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445618838    445635170    445651508    445667751    445684020    445700321   
445716558    445732803    445749021    445768518 445618846    445635188   
445651516    445667769    445684038    445700339    445716566    445732811   
445749039    445768534 445618853    445635196    445651524    445667777   
445684046    445700347    445716574    445732829    445749047    445768641
445618861    445635204    445651532    445667785    445684053    445700354   
445716582    445732837    445749054    445768781 445618879    445635212   
445651540    445667793    445684061    445700362    445716590    445732845   
445749062    445768815 445618887    445635220    445651557    445667801   
445684079    445700370    445716608    445732852    445749070    445768823
445618895    445635238    445651565    445667819    445684087    445700388   
445716616    445732860    445749088    445768849 445618903    445635246   
445651573    445667827    445684095    445700396    445716624    445732878   
445749096    445768914 445618911    445635253    445651581    445667835   
445684103    445700404    445716632    445732886    445749104    445768971
445618929    445635261    445651599    445667843    445684111    445700412   
445716640    445732894    445749112    445768989 445618937    445635279   
445651607    445667850    445684129    445700420    445716657    445732902   
445749120    445768997 445618945    445635287    445651615    445667868   
445684137    445700438    445716665    445732910    445749138    445769029
445618952    445635295    445651623    445667876    445684145    445700446   
445716673    445732928    445749146    445769086 445618960    445635303   
445651631    445667884    445684152    445700453    445716681    445732936   
445749153    445769094 445618978    445635311    445651649    445667892   
445684160    445700461    445716699    445732944    445749161    445769136
445618986    445635329    445651656    445667900    445684178    445700479   
445716707    445732951    445749179    445769151 445618994    445635337   
445651664    445667918    445684186    445700487    445716715    445732969   
445749187    445769193 445619000    445635345    445651672    445667926   
445684194    445700495    445716723    445732977    445749195    445769227
445619018    445635352    445651680    445667934    445684202    445700503   
445716731    445732985    445749203    445769235 445619026    445635360   
445651698    445667942    445684210    445700511    445716749    445732993   
445749211    445769250 445619034    445635378    445651706    445667959   
445684228    445700529    445716756    445733009    445749229    445769292
445619042    445635386    445651714    445667967    445684236    445700537   
445716764    445733017    445749237    445769300 445619059    445635394   
445651722    445667975    445684244    445700545    445716772    445733025   
445749245    445769318 445619067    445635402    445651730    445667983   
445684251    445700552    445716780    445733033    445749252    445769334
445619075    445635410    445651748    445667991    445684269    445700560   
445716798    445733041    445749260    445769342 445619083    445635428   
445651755    445668007    445684277    445700578    445716806    445733058   
445749278    445769375 445619091    445635436    445651763    445668015   
445684285    445700586    445716814    445733066    445749286    445769516
445619109    445635444    445651771    445668023    445684293    445700594   
445716822    445733074    445749294    445769524 445619117    445635451   
445651789    445668031    445684301    445700602    445716830    445733082   
445749302    445769540 445619125    445635469    445651797    445668049   
445684319    445700610    445716848    445733090    445749310    445769656
445619133    445635477    445651813    445668056    445684327    445700628   
445716855    445733108    445749328    445769714 445619141    445635485   
445651821    445668064    445684335    445700636    445716863    445733116   
445749336    445769722 445619158    445635493    445651839    445668072   
445684343    445700644    445716871    445733124    445749344    445769896
445619166    445635501    445651847    445668080    445684350    445700651   
445716889    445733132    445749351    445769938 445619174    445635519   
445651854    445668098    445684368    445700669    445716897    445733140   
445749369    445770027 445619182    445635527    445651862    445668106   
445684376    445700677    445716905    445733157    445749377    445770159
445619190    445635535    445651870    445668114    445684384    445700685   
445716913    445733165    445749385    445770266 445619208    445635543   
445651888    445668122    445684392    445700693    445716921    445733173   
445749393    445770308 445619216    445635550    445651896    445668130   
445684400    445700701    445716939    445733181    445749401    445770332
445619224    445635568    445651904    445668148    445684418    445700719   
445716947    445733199    445749419    445770373 445619232    445635576   
445651912    445668155    445684426    445700727    445716954    445733207   
445749427    445770415 445619240    445635584    445651920    445668163   
445684434    445700735    445716962    445733215    445749435    445770480
445619257    445635592    445651938    445668171    445684442    445700743   
445716970    445733223    445749443    445770506 445619265    445635600   
445651946    445668189    445684459    445700750    445716988    445733231   
445749450    445770514 445619273    445635618    445651953    445668197   
445684467    445700768    445716996    445733249    445749468    445770555
445619281    445635626    445651961    445668205    445684475    445700776   
445717002    445733256    445749476    445770738 445619299    445635634   
445651979    445668213    445684483    445700784    445717010    445733264   
445749484    445770753 445619307    445635642    445651987    445668221   
445684491    445700792    445717028    445733272    445749492    445770787
445619315    445635659    445651995    445668239    445684509    445700800   
445717036    445733280    445749500    445770803 445619323    445635667   
445652001    445668247    445684517    445700818    445717044    445733298   
445749518    445770878 445619331    445635675    445652019    445668254   
445684525    445700826    445717051    445733306    445749526    445770886
445619349    445635683    445652027    445668262    445684541    445700834   
445717069    445733314    445749534    445770985 445619356    445635691   
445652035    445668270    445684558    445700842    445717077    445733322   
445749542    445771066 445619364    445635709    445652043    445668288   
445684566    445700859    445717085    445733330    445749559    445771074
445619372    445635717    445652050    445668296    445684574    445700867   
445717093    445733348    445749567    445771108 445619380    445635725   
445652068    445668304    445684582    445700875    445717101    445733355   
445749575    445771157 445619398    445635733    445652076    445668312   
445684590    445700883    445717119    445733363    445749583    445771199
445619406    445635758    445652084    445668320    445684608    445700891   
445717127    445733371    445749591    445771249 445619414    445635766   
445652092    445668338    445684616    445700909    445717135    445733389   
445749609    445771298 445619422    445635774    445652100    445668346   
445684624    445700917    445717143    445733397    445749617    445771314
445619430    445635782    445652118    445668353    445684632    445700925   
445717150    445733405    445749625    445771322 445619448    445635790   
445652126    445668361    445684640    445700933    445717168    445733413   
445749633    445771363 445619455    445635808    445652134    445668379   
445684657    445700941    445717176    445733421    445749641    445771397
445619463    445635816    445652142    445668387    445684665    445700958   
445717184    445733439    445749658    445771439 445619471    445635824   
445652159    445668395    445684673    445700966    445717192    445733447   
445749666    445771488 445619489    445635832    445652167    445668403   
445684681    445700974    445717200    445733454    445749674    445771504
445619497    445635840    445652175    445668411    445684699    445700982   
445717218    445733462    445749682    445771595 445619505    445635857   
445652183    445668429    445684707    445700990    445717226    445733470   
445749690    445771652 445619513    445635865    445652191    445668437   
445684715    445701006    445717234    445733488    445749708    445771868
445619521    445635873    445652209    445668445    445684723    445701014   
445717242    445733496    445749716    445771959 445619539    445635881   
445652217    445668452    445684731    445701022    445717259    445733504   
445749724    445771983 445619554    445635899    445652225    445668460   
445684749    445701030    445717267    445733512    445749732    445771991
445619562    445635907    445652233    445668478    445684756    445701048   
445717275    445733520    445749740    445772122



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431361484    431448018    431529049    431608538    431682251    431761386   
431914647    431987262    432061398    432132710 431361559    431448109   
431529064    431608595    431682269    431761477    431914712    431987338   
432061430    432132751 431361567    431448182    431529072    431608728   
431682343    431761642    431914720    431987353    432061489    432132850
431361583    431448257    431529114    431608769    431682400    431761659   
431914746    431987361    432061547    432132884 431361591    431448281   
431529122    431608843    431682442    431761675    431914803    431987403   
432061604    432132900 431361658    431448430    431529148    431608868   
431682475    431761709    431914860    431987411    432061620    432132918
431361716    431448463    431529205    431608926    431682483    431761733   
431914894    431987452    432061687    432132934 431361922    431448554   
431529239    431608942    431682533    431761915    431914928    431987494   
432061752    432132942 431361997    431448612    431529262    431608975   
431682590    431761931    431915008    431987627    432061901    432132959
431362029    431448638    431529296    431609015    431682665    431761964   
431915032    431987643    432061919    432132967 431362102    431448653   
431529304    431609056    431682715    431761998    431915057    431987676   
432061943    432133023 431362151    431448687    431529502    431609080   
431682806    431762053    431915115    431987692    432061950    432133072
431362193    431448695    431529528    431609098    431682905    431762178   
431915198    431987700    432061992    432133098 431362201    431448737   
431529544    431609163    431682947    431762194    431915206    431987759   
432062008    432133163 431362268    431448745    431529585    431609205   
431682962    431762269    431915222    431987890    432062024    432133221
431362672    431448810    431529601    431609270    431682970    431762285   
431915255    431987908    432062099    432133239 431362698    431448901   
431529684    431609288    431683085    431762293    431915263    431988005   
432062107    432133288 431362730    431448927    431529700    431609353   
431683093    431762301    431915297    431988021    432062131    432133403
431362748    431448943    431529775    431609361    431683101    431762319   
431915313    431988047    432062149    432133429 431362771    431448968   
431529825    431609379    431683119    431762343    431915503    431988054   
432062172    432133494 431362953    431449040    431529973    431609387   
431683192    431762350    431915545    431988096    432062198    432133528
431363027    431449065    431530013    431609395    431683200    431762384   
431915586    431988104    432062297    432133551 431363035    431449107   
431530021    431609403    431683309    431762400    431915602    431988112   
432062313    432133635 431363068    431449206    431530088    431609445   
431683333    431762434    431915644    431988120    432062339    432133643
431363118    431449222    431530112    431609502    431683358    431762467   
431915651    431988260    432062362    432133726 431363126    431449230   
431530237    431609510    431683366    431762509    431915701    431988286   
432062479    432133767 431363233    431449297    431530294    431609544   
431683408    431762525    431915719    431988344    432062685    432133775
431363399    431449370    431530328    431609551    431683499    431762533   
431915727    431988484    432062701    432133783 431363787    431449453   
431530336    431609593    431683598    431762574    431915743    431988526   
432062727    432133809 431363811    431449529    431530435    431609635   
431683614    431762582    431915800    431988583    432062818    432133833
431363845    431449552    431530468    431609908    431683622    431762590   
431915909    431988658    432062974    432133866 431363860    431449602   
431530526    431609957    431683861    431762608    431915966    431988666   
432062990    432133890 431363878    431449628    431530575    431610047   
431683929    431762640    431916014    431988690    432063055    432133916
431363936    431449677    431530591    431610062    431683994    431762665   
431916055    431988732    432063089    432133981 431363977    431449685   
431530716    431610104    431684083    431762699    431916089    431988740   
432063113    432134021 431364009    431449735    431530740    431610112   
431684091    431762715    431916113    431988765    432063188    432134054
431364033    431449743    431530757    431610146    431684133    431762772   
431916212    431988807    432063212    432134070 431364041    431449800   
431531284    431610161    431684158    431762806    431916287    431988815   
432063238    432134104 431364256    431449909    431531326    431610179   
431684240    431762905    431916303    431988849    432063337    432134146
431364272    431449966    431531367    431610245    431684448    431762921   
431916329    431988898    432063360    432134161 431364330    431449974   
431531458    431610286    431684455    431762947    431916444    431988922   
432063386    432134187 431364355    431449982    431531482    431610336   
431684489    431763028    431916477    431989656    432063394    432134195
431364397    431450006    431531615    431610351    431684497    431763051   
431916485    431989722    432063428    432134229 431364546    431450014   
431531680    431610369    431684505    431763093    431916519    431989730   
432063444    432134351 431364561    431450022    431531722    431610377   
431684596    431763127    431916550    431989748    432063477    432134377
431364579    431450063    431531797    431610401    431684604    431763168   
431916568    431989755    432063527    432134443 431364587    431450121   
431531847    431610492    431684612    431763176    431916634    431989771   
432063543    432134534 431364595    431450147    431531862    431610575   
431684653    431763184    431916642    431989789    432063568    432134559
431364660    431450196    431531888    431610583    431684687    431763630   
431916659    431989847    432063592    432134633 431364686    431450204   
431531938    431610617    431684737    431763648    431916774    431989888   
432063626    432134708 431364710    431450212    431532183    431610674   
431684786    431763754    431916824    431990100    432063634    432134740
431364744    431450287    431532258    431610690    431684851    431763770   
431916881    431990142    432063675    432134930 431364785    431450402   
431532282    431610757    431684885    431763796    431916998    431990175   
432063691    432135010 431364819    431450410    431532308    431610773   
431684901    431763846    431917020    431990209    432063717    432135101
431364843    431450451    431532472    431610807    431684919    431763861   
431917087    431990282    432063766    432135176 431364892    431450501   
431532506    431610815    431684935    431763903    431917095    431990290   
432063774    432135192 431364900    431450543    431532530    431610856   
431684992    431763945    431917103    431990357    432063832    432135242
431364926    431450568    431532548    431610955    431685213    431764018   
431917111    431990365    432063857    432135283 431365030    431450576   
431532589    431610971    431685288    431764091    431917145    431990514   
432063881    432135317 431365089    431450584    431532613    431610989   
431685312    431764117    431917152    431990605    432063907    432135333
431365147    431450618    431532639    431611094    431685361    431764158   
431917160    431990639    432063915    432135358 431365220    431450725   
431532696    431611128    431685437    431764182    431917210    431990654   
432063964    432135382 431365253    431450733    431532720    431611151   
431685478    431764265    431917269    431990712    432063972    432135416
431365295    431450741    431532753    431611185    431685486    431764323   
431917285    431990720    432063980    432135481 431365311    431450790   
431532761    431611300    431685593    431764448    431917301    431990746   
432064004    432135499 431365352    431450832    431532787    431611375   
431685601    431764455    431917319    431990795    432064038    432135572
431365410    431450857    431532803    431611433    431685643    431764505   
431917350    431990803    432064053    432135580 431365576    431450873   
431532837    431611441    431685668    431764596    431917368    431990811   
432064079    432135606 431365600    431450923    431532894    431611508   
431685676    431764638    431917467    431990860    432064129    432135614
431365675    431450949    431532928    431611516    431685783    431764661   
431917525    431990878    432064210    432135622 431365709    431450956   
431532969    431611532    431685833    431764703    431917541    431990902   
432064251    432135648 431365766    431451053    431532993    431611557   
431685841    431764711    431917582    431990985    432064277    432135705
431365774    431451079    431533009    431611565    431685981    431764729   
431917590    431991009    432064293    432135754

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445619570    445635915    445652241    445668486    445684764    445701055   
445717283    445733538    445749757    445772130 445619588    445635923   
445652258    445668494    445684772    445701063    445717291    445733546   
445749765    445772189 445619596    445635931    445652266    445668502   
445684780    445701071    445717309    445733553    445749773    445772197
445619604    445635949    445652274    445668510    445684798    445701089   
445717317    445733561    445749781    445772205 445619612    445635956   
445652282    445668528    445684806    445701097    445717325    445733579   
445749799    445772221 445619620    445635964    445652290    445668536   
445684814    445701105    445717333    445733587    445749807    445772247
445619638    445635972    445652308    445668544    445684822    445701113   
445717341    445733595    445749815    445772254 445619646    445635980   
445652316    445668551    445684830    445701121    445717358    445733603   
445749823    445772270 445619653    445635998    445652324    445668569   
445684848    445701139    445717366    445733611    445749831    445772288
445619661    445636004    445652332    445668577    445684855    445701147   
445717374    445733629    445749849    445772320 445619679    445636012   
445652340    445668585    445684863    445701154    445717382    445733637   
445749856    445772395 445619687    445636020    445652357    445668593   
445684871    445701162    445717390    445733645    445749864    445772486
445619695    445636038    445652365    445668601    445684889    445701170   
445717408    445733652    445749872    445772494 445619703    445636046   
445652373    445668619    445684897    445701188    445717416    445733660   
445749880    445772502 445619711    445636053    445652381    445668627   
445684905    445701196    445717424    445733678    445749898    445772510
445619729    445636061    445652399    445668635    445684913    445701204   
445717432    445733686    445749906    445772544 445619737    445636079   
445652407    445668643    445684921    445701212    445717440    445733694   
445749914    445772577 445619745    445636087    445652415    445668650   
445684939    445701220    445717457    445733702    445749922    445772585
445619752    445636095    445652423    445668668    445684947    445701238   
445717465    445733710    445749930    445772619 445619760    445636103   
445652431    445668676    445684954    445701246    445717473    445733728   
445749948    445772627 445619778    445636111    445652449    445668684   
445684962    445701253    445717481    445733736    445749955    445772643
445619786    445636129    445652456    445668692    445684970    445701261   
445717499    445733744    445749963    445772718 445619794    445636137   
445652464    445668700    445684988    445701279    445717507    445733751   
445749971    445772759 445619802    445636145    445652472    445668718   
445684996    445701287    445717515    445733769    445749989    445772783
445619810    445636152    445652480    445668726    445685001    445701295   
445717523    445733777    445749997    445772932 445619828    445636160   
445652498    445668734    445685019    445701303    445717531    445733785   
445750003    445772973 445619836    445636178    445652506    445668742   
445685027    445701311    445717549    445733793    445750011    445773054
445619844    445636186    445652514    445668759    445685035    445701329   
445717556    445733801    445750029    445773062 445619851    445636194   
445652522    445668767    445685043    445701337    445717564    445733819   
445750037    445773245 445619869    445636202    445652530    445668775   
445685050    445701345    445717572    445733827    445750052    445773286
445619877    445636210    445652548    445668783    445685068    445701352   
445717580    445733835    445750060    445773310 445619885    445636228   
445652555    445668791    445685076    445701360    445717598    445733843   
445750078    445773328 445619893    445636236    445652563    445668809   
445685084    445701378    445717606    445733850    445750086    445773377
445619901    445636244    445652571    445668817    445685092    445701386   
445717614    445733868    445750094    445773435 445619919    445636251   
445652589    445668825    445685100    445701394    445717622    445733876   
445750102    445773443 445619927    445636269    445652605    445668833   
445685118    445701402    445717630    445733884    445750110    445773450
445619935    445636277    445652613    445668841    445685126    445701410   
445717648    445733892    445750128    445773492 445619950    445636285   
445652621    445668858    445685134    445701428    445717655    445733900   
445750136    445773518 445619968    445636293    445652639    445668866   
445685142    445701436    445717663    445733918    445750144    445773724
445619976    445636301    445652647    445668874    445685159    445701444   
445717671    445733926    445750151    445773765 445619984    445636319   
445652654    445668882    445685167    445701451    445717689    445733934   
445750169    445773807 445619992    445636327    445652662    445668890   
445685175    445701469    445717697    445733942    445750185    445773872
445620008    445636335    445652670    445668908    445685183    445701477   
445717705    445733959    445750193    445773880 445620016    445636343   
445652688    445668916    445685191    445701485    445717713    445733967   
445750201    445773914 445620024    445636350    445652696    445668924   
445685209    445701493    445717721    445733975    445750219    445773930
445620032    445636368    445652704    445668932    445685217    445701501   
445717739    445733983    445750227    445773997 445620040    445636376   
445652712    445668940    445685225    445701519    445717747    445733991   
445750235    445774102 445620057    445636384    445652720    445668957   
445685233    445701527    445717754    445734007    445750243    445774128
445620065    445636392    445652738    445668965    445685241    445701535   
445717762    445734015    445750250    445774144 445620073    445636400   
445652746    445668973    445685258    445701543    445717770    445734023   
445750268    445774193 445620081    445636418    445652753    445668981   
445685266    445701550    445717788    445734031    445750276    445774276
445620099    445636426    445652761    445668999    445685274    445701568   
445717796    445734049    445750284    445774375 445620107    445636434   
445652779    445669005    445685282    445701576    445717804    445734056   
445750292    445774417 445620115    445636442    445652787    445669013   
445685290    445701584    445717812    445734064    445750300    445774433
445620123    445636459    445652795    445669021    445685308    445701592   
445717820    445734072    445750318    445774458 445620131    445636467   
445652803    445669039    445685316    445701600    445717838    445734080   
445750326    445774474 445620149    445636475    445652811    445669047   
445685324    445701618    445717846    445734098    445750334    445774490
445620156    445636483    445652829    445669054    445685332    445701626   
445717853    445734106    445750342    445774516 445620164    445636491   
445652837    445669062    445685340    445701634    445717861    445734114   
445750359    445774532 445620172    445636509    445652845    445669070   
445685357    445701642    445717879    445734122    445750367    445774581
445620180    445636517    445652852    445669088    445685365    445701659   
445717887    445734130    445750375    445774607 445620198    445636525   
445652860    445669096    445685373    445701667    445717895    445734148   
445750383    445774698 445620206    445636533    445652878    445669104   
445685381    445701675    445717903    445734155    445750391    445774706
445620214    445636541    445652886    445669112    445685399    445701683   
445717911    445734163    445750409    445598378 445620222    445636558   
445652894    445669120    445685407    445701691    445717929    445734171   
445750417    445598386 445620230    445636566    445652902    445669138   
445685415    445701709    445717937    445734189    445750425    445598394
445620248    445636574    445652910    445669146    445685423    445701717   
445717945    445734197    445750433    445598402 445620255    445636582   
445652928    445669153    445685431    445701725    445717952    445734205   
445750441    445598410 445620263    445636590    445652936    445669161   
445685449    445701733    445717960    445734213    445750458    445598428
445620271    445636608    445652944    445669179    445685456    445701741   
445717978    445734221    445750466    445598436 445620289    445636616   
445652951    445669187    445685464    445701758    445717986    445734239   
445750474    445598444 445620297    445636624    445652969    445669195   
445685472    445701766    445717994    445734247    445750482    445598451
445620305    445636632    445652977    445669203    445685480    445701774   
445718000    445734254    445750490    445598469



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431365782    431451145    431533017    431611581    431686054    431764778   
431917640    431991041    432064335    432135788 431365832    431451152   
431533108    431611631    431686120    431764802    431917731    431991058   
432064343    432135838 431365840    431451327    431533124    431611656   
431686187    431764893    431917756    431991090    432064376    432135879
431366020    431451343    431533298    431611698    431686229    431764935   
431917855    431991108    432064392    432135903 431366053    431451384   
431533421    431611755    431686245    431764976    431917863    431991140   
432064426    432135911 431366137    431451400    431533496    431611789   
431686294    431764984    431917897    431991181    432064509    432136067
431366152    431451517    431533512    431611805    431686344    431765015   
431917962    431991199    432064590    432136083 431366160    431451541   
431533520    431611813    431686369    431765023    431918119    431991298   
432064616    432136091 431366186    431451558    431533595    431611870   
431686377    431765072    431918127    431991363    432064624    432136125
431366202    431451616    431533611    431611888    431686385    431765122   
431918184    431991405    432064640    432136141 431366285    431451624   
431533645    431611896    431686450    431765155    431918218    431991470   
432064681    432136166 431366319    431451681    431533686    431611904   
431686484    431765171    431918275    431991496    432064756    432136232
424855716    445293038    445310154    445327299    445344476    445361645   
445378789    445395890    445412810    445429806 424996361    445293046   
445310162    445327307    445344484    445361652    445378797    445395908   
445412828    445429814 425529591    445293053    445310170    445327315   
445344492    445361660    445378805    445395916    445412836    445429822
425540473    445293061    445310188    445327331    445344500    445361678   
445378813    445395924    445412844    445429830 425690211    445293079   
445310196    445327349    445344518    445361686    445378839    445395932   
445412851    445429848 425825569    445293087    445310204    445327356   
445344526    445361694    445378847    445395940    445412869    445429855
425923828    445293095    445310212    445327364    445344534    445361710   
445378854    445395957    445412877    445429863 425975505    445293103   
445310220    445327372    445344542    445361728    445378862    445395965   
445412885    445429871 425989431    445293111    445310238    445327380   
445344559    445361736    445378870    445395973    445412901    445429889
426401840    445293137    445310246    445327398    445344567    445361744   
445378888    445395981    445412919    445429897 426405502    445293145   
445310253    445327406    445344575    445361751    445378896    445396005   
445412927    445429905 426412649    445293152    445310261    445327414   
445344583    445361769    445378904    445396013    445412935    445429913
426476297    445293160    445310279    445327422    445344591    445361777   
445378912    445396021    445412943    445429921 426578738    445293178   
445310287    445327430    445344609    445361785    445378920    445396039   
445412950    445429939 426609913    445293186    445310295    445327448   
445344617    445361793    445378938    445396054    445412968    445429947
426676698    445293194    445310303    445327455    445344625    445361801   
445378946    445396062    445412976    445429954 426702841    445293202   
445310311    445327463    445344633    445361819    445378953    445396070   
445412984    445429962 426745063    445293210    445310329    445327471   
445344641    445361827    445378961    445396088    445412992    445429970
426750048    445293228    445310337    445327489    445344666    445361835   
445378979    445396096    445413008    445429988 426772604    445293236   
445310345    445327497    445344674    445361843    445378987    445396104   
445413016    445429996 426784351    445293244    445310352    445327505   
445344682    445361850    445378995    445396112    445413024    445430002
426812277    445293251    445310360    445327513    445344690    445361868   
445379001    445396120    445413032    445430010 426829628    445293269   
445310378    445327521    445344708    445361876    445379027    445396138   
445413040    445430028 426845079    445293277    445310386    445327539   
445344716    445361884    445379043    445396146    445413057    445430036
426853958    445293285    445310394    445327547    445344724    445361892   
445379050    445396153    445413065    445430044 426863130    445293293   
445310402    445327554    445344732    445361900    445379068    445396161   
445413073    445430051 426870051    445293301    445310410    445327562   
445344740    445361918    445379076    445396179    445413081    445430069
426877221    445293319    445310428    445327570    445344757    445361926   
445379084    445396187    445413099    445430077 426933008    445293327   
445310436    445327588    445344765    445361934    445379092    445396195   
445413107    445430085 426941282    445293335    445310444    445327596   
445344773    445361942    445379100    445396203    445413115    445430093
426963484    445293343    445310451    445327604    445344781    445361959   
445379118    445396211    445413123    445430101 427012703    445293350   
445310469    445327612    445344799    445361967    445379126    445396229   
445413131    445430119 427118625    445293368    445310477    445327620   
445344815    445361975    445379134    445396237    445413149    445430127
427142658    445293376    445310485    445327638    445344823    445361983   
445379142    445396245    445413156    445430135 427148200    445293384   
445310493    445327646    445344831    445361991    445379159    445396252   
445413164    445430143 427210927    445293392    445310501    445327653   
445344849    445362007    445379167    445396260    445413172    445430150
427237797    445293400    445310519    445327661    445344856    445362015   
445379175    445396278    445413180    445430168 427282249    445293418   
445310527    445327679    445344864    445362023    445379183    445396286   
445413198    445430176 427285705    445293426    445310535    445327687   
445344880    445362031    445379191    445396294    445413206    445430184
427376587    445293434    445310543    445327695    445344898    445362049   
445379209    445396302    445413214    445430192 427381132    445293442   
445310550    445327703    445344906    445362056    445379217    445396310   
445413222    445430200 427392311    445293459    445310568    445327711   
445344914    445362064    445379225    445396328    445413230    445430218
427413703    445293467    445310576    445327729    445344930    445362072   
445379233    445396336    445413248    445430226 427436555    445293475   
445310592    445327737    445344948    445362080    445379241    445396344   
445413255    445430234 427447800    445293483    445310600    445327745   
445344955    445362098    445379258    445396351    445413263    445430242
427468103    445293491    445310618    445327752    445344963    445362106   
445379266    445396369    445413271    445430259 427491915    445293509   
445310626    445327760    445344971    445362114    445379274    445396377   
445413289    445430267 427504717    445293517    445310634    445327778   
445344989    445362130    445379282    445396385    445413297    445430275
427535505    445293525    445310642    445327786    445344997    445362148   
445379290    445396393    445413305    445430283 427559851    445293533   
445310659    445327794    445345002    445362155    445379308    445396401   
445413313    445430291 427563903    445293541    445310667    445327802   
445345010    445362163    445379316    445396419    445413321    445430309
427602875    445293558    445310675    445327810    445345028    445362171   
445379324    445396427    445413339    445430317 427603196    445293574   
445310683    445327828    445345036    445362189    445379332    445396435   
445413347    445430325 427646542    445293582    445310691    445327836   
445345044    445362197    445379340    445396443    445413354    445430333
427660717    445293590    445310709    445327844    445345051    445362205   
445379357    445396450    445413362    445430341 427665740    445293608   
445310717    445327851    445345069    445362213    445379365    445396468   
445413370    445430358 427668660    445293616    445310725    445327869   
445345077    445362221    445379373    445396476    445413388    445430366
427675608    445293624    445310733    445327877    445345085    445362239   
445379381    445396484    445413396    445430374 427683107    445293632   
445310741    445327885    445345093    445362247    445379399    445396492   
445413404    445430382 427692843    445293640    445310758    445327893   
445345101    445362254    445379407    445396500    445413412    445430390
427697115    445293657    445310766    445327901    445345119    445362262   
445379415    445396518    445413420    445430408

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445620313    445636640    445652985    445669211    445685498    445701782   
445718018    445734262    445750508    445598477 445620321    445636657   
445652993    445669229    445685506    445701790    445718026    445734270   
445750516    445598485 445620347    445636665    445653009    445669237   
445685514    445701808    445718034    445734288    445750524    445598493
445620354    445636673    445653017    445669245    445685522    445701816   
445718042    445734296    445750532    445598501 445620362    445636681   
445653025    445669252    445685530    445701824    445718059    445734304   
445750540    445598519 445620370    445636699    445653033    445669260   
445685548    445701832    445718067    445734312    445750557    445598527
445620388    445636707    445653041    445669278    445685555    445701840   
445718075    445734320    445750565    445598535 445620396    445636715   
445653058    445669286    445685563    445701857    445718083    445734338   
445750573    445598543 445620404    445636723    445653066    445669294   
445685571    445701865    445718091    445734346    445750581    445598550
445620412    445636731    445653074    445669302    445685589    445701873   
445718109    445734353    445750599    445598568 445620420    445636749   
445653082    445669310    445685597    445701881    445718117    445734361   
445750607    445598576 445620438    445636756    445653090    445669328   
445685605    445701899    445718125    445734379    445750615    445598584
445446677    445463623    445480593    445497449    445514193    445531098   
445547938    445564743    445581531    445598592 445446685    445463631   
445480601    445497456    445514201    445531106    445547946    445564750   
445581549    445598600 445446693    445463649    445480619    445497464   
445514219    445531114    445547953    445564768    445581556    445598618
445446701    445463656    445480627    445497472    445514227    445531122   
445547961    445564776    445581564    445598626 445446719    445463664   
445480635    445497480    445514235    445531130    445547979    445564784   
445581572    445598634 445446735    445463672    445480650    445497498   
445514243    445531148    445547987    445564792    445581580    445598642
445446743    445463680    445480668    445497506    445514250    445531155   
445547995    445564800    445581598    445598659 445446750    445463698   
445480676    445497514    445514268    445531163    445548001    445564818   
445581614    445598667 445446768    445463714    445480684    445497522   
445514276    445531171    445548019    445564826    445581622    445598675
445446776    445463722    445480692    445497530    445514284    445531189   
445548027    445564834    445581630    445598683 445446784    445463730   
445480700    445497548    445514292    445531197    445548035    445564842   
445581648    445598691 445446792    445463748    445480718    445497555   
445514300    445531205    445548043    445564859    445581655    445598709
445446800    445463755    445480726    445497563    445514318    445531213   
445548050    445564867    445581663    445598717 445446818    445463763   
445480734    445497571    445514326    445531221    445548068    445564875   
445581671    445598725 445446826    445463771    445480742    445497589   
445514334    445531239    445548076    445564883    445581689    445598733
445446834    445463789    445480759    445497597    445514342    445531247   
445548084    445564891    445581697    445598741 445446842    445463797   
445480767    445497605    445514359    445531254    445548092    445564909   
445581705    445598758 445446859    445463805    445480775    445497613   
445514367    445531262    445548100    445564917    445581713    445598766
445446867    445463813    445480783    445497621    445514375    445531270   
445548118    445564925    445581721    445598774 445446875    445463821   
445480791    445497639    445514383    445531288    445548126    445564933   
445581739    445598782 445446883    445463839    445480809    445497647   
445514391    445531296    445548134    445564941    445581747    445598790
445446891    445463847    445480817    445497654    445514417    445531304   
445548142    445564958    445581754    445598808 445446909    445463854   
445480825    445497662    445514425    445531312    445548159    445564966   
445581762    445598816 445446917    445463862    445480833    445497670   
445514433    445531320    445548167    445564974    445581770    445598824
445446925    445463870    445480841    445497688    445514441    445531338   
445548175    445564982    445581788    445598832 445446933    445463888   
445480858    445497696    445514458    445531346    445548183    445564990   
445581796    445598840 445446941    445463896    445480866    445497704   
445514466    445531353    445548191    445565005    445581804    445598857
445446958    445463904    445480874    445497712    445514474    445531361   
445548209    445565013    445581812    445598865 445446966    445463912   
445480882    445497720    445514482    445531379    445548217    445565021   
445581820    445598873 445446974    445463920    445480890    445497738   
445514490    445531387    445548225    445565039    445581838    445598881
445446982    445463938    445480908    445497746    445514508    445531395   
445548233    445565047    445581846    445598899 445446990    445463946   
445480916    445497753    445514516    445531403    445548241    445565054   
445581853    445598907 445447006    445463953    445480924    445497761   
445514524    445531411    445548258    445565062    445581861    445598915
445447014    445463961    445480932    445497779    445514532    445531429   
445548266    445565070    445581879    445598923 445447022    445463979   
445480940    445497787    445514540    445531437    445548274    445565088   
445581887    445598931 445447030    445463987    445480957    445497795   
445514557    445531445    445548282    445565096    445581895    445598949
445447048    445463995    445480965    445497803    445514565    445531452   
445548290    445565104    445581903    445598956 445447055    445464001   
445480973    445497811    445514573    445531460    445548308    445565112   
445581911    445598964 445447063    445464019    445480981    445497829   
445514581    445531478    445548316    445565120    445581929    445598972
445447071    445464027    445480999    445497837    445514599    445531486   
445548324    445565138    445581937    445598980 445447089    445464035   
445481005    445497845    445514607    445531494    445548332    445565146   
445581945    445598998 445447097    445464050    445481013    445497852   
445514615    445531502    445548340    445565153    445581952    445599004
445447105    445464068    445481021    445497860    445514623    445531510   
445548357    445565161    445581960    445599012 445447113    445464076   
445481039    445497878    445514631    445531528    445548365    445565179   
445581978    445599020 445447121    445464084    445481047    445497886   
445514649    445531536    445548373    445565187    445581986    445599038
445447139    445464092    445481054    445497894    445514656    445531544   
445548381    445565195    445581994    445599046 445447147    445464100   
445481062    445497902    445514664    445531551    445548399    445565203   
445582000    445599053 445447154    445464118    445481070    445497910   
445514672    445531569    445548407    445565211    445582018    445599061
445447162    445464126    445481088    445497928    445514680    445531577   
445548415    445565229    445582026    445599079 445447170    445464134   
445481104    445497936    445514698    445531585    445548423    445565237   
445582034    445599087 445447188    445464142    445481112    445497944   
445514706    445531593    445548431    445565245    445582042    445599095
445447196    445464159    445481120    445497951    445514714    445531601   
445548449    445565260    445582059    445599103 445447204    445464167   
445481138    445497969    445514722    445531619    445548456    445565278   
445582067    445599111 445447212    445464175    445481146    445497977   
445514730    445531627    445548464    445565286    445582075    445599129
445447220    445464183    445481153    445497985    445514748    445531635   
445548472    445565294    445582083    445599137 445447238    445464191   
445481161    445497993    445514755    445531643    445548480    445565302   
445582091    445599145 445447246    445464209    445481179    445498009   
445514763    445531650    445548498    445565310    445582109    445599152
445447253    445464217    445481187    445498017    445514771    445531668   
445548506    445565328    445582117    445599160 445447261    445464225   
445481195    445498025    445514789    445531676    445548514    445565336   
445582125    445599178 445447287    445464233    445481203    445498033   
445514797    445531684    445548522    445565344    445582133    445599186
445447295    445464241    445481211    445498041    445514805    445531692   
445548530    445565351    445582141    445599194



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

427698428    445293665    445310774    445327919    445345127    445362270   
445379423    445396526    445413438    445430416 427756713    445293673   
445310782    445327927    445345135    445362288    445379431    445396534   
445413446    445430424 427792932    445293681    445310790    445327935   
445345143    445362296    445379449    445396542    445413453    445430432
427810841    445293699    445310808    445327943    445345150    445362304   
445379456    445396559    445413461    445430440 427815238    445293707   
445310816    445327950    445345168    445362312    445379464    445396567   
445413479    445430457 427817382    445293715    445310824    445327968   
445345176    445362320    445379472    445396575    445413495    445430465
427819057    445293723    445310832    445327976    445345184    445362338   
445379480    445396583    445413503    445430473 427829056    445293731   
445310840    445327984    445345200    445362346    445379498    445396591   
445413511    445430481 427836721    445293749    445310857    445327992   
445345218    445362353    445379506    445396609    445413529    445430499
427851043    445293756    445310865    445328008    445345226    445362361   
445379514    445396617    445413537    445430507 427853742    445293764   
445310873    445328016    445345234    445362379    445379530    445396625   
445413545    445430515 427885934    445293772    445310881    445328024   
445345242    445362387    445379548    445396633    445413552    445430523
427889993    445293780    445310899    445328032    445345259    445362395   
445379555    445396641    445413560    445430531 427899497    445293798   
445310907    445328040    445345267    445362403    445379563    445396658   
445413578    445430549 427926605    445293806    445310915    445328057   
445345275    445362411    445379571    445396666    445413586    445430556
427945522    445293814    445310923    445328065    445345283    445362429   
445379589    445396674    445413594    445430564 427949250    445293822   
445310931    445328073    445345291    445362437    445379597    445396682   
445413602    445430572 427958582    445293830    445310949    445328081   
445345309    445362445    445379605    445396690    445413610    445430598
427963699    445293848    445310956    445328099    445345325    445362452   
445379613    445396708    445413628    445430606 427984216    445293855   
445310964    445328107    445345333    445362460    445379621    445396716   
445413636    445430614 427990288    445293863    445310972    445328115   
445345341    445362478    445379639    445396724    445413644    445430622
427994561    445293871    445310980    445328123    445345358    445362486   
445379647    445396732    445413651    445430630 428007306    445293889   
445310998    445328131    445345366    445362494    445379654    445396740   
445413669    445430648 428015200    445293897    445311004    445328149   
445345374    445362502    445379662    445396757    445413677    445430655
428015903    445293905    445311012    445328156    445345382    445362510   
445379670    445396765    445413685    445430663 428017016    445293913   
445311020    445328164    445345390    445362528    445379688    445396773   
445413693    445430671 428018642    445293921    445311038    445328180   
445345408    445362536    445379696    445396781    445413701    445430689
428065387    445293939    445311046    445328198    445345416    445362544   
445379704    445396799    445413719    445430697 428066807    445293947   
445311053    445328206    445345440    445362551    445379712    445396807   
445413727    445430705 428090112    445293954    445311061    445328214   
445345457    445362569    445379720    445396815    445413735    445430713
428090484    445293962    445311079    445328222    445345465    445362577   
445379746    445396823    445413743    445430721 428099337    445293970   
445311087    445328230    445345473    445362585    445379753    445396831   
445413750    445430739 428099493    445293988    445311095    445328248   
445345481    445362593    445379761    445396849    445413768    445430747
428101323    445293996    445311103    445328255    445345499    445362601   
445379779    445396856    445413776    445430754 428101703    445294002   
445311111    445328263    445345507    445362619    445379787    445396864   
445413784    445430762 428166102    445294010    445311129    445328271   
445345515    445362627    445379795    445396872    445413792    445430770
428167407    445294028    445311137    445328289    445345523    445362635   
445379803    445396880    445413800    445430788 428170039    445294036   
445311145    445328305    445345549    445362643    445379829    445396898   
445413818    445430796 428172001    445294044    445311152    445328313   
445345556    445362650    445379837    445396906    445413826    445430804
428198915    445294051    445311160    445328321    445345564    445362668   
445379845    445396914    445413834    445430812 428200182    445294069   
445311178    445328339    445345572    445362676    445379852    445396922   
445413842    445430820 428243646    445294077    445311186    445328347   
445345580    445362684    445379860    445396948    445413859    445430838
428253728    445294085    445311194    445328354    445345598    445362692   
445379878    445396955    445413867    445430846 428259238    445294093   
445311202    445328362    445345606    445362700    445379886    445396963   
445413875    445430853 428261788    445294101    445311210    445328370   
445345614    445362718    445379894    445396971    445413883    445430861
428268312    445294119    445311228    445328388    445345622    445362726   
445379902    445396989    445413891    445430879 428280614    445294127   
445311236    445328396    445345630    445362734    445379910    445396997   
445413909    445430887 428281752    445294135    445311244    445328404   
445345648    445362742    445379928    445397003    445413917    445430895
428284459    445294150    445311251    445328412    445345655    445362759   
445379936    445397011    445413925    445430903 428284533    445294168   
445311269    445328420    445345663    445362767    445379944    445397029   
445413933    445430911 428285696    445294176    445311277    445328438   
445345671    445362775    445379951    445397037    445413941    445430929
428291090    445294184    445311285    445328446    445345689    445362783   
445379969    445397045    445413958    445430937 428291355    445294192   
445311293    445328453    445345697    445362791    445379977    445397052   
445413966    445430945 428295976    445294200    445311301    445328461   
445345705    445362809    445379985    445397060    445413974    445430952
428301329    445294218    445311319    445328479    445345713    445362817   
445379993    445397078    445413982    445430960 428301626    445294226   
445311327    445328487    445345721    445362825    445380009    445397086   
445413990    445430978 428302988    445294234    445311335    445328495   
445345739    445362833    445380017    445397094    445414006    445430986
428304265    445294242    445311343    445328503    445345747    445362841   
445380025    445397102    445414014    445430994 428305155    445294259   
445311350    445328511    445345754    445362858    445380033    445397110   
445414022    445431000 428314314    445294267    445311368    445328529   
445345762    445362866    445380041    445397128    445414030    445431018
428315485    445294275    445311376    445328537    445345770    445362874   
445380058    445397136    445414048    445431026 428318554    445294291   
445311384    445328545    445345788    445362882    445380066    445397144   
445414055    445431034 428320337    445294309    445311392    445328552   
445345804    445362890    445380074    445397151    445414063    445431042
428322044    445294317    445311418    445328560    445345812    445362908   
445380082    445397169    445414071    445431059 428324602    445294325   
445311426    445328586    445345820    445362916    445380090    445397177   
445414089    445431067 428328579    445294333    445311434    445328594   
445345838    445362924    445380108    445397185    445414097    445431075
428340244    445294341    445311442    445328602    445345846    445362932   
445380116    445397193    445414105    445431083 428340350    445294358   
445311467    445328610    445345853    445362940    445380124    445397201   
445414113    445431091 428340988    445294366    445311475    445328628   
445345861    445362957    445380132    445397219    445414121    445431109
428343925    445294374    445311483    445328636    445345879    445362965   
445380140    445397227    445414139    445431117 428344782    445294382   
445311491    445328644    445345887    445362973    445380157    445397235   
445414147    445431125 428345250    445294390    445311509    445328651   
445345895    445362981    445380165    445397243    445414154    445431133
428347033    445294408    445311517    445328669    445345911    445362999   
445380173    445397250    445414162    445431141

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445447303    445464258    445481229    445498058    445514813    445531700   
445548548    445565369    445582158    445599202 445447311    445464266   
445481237    445498066    445514821    445531718    445548555    445565377   
445582166    445599210 445447329    445464274    445481245    445498074   
445514839    445531726    445548563    445565385    445582174    445599228
445447337    445464282    445481252    445498082    445514847    445531734   
445548571    445565393    445582182    445599236 445447345    445464290   
445481260    445498090    445514854    445531742    445548589    445565401   
445582190    445599244 445447352    445464308    445481278    445498108   
445514870    445531759    445548597    445565419    445582208    445599251
445447360    445464316    445481286    445498116    445514888    445531767   
445548605    445565427    445582216    445599269 445447378    445464324   
445481294    445498124    445514896    445531775    445548613    445565435   
445582224    445599277 445447386    445464332    445481302    445498132   
445514904    445531783    445548621    445565443    445582232    445599285
445447394    445464340    445481310    445498140    445514912    445531791   
445548639    445565450    445582240    445599293 445447402    445464365   
445481328    445498157    445514920    445531809    445548647    445565468   
445582257    445599301 445447410    445464373    445481336    445498165   
445514938    445531817    445548654    445565476    445582265    445599319
445447428    445464381    445481344    445498173    445514946    445531825   
445548662    445565484    445582273    445599327 445447436    445464399   
445481351    445498181    445514953    445531833    445548670    445565492   
445582281    445599335 445447444    445464407    445481369    445498199   
445514961    445531841    445548688    445565500    445582299    445599343
445447451    445464415    445481377    445498207    445514979    445531858   
445548696    445565518    445582307    445599350 445447469    445464423   
445481385    445498215    445514987    445531866    445548704    445565526   
445582315    445599368 445447477    445464431    445481393    445498223   
445514995    445531874    445548712    445565534    445582323    445599376
445447485    445464449    445481419    445498231    445515000    445531882   
445548720    445565542    445582331    445599384 445447493    445464456   
445481427    445498249    445515018    445531890    445548738    445565559   
445582349    445599392 445447501    445464464    445481435    445498256   
445515026    445531908    445548746    445565567    445582356    445599400
445447519    445464472    445481443    445498264    445515034    445531916   
445548753    445565575    445582364    445599418 445447527    445464480   
445481450    445498272    445515042    445531924    445548761    445565583   
445582372    445599426 445447535    445464498    445481468    445498280   
445515059    445531932    445548779    445565591    445582380    445599434
445447543    445464506    445481476    445498298    445515067    445531940   
445548787    445565609    445582398    445599442 445447550    445464514   
445481484    445498306    445515075    445531957    445548795    445565617   
445582406    445599459 445447568    445464522    445481492    445498314   
445515083    445531965    445548803    445565625    445582414    445599467
445447576    445464530    445481500    445498322    445515091    445531973   
445548811    445565633    445582422    445599475 445447584    445464548   
445481518    445498330    445515109    445531981    445548829    445565641   
445582430    445599483 445447592    445464555    445481526    445498348   
445515117    445531999    445548837    445565658    445582448    445599491
445447600    445464563    445481534    445498355    445515125    445532005   
445548845    445565666    445582455    445599509 445447618    445464571   
445481542    445498363    445515133    445532013    445548852    445565674   
445582463    445599517 445447626    445464589    445481559    445498371   
445515141    445532021    445548860    445565682    445582471    445599525
445447634    445464597    445481567    445498389    445515158    445532039   
445548878    445565690    445582489    445599533 445447642    445464605   
445481575    445498397    445515166    445532047    445548886    445565708   
445582497    445599541 445447659    445464613    445481583    445498405   
445515174    445532054    445548894    445565716    445582505    445599558
445447667    445464621    445481591    445498413    445515182    445532062   
445548902    445565724    445582513    445599566 445447675    445464639   
445481609    445498421    445515208    445532070    445548910    445565732   
445582521    445599574 445447683    445464647    445481617    445498439   
445515216    445532088    445548928    445565740    445582539    445599582
445447691    445464654    445481625    445498447    445515224    445532096   
445548936    445565757    445582547    445599590 445447709    445464662   
445481633    445498454    445515232    445532104    445548944    445565765   
445582554    445599608 445447717    445464670    445481641    445498462   
445515240    445532120    445548951    445565773    445582562    445599616
445447725    445464688    445481658    445498470    445515257    445532138   
445548969    445565781    445582570    445599624 445447733    445464696   
445481666    445498488    445515265    445532146    445548977    445565799   
445582588    445599632 445447741    445464704    445481674    445498496   
445515273    445532153    445548985    445565807    445582596    445599640
445447758    445464712    445481682    445498504    445515281    445532161   
445548993    445565815    445582604    445599657 445447766    445464720   
445481690    445498512    445515299    445532179    445549009    445565823   
445582612    445599665 445447774    445464738    445481708    445498520   
445515307    445532187    445549017    445565831    445582620    445599673
445447782    445464746    445481716    445498538    445515315    445532195   
445549025    445565849    445582638    445599681 445447790    445464753   
445481724    445498546    445515323    445532203    445549041    445565856   
445582653    445599699 445447808    445464761    445481732    445498553   
445515331    445532211    445549058    445565864    445582661    445599707
445447816    445464779    445481740    445498561    445515349    445532229   
445549066    445565872    445582679    445599715 445447824    445464787   
445481757    445498579    445515356    445532237    445549074    445565880   
445582687    445599723 445447832    445464795    445481765    445498587   
445515364    445532245    445549082    445565898    445582695    445599731
445447840    445464803    445481773    445498595    445515372    445532252   
445549090    445565906    445582703    445599749 445447857    445464811   
445481781    445498603    445515380    445532260    445549108    445565914   
445582711    445599756 445447865    445464829    445481799    445498611   
445515398    445532278    445549116    445565922    445582729    445599764
445447873    445464837    445481807    445498629    445515406    445532286   
445549124    445565930    445582737    445599772 445447881    445464845   
445481815    445498637    445515414    445532294    445549132    445565948   
445582745    445599780 445447899    445464852    445481823    445498645   
445515422    445532302    445549140    445565955    445582752    445599798
445447923    445464860    445481849    445498652    445515430    445532310   
445549157    445565963    445582760    445599806 445447931    445464878   
445481856    445498660    445515448    445532328    445549165    445565971   
445582786    445599814 445447949    445464886    445481864    445498686   
445515455    445532336    445549173    445565989    445582794    445599822
445447956    445464894    445481872    445498694    445515463    445532344   
445549181    445565997    445582802    445599830 445447964    445464902   
445481880    445498702    445515471    445532351    445549199    445566003   
445582810    445599848 445447972    445464910    445481898    445498710   
445515489    445532369    445549207    445566011    445582828    445599855
445447980    445464928    445481906    445498728    445515497    445532377   
445549215    445566029    445582836    445599863 445448004    445464936   
445481914    445498736    445515505    445532385    445549223    445566037   
445582844    445599871 445448012    445464944    445481922    445498744   
445515513    445532393    445549231    445566045    445582851    445599889
445448038    445464951    445481930    445498751    445515521    445532401   
445549249    445566052    445582869    445599897 445448046    445464969   
445481948    445498769    445515539    445532419    445549256    445566060   
445582877    445599905 445448053    445464977    445481955    445498777   
445515547    445532427    445549264    445566078    445582885    445599913
445448061    445464985    445481963    445498785    445515554    445532435   
445549272    445566086    445582893    445599921



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428350748    445294416    445311525    445328677    445345929    445363005   
445380181    445397268    445414170    445431158 428351035    445294424   
445311533    445328685    445345937    445363013    445380199    445397284   
445414188    445431166 428356711    445294432    445311541    445328693   
445345945    445363021    445380207    445397292    445414196    445431174
428357990    445294440    445311558    445328701    445345952    445363039   
445380215    445397300    445414204    445431182 428362057    445294457   
445311566    445328719    445345960    445363047    445380223    445397318   
445414212    445431190 428364665    445294465    445311574    445328727   
445345978    445363054    445380231    445397326    445414220    445431208
428368070    445294473    445311582    445328735    445345986    445363062   
445380249    445397334    445414238    445431216 428368153    445294481   
445311608    445328743    445346000    445363088    445380256    445397342   
445414246    445431224 428371884    445294499    445311616    445328750   
445346018    445363096    445380264    445397359    445414253    445431232
428375638    445294507    445311624    445328776    445346026    445363104   
445380272    445397367    445414261    445431240 428376206    445294515   
445311632    445328784    445346034    445363112    445380280    445397375   
445414279    445431257 428380547    445294523    445311657    445328792   
445346042    445363120    445380298    445397383    445414287    445431265
428380687    445294531    445311665    445328800    445346059    445363146   
445380306    445397391    445414295    445431273 428381172    445294549   
445311673    445328818    445346067    445363153    445380314    445397417   
445414303    445431281 428385785    445294556    445311681    445328826   
445346075    445363161    445380322    445397425    445414311    445431299
428386692    445294564    445311699    445328834    445346091    445363179   
445380330    445397433    445414329    445431307 428389407    445294572   
445311707    445328842    445346109    445363187    445380348    445397441   
445414337    445431315 428392088    445294580    445311715    445328859   
445346117    445363195    445380355    445397458    445414345    445431323
428394225    445294598    445311731    445328867    445346125    445363203   
445380363    445397466    445414352    445431331 428396220    445294606   
445311749    445328875    445346133    445363211    445380371    445397474   
445414360    445431349 428396303    445294614    445311756    445328883   
445346141    445363229    445380389    445397482    445414378    445431356
428398473    445294622    445311764    445328891    445346158    445363237   
445380397    445397490    445414386    445431364 428404461    445294630   
445311772    445328909    445346166    445363245    445380405    445397508   
445414394    445431372 428405302    445294648    445311798    445328917   
445346174    445363252    445380413    445397516    445414402    445431380
428405914    445294655    445311806    445328925    445346182    445363260   
445380421    445397524    445414410    445431398 428406755    445294663   
445311822    445328933    445346190    445363278    445380439    445397532   
445414428    445431406 428409346    445294671    445311830    445328941   
445346208    445363286    445380447    445397540    445414436    445431414
428410906    445294689    445311848    445328958    445346216    445363294   
445380454    445397557    445414444    445431422 428411664    445294697   
445311855    445328966    445346224    445363302    445380462    445397565   
445414451    445431430 428411888    445294705    445311863    445328974   
445346232    445363310    445380470    445397573    445414469    445431448
428413777    445294713    445311871    445328982    445346240    445363328   
445380488    445397581    445414477    445431455 428422331    445294721   
445311897    445328990    445346257    445363336    445380496    445397599   
445414485    445431463 428423834    445294739    445311905    445329006   
445346265    445363344    445380504    445397607    445414493    445431471
428426753    445294747    445311913    445329014    445346273    445363351   
445380512    445397615    445414501    445431489 428430219    445294754   
445311921    445329022    445346281    445363369    445380520    445397623   
445414519    445431497 428430227    445294762    445311939    445329030   
445346299    445363385    445380538    445397631    445414527    445431505
428432157    445294770    445311947    445329048    445346307    445363393   
445380546    445397649    445414543    445431513 428434260    445294788   
445311954    445329055    445346315    445363401    445380553    445397656   
445414550    445431521 428436810    445294796    445311962    445329063   
445346323    445363419    445380561    445397664    445414568    445431539
428439061    445294804    445311970    445329071    445346331    445363427   
445380579    445397672    445414576    445431547 428440846    445294812   
445311988    445329089    445346349    445363435    445380587    445397680   
445414584    445431554 428442446    445294820    445311996    445329097   
445346356    445363443    445380595    445397698    445414592    445431562
428449219    445294838    445312002    445329105    445346364    445363450   
445380603    445397706    445414600    445431570 428449276    445294846   
445312010    445329113    445346372    445363468    445380611    445397722   
445414618    445431588 428456545    445294853    445312036    445329121   
445346380    445363476    445380629    445397730    445414626    445431596
428457576    445294861    445312044    445329139    445346398    445363492   
445380637    445397748    445414634    445431604 428457923    445294879   
445312051    445329147    445346406    445363500    445380645    445397755   
445414642    445431612 428458210    445294887    445312069    445329154   
445346414    445363518    445380652    445397763    445414659    445431620
428459093    445294895    445312077    445329162    445346422    445363526   
445380660    445397771    445414667    445431638 428459457    445294903   
445312085    445329170    445346430    445363534    445380678    445397789   
445414675    445431646 428460950    445294911    445312093    445329188   
445346448    445363542    445380686    445397797    445414683    445431653
428461354    445294929    445312101    445329196    445346455    445363559   
445380694    445397805    445414691    445431661 428465397    445294937   
445312119    445329204    445346463    445363567    445380702    445397813   
445414709    445431679 428466114    445294945    445312127    445329220   
445346471    445363575    445380710    445397821    445414717    445431687
428467344    445294952    445312135    445329238    445346489    445363583   
445380728    445397839    445414725    445431695 428467567    445294960   
445312143    445329246    445346497    445363591    445380736    445397847   
445414733    445431703 428468912    445294978    445312150    445329253   
445346505    445363609    445380744    445397854    445414741    445431711
428470918    445294994    445312168    445329261    445346513    445363617   
445380769    445397862    445414758    445431729 428472476    445295009   
445312176    445329279    445346521    445363625    445380777    445397870   
445414766    445431737 428473797    445295017    445312192    445329287   
445346539    445363633    445380785    445397888    445414774    445431745
428473847    445295025    445312200    445329295    445346547    445363641   
445380793    445397896    445414782    445431752 428475453    445295033   
445312218    445329303    445346554    445363658    445380801    445397904   
445414808    445431760 428481485    445295041    445312226    445329311   
445346562    445363666    445380819    445397912    445414816    445431778
428482426    445295058    445312234    445329329    445346570    445363674   
445380827    445397920    445414824    445431786 428482525    445295066   
445312242    445329345    445346588    445363682    445380835    445397938   
445414832    445431794 428488076    445295074    445312259    445329352   
445346596    445363708    445380843    445397946    445414840    445431802
428490312    445295082    445312267    445329360    445346604    445363716   
445380850    445397953    445414857    445431810 428491773    445295090   
445312275    445329378    445346612    445363724    445380868    445397961   
445414865    445431828 428493308    445295108    445312283    445329386   
445346620    445363732    445380876    445397979    445414873    445431836
428494322    445295116    445312309    445329394    445346638    445363740   
445380884    445397987    445414881    445431844 428495956    445295124   
445312317    445329402    445346646    445363757    445380892    445397995   
445414899    445431851 428507164    445295140    445312325    445329410   
445346653    445363765    445380900    445398001    445414907    445431869
428509103    445295157    445312333    445329428    445346661    445363773   
445380918    445398019    445414915    445431877

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445448079    445464993    445481971    445498793    445515562    445532443   
445549280    445566094    445582901    445599939 445448087    445465008   
445481989    445498801    445515570    445532450    445549298    445566102   
445582919    445599947 445448095    445465016    445481997    445498819   
445515588    445532468    445549306    445566110    445582927    445599954
445448103    445465032    445482003    445498827    445515596    445532476   
445549314    445566128    445582935    445599962 445448111    445465040   
445482011    445498835    445515604    445532484    445549322    445566136   
445582950    445599970 445448129    445465057    445482029    445498843   
445515612    445532492    445549330    445566144    445582968    445599988
445448137    445465065    445482037    445498850    445515638    445532500   
445549348    445566151    445582976    445599996 445448145    445465073   
445482045    445498868    445515646    445532518    445549355    445566169   
445582984    445600000 445448152    445465081    445482052    445498876   
445515653    445532526    445549363    445566177    445582992    445600018
445448160    445465099    445482060    445498884    445515661    445532534   
445549371    445566185    445583008    445600026 445448178    445465107   
445482078    445498892    445515679    445532542    445549389    445566193   
445583016    445600034 445448186    445465115    445482086    445498900   
445515687    445532559    445549405    445566201    445583024    445600042
445448194    445465123    445482094    445498918    445515703    445532567   
445549413    445566219    445583032    445600059 445448202    445465131   
445482102    445498926    445515711    445532575    445549421    445566227   
445583040    445600067 445448210    445465149    445482110    445498934   
445515729    445532583    445549439    445566235    445583057    445600075
445448228    445465156    445482128    445498942    445515737    445532591   
445549447    445566243    445583073    445600083 445448236    445465164   
445482136    445498959    445515745    445532609    445549454    445566250   
445583081    445600091 445448244    445465172    445482144    445498967   
445515752    445532617    445549462    445566268    445583099    445600109
445448251    445465180    445482151    445498975    445515760    445532625   
445549470    445566276    445583107    445600117 445448269    445465198   
445482169    445498983    445515778    445532633    445549488    445566284   
445583115    445600125 445448277    445465206    445482177    445498991   
445515786    445532641    445549496    445566292    445583123    445600133
445448285    445465214    445482185    445499007    445515794    445532658   
445549504    445566300    445583131    445600141 445448293    445465222   
445482193    445499015    445515802    445532674    445549512    445566318   
445583149    445600158 445448301    445465230    445482201    445499023   
445515810    445532690    445549520    445566326    445583156    445600166
445448319    445465248    445482219    445499031    445515828    445532708   
445549538    445566334    445583164    445600182 445448327    445465255   
445482227    445499049    445515836    445532716    445549546    445566342   
445583172    445600190 445448335    445465263    445482235    445499056   
445515844    445532724    445549553    445566359    445583180    445600208
445448343    445465271    445482243    445499064    445515851    445532732   
445549561    445566367    445583198    445600216 445448350    445465289   
445482250    445499072    445515869    445532740    445549579    445566375   
445583206    445600224 445448376    445465297    445482268    445499080   
445515877    445532757    445549587    445566383    445583214    445600232
445448384    445465305    445482276    445499098    445515885    445532765   
445549595    445566391    445583222    445600240 445448392    445465313   
445482284    445499106    445515893    445532773    445549603    445566409   
445583230    445600257 445448400    445465321    445482292    445499114   
445515901    445532781    445549611    445566417    445583248    445600265
445448418    445465339    445482300    445499122    445515919    445532799   
445549629    445566425    445583255    445600273 445448426    445465347   
445482318    445499130    445515927    445532807    445549637    445566433   
445583263    445600281 445448434    445465354    445482326    445499148   
445515935    445532815    445549645    445566441    445583271    445600299
445448442    445465362    445482334    445499155    445515943    445532823   
445549652    445566458    445583289    445600307 445448459    445465370   
445482342    445499163    445515950    445532831    445549660    445566466   
445583297    445600315 445448467    445465388    445482359    445499171   
445515968    445532849    445549678    445566474    445583305    445600323
445448475    445465396    445482367    445499189    445515976    445532856   
445549686    445566482    445583313    445600331 445448483    445465404   
445482375    445499197    445515984    445532864    445549694    445566490   
445583321    445600349 445448491    445465412    445482383    445499205   
445515992    445532872    445549702    445566508    445583339    445600356
445448509    445465420    445482391    445499213    445516008    445532880   
445549710    445566516    445583347    445600364 445448517    445465438   
445482409    445499221    445516016    445532898    445549728    445566524   
445583354    445600372 445448525    445465446    445482417    445499239   
445516024    445532906    445549736    445566532    445583362    445600380
445448533    445465453    445482425    445499247    445516032    445532914   
445549744    445566540    445583370    445600398 445448541    445465461   
445482433    445499254    445516040    445532922    445549751    445566557   
445583388    445600406 445448558    445465479    445482441    445499262   
445516057    445532930    445549769    445566565    445583396    445600414
445448566    445465487    445482458    445499270    445516065    445532948   
445549777    445566573    445583404    445600422 445448574    445465495   
445482466    445499288    445516073    445532955    445549785    445566581   
445583412    445600430 445448582    445465503    445482474    445499296   
445516081    445532963    445549793    445566599    445583420    445600448
445448590    445465511    445482482    445499304    445516099    445532971   
445549801    445566607    445583438    445600455 445448608    445465529   
445482490    445499312    445516107    445532989    445549819    445566615   
445583446    445600463 445448616    445465537    445482508    445499320   
445516115    445532997    445549827    445566623    445583453    445600471
445448624    445465545    445482516    445499338    445516123    445533003   
445549835    445566631    445583461    445600489 445448632    445465552   
445482524    445499346    445516131    445533011    445549843    445566649   
445583479    445600497 445448640    445465560    445482532    445499353   
445516149    445533029    445549850    445566656    445583487    445600505
445448657    445465578    445482540    445499361    445516156    445533037   
445549868    445566664    445583495    445600513 445448665    445465586   
445482557    445499379    445516164    445533045    445549876    445566672   
445583503    445600521 445448673    445465602    445482565    445499387   
445516172    445533052    445549884    445566680    445583511    445600539
445448681    445465610    445482573    445499395    445516180    445533060   
445549900    445566698    445583529    445600547 445448699    445465628   
445482581    445499403    445516198    445533078    445549918    445566706   
445583537    445600554 445448707    445465636    445482607    445499411   
445516206    445533086    445549926    445566714    445583545    445600562
445448715    445465644    445482615    445499429    445516214    445533094   
445549934    445566722    445583552    445600570 445448723    445465651   
445482623    445499437    445516222    445533102    445549942    445566730   
445583560    445600588 445448731    445465669    445482631    445499445   
445516230    445533110    445549959    445566748    445583578    445600596
445448749    445465677    445482649    445499452    445516248    445533128   
445549967    445566755    445583586    445600604 445448756    445465685   
445482656    445499460    445516255    445533136    445549975    445566763   
445583594    445600612 445448764    445465693    445482664    445499478   
445516263    445533144    445549983    445566771    445583602    445600620
445448772    445465701    445482672    445499486    445516271    445533151   
445549991    445566789    445583610    445600638 445448780    445465719   
445482680    445499494    445516289    445533169    445550007    445566797   
445583628    445600646 445448798    445465727    445482698    445499502   
445516297    445533177    445550015    445566805    445583636    445600653
445448806    445465735    445482706    445499510    445516305    445533185   
445550023    445566813    445583644    445600661



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428512198    445295165    445312341    445329444    445346679    445363781   
445380926    445398027    445414923    445431885 428514442    445295173   
445312358    445329451    445346687    445363799    445380934    445398035   
445414931    445431893 428516108    445295181    445312366    445329469   
445346695    445363807    445380942    445398043    445414949    445431901
428516785    445295199    445312374    445329477    445346703    445363815   
445380959    445398050    445414956    445431919 428522544    445295207   
445312382    445329485    445346711    445363823    445380967    445398068   
445414964    445431927 428523989    445295215    445312390    445329493   
445346729    445363831    445380975    445398076    445414972    445431935
428528863    445295223    445312416    445329501    445346737    445363849   
445380983    445398084    445414980    445431943 428529895    445295231   
445312424    445329519    445346745    445363856    445380991    445398092   
445414998    445431950 428531479    445295249    445312432    445329527   
445346752    445363864    445381007    445398100    445415003    445431968
428532428    445295256    445312440    445329535    445346760    445363872   
445381015    445398118    445415011    445431976 428532634    445295264   
445312457    445329543    445346778    445363880    445381023    445398126   
445415029    445431984 428536080    445295272    445312465    445329550   
445346786    445363898    445381031    445398134    445415037    445431992
428536791    445295280    445312473    445329568    445346794    445363906   
445381049    445398142    445415045    445432008 428543888    445295298   
445312481    445329576    445346802    445363914    445381056    445398159   
445415052    445432016 428545248    445295306    445312499    445329584   
445346810    445363922    445381064    445398167    445415060    445432024
428547848    445295314    445312507    445329592    445346828    445363930   
445381072    445398175    445415078    445432032 428552038    445295322   
445312515    445329600    445346836    445363948    445381080    445398183   
445415086    445432057 428554760    445295330    445312523    445329618   
445346844    445363955    445381098    445398191    445415094    445432065
428557045    445295348    445312531    445329626    445346851    445363963   
445381106    445398209    445415102    445432073 428559009    445295355   
445312549    445329634    445346869    445363971    445381114    445398225   
445415110    445432081 428559272    445295363    445312556    445329642   
445346877    445363989    445381122    445398233    445415128    445432099
428559702    445295371    445312564    445329659    445346885    445363997   
445381130    445398241    445415136    445432115 428561187    445295389   
445312572    445329667    445346893    445364003    445381148    445398258   
445415144    445432123 428562599    445295397    445312580    445329675   
445346901    445364029    445381155    445398266    445415151    445432131
428564025    445295405    445312598    445329683    445346919    445364037   
445381163    445398274    445415169    445432149 428564462    445295413   
445312606    445329691    445346927    445364045    445381171    445398282   
445415177    445432156 428567788    445295421    445312614    445329709   
445346935    445364052    445381189    445398290    445415185    445432164
428575310    445295439    445312622    445329717    445346943    445364060   
445381197    445398308    445415193    445432172 428576631    445295447   
445312630    445329725    445346950    445364078    445381205    445398316   
445415201    445432180 428577399    445295454    445312648    445329733   
445346968    445364086    445381213    445398324    445415219    445432198
428577589    445295462    445312655    445329741    445346976    445364094   
445381221    445398332    445415227    445432206 428578272    445295470   
445312663    445329758    445346984    445364102    445381239    445398340   
445415235    445432214 428584015    445295488    445312689    445329766   
445346992    445364110    445381247    445398357    445415250    445432222
428589352    445295496    445312697    445329774    445347008    445364128   
445381254    445398365    445415268    445432230 428596753    445295504   
445312705    445329782    445347016    445364136    445381262    445398373   
445415276    445432248 428598023    445295512    445312713    445329790   
445347024    445364144    445381270    445398381    445415284    445432255
428600464    445295520    445312721    445329808    445347032    445364151   
445381288    445398399    445415292    445432263 428602403    445295538   
445312739    445329816    445347040    445364169    445381296    445398407   
445415300    445432271 428605141    445295546    445312747    445329824   
445347057    445364177    445381304    445398415    445415318    445432289
428607667    445295553    445312754    445329832    445347065    445364185   
445381312    445398423    445415326    445432297 428612196    445295561   
445312762    445329840    445347081    445364193    445381320    445398431   
445415334    445432313 428616627    445295579    445312770    445329857   
445347099    445364201    445381338    445398449    445415342    445432321
428617070    445295587    445312788    445329865    445347107    445364219   
445381346    445398456    445415367    445432339 428617765    445295603   
445312796    445329873    445347115    445364227    445381353    445398464   
445415375    445432347 428620637    445295611    445312804    445329881   
445347123    445364235    445381361    445398472    445415383    445432354
428624977    445295629    445312812    445329899    445347131    445364243   
445381379    445398480    445415391    445432362 428626774    445295645   
445312820    445329907    445347149    445364250    445381387    445398498   
445415409    445432370 428626956    445295652    445312838    445329915   
445347156    445364268    445381395    445398506    445415417    445432388
428627889    445295660    445312846    445329923    445347164    445364276   
445381403    445398514    445415425    445432396 428628937    445295678   
445312853    445329931    445347172    445364284    445381411    445398522   
445415433    445432404 428635742    445295686    445312861    445329949   
445347180    445364292    445381429    445398530    445415441    445432412
428635999    445295694    445312879    445329956    445347198    445364300   
445381437    445398548    445415458    445432420 428638423    445295702   
445312887    445329964    445347206    445364318    445381445    445398555   
445415466    445432438 428641955    445295710    445312895    445329972   
445347214    445364326    445381452    445398563    445415474    445432446
428642433    445295728    445312903    445329980    445347222    445364334   
445381460    445398571    445415482    445432453 428643761    445295736   
445312911    445329998    445347230    445364342    445381478    445398589   
445415490    445432461 428645055    445295744    445312929    445330004   
445347248    445364359    445381486    445398597    445415508    445432479
428646939    445295751    445312937    445330012    445347255    445364367   
445381494    445398605    445415516    445432487 428657522    445295769   
445312945    445330020    445347271    445364375    445381502    445398621   
445415524    445432495 428660948    445295777    445312952    445330038   
445347289    445364383    445381510    445398639    445415532    445432503
428661755    445295785    445312960    445330046    445347297    445364391   
445381528    445398647    445415540    445432511 428665814    445295801   
445312978    445330053    445347305    445364409    445381536    445398654   
445415557    445432529 428667414    445295819    445312986    445330061   
445347313    445364417    445381544    445398662    445415565    445432537
428674790    445295827    445312994    445330079    445347339    445364425   
445381551    445398670    445415573    445432545 428679161    445295835   
445313018    445330087    445347347    445364433    445381569    445398688   
445415581    445432552 428679195    445295843    445313026    445330095   
445347354    445364441    445381577    445398696    445415599    445432560
428685317    445295850    445313034    445330103    445347362    445364458   
445381585    445398704    445415607    445432578 428688766    445295868   
445313042    445330129    445347370    445364466    445381593    445398712   
445415615    445432586 428689251    445295876    445313059    445330137   
445347388    445364474    445381601    445398720    445415623    445432594
428689921    445295884    445313067    445330145    445347396    445364482   
445381619    445398738    445415631    445432602 428691372    445295892   
445313075    445330178    445347404    445364490    445381627    445398746   
445415649    445432610 428695258    445295900    445313083    445330186   
445347412    445364508    445381635    445398753    445415656    445432628
428696157    445295918    445313091    445330194    445347420    445364516   
445381643    445398761    445415664    445432636

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445448814    445465743    445482714    445499528    445516313    445533193   
445550031    445566821    445583651    445600679 445448822    445465750   
445482722    445499536    445516321    445533201    445550049    445566839   
445583669    445600687 445448830    445465768    445482730    445499544   
445516339    445533219    445550056    445566847    445583677    445600695
445448848    445465776    445482748    445499551    445516347    445533227   
445550064    445566854    445583685    445600703 445448855    445465784   
445482755    445499569    445516354    445533235    445550072    445566862   
445583693    445600711 445448863    445465792    445482763    445499577   
445516362    445533250    445550080    445566870    445583701    445600729
445448871    445465800    445482771    445499585    445516370    445533268   
445550098    445566888    445583719    445600737 445448889    445465818   
445482789    445499593    445516388    445533276    445550106    445566896   
445583727    445600745 445448897    445465826    445482797    445499601   
445516396    445533284    445550114    445566904    445583735    445600752
445448905    445465834    445482805    445499619    445516404    445533292   
445550122    445566920    445583743    445600760 445448913    445465859   
445482813    445499627    445516412    445533300    445550130    445566938   
445583750    445600778 445448921    445465867    445482821    445499635   
445516420    445533318    445550148    445566946    445583768    445600786
445448939    445465875    445482839    445499643    445516438    445533326   
445550155    445566953    445583776    445600802 445448947    445465883   
445482847    445499650    445516446    445533334    445550163    445566961   
445583784    445600810 445448954    445465891    445482854    445499668   
445516453    445533342    445550171    445566979    445583792    445600828
445448962    445465909    445482862    445499676    445516461    445533359   
445550189    445566987    445583800    445600836 445448970    445465917   
445482870    445499684    445516479    445533367    445550197    445566995   
445583818    445600844 445448988    445465925    445482888    445499692   
445516487    445533375    445550213    445567001    445583826    445600851
445448996    445465933    445482896    445499700    445516495    445533383   
445550221    445567019    445583834    445600869 445449002    445465941   
445482912    445499718    445516503    445533391    445550239    445567027   
445583842    445600877 445449010    445465958    445482920    445499726   
445516511    445533409    445550247    445567035    445583859    445600885
445449028    445465966    445482938    445499734    445516529    445533417   
445550254    445567043    445583867    445600893 445449036    445465974   
445482946    445499742    445516537    445533425    445550262    445567050   
445583875    445600901 445449044    445465982    445482953    445499759   
445516545    445533433    445550270    445567068    445583883    445600919
445449051    445465990    445482961    445499767    445516552    445533441   
445550288    445567076    445583891    445600927 445449069    445466014   
445482979    445499775    445516560    445533458    445550296    445567084   
445583909    445600935 445449077    445466022    445482987    445499783   
445516578    445533466    445550304    445567092    445583917    445600943
445449085    445466030    445482995    445499791    445516586    445533474   
445550312    445567100    445583925    445600950 445449093    445466048   
445483001    445499809    445516594    445533482    445550320    445567118   
445583933    445600968 445449101    445466055    445483019    445499817   
445516602    445533490    445550338    445567126    445583941    445600976
445449119    445466063    445483027    445499825    445516610    445533508   
445550346    445567134    445583958    445600984 445449127    445466071   
445483035    445499833    445516636    445533516    445550353    445567142   
445583966    445600992 445449135    445466089    445483043    445499841   
445516644    445533524    445550361    445567159    445583974    445601016
445449143    445466097    445483050    445499866    445516651    445533532   
445550379    445567167    445583982    445601024 445449150    445466105   
445483068    445499874    445516669    445533540    445550387    445567175   
445583990    445601032 445449168    445466113    445483076    445499882   
445516677    445533557    445550395    445567183    445584006    445601040
445449176    445466121    445483084    445499890    445516685    445533565   
445550403    445567191    445584014    445601057 445449184    445466139   
445483092    445499908    445516693    445533573    445550411    445567209   
445584022    445601065 445449192    445466147    445483100    445499916   
445516701    445533581    445550429    445567217    445584030    445601073
445449200    445466154    445483118    445499924    445516719    445533599   
445550437    445567225    445584055    445601081 445449218    445466162   
445483126    445499932    445516727    445533607    445550445    445567233   
445584063    445601099 445449226    445466170    445483134    445499940   
445516735    445533615    445550452    445567241    445584071    445601107
445449234    445466188    445483142    445499957    445516743    445533623   
445550460    445567258    445584089    445601123 445449242    445466196   
445483159    445499973    445516750    445533631    445550478    445567266   
445584097    445601131 445449259    445466204    445483167    445499981   
445516768    445533649    445550486    445567274    445584105    445601149
445449267    445466212    445483175    445499999    445516776    445533656   
445550494    445567282    445584113    445601156 445449275    445466220   
445483183    445500002    445516784    445533664    445550502    445567290   
445584121    445601164 445449283    445466238    445483191    445500010   
445516792    445533672    445550510    445567308    445584139    445601172
445449291    445466246    445483209    445500028    445516800    445533680   
445550528    445567316    445584147    445601180 445449309    445466253   
445483217    445500036    445516818    445533698    445550536    445567324   
445584154    445601198 445449317    445466261    445483225    445500044   
445516826    445533706    445550544    445567332    445584162    445601206
445449325    445466279    445483233    445500051    445516834    445533714   
445550551    445567340    445584170    445601214 445449333    445466287   
445483241    445500069    445516842    445533722    445550569    445567357   
445584188    445601222 445449341    445466295    445483258    445500077   
445516859    445533730    445550577    445567365    445584196    445601230
445449358    445466303    445483266    445500085    445516867    445533748   
445550585    445567373    445584204    445601248 445449366    445466311   
445483274    445500093    445516875    445533755    445550593    445567381   
445584212    445601255 445449374    445466329    445483282    445500101   
445516883    445533763    445550601    445567399    445584220    445601263
445449382    445466337    445483290    445500119    445516891    445533771   
445550619    445567407    445584238    445601271 445449390    445466345   
445483308    445500127    445516909    445533789    445550627    445567415   
445584246    445601289 445449408    445466352    445483316    445500135   
445516917    445533797    445550635    445567423    445584253    445601297
445449416    445466360    445483324    445500143    445516925    445533805   
445550643    445567431    445584261    445601305 445449424    445466378   
445483332    445500150    445516933    445533813    445550650    445567449   
445584279    445601313 445449432    445466386    445483340    445500168   
445516941    445533821    445550668    445567456    445584287    445601321
445449440    445466394    445483357    445500176    445516958    445533839   
445550676    445567464    445584295    445601339 445449457    445466402   
445483365    445500184    445516966    445533847    445550684    445567472   
445584303    445601347 445449465    445466410    445483373    445500192   
445516974    445533854    445550692    445567480    445584311    445601354
445449473    445466428    445483381    445500200    445516982    445533862   
445550700    445567498    445584329    445601362 445449481    445466436   
445483399    445500218    445516990    445533870    445550718    445567506   
445584337    445601388 445449499    445466444    445483407    445500226   
445517006    445533888    445550726    445567514    445584345    445601396
445449507    445466451    445483415    445500234    445517014    445533904   
445550734    445567522    445584352    445601404 445449515    445466469   
445483423    445500242    445517022    445533912    445550742    445567530   
445584360    445601412 445449523    445466477    445483431    445500259   
445517030    445533920    445550759    445567548    445584378    445601420
445449549    445466485    445483449    445500267    445517048    445533938   
445550767    445567555    445584386    445601438



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428697163    445295926    445313109    445330202    445347438    445364524   
445381650    445398779    445415672    445432644 428697221    445295934   
445313117    445330210    445347446    445364532    445381668    445398787   
445415680    445432651 428700744    445295942    445313133    445330228   
445347453    445364540    445381676    445398795    445415698    445432669
428704233    445295967    445313141    445330236    445347461    445364557   
445381684    445398803    445415706    445432677 428710503    445295975   
445313158    445330244    445347479    445364565    445381692    445398811   
445415714    445432685 428713341    445295983    445313166    445330251   
445347487    445364573    445381700    445398829    445415722    445432701
428715353    445295991    445313174    445330269    445347495    445364581   
445381718    445398837    445415730    445432719 428718951    445296007   
445313182    445330285    445347503    445364599    445381726    445398860   
445415748    445432727 428719371    445296015    445313190    445330293   
445347511    445364607    445381734    445398878    445415755    445432735
428725956    445296023    445313208    445330301    445347529    445364615   
445381742    445398886    445415763    445432743 428726608    445296031   
445313216    445330319    445347537    445364623    445381759    445398894   
445415771    445432750 428727242    445296049    445313224    445330327   
445347545    445364631    445381767    445398902    445415789    445432768
428731244    445296056    445313240    445330335    445347552    445364649   
445381775    445398910    445415797    445432776 428731830    445296064   
445313257    445330343    445347560    445364656    445381783    445398928   
445415805    445432784 428732309    445296072    445313265    445330350   
445347578    445364664    445381791    445398936    445415813    445432792
428732382    445296080    445313273    445330368    445347586    445364672   
445381809    445398944    445415821    445432800 428732903    445296098   
445313281    445330376    445347594    445364680    445381817    445398951   
445415839    445432818 428733281    445296106    445313299    445330384   
445347602    445364698    445381825    445398969    445415847    445432826
428735427    445296114    445313307    445330392    445347610    445364706   
445381833    445398977    445415862    445432834 428735708    445296122   
445313315    445330400    445347628    445364714    445381841    445398985   
445415870    445432842 428735849    445296130    445313323    445330418   
445347636    445364722    445381858    445398993    445415888    445432859
428736714    445296148    445313331    445330426    445347644    445364730   
445381866    445399009    445415896    445432867 428740666    445296155   
445313349    445330434    445347651    445364748    445381874    445399017   
445415904    445432875 428744957    445296163    445313356    445330442   
445347669    445364755    445381882    445399025    445415920    445432883
428746077    445296171    445313364    445330459    445347677    445364763   
445381890    445399033    445415938    445432891 428747216    445296189   
445313372    445330467    445347685    445364771    445381908    445399041   
445415946    445432909 428752588    445296197    445313380    445330475   
445347693    445364789    445381916    445399058    445415953    445432917
428753222    445296205    445313398    445330483    445347701    445364797   
445381924    445399066    445415961    445432925 428754824    445296213   
445313406    445330491    445347719    445364805    445381932    445399074   
445415979    445432933 428755649    445296221    445313414    445330509   
445347727    445364813    445381940    445399082    445415987    445432941
428757637    445296239    445313422    445330517    445347735    445364821   
445381957    445399090    445415995    445432958 428757801    445296247   
445313430    445330525    445347743    445364839    445381965    445399108   
445416001    445432966 428758064    445296254    445313448    445330533   
445347750    445364847    445381973    445399124    445416019    445432974
428759559    445296262    445313455    445330541    445347768    445364854   
445381981    445399132    445416027    445432982 428761332    445296270   
445313463    445330558    445347776    445364862    445381999    445399140   
445416035    445432990 428776058    445296288    445313471    445330566   
445347784    445364888    445382005    445399157    445416043    445433006
428777320    445296296    445313489    445330574    445347792    445364896   
445382013    445399165    445416050    445433014 428780019    445296304   
445313497    445330582    445347800    445364904    445382021    445399173   
445416068    445433022 428780928    445296312    445313505    445330590   
445347818    445364912    445382039    445399181    445416076    445433030
428781637    445296320    445313513    445330608    445347826    445364920   
445382047    445399199    445416084    445433048 428784375    445296338   
445313521    445330616    445347834    445364938    445382054    445399207   
445416092    445433055 428785497    445296346    445313539    445330624   
445347842    445364946    445382062    445399215    445416100    445433063
428787394    445296353    445313547    445330632    445347859    445364953   
445382070    445399223    445416118    445433071 428791198    445296361   
445313554    445330640    445347867    445364961    445382088    445399231   
445416126    445433089 428793780    445296379    445313562    445330657   
445347875    445364979    445382096    445399249    445416134    445433097
428795082    445296387    445313570    445330665    445347883    445364987   
445382104    445399256    445416142    445433105 428796288    445296395   
445313588    445330673    445347891    445364995    445382112    445399264   
445416159    445433113 428800593    445296403    445313596    445330681   
445347909    445365000    445382120    445399272    445416167    445433121
428802821    445296411    445313604    445330699    445347917    445365018   
445382138    445399280    445416175    445433139 428805287    445296429   
445313612    445330707    445347925    445365026    445382146    445399298   
445416183    445433147 428807283    445296437    445313620    445330715   
445347933    445365034    445382153    445399306    445416191    445433154
428808240    445296445    445313638    445330723    445347941    445365042   
445382161    445399314    445416209    445433162 428811202    445296452   
445313646    445330749    445347958    445365059    445382179    445399322   
445416217    445433170 428815492    445296460    445313653    445330756   
445347966    445365067    445382187    445399348    445416225    445433188
428819205    445296478    445313661    445330764    445347974    445365075   
445382195    445399355    445416233    445433196 428820138    445296486   
445313679    445330772    445347982    445365083    445382203    445399363   
445416241    445433204 428823389    445296494    445313687    445330780   
445347990    445365091    445382211    445399371    445416258    445433212
428825319    445296502    445313695    445330798    445348006    445365109   
445382229    445399389    445416266    445433220 428826861    445296510   
445313703    445330806    445348022    445365117    445382237    445399397   
445416274    445433238 428827141    445296528    445313711    445330814   
445348030    445365125    445382245    445399405    445416282    445433246
428827869    445296536    445313729    445330822    445348048    445365133   
445382252    445399413    445416290    445433261 428828446    445296544   
445313737    445330830    445348055    445365141    445382260    445399421   
445416308    445433279 428830962    445296551    445313745    445330848   
445348063    445365158    445382278    445399439    445416316    445433287
428838031    445296569    445313752    445330855    445348071    445365166   
445382286    445399447    445416324    445433295 428843171    445296577   
445313760    445330871    445348089    445365174    445382294    445399454   
445416332    445433311 428843676    445296585    445313778    445330889   
445348097    445365182    445382302    445399462    445416340    445433329
428846166    445296593    445313786    445330897    445348105    445365190   
445382310    445399470    445416357    445433337 428846679    445296601   
445313794    445330905    445348113    445365208    445382328    445399488   
445416365    445433345 428846810    445296619    445313802    445330913   
445348121    445365216    445382336    445399496    445416381    445433352
428849509    445296627    445313828    445330921    445348139    445365224   
445382344    445399504    445416399    445433360 428850994    445296635   
445313836    445330939    445348147    445365232    445382351    445399512   
445416407    445433378 428856173    445296643    445313844    445330947   
445348154    445365240    445382369    445399520    445416415    445433386
428861066    445296650    445313869    445330954    445348162    445365257   
445382377    445399538    445416423    445433394

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445449556    445466493    445483456    445500275    445517055    445533946   
445550775    445567563    445584394    445601446 445449564    445466501   
445483464    445500283    445517063    445533953    445550783    445567571   
445584402    445601453 445449572    445466519    445483472    445500291   
445517071    445533961    445550791    445567589    445584410    445601461
445449580    445466527    445483480    445500309    445517089    445533979   
445550809    445567597    445584428    445601479 445449598    445466535   
445483498    445500317    445517097    445533987    445550817    445567605   
445584436    445601487 445449606    445466543    445483506    445500325   
445517105    445533995    445550825    445567613    445584444    445601495
445449614    445466550    445483514    445500333    445517113    445534001   
445550833    445567621    445584451    445601503 445449622    445466568   
445483522    445500341    445517121    445534019    445550841    445567647   
445584469    445601511 445449630    445466576    445483530    445500358   
445517139    445534027    445550858    445567654    445584477    445601529
445449648    445466584    445483548    445500366    445517147    445534035   
445550866    445567662    445584485    445601537 445449655    445466592   
445483555    445500374    445517154    445534043    445550874    445567670   
445584493    445601545 445449663    445466600    445483563    445500382   
445517162    445534050    445550882    445567688    445584501    445601552
445449671    445466618    445483571    445500390    445517170    445534068   
445550890    445567696    445584519    445601560 445449689    445466626   
445483589    445500408    445517188    445534076    445550908    445567704   
445584527    445601578 445449697    445466634    445483597    445500416   
445517196    445534084    445550916    445567712    445584535    445601586
445449705    445466642    445483605    445500424    445517204    445534092   
445550924    445567720    445584543    445601594 445449713    445466659   
445483613    445500432    445517212    445534100    445550932    445567738   
445584550    445601602 445449721    445466667    445483621    445500440   
445517220    445534118    445550940    445567746    445584568    445601610
445449739    445466675    445483639    445500457    445517238    445534126   
445550957    445567753    445584576    445601628 445449747    445466683   
445483647    445500465    445517246    445534134    445550965    445567761   
445584584    445601636 445449754    445466691    445483654    445500473   
445517253    445534142    445550973    445567779    445584592    445601644
445449762    445466709    445483662    445500481    445517261    445534159   
445550981    445567787    445584600    445601651 445449770    445466717   
445483670    445500499    445517279    445534167    445550999    445567795   
445584618    445601669 445449788    445466725    445483688    445500507   
445517287    445534175    445551005    445567803    445584626    445601677
445449796    445466733    445483696    445500515    445517295    445534183   
445551013    445567811    445584634    445601685 445449804    445466741   
445483704    445500523    445517303    445534191    445551021    445567829   
445584642    445601693 445449812    445466758    445483712    445500531   
445517311    445534209    445551039    445567837    445584659    445601701
445449820    445466766    445483720    445500549    445517337    445534217   
445551047    445567845    445584667    445601719 445449838    445466774   
445483738    445500556    445517345    445534225    445551054    445567852   
445584675    445601727 445449846    445466782    445483746    445500564   
445517352    445534233    445551062    445567860    445584683    445601735
445449853    445466790    445483753    445500572    445517360    445534241   
445551070    445567878    445584691    445601743 445449861    445466808   
445483761    445500580    445517378    445534258    445551088    445567886   
445584709    445601750 445449879    445466816    445483779    445500598   
445517386    445534266    445551096    445567894    445584717    445601768
445449887    445466824    445483787    445500606    445517394    445534274   
445551104    445567902    445584733    445601776 445449895    445466832   
445483795    445500614    445517402    445534282    445551112    445567910   
445584741    445601784 445449903    445466840    445483803    445500622   
445517410    445534290    445551120    445567928    445584758    445601792
445449911    445466857    445483811    445500630    445517428    445534308   
445551138    445567936    445584766    445601800 445449929    445466865   
445483837    445500648    445517436    445534316    445551146    445567944   
445584774    445601818 445449937    445466873    445483845    445500655   
445517444    445534324    445551153    445567951    445584782    445601826
445449945    445466881    445483852    445500663    445517451    445534332   
445551161    445567969    445584790    445601834 445449952    445466907   
445483860    445500671    445517469    445534340    445551179    445567977   
445584808    445601842 445449960    445466915    445483886    445500689   
445517477    445534357    445551187    445567985    445584816    445601859
445449978    445466931    445483894    445500697    445517485    445534365   
445551195    445567993    445584824    445601867 445449986    445466949   
445483902    445500705    445517493    445534373    445551203    445568009   
445584832    445601875 445449994    445466956    445483910    445500713   
445517501    445534381    445551211    445568017    445584840    445601883
445450000    445466964    445483928    445500721    445517519    445534399   
445551229    445568025    445584857    445601891 445450018    445466972   
445483936    445500739    445517527    445534407    445551237    445568033   
445584865    445601909 445450026    445466980    445483944    445500747   
445517535    445534415    445551245    445568041    445584873    445601917
445450034    445466998    445483951    445500754    445517543    445534423   
445551252    445568058    445584881    445601925 445450042    445467004   
445483969    445500762    445517550    445534431    445551260    445568066   
445584899    445601933 445450059    445467012    445483977    445500770   
445517568    445534449    445551278    445568074    445584907    445601941
445450067    445467020    445483985    445500788    445517576    445534456   
445551286    445568082    445584915    445601958 445450075    445467038   
445483993    445500796    445517584    445534464    445551294    445568090   
445584923    445601966 445450083    445467046    445484009    445500804   
445517592    445534472    445551302    445568108    445584931    445601974
445450091    445467053    445484017    445500812    445517600    445534480   
445551310    445568116    445584949    445601982 445450109    445467061   
445484025    445500820    445517618    445534498    445551328    445568124   
445584956    445601990 445450117    445467079    445484033    445500838   
445517626    445534506    445551336    445568132    445584964    445602006
445450125    445467087    445484041    445500846    445517634    445534514   
445551344    445568140    445584972    445602014 445450133    445467095   
445484058    445500853    445517642    445534522    445551351    445568157   
445584980    445602022 445450141    445467103    445484066    445500861   
445517659    445534530    445551369    445568165    445584998    445602030
445450158    445467111    445484074    445500879    445517667    445534548   
445551377    445568173    445585003    445602048 445450166    445467129   
445484082    445500887    445517675    445534555    445551385    445568181   
445585011    445602055 445450174    445467137    445484090    445500895   
445517683    445534563    445551393    445568199    445585029    445602063
445450182    445467145    445484108    445500903    445517691    445534571   
445551401    445568207    445585037    445602071 445450190    445467152   
445484116    445500911    445517709    445534589    445551419    445568215   
445585045    445602089 445450208    445467160    445484124    445500929   
445517717    445534597    445551427    445568223    445585052    445602097
445450216    445467178    445484132    445500937    445517725    445534605   
445551435    445568231    445585060    445602105 445450232    445467186   
445484140    445500945    445517733    445534613    445551443    445568249   
445585078    445602113 445450240    445467194    445484157    445500952   
445517741    445534621    445551450    445568256    445585094    445602121
445450257    445467202    445484165    445500960    445517758    445534639   
445551468    445568264    445585102    445602139 445450265    445467210   
445484173    445500986    445517766    445534647    445551476    445568272   
445585110    445602147 445450273    445467228    445484181    445500994   
445517774    445534654    445551484    445568280    445585128    445602154
445450281    445467236    445484199    445501000    445517782    445534662   
445551492    445568298    445585136    445602162



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428863724    445296668    445313877    445330962    445348170    445365265   
445382385    445399546    445416431    445433402 428865141    445296676   
445313885    445330970    445348188    445365273    445382393    445399553   
445416449    445433410 428867667    445296684    445313893    445330988   
445348196    445365281    445382401    445399561    445416456    445433428
428867881    445296692    445313901    445330996    445348204    445365299   
445382419    445399579    445416464    445433436 428868194    445296700   
445313919    445331002    445348212    445365307    445382427    445399587   
445416472    445433444 428869911    445296718    445313927    445331010   
445348220    445365315    445382435    445399595    445416480    445433451
428872105    445296726    445313935    445331028    445348238    445365323   
445382443    445399603    445416498    445433469 428872402    445296734   
445313943    445331036    445348246    445365331    445382450    445399611   
445416506    445433477 428875660    445296742    445313950    445331044   
445348253    445365349    445382468    445399629    445416522    445433485
428877831    445296759    445313968    445331051    445348261    445365356   
445382476    445399637    445416530    445433493 428880215    445296767   
445313976    445331069    445348279    445365364    445382484    445399652   
445416548    445433501 428884506    445296775    445313984    445331077   
445348287    445365372    445382492    445399660    445416555    445433519
428888887    445296783    445313992    445331085    445348295    445365380   
445382500    445399678    445416563    445433527 428889158    445296791   
445314008    445331093    445348303    445365398    445382518    445399686   
445416571    445433535 428889679    445296809    445314016    445331101   
445348311    445365406    445382526    445399694    445416589    445433543
428896054    445296817    445314024    445331119    445348329    445365414   
445382534    445399702    445416597    445433550 428900245    445296833   
445314032    445331127    445348337    445365422    445382542    445399710   
445416605    445433568 428907539    445296841    445314040    445331135   
445348345    445365430    445382559    445399728    445416613    445433576
429110646    445296858    445314057    445331143    445348352    445365448   
445382567    445399736    445416621    445433584 429263205    445296866   
445314065    445331150    445348360    445365455    445382575    445399744   
445416639    445433592 429463193    445296874    445314073    445331168   
445348378    445365463    445382583    445399751    445416647    445433600
429680283    445296890    445314081    445331176    445348386    445365471   
445382591    445399769    445416654    445433618 429681398    445296908   
445314099    445331184    445348394    445365489    445382609    445399777   
445416662    445433626 429687163    445296924    445314107    445331192   
445348402    445365497    445382617    445399785    445416670    445433634
429688856    445296932    445314115    445331218    445348410    445365505   
445382625    445399793    445416688    445433642 429689789    445296940   
445314123    445331226    445348428    445365513    445382633    445399801   
445416696    445433659 429690449    445296957    445314131    445331234   
445348436    445365521    445382641    445399819    445416704    445433675
429692742    445296965    445314149    445331242    445348444    445365539   
445382658    445399827    445416712    445433683 429693617    445296973   
445314164    445331259    445348451    445365547    445382666    445399835   
445416720    445433691 429696263    445296981    445314172    445331267   
445348469    445365554    445382674    445399843    445416738    445433709
429699077    445296999    445314180    445331275    445348477    445365562   
445382682    445399850    445416746    445433717 429699952    445297005   
445314198    445331283    445348485    445365570    445382690    445399868   
445416753    445433725 429702731    445297013    445314206    445331291   
445348493    445365588    445382708    445399876    445416761    445433733
429703358    445297021    445314214    445331309    445348501    445365596   
445382716    445399884    445416779    445433741 429704794    445297039   
445314222    445331317    445348519    445365604    445382724    445399892   
445416787    445433758 429705593    445297047    445314230    445331325   
445348527    445365620    445382732    445399900    445416795    445433766
429706476    445297054    445314248    445331333    445348535    445365638   
445382740    445399918    445416811    445433774 429707086    445297062   
445314255    445331341    445348543    445365646    445382757    445399926   
445416829    445433782 429707946    445297070    445314263    445331358   
445348550    445365653    445382765    445399934    445416837    445433790
429708639    445297088    445314271    445331366    445348568    445365661   
445382773    445399942    445416845    445433808 429709983    445297096   
445314289    445331374    445348576    445365679    445382781    445399959   
445416852    445433816 429710908    445297104    445314297    445331382   
445348584    445365687    445382799    445399967    445416860    445433824
429713605    445297112    445314305    445331390    445348592    445365695   
445382807    445399975    445416878    445433832 429714702    445297120   
445314313    445331408    445348600    445365703    445382815    445399983   
445416886    445433840 429715360    445297138    445314321    445331416   
445348618    445365711    445382823    445399991    445416894    445433857
429715931    445297146    445314339    445331424    445348626    445365729   
445382831    445400005    445416902    445433865 429719115    445297153   
445314347    445331432    445348634    445365737    445382849    445400013   
445416910    445433873 429719578    445297161    445314354    445331440   
445348642    445365745    445382856    445400021    445416928    445433881
429728090    445297179    445314362    445331457    445348659    445365752   
445382864    445400039    445416936    445433899 429731094    445297187   
445314370    445331465    445348667    445365760    445382872    445400047   
445416944    445433907 429732621    445297195    445314388    445331473   
445348675    445365778    445382880    445400054    445416951    445433923
429732654    445297203    445314396    445331481    445348683    445365786   
445382898    445400062    445416969    445433931 429733082    445297211   
445314404    445331499    445348691    445365794    445382906    445400070   
445416977    445433949 429739899    445297229    445314412    445331507   
445348709    445365802    445382914    445400088    445416985    445433956
429742018    445297237    445314420    445331515    445348717    445365810   
445382930    445400096    445416993    445433964 429744766    445297245   
445314438    445331523    445348725    445365828    445382948    445400104   
445417009    445433972 429747645    445297252    445314446    445331531   
445348733    445365836    445382955    445400112    445417017    445433980
429751902    445297260    445314453    445331549    445348741    445365844   
445382963    445400120    445417025    445434004 429753387    445297278   
445314461    445331556    445348758    445365851    445382971    445400138   
445417033    445434012 429754427    445297286    445314479    445331564   
445348766    445365877    445382989    445400146    445417041    445434020
429754849    445297294    445314487    445331572    445348774    445365885   
445382997    445400153    445417058    445434038 429756240    445297302   
445314495    445331580    445348782    445365893    445383003    445400161   
445417066    445434046 429759491    445297310    445314503    445331598   
445348790    445365901    445383029    445400179    445417074    445434053
429759699    445297328    445314511    445331606    445348808    445365919   
445383037    445400187    445417082    445434061 429761463    445297336   
445314529    445331614    445348824    445365927    445383045    445400195   
445417090    445434079 429761802    445297344    445314537    445331622   
445348832    445365935    445383052    445400203    445417108    445434087
429764533    445297351    445314545    445331630    445348840    445365943   
445383060    445400211    445417116    445434095 429767510    445297369   
445314552    445331648    445348857    445365950    445383078    445400237   
445417124    445434103 429772239    445297377    445314560    445331655   
445348865    445365968    445383086    445400245    445417132    445434111
429772676    445297385    445314578    445331663    445348873    445365976   
445383094    445400252    445417140    445434129 429783475    445297393   
445314586    445331671    445348881    445365984    445383102    445400260   
445417157    445434137 429785538    445297401    445314594    445331689   
445348899    445365992    445383110    445400278    445417165    445434145
429785694    445297419    445314602    445331697    445348907    445366008   
445383128    445400286    445417173    445434152

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445450299    445467244    445484207    445501018    445517790    445534670   
445551500    445568306    445585144    445602170 445450307    445467251   
445484215    445501026    445517808    445534688    445551518    445568314   
445585151    445602188 445450315    445467277    445484223    445501034   
445517816    445534696    445551534    445568322    445585169    445602196
445450323    445467285    445484231    445501059    445517824    445534704   
445551542    445568330    445585177    445602204 445450331    445467293   
445484249    445501067    445517832    445534712    445551559    445568348   
445585185    445602212 445450349    445467301    445484256    445501075   
445517840    445534720    445551567    445568355    445585193    445602220
445450356    445467319    445484264    445501083    445517857    445534738   
445551575    445568363    445585201    445602238 445450364    445467327   
445484272    445501091    445517865    445534746    445551583    445568371   
445585219    445602246 445450372    445467343    445484280    445501109   
445517881    445534753    445551591    445568389    445585227    445602253
445450380    445467350    445484298    445501117    445517899    445534761   
445551609    445568397    445585235    445602261 445450398    445467368   
445484306    445501125    445517907    445534779    445551617    445568405   
445585243    445602279 445450406    445467376    445484314    445501133   
445517915    445534787    445551625    445568413    445585250    445602287
445450414    445467384    445484322    445501141    445517923    445534795   
445551633    445568421    445585268    445602303 445450422    445467392   
445484330    445501158    445517931    445534803    445551641    445568439   
445585276    445602311 445450430    445467400    445484348    445501166   
445517949    445534811    445551658    445568447    445585284    445602329
445450448    445467418    445484355    445501174    445517956    445534829   
445551666    445568454    445585292    445602337 445450455    445467426   
445484363    445501182    445517964    445534837    445551674    445568462   
445585300    445602345 445450463    445467434    445484371    445501190   
445517972    445534845    445551682    445568470    445585318    445602352
445450471    445467442    445484389    445501208    445517980    445534852   
445551690    445568488    445585326    445602360 445450489    445467459   
445484397    445501216    445517998    445534860    445551708    445568496   
445585334    445602378 445450497    445467467    445484405    445501224   
445518004    445534878    445551716    445568504    445585342    445602386
445450505    445467475    445484413    445501232    445518012    445534886   
445551724    445568512    445585359    445602394 445450513    445467483   
445484421    445501240    445518020    445534894    445551732    445568520   
445585367    445602402 445450521    445467491    445484439    445501257   
445518038    445534902    445551740    445568538    445585375    445602428
445450539    445467509    445484447    445501265    445518046    445534910   
445551757    445568546    445585383    445602436 445450547    445467517   
445484454    445501273    445518053    445534928    445551765    445568553   
445585391    445602444 445450554    445467525    445484462    445501281   
445518061    445534936    445551773    445568561    445585409    445602451
445450562    445467533    445484470    445501299    445518079    445534944   
445551781    445568579    445585417    445602469 445450570    445467541   
445484488    445501307    445518087    445534951    445551799    445568587   
445585425    445602477 445450588    445467558    445484496    445501315   
445518095    445534969    445551807    445568595    445585433    445602485
445450604    445467566    445484504    445501323    445518103    445534977   
445551815    445568603    445585441    445602493 445450612    445467574   
445484512    445501331    445518111    445534985    445551823    445568611   
445585458    445602501 445450620    445467582    445484520    445501349   
445518129    445534993    445551831    445568629    445585466    445602519
445450638    445467590    445484538    445501356    445518137    445535008   
445551849    445568637    445585474    445602527 445450646    445467608   
445484546    445501364    445518145    445535016    445551856    445568645   
445585482    445602535 445450653    445467616    445484553    445501372   
445518160    445535024    445551864    445568652    445585490    445602543
445450661    445467624    445484561    445501380    445518178    445535032   
445551872    445568660    445585508    445602550 445450679    445467632   
445484579    445501398    445518186    445535040    445551880    445568678   
445585516    445602568 445450687    445467640    445484587    445501406   
445518194    445535057    445551898    445568686    445585524    445602576
445450695    445467657    445484595    445501414    445518202    445535065   
445551906    445568694    445585532    445602584 445450703    445467665   
445484603    445501422    445518210    445535073    445551914    445568702   
445585540    445602592 445450711    445467673    445484611    445501430   
445518228    445535081    445551922    445568710    445585557    445602600
445450729    445467681    445484629    445501448    445518236    445535099   
445551930    445568728    445585565    445602618 445450737    445467699   
445484637    445501455    445518244    445535107    445551948    445568736   
445585573    445602626 445450745    445467707    445484645    445501463   
445518251    445535115    445551955    445568744    445585581    445602634
445450752    445467715    445484652    445501471    445518269    445535123   
445551963    445568751    445585599    445602642 445450760    445467731   
445484660    445501489    445518277    445535131    445551971    445568769   
445585607    445602659 445450778    445467749    445484678    445501497   
445518285    445535149    445551989    445568777    445585615    445602667
445450786    445467756    445484686    445501505    445518293    445535156   
445551997    445568785    445585631    445602675 445450794    445467764   
445484694    445501513    445518301    445535164    445552003    445568793   
445585649    445602683 445450802    445467772    445484702    445501521   
445518319    445535172    445552011    445568801    445585656    445602691
445450810    445467780    445484710    445501539    445518327    445535180   
445552029    445568819    445585664    445602709 445450828    445467798   
445484728    445501547    445518335    445535198    445552037    445568827   
445585672    445602717 445450836    445467806    445484736    445501554   
445518343    445535206    445552045    445568835    445585680    445602725
445450844    445467814    445484744    445501562    445518350    445535214   
445552052    445568843    445585698    445602733 445450851    445467822   
445484751    445501570    445518368    445535222    445552060    445568850   
445585706    445602741 445450869    445467830    445484769    445501588   
445518376    445535230    445552078    445568868    445585714    445602758
445450877    445467848    445484777    445501596    445518384    445535248   
445552086    445568876    445585722    445602766 445450885    445467855   
445484785    445501604    445518392    445535255    445552094    445568884   
445585730    445602774 445450893    445467863    445484793    445501612   
445518400    445535263    445552102    445568892    445585748    445602782
445450901    445467871    445484801    445501620    445518418    445535289   
445552110    445568900    445585755    445602790 445450919    445467889   
445484819    445501638    445518426    445535297    445552128    445568918   
445585763    445602808 445450927    445467897    445484827    445501646   
445518434    445535305    445552136    445568926    445585771    445602816
445450935    445467905    445484835    445501653    445518442    445535313   
445552144    445568934    445585789    445602824 445450943    445467913   
445484843    445501661    445518459    445535321    445552151    445568942   
445585797    445602832 445450950    445467921    445484850    445501679   
445518467    445535339    445552169    445568959    445585805    445602840
445450968    445467939    445484868    445501687    445518475    445535347   
445552177    445568967    445585813    445602857 445450976    445467947   
445484876    445501695    445518483    445535354    445552185    445568975   
445585821    445602865 445450984    445467954    445484884    445501703   
445518491    445535362    445552193    445568983    445585839    445602873
445450992    445467962    445484892    445501711    445518517    445535370   
445552201    445568991    445585847    445602881 445451008    445467970   
445484900    445501729    445518525    445535388    445552219    445569007   
445585854    445602899 445451016    445467988    445484918    445501737   
445518533    445535396    445552227    445569015    445585862    445602907
445451024    445467996    445484926    445501745    445518558    445535404   
445552235    445569023    445585870    445602915



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

429788680    445297427    445314610    445331705    445348915    445366016   
445383136    445400302    445417181    445434160 429788821    445297435   
445314628    445331713    445348923    445366024    445383144    445400310   
445417199    445434178 429789886    445297443    445314636    445331721   
445348931    445366032    445383151    445400328    445417207    445434186
429793581    445297450    445314644    445331739    445348949    445366040   
445383169    445400336    445417215    445434194 429796253    445297468   
445314651    445331747    445348956    445366057    445383177    445400344   
445417223    445434202 429801624    445297476    445314669    445331754   
445348964    445366065    445383185    445400351    445417231    445434210
429805005    445297484    445314677    445331762    445348972    445366073   
445383193    445400369    445417249    445434228 429810443    445297492   
445314685    445331770    445348998    445366081    445383201    445400377   
445417256    445434236 429810575    445297500    445314693    445331788   
445349004    445366099    445383219    445400385    445417264    445434244
429816416    445297518    445314701    445331796    445349012    445366107   
445383227    445400393    445417272    445434251 429816499    445297526   
445314719    445331804    445349020    445366115    445383235    445400401   
445417280    445434269 429821523    445297534    445314727    445331812   
445349038    445366123    445383243    445400419    445417298    445434277
429824915    445297542    445314735    445331820    445349046    445366131   
445383250    445400427    445417306    445434285 429826704    445297559   
445314743    445331838    445349053    445366149    445383268    445400435   
445417314    445434293 429829179    445297567    445314750    445331846   
445349061    445366156    445383276    445400443    445417322    445434301
429830797    445297583    445314768    445331853    445349079    445366164   
445383284    445400450    445417348    445434319 429832769    445297591   
445314776    445331861    445349087    445366172    445383300    445400468   
445417355    445434327 429835473    445297609    445314784    445331879   
445349095    445366180    445383318    445400476    445417363    445434335
429839376    445297617    445314792    445331887    445349103    445366198   
445383326    445400484    445417371    445434343 429840721    445297625   
445314800    445331895    445349111    445366206    445383334    445400492   
445417389    445434350 429841372    445297633    445314818    445331903   
445349129    445366214    445383342    445400500    445417397    445434368
429842214    445297641    445314826    445331911    445349137    445366222   
445383359    445400518    445417413    445434376 429842784    445297658   
445314834    445331929    445349145    445366230    445383367    445400526   
445417421    445434384 429843501    445297666    445314842    445331937   
445349152    445366248    445383383    445400534    445417439    445434392
429843717    445297674    445314859    445331952    445349160    445366255   
445383391    445400542    445417447    445434400 429844145    445297682   
445314867    445331960    445349178    445366263    445383409    445400559   
445417454    445434418 429845431    445297690    445314875    445331978   
445349186    445366271    445383417    445400567    445417462    445434426
429845498    445297708    445314883    445331986    445349202    445366297   
445383425    445400575    445417470    445434434 429848336    445297724   
445314891    445331994    445349210    445366305    445383433    445400583   
445417488    445434442 429849227    445297732    445314909    445332018   
445349228    445366313    445383441    445400591    445417496    445434459
429849375    445297740    445314917    445332026    445349236    445366321   
445383458    445400609    445417504    445434467 429849763    445297757   
445314925    445332034    445349244    445366339    445383466    445400617   
445417512    445434475 429850662    445297765    445314933    445332042   
445349251    445366347    445383474    445400625    445417520    445434483
429854037    445297773    445314941    445332059    445349269    445366354   
445383482    445400633    445417538    445434491 429854110    445297781   
445314958    445332067    445349277    445366362    445383490    445400641   
445417546    445434509 429855620    445297799    445314966    445332075   
445349285    445366370    445383508    445400658    445417553    445434517
429856305    445297807    445314974    445332083    445349293    445366388   
445383516    445400666    445417561    445434525 429858673    445297815   
445314982    445332091    445349301    445366396    445383524    445400674   
445417579    445434533 429858723    445297823    445314990    445332109   
445349319    445366404    445383532    445400682    445417587    445434541
429858855    445297831    445315005    445332117    445349335    445366412   
445383540    445400690    445417595    445434558 429859192    445297849   
445315013    445332125    445349343    445366420    445383557    445400716   
445417603    445434566 429859861    445297856    445315021    445332133   
445349350    445366438    445383565    445400724    445417611    445434574
429862220    445297864    445315039    445332141    445349368    445366446   
445383573    445400732    445417629    445434582 429862642    445297872   
445315047    445332158    445349376    445366453    445383581    445400740   
445417637    445434590 429866502    445297880    445315054    445332166   
445349384    445366461    445383599    445400757    445417645    445434608
429866973    445297898    445315062    445332174    445349392    445366479   
445383607    445400781    445417652    445434616 429867773    445297906   
445315088    445332182    445349400    445366487    445383615    445400799   
445417660    445434624 429869969    445297914    445315096    445332190   
445349418    445366495    445383623    445400807    445417678    445434632
429870298    445297922    445315104    445332208    445349426    445366503   
445383631    445400815    445417686    445434640 429871106    445297930   
445315112    445332216    445349434    445366511    445383649    445400823   
445417694    445434657 429873094    445297948    445315120    445332224   
445349442    445366529    445383664    445400831    445417702    445434665
429874977    445297955    445315138    445332232    445349459    445366537   
445383672    445400849    445417710    445434673 429875396    445297963   
445315146    445332240    445349467    445366545    445383680    445400856   
445417728    445434681 429875610    445297971    445315153    445332257   
445349475    445366552    445383706    445400864    445417736    445434699
429878341    445297989    445315179    445332265    445349483    445366560   
445383714    445400872    445417744    445434707 429879711    445297997   
445315187    445332273    445349491    445366578    445383722    445400880   
445417751    445434715 429879729    445298029    445315195    445332281   
445349509    445366586    445383748    445400898    445417769    445434723
429881253    445298037    445315203    445332299    445349517    445366594   
445383755    445400906    445417777    445434731 429881568    445298045   
445315211    445332307    445349525    445366602    445383763    445400914   
445417785    445434749 429882038    445298052    445315229    445332315   
445349533    445366610    445383771    445400922    445417801    445434756
429882632    445298060    445315237    445332323    445349541    445366628   
445383789    445400930    445417819    445434764 429882947    445298078   
445315245    445332331    445349558    445366636    445383797    445400948   
445417827    445434772 429883606    445298086    445315252    445332349   
445349566    445366644    445383805    445400955    445417835    445434780
429884430    445298094    445315260    445332356    445349574    445366651   
445383813    445400963    445417843    445434806 429887284    445298102   
445315278    445332364    445349582    445366669    445383821    445400971   
445417850    445434814 429888217    445298110    445315286    445332372   
445349590    445366677    445383839    445400989    445417868    445434822
429888688    445298128    445315294    445332380    445349608    445366685   
445383847    445400997    445417876    445434830 429889207    445298136   
445315302    445332398    445349616    445366693    445383854    445401003   
445417884    445434848 429890247    445298144    445315310    445332406   
445349624    445366701    445383862    445401011    445417892    445434855
429891443    445298151    445315328    445332414    445349632    445366719   
445383870    445401029    445417900    445434863 429892102    445298169   
445315336    445332422    445349640    445366727    445383888    445401037   
445417918    445434871 429892235    445298177    445315344    445332430   
445349657    445366735    445383896    445401045    445417926    445434889
429895972    445298185    445315351    445332448    445349665    445366743   
445383904    445401060    445417934    445434897

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445451032    445468002    445484934    445501752    445518566    445535412   
445552243    445569031    445585888    445602923 445451040    445468010   
445484942    445501760    445518574    445535420    445552250    445569049   
445585896    445602931 445451057    445468028    445484959    445501778   
445518582    445535438    445552268    445569056    445585904    445602949
445451065    445468036    445484967    445501786    445518590    445535446   
445552276    445569064    445585912    445602956 445451073    445468044   
445484975    445501794    445518608    445535453    445552284    445569072   
445585920    445602964 445451081    445468051    445484983    445501802   
445518616    445535461    445552292    445569080    445585938    445602972
445451099    445468069    445484991    445501810    445518624    445535487   
445552300    445569098    445585946    445602980 445451107    445468077   
445485006    445501828    445518632    445535495    445552318    445569106   
445585953    445602998 445451115    445468085    445485014    445501836   
445518640    445535503    445552326    445569114    445585961    445603004
445451123    445468093    445485022    445501844    445518657    445535511   
445552334    445569122    445585979    445603012 445451131    445468101   
445485030    445501851    445518665    445535529    445552342    445569130   
445585987    445603020 445451149    445468119    445485048    445501869   
445518673    445535537    445552359    445569148    445585995    445603038
445451156    445468127    445485055    445501877    445518681    445535545   
445552367    445569155    445586001    445603046 445451164    445468135   
445485063    445501885    445518699    445535552    445552375    445569163   
445586019    445603053 445451172    445468143    445485071    445501893   
445518707    445535560    445552383    445569171    445586027    445603061
445451180    445468150    445485089    445501901    445518715    445535578   
445552391    445569189    445586043    445603079 445451198    445468168   
445485097    445501919    445518723    445535586    445552409    445569197   
445586050    445603087 445451206    445468176    445485105    445501927   
445518731    445535594    445552417    445569205    445586068    445603095
445451214    445468184    445485113    445501935    445518749    445535602   
445552425    445569213    445586076    445603103 445451222    445468192   
445485121    445501943    445518756    445535610    445552433    445569221   
445586084    445603111 445451230    445468200    445485139    445501950   
445518764    445535628    445552441    445569239    445586092    445603129
445451248    445468218    445485147    445501968    445518772    445535636   
445552458    445569247    445586100    445603137 445451255    445468226   
445485154    445501976    445518780    445535644    445552466    445569254   
445586118    445603145 445451263    445468234    445485162    445501984   
445518798    445535651    445552474    445569262    445586126    445603152
445451271    445468242    445485170    445501992    445518814    445535669   
445552482    445569270    445586134    445603160 445451289    445468259   
445485188    445502008    445518822    445535677    445552490    445569288   
445586142    445603178 445451297    445468267    445485196    445502016   
445518830    445535685    445552508    445569296    445586159    445603186
445451305    445468275    445485204    445502024    445518848    445535693   
445552516    445569304    445586167    445603194 445451313    445468283   
445485212    445502032    445518855    445535701    445552524    445569312   
445586175    445603210 445451321    445468291    445485220    445502040   
445518863    445535719    445552532    445569320    445586183    445603228
445451339    445468309    445485238    445502057    445518871    445535727   
445552540    445569338    445586191    445603236 445451347    445468317   
445485246    445502065    445518889    445535735    445552557    445569346   
445586209    445603244 445451354    445468325    445485253    445502073   
445518897    445535743    445552565    445569353    445586217    445603251
445451362    445468333    445485261    445502081    445518905    445535750   
445552573    445569361    445586225    445603269 445451370    445468341   
445485279    445502099    445518913    445535768    445552581    445569379   
445586233    445603277 445451388    445468358    445485287    445502107   
445518921    445535776    445552599    445569387    445586258    445603285
445451396    445468366    445485295    445502115    445518939    445535784   
445552607    445569395    445586266    445603293 445451404    445468374   
445485303    445502123    445518947    445535792    445552615    445569403   
445586274    445603301 445451412    445468382    445485311    445502131   
445518954    445535800    445552623    445569411    445586282    445603319
445451420    445468390    445485329    445502149    445518962    445535818   
445552631    445569429    445586290    445603327 445451446    445468408   
445485337    445502156    445518970    445535826    445552649    445569437   
445586308    445603335 445451453    445468416    445485345    445502164   
445518988    445535834    445552656    445569445    445586316    445603343
445451461    445468424    445485352    445502172    445518996    445535842   
445552680    445569452    445586324    445603350 445451479    445468432   
445485360    445502180    445519002    445535859    445552698    445569460   
445586332    445603368 445451487    445468440    445485378    445502198   
445519010    445535867    445552706    445569478    445586340    445603376
445451495    445468457    445485386    445502206    445519028    445535875   
445552714    445569486    445586357    445603384 445451503    445468465   
445485394    445502214    445519036    445535883    445552722    445569494   
445586365    445603392 445451511    445468473    445485402    445502222   
445519044    445535891    445552730    445569502    445586373    445603400
445451529    445468481    445485410    445502230    445519051    445535909   
445552748    445569510    445586381    445603418 445451537    445468499   
445485428    445502248    445519069    445535917    445552755    445569528   
445586399    445603426 445451545    445468507    445485436    445502255   
445519077    445535925    445552771    445569536    445586407    445603434
445451552    445468515    445485444    445502263    445519085    445535933   
445552789    445569544    445586415    445603442 445451560    445468523   
445485451    445502271    445519093    445535941    445552797    445569569   
445586423    445603459 445451578    445468531    445485469    445502289   
445519101    445535958    445552805    445569577    445586431    445603467
445451586    445468549    445485477    445502297    445519119    445535966   
445552813    445569585    445586449    445603475 445451594    445468556   
445485485    445502305    445519127    445535974    445552821    445569593   
445586456    445603483 445451602    445468564    445485493    445502313   
445519135    445535982    445552839    445569601    445586464    445603491
445451610    445468572    445485501    445502321    445519143    445535990   
445552847    445569619    445586472    445603509 445451628    445468580   
445485519    445502339    445519150    445536006    445552854    445569627   
445586480    445603517 445451636    445468598    445485527    445502347   
445519168    445536014    445552862    445569635    445586498    445603525
445451644    445468606    445485535    445502354    445519176    445536022   
445552870    445569643    445586506    445603533 445451651    445468614   
445485543    445502362    445519184    445536030    445552888    445569650   
445586514    445603541 445451669    445468622    445485550    445502370   
445519192    445536048    445552896    445569668    445586522    445603558
445451677    445468630    445485568    445502388    445519200    445536055   
445552904    445569676    445586530    445603566 445451685    445468648   
445485576    445502396    445519218    445536063    445552912    445569684   
445586548    445603574 445451693    445468655    445485584    445502404   
445519226    445536071    445552920    445569692    445586555    445603582
445451701    445468663    445485592    445502412    445519234    445536089   
445552938    445569700    445586563    445603590 445451719    445468671   
445485600    445502420    445519242    445536097    445552946    445569718   
445586571    445603608 445451727    445468689    445485618    445502438   
445519259    445536105    445552953    445569726    445586589    445603616
445451735    445468697    445485626    445502446    445519267    445536113   
445552961    445569734    445586597    445603624 445451743    445468705   
445485634    445502453    445519275    445536121    445552979    445569742   
445586605    445603632 445451750    445468713    445485642    445502461   
445519283    445536139    445552987    445569759    445586613    445603640
445451768    445468721    445485659    445502479    445519291    445536147   
445552995    445569767    445586621    445603657



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

429896814

   445298193    445315369    445332455    445349673    445366750    445383920   
445401078    445417942    445434905

429896822

   445298201    445315377    445332463    445349681    445366768    445383938   
445401086    445417959    445434913

429897408

   445298219    445315385    445332471    445349699    445366776    445383946   
445401094    445417967    445434921

429899693

   445298227    445315393    445332489    445349707    445366784    445383953   
445401102    445417975    445434939

429900632

   445298235    445315401    445332497    445349715    445366792    445383961   
445401110    445417983    445434947

429902570

   445298243    445315419    445332505    445349723    445366800    445383979   
445401128    445417991    445434954

429907157

   445298250    445315427    445332513    445349731    445366818    445383987   
445401136    445418007    445434962

429908114

   445298268    445315435    445332521    445349749    445366826    445383995   
445401144    445418015    445434970

429909526

   445298276    445315443    445332539    445349756    445366834    445384019   
445401151    445418023    445434988

429910839

   445298284    445315450    445332547    445349764    445366842    445384027   
445401169    445418031    445434996

429911548

   445298292    445315468    445332554    445349772    445366875    445384035   
445401177    445418049    445435001

429915192

   445298300    445315476    445332562    445349780    445366883    445384043   
445401185    445418056    445435019

429916133

   445298318    445315484    445332570    445349798    445366891    445384050   
445401193    445418064    445435027

429917255

   445298326    445315492    445332588    445349814    445366909    445384068   
445401201    445418072    445435035

429917370

   445298334    445315500    445332596    445349822    445366917    445384076   
445401219    445418080    445435043

429923535

   445298342    445315518    445332604    445349830    445366925    445384084   
445401227    445418098    445435050

429925357

   445298359    445315526    445332612    445349848    445366933    445384092   
445401235    445418106    445435068

429927734

   445298367    445315534    445332620    445349855    445366941    445384100   
445401243    445418114    445435076

429929110

   445298375    445315542    445332638    445349863    445366958    445384118   
445401250    445418122    445435084

429930134

   445298383    445315559    445332646    445349871    445366966    445384126   
445401268    445418130    445435092

429931066

   445298391    445315567    445332653    445349889    445366974    445384134   
445401276    445418148    445435100

429935224

   445298409    445315575    445332661    445349897    445366982    445384142   
445401284    445418155    445435118

429938186

   445298425    445315583    445332679    445349905    445366990    445384159   
445401292    445418163    445435126

429939176

   445298433    445315591    445332687    445349913    445367006    445384167   
445401300    445418171    445435134

429939564

   445298441    445315609    445332695    445349921    445367014    445384175   
445401318    445418189    445435142

429942600

   445298466    445315617    445332703    445349939    445367022    445384183   
445401326    445418197    445435159

429944648

   445298474    445315625    445332711    445349947    445367030    445384191   
445401334    445418205    445435167

429948425

   445298482    445315633    445332729    445349954    445367048    445384209   
445401342    445418213    445435175

429948649

   445298490    445315641    445332737    445349962    445367063    445384217   
445401359    445418221    445435183

429949332

   445298508    445315658    445332745    445349970    445367071    445384225   
445401367    445418239    445435191

429951015

   445298516    445315666    445332752    445349988    445367089    445384233   
445401375    445418247    445435209

429951544

   445298524    445315674    445332760    445349996    445367097    445384241   
445401383    445418254    445435217

429952765

   445298532    445315682    445332778    445350002    445367105    445384258   
445401391    445418262    445435225

429952872

   445298540    445315690    445332786    445350010    445367113    445384266   
445401409    445418270    445435233

429953888

   445298557    445315708    445332794    445350028    445367121    445384274   
445401417    445418288    445435241

429955032

   445298565    445315716    445332802    445350036    445367139    445384282   
445401425    445418296    445435258

429959943

   445298573    445315724    445332810    445350044    445367147    445384308   
445401433    445418304    445435266

429960305

   445298581    445315732    445332828    445350069    445367154    445384316   
445401441    445418312    445435274

429960727

   445298599    445315740    445332836    445350077    445367162    445384324   
445401458    445418320    445435282

429960792

   445298607    445315757    445332844    445350085    445367170    445384332   
445401466    445418338    445435290

429963804

   445298615    445315765    445332851    445350093    445367188    445384340   
445401474    445418346    445435308

429964844

   445298623    445315773    445332869    445350119    445367196    445384357   
445401482    445418353    445435316

429965189

   445298631    445315781    445332877    445350127    445367204    445384365   
445401490    445418361    445435324

429966112

   445298649    445315799    445332885    445350135    445367212    445384373   
445401508    445418379    445435332

429967110

   445298656    445315807    445332893    445350143    445367220    445384381   
445401516    445418387    445435340

429969223

   445298664    445315815    445332901    445350150    445367238    445384399   
445401524    445418395    445435357

429970015

   445298672    445315823    445332919    445350168    445367246    445384407   
445401532    445418403    445435365

429970643

   445298680    445315831    445332927    445350176    445367253    445384415   
445401540    445418411    445435373

429972458

   445298698    445315849    445332935    445350184    445367261    445384423   
445401557    445418429    445435381

429973217

   445298706    445315856    445332943    445350200    445367279    445384431   
445401565    445418437    445435399

429973415

   445298714    445315864    445332950    445350218    445367287    445384449   
445401573    445418445    445435407

429977176

   445298722    445315872    445332968    445350226    445367295    445384456   
445401581    445418452    445435415

429979669

   445298730    445315898    445332976    445350234    445367303    445384464   
445401599    445418460    445435423

429980832

   445298748    445315906    445332984    445350242    445367311    445384472   
445401607    445418478    445435431

429983513

   445298755    445315914    445332992    445350259    445367329    445384480   
445401615    445418486    445435449

429983570

   445298763    445315922    445333008    445350267    445367337    445384498   
445401623    445418494    445435456

429984321

   445298771    445315930    445333016    445350275    445367345    445384506   
445401631    445418502    445435464

429986144

   445298789    445315948    445333024    445350291    445367352    445384514   
445401649    445418510    445435472

429993264

   445298805    445315955    445333032    445350309    445367378    445384522   
445401656    445418528    445435480

429993561

   445298813    445315963    445333040    445350317    445367386    445384548   
445401664    445418536    445435498

429994395

   445298821    445315971    445333057    445350325    445367394    445384555   
445401672    445418544    445435506

429994783

   445298839    445315997    445333065    445350333    445367402    445384563   
445401680    445418551    445435514

429998123

   445298847    445316003    445333073    445350341    445367410    445384571   
445401698    445418569    445435522

430001875

   445298854    445316011    445333081    445350358    445367428    445384589   
445401706    445418577    445435530

430003251

   445298862    445316029    445333099    445350366    445367444    445384597   
445401714    445418585    445435548

430003392

   445298870    445316037    445333107    445350374    445367451    445384605   
445401722    445418593    445435555

430003988

   445298888    445316045    445333115    445350382    445367469    445384613   
445401730    445418601    445435563

430006825

   445298896    445316052    445333123    445350390    445367477    445384621   
445401748    445418619    445435571

430008946

   445298904    445316060    445333131    445350408    445367485    445384639   
445401755    445418627    445435589

430011189

   445298912    445316078    445333149    445350416    445367493    445384647   
445401763    445418635    445435597

430013813

   445298920    445316086    445333156    445350424    445367501    445384654   
445401771    445418643    445435605

430014134

   445298938    445316094    445333164    445350432    445367519    445384662   
445401789    445418650    445435613

430016501

   445298946    445316102    445333172    445350440    445367527    445384670   
445401797    445418668    445435621

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445451776

   445468739    445485667    445502487    445519309    445536154    445553001   
445569775    445586639    445603665

445451784

   445468747    445485675    445502495    445519317    445536162    445553019   
445569783    445586647    445603673

445451792

   445468754    445485683    445502503    445519325    445536170    445553027   
445569791    445586654    445603681

445451800

   445468762    445485691    445502511    445519333    445536188    445553035   
445569809    445586662    445603699

445451818

   445468770    445485709    445502529    445519341    445536196    445553043   
445569817    445586670    445603707

445451826

   445468788    445485717    445502537    445519358    445536204    445553050   
445569825    445586688    445603715

445451834

   445468796    445485725    445502545    445519366    445536212    445553068   
445569833    445586696    445603723

445451842

   445468804    445485733    445502552    445519374    445536220    445553076   
445569841    445586704    445603731

445451859

   445468812    445485741    445502560    445519382    445536238    445553084   
445569858    445586712    445603749

445451867

   445468820    445485758    445502578    445519390    445536246    445553092   
445569866    445586720    445603756

445451875

   445468838    445485766    445502586    445519408    445536253    445553100   
445569874    445586738    445603764

445451883

   445468846    445485774    445502602    445519424    445536261    445553118   
445569882    445586746    445603772

445451909

   445468853    445485782    445502610    445519432    445536279    445553126   
445569890    445586753    445603780

445451917

   445468861    445485790    445502628    445519440    445536287    445553134   
445569908    445586761    445603798

445451925

   445468879    445485808    445502636    445519457    445536303    445553142   
445569916    445586779    445603806

445451933

   445468895    445485816    445502644    445519465    445536311    445553159   
445569924    445586787    445603814

445451941

   445468903    445485824    445502651    445519473    445536329    445553167   
445569932    445586795    445603822

445451958

   445468911    445485832    445502669    445519481    445536337    445553175   
445569940    445586803    445603830

445451966

   445468929    445485840    445502677    445519499    445536345    445553183   
445569957    445586811    445603848

445451974

   445468937    445485857    445502685    445519507    445536352    445553191   
445569965    445586829    445603855

445451982

   445468945    445485865    445502693    445519515    445536360    445553209   
445569973    445586837    445603863

445451990

   445468960    445485873    445502701    445519523    445536378    445553217   
445569981    445586845    445603871

445452006

   445468978    445485881    445502719    445519531    445536394    445553225   
445569999    445586852    445603889

445452014

   445468986    445485899    445502727    445519549    445536402    445553233   
445570005    445586860    445603897

445452022

   445468994    445485907    445502735    445519556    445536410    445553241   
445570021    445586878    445603905

445452030

   445469000    445485915    445502750    445519564    445536428    445553258   
445570039    445586886    445603913

445452048

   445469018    445485923    445502768    445519572    445536436    445553266   
445570047    445586894    445603921

445452055

   445469026    445485931    445502776    445519580    445536444    445553274   
445570054    445586902    445603939

445452063

   445469034    445485949    445502784    445519598    445536451    445553282   
445570062    445586910    445603947

445452071

   445469042    445485956    445502792    445519606    445536469    445553290   
445570070    445586928    445603954

445452089

   445469059    445485964    445502800    445519622    445536477    445553308   
445570088    445586936    445603962

445452097

   445469075    445485972    445502818    445519630    445536485    445553316   
445570096    445586944    445603970

445452105

   445469083    445485980    445502826    445519648    445536493    445553324   
445570104    445586951    445603996

445452113

   445469091    445485998    445502834    445519655    445536501    445553340   
445570112    445586969    445604002

445452121

   445469109    445486004    445502842    445519663    445536519    445553357   
445570120    445586977    445604010

445452139

   445469117    445486012    445502859    445519697    445536527    445553365   
445570138    445586985    445604028

445452147

   445469125    445486038    445502867    445519705    445536535    445553373   
445570146    445586993    445604036

445452154

   445469133    445486046    445502875    445519713    445536543    445553381   
445570153    445587009    445604051

445452162

   445469141    445486053    445502883    445519721    445536550    445553399   
445570161    445587017    445604069

445452170

   445469158    445486061    445502891    445519739    445536568    445553407   
445570179    445587025    445604077

445452188

   445469166    445486079    445502909    445519747    445536576    445553415   
445570187    445587033    445604085

445452196

   445469174    445486087    445502917    445519754    445536584    445553423   
445570195    445587041    445604093

445452204

   445469182    445486095    445502925    445519762    445536592    445553431   
445570203    445587058    445604101

445452220

   445469190    445486103    445502933    445519770    445536600    445553449   
445570211    445587066    445604119

445452238

   445469208    445486129    445502941    445519788    445536618    445553456   
445570229    445587074    445604127

445452246

   445469216    445486137    445502958    445519796    445536626    445553464   
445570237    445587082    445604135

445452253

   445469224    445486145    445502966    445519804    445536634    445553472   
445570245    445587090    445604143

445452261

   445469232    445486152    445502974    445519812    445536642    445553498   
445570252    445587108    445604150

445452279

   445469240    445486160    445502982    445519820    445536659    445553506   
445570260    445587116    445604168

445452287

   445469257    445486178    445502990    445519838    445536667    445553514   
445570278    445587124    445604176

445452295

   445469265    445486186    445503006    445519846    445536675    445553522   
445570286    445587132    445604184

445452303

   445469273    445486194    445503014    445519853    445536683    445553530   
445570294    445587140    445604192

445452311

   445469281    445486202    445503022    445519861    445536691    445553548   
445570302    445587157    445604200

445452329

   445469299    445486210    445503030    445519879    445536709    445553555   
445570310    445587165    445604218

445452337

   445469307    445486228    445503048    445519887    445536717    445553563   
445570328    445587173    445604226

445452345

   445469315    445486236    445503055    445519895    445536725    445553571   
445570336    445587181    445604234

445452352

   445469323    445486244    445503063    445519903    445536733    445553589   
445570344    445587199    445604242

445452360

   445469331    445486251    445503071    445519911    445536741    445553597   
445570351    445587207    445604259

445452378

   445469349    445486269    445503089    445519929    445536758    445553605   
445570369    445587215    445604267

445452386

   445469356    445486277    445503097    445519937    445536766    445553613   
445570377    445587223    445604275

445452394

   445469364    445486285    445503105    445519945    445536774    445553621   
445570385    445587231    445604283

445452402

   445469372    445486293    445503113    445519952    445536790    445553639   
445570393    445587249    445604291

445452410

   445469380    445486301    445503121    445519960    445536816    445553647   
445570401    445587256    445604309

445452428

   445469398    445486319    445503139    445519978    445536824    445553654   
445570419    445587264    445604317

445452436

   445469406    445486327    445503147    445519986    445536832    445553662   
445570427    445587272    445604325

445452444

   445469414    445486335    445503154    445519994    445536840    445553670   
445570435    445587280    445604333

445452469

   445469422    445486343    445503170    445520000    445536857    445553688   
445570443    445587298    445604341

445452477

   445469430    445486350    445503188    445520018    445536865    445553696   
445570450    445587306    445604358

445452485

   445469448    445486368    445503196    445520026    445536873    445553704   
445570468    445587314    445604366

445452493

   445469455    445486376    445503204    445520034    445536881    445553712   
445570476    445587322    445604374

445452501

   445469463    445486384    445503212    445520042    445536907    445553720   
445570484    445587330    445604382

445452519

   445469471    445486392    445503220    445520059    445536915    445553738   
445570492    445587348    445604390

445452527

   445469489    445486400    445503238    445520067    445536923    445553746   
445570500    445587355    445604408



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430017889

   445298961    445316110    445333180    445350457    445367535    445384688   
445401805    445418676    445435639

430019273

   445298979    445316128    445333198    445350473    445367543    445384696   
445401813    445418684    445435647

430020073

   445298987    445316136    445333206    445350481    445367550    445384704   
445401821    445418692    445435654

430022244

   445298995    445316144    445333214    445350499    445367568    445384712   
445401839    445418700    445435662

430024182

   445299001    445316151    445333222    445350507    445367576    445384720   
445401847    445418718    445435670

430028597

   445299019    445316169    445333230    445350515    445367584    445384738   
445401854    445418726    445435688

430030189

   445299027    445316177    445333248    445350523    445367600    445384746   
445401862    445418734    445435696

430030726

   445299035    445316185    445333255    445350531    445367618    445384753   
445401870    445418742    445435704

430031781

   445299050    445316193    445333263    445350549    445367626    445384761   
445401888    445418759    445435712

430033183

   445299068    445316201    445333271    445350556    445367634    445384779   
445401896    445418767    445435720

430034843

   445299076    445316219    445333289    445350564    445367642    445384787   
445401904    445418775    445435738

430037614

   445299084    445316227    445333297    445350572    445367659    445384795   
445401912    445418783    445435746

430039719

   445299092    445316235    445333305    445350580    445367667    445384803   
445401920    445418791    445435753

430041038

   445299100    445316243    445333313    445350598    445367675    445384811   
445401938    445418809    445435761

430043315

   445299118    445316250    445333321    445350606    445367683    445384829   
445401946    445418817    445435779

430045591

   445299126    445316268    445333339    445350614    445367691    445384837   
445401953    445418833    445435787

430045963

   445299134    445316276    445333347    445350622    445367709    445384845   
445401961    445418841    445435795

430046151

   445299142    445316284    445333354    445350630    445367717    445384852   
445401979    445418858    445435803

430046466

   445299159    445316292    445333362    445350648    445367725    445384878   
445401987    445418866    445435811

430047746

   445299167    445316300    445333370    445350655    445367733    445384886   
445401995    445418874    445435829

430050682

   445299175    445316326    445333388    445350663    445367741    445384894   
445402001    445418882    445435837

430051862

   445299183    445316334    445333396    445350671    445367758    445384902   
445402019    445418890    445435845

430053835

   445299191    445316342    445333404    445350689    445367774    445384910   
445402027    445418908    445435852

430054585

   445299209    445316359    445333412    445350697    445367782    445384928   
445402035    445418916    445435860

430056796

   445299217    445316367    445333420    445350705    445367790    445384936   
445402043    445418924    445435878

430058461

   445299225    445316375    445333438    445350713    445367808    445384951   
445402050    445418940    445435886

430058933

   445299241    445316383    445333446    445350721    445367816    445384969   
445402068    445418957    445435894

430060376

   445299258    445316391    445333453    445350739    445367824    445384977   
445402076    445418965    445435902

430060640

   445299266    445316409    445333461    445350747    445367832    445384985   
445402084    445418973    445435910

430063297

   445299274    445316417    445333479    445350754    445367840    445384993   
445402092    445418981    445435928

430063537

   445299282    445316425    445333487    445350762    445367857    445385008   
445402100    445418999    445435936

430065953

   445299290    445316433    445333495    445350770    445367865    445385016   
445402118    445419005    445435951

430066878

   445299308    445316441    445333503    445350788    445367873    445385024   
445402126    445419013    445435969

430067876

   445299316    445316458    445333511    445350796    445367881    445385032   
445402134    445419021    445435977

430068049

   445299324    445316466    445333529    445350804    445367899    445385040   
445402159    445419039    445435985

430068106

   445299332    445316474    445333537    445350812    445367907    445385057   
445402167    445419047    445435993

430071027

   445299340    445316482    445333545    445350820    445367915    445385065   
445402175    445419054    445436017

430074609

   445299357    445316490    445333552    445350838    445367923    445385073   
445402183    445419062    445436025

430074930

   445299365    445316508    445333578    445350846    445367931    445385081   
445402191    445419070    445436033

430075465

   445299373    445316516    445333594    445350853    445367949    445385099   
445402209    445419088    445436041

430076224

   445299381    445316524    445333602    445350861    445367956    445385107   
445402217    445419096    445436058

430077743

   445299399    445316532    445333610    445350879    445367964    445385115   
445402225    445419104    445436066

430077768

   445299407    445316540    445333628    445350887    445367972    445385123   
445402233    445419112    445436074

430077891

   445299415    445316557    445333636    445350895    445367980    445385131   
445402241    445419120    445436082

430080242

   445299423    445316565    445333644    445350903    445367998    445385149   
445402258    445419138    445436108

430085266

   445299449    445316573    445333651    445350911    445368004    445385156   
445402266    445419146    445436116

430086157

   445299456    445316581    445333669    445350929    445368012    445385164   
445402274    445419153    445436124

430090472

   445299464    445316599    445333677    445350937    445368020    445385172   
445402282    445419161    445436132

430094516

   445299472    445316607    445333685    445350945    445368046    445385180   
445402290    445419179    445436140

430100735

   445299480    445316615    445333693    445350952    445368053    445385198   
445402308    445419187    445436157

430100909

   445299498    445316623    445333701    445350960    445368061    445385206   
445402316    445419195    445436165

430101428

   445299506    445316631    445333719    445350978    445368079    445385214   
445402324    445419203    445436173

430101543

   445299514    445316649    445333735    445350986    445368087    445385222   
445402332    445419211    445436181

430102665

   445299522    445316656    445333743    445350994    445368095    445385230   
445402340    445419229    445436199

430103440

   445299530    445316664    445333750    445351000    445368103    445385248   
445402357    445419237    445436207

430110239

   445299548    445316672    445333768    445351018    445368111    445385255   
445402365    445419245    445436215

430112029

   445299555    445316680    445333776    445351026    445368129    445385263   
445402373    445419252    445436223

430113118

   445299563    445316698    445333784    445351034    445368137    445385271   
445402381    445419260    445436231

430115816

   445299571    445316706    445333792    445351059    445368145    445385289   
445402399    445419278    445436249

430116269

   445299597    445316714    445333800    445351067    445368152    445385297   
445402407    445419286    445436256

430116558

   445299605    445316722    445333826    445351075    445368178    445385305   
445402415    445419294    445436264

430117622

   445299613    445316730    445333834    445351083    445368186    445385313   
445402423    445419302    445436272

430118497

   445299621    445316748    445333859    445351091    445368194    445385321   
445402431    445419310    445436280

430119214

   445299639    445316755    445333867    445351109    445368202    445385339   
445402449    445419328    445436298

430119362

   445299647    445316763    445333875    445351117    445368210    445385347   
445402456    445419336    445436306

430119842

   445299654    445316771    445333883    445351125    445368228    445385354   
445402464    445419344    445436314

430122101

   445299662    445316789    445333891    445351133    445368236    445385362   
445402472    445419351    445436322

430122796

   445299670    445316797    445333909    445351141    445368244    445385370   
445402480    445419369    445436330

430123083

   445299688    445316805    445333917    445351158    445368269    445385388   
445402498    445419377    445436348

430124693

   445299696    445316813    445333925    445351166    445368277    445385396   
445402506    445419385    445436355

430126870

   445299704    445316821    445333933    445351174    445368285    445385404   
445402514    445419393    445436363

430127910

   445299712    445316839    445333941    445351182    445368293    445385412   
445402522    445419401    445436371

430129304

   445299720    445316847    445333958    445351190    445368301    445385420   
445402530    445419419    445436389

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445452535

   445469497    445486418    445503246    445520075    445536931    445553753   
445570518    445587363    445604416

445452543

   445469505    445486426    445503253    445520083    445536949    445553761   
445570526    445587371    445604424

445452550

   445469513    445486442    445503261    445520109    445536956    445553779   
445570534    445587389    445604432

445452568

   445469521    445486459    445503279    445520117    445536964    445553787   
445570542    445587397    445604440

445452576

   445469539    445486467    445503287    445520125    445536972    445553795   
445570559    445587405    445604457

445452584

   445469547    445486483    445503295    445520133    445536980    445553803   
445570567    445587413    445604465

445452592

   445469554    445486491    445503303    445520141    445536998    445553811   
445570575    445587421    445604473

445452600

   445469562    445486509    445503311    445520158    445537004    445553829   
445570583    445587439    445604481

445452618

   445469570    445486517    445503329    445520166    445537012    445553837   
445570591    445587447    445604499

445452626

   445469588    445486525    445503337    445520174    445537020    445553845   
445570609    445587454    445604507

445452634

   445469596    445486533    445503345    445520182    445537038    445553852   
445570617    445587462    445604515

445452642

   445469604    445486541    445503352    445520190    445537046    445553860   
445570625    445587470    445604523

445452659

   445469612    445486558    445503360    445520208    445537053    445553878   
445570633    445587488    445604531

445452667

   445469620    445486566    445503378    445520216    445537061    445553886   
445570641    445587496    445604549

445452675

   445469638    445486574    445503386    445520224    445537079    445553894   
445570658    445587504    445604556

445452683

   445469646    445486582    445503402    445520232    445537087    445553902   
445570666    445587512    445604564

445452709

   445469653    445486590    445503410    445520240    445537095    445553910   
445570674    445587520    445604572

445452717

   445469661    445486608    445503428    445520257    445537103    445553928   
445570682    445587538    445604580

445452725

   445469679    445486616    445503436    445520265    445537111    445553936   
445570690    445587546    445604598

445452733

   445469687    445486624    445503444    445520273    445537129    445553944   
445570708    445587553    445604606

445452741

   445469695    445486640    445503451    445520281    445537137    445553951   
445570716    445587561    445604614

445452766

   445469703    445486657    445503469    445520299    445537145    445553969   
445570724    445587579    445604622

445452774

   445469711    445486665    445503477    445520307    445537152    445553977   
445570732    445587587    445604630

445452782

   445469729    445486673    445503485    445520315    445537160    445553985   
445570740    445587595    445604648

445452790

   445469737    445486681    445503501    445520323    445537178    445553993   
445570757    445587603    445604655

445452808

   445469745    445486699    445503519    445520331    445537186    445554009   
445570773    445587611    445604663

445452816

   445469752    445486707    445503527    445520349    445537194    445554017   
445570781    445587629    445604671

445452824

   445469760    445486715    445503535    445520356    445537202    445554025   
445570799    445587637    445604689

445452832

   445469778    445486723    445503543    445520364    445537210    445554033   
445570807    445587645    445604697

445452840

   445469786    445486731    445503550    445520372    445537228    445554041   
445570815    445587652    445604705

445452857

   445469794    445486749    445503568    445520380    445537236    445554058   
445570823    445587660    445604713

445452865

   445469802    445486756    445503576    445520398    445537244    445554066   
445570831    445587678    445604721

445452873

   445469810    445486764    445503584    445520406    445537251    445554074   
445570849    445587686    445604739

445452881

   445469828    445486772    445503592    445520414    445537269    445554082   
445570856    445587694    445604747

445452899

   445469836    445486780    445503600    445520422    445537277    445554090   
445570872    445587702    445604754

445452907

   445469844    445486798    445503618    445520430    445537285    445554108   
445570880    445587710    445604762

445452915

   445469851    445486806    445503626    445520448    445537293    445554116   
445570898    445587728    445604770

445452923

   445469869    445486814    445503634    445520455    445537301    445554124   
445570906    445587736    445604788

445452931

   445469877    445486822    445503642    445520463    445537319    445554132   
445570914    445587744    445604796

445452949

   445469885    445486830    445503659    445520471    445537327    445554140   
445570922    445587751    445604804

445452956

   445469893    445486848    445503667    445520489    445537335    445554157   
445570930    445587769    445604812

445452964

   445469901    445486855    445503675    445520497    445537343    445554165   
445570948    445587777    445604820

445452972

   445469919    445486863    445503683    445520505    445537350    445554173   
445570955    445587785    445604838

445452980

   445469927    445486871    445503691    445520513    445537368    445554181   
445570963    445587793    445604846

445452998

   445469935    445486889    445503709    445520521    445537376    445554199   
445570971    445587801    445604853

445453004

   445469943    445486897    445503717    445520539    445537384    445554207   
445570989    445587819    445604861

445453012

   445469950    445486905    445503725    445520547    445537392    445554215   
445570997    445587827    445604879

445453020

   445469968    445486913    445503733    445520554    445537400    445554223   
445571003    445587835    445604887

445453038

   445469976    445486921    445503741    445520562    445537418    445554231   
445571011    445587843    445604895

445453046

   445469984    445486939    445503758    445520570    445537426    445554249   
445571029    445587850    445604903

445453053

   445469992    445486947    445503766    445520588    445537434    445554256   
445571037    445587868    445604911

445453061

   445470008    445486954    445503774    445520596    445537442    445554264   
445571045    445587876    445604929

445453079

   445470016    445486962    445503782    445520604    445537459    445554272   
445571052    445587884    445604937

445453087

   445470024    445486970    445503790    445520612    445537467    445554280   
445571060    445587892    445604945

445453095

   445470032    445486988    445503808    445520620    445537475    445554298   
445571078    445587900    445604952

445453103

   445470040    445486996    445503816    445520638    445537483    445554306   
445571086    445587918    445604960

445453111

   445470057    445487002    445503824    445520646    445537491    445554314   
445571094    445587926    445604978

445453129

   445470065    445487010    445503840    445520653    445537509    445554322   
445571102    445587934    445604986

445453137

   445470073    445487028    445503857    445520661    445537517    445554330   
445571110    445587942    445604994

445453145

   445470081    445487036    445503865    445520679    445537525    445554348   
445571128    445587959    445605009

445453152

   445470099    445487044    445503873    445520687    445537533    445554355   
445571136    445587967    445605017

445453160

   445470107    445487051    445503881    445520695    445537541    445554363   
445571144    445587975    445605025

445453178

   445470115    445487069    445503899    445520703    445537558    445554371   
445571151    445587983    445605033

445453186

   445470123    445487077    445503907    445520711    445537566    445554389   
445571169    445587991    445605041

445453194

   445470131    445487085    445503915    445520729    445537574    445554397   
445571177    445588007    445605058

445453202

   445470149    445487093    445503923    445520737    445537590    445554405   
445571185    445588015    445605066

445453210

   445470156    445487101    445503931    445520745    445537608    445554413   
445571193    445588023    445605074

445453228

   445470164    445487119    445503949    445520752    445537616    445554421   
445571201    445588031    445605082

445453236

   445470172    445487127    445503956    445520760    445537624    445554439   
445571219    445588049    445605090

445453244

   445470180    445487135    445503964    445520778    445537632    445554447   
445571227    445588056    445605108

445453251

   445470198    445487143    445503972    445520786    445537640    445554454   
445571235    445588064    445605116

445453269

   445470206    445487150    445503980    445520794    445537657    445554462   
445571243    445588072    445605132

445453277

   445470214    445487168    445503998    445520802    445537665    445554470   
445571250    445588080    445605140



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430132621    445299738    445316854    445333966    445351208    445368319   
445385438    445402548    445419427    445436397 430133272    445299746   
445316862    445333974    445351216    445368327    445385446    445402555   
445419435    445436405 430133991    445299753    445316870    445333982   
445351224    445368335    445385453    445402563    445419443    445436413
430136317    445299761    445316888    445333990    445351232    445368343   
445385461    445402571    445419450    445436439 430136952    445299779   
445316896    445334006    445351240    445368368    445385479    445402589   
445419468    445436447 430141234    445299787    445316904    445334014   
445351257    445368376    445385487    445402597    445419476    445436454
430142307    445299795    445316912    445334022    445351265    445368384   
445385495    445402605    445419484    445436462 430148247    445299803   
445316920    445334030    445351273    445368392    445385503    445402613   
445419492    445436470 430148957    445299811    445316938    445334048   
445351281    445368400    445385511    445402621    445419500    445436488
430149724    445299829    445316946    445334055    445351299    445368418   
445385529    445402639    445419526    445436496 430154369    445299837   
445316953    445334063    445351307    445368426    445385537    445402647   
445419534    445436504 430156125    445299845    445316979    445334071   
445351315    445368434    445385545    445402654    445419542    445436512
430156893    445299852    445316987    445334089    445351323    445368442   
445385552    445402662    445419559    445436520 430158121    445299860   
445316995    445334097    445351331    445368459    445385560    445402670   
445419567    445436538 430161380    445299878    445317001    445334105   
445351349    445368467    445385578    445402688    445419575    445436546
430161398    445299894    445317019    445334113    445351356    445368475   
445385586    445402696    445419583    445436553 430161547    445299902   
445317027    445334139    445351364    445368483    445385594    445402704   
445419591    445436561 430162065    445299910    445317035    445334147   
445351372    445368491    445385602    445402712    445419609    445436579
430163493    445299928    445317043    445334154    445351380    445368509   
445385610    445402720    445419617    445436587 430165704    445299936   
445317050    445334162    445351398    445368517    445385628    445402738   
445419625    445436595 430167288    445299944    445317068    445334170   
445351406    445368525    445385636    445402746    445419633    445436603
430168484    445299951    445317076    445334188    445351414    445368533   
445385644    445402753    445419641    445436611 430168716    445299969   
445317084    445334196    445351422    445368541    445385651    445402761   
445419658    445436629 430169458    445299977    445317092    445334204   
445351430    445368558    445385669    445402779    445419666    445436637
430170035    445299985    445317100    445334212    445351448    445368566   
445385685    445402787    445419674    445436645 430173799    445299993   
445317118    445334220    445351455    445368574    445385693    445402795   
445419682    445436652 430176768    445300007    445317134    445334238   
445351463    445368582    445385701    445402803    445419690    445436660
430176875    445300015    445317142    445334246    445351471    445368590   
445385719    445402811    445419708    445436678 430183202    445300023   
445317159    445334253    445351489    445368608    445385727    445402829   
445419716    445436686 430184135    445300031    445317167    445334261   
445351497    445368624    445385735    445402837    445419724    445436694
430184689    445300049    445317175    445334287    445351505    445368632   
445385743    445402845    445419732    445436702 430186270    445300056   
445317183    445334295    445351513    445368640    445385750    445402852   
445419740    445436710 430189241    445300064    445317191    445334303   
445351521    445368657    445385768    445402860    445419757    445436728
430190314    445300072    445317209    445334311    445351539    445368665   
445385776    445402878    445419765    445436736 430190850    445300080   
445317217    445334329    445351547    445368673    445385792    445402886   
445419773    445436744 430192310    445300098    445317225    445334345   
445351554    445368681    445385800    445402894    445419781    445436751
430194142    445300106    445317233    445334352    445351562    445368699   
445385818    445402902    445419799    445436769 430194357    445300114   
445317241    445334360    445351570    445368707    445385826    445402928   
445419807    445436777 430195180    445300122    445317266    445334378   
445351596    445368715    445385834    445402936    445419815    445436785
430196444    445300130    445317274    445334386    445351604    445368723   
445385842    445402944    445419823    445436793 430198184    445300148   
445317282    445334394    445351612    445368731    445385859    445402951   
445419831    445436801 430198374    445300155    445317290    445334402   
445351620    445368749    445385867    445402969    445419849    445436819
430198556    445300163    445317308    445334410    445351646    445368756   
445385875    445402977    445419856    445436827 430199679    445300171   
445317316    445334428    445351653    445368764    445385883    445402985   
445419864    445436835 430202101    445300197    445317324    445334436   
445351661    445368772    445385891    445402993    445419872    445436843
430205542    445300205    445317332    445334444    445351679    445368780   
445385909    445403009    445419880    445436850 430207399    445300213   
445317340    445334451    445351687    445368798    445385917    445403017   
445419898    445436868 430210542    445300221    445317357    445334469   
445351695    445368806    445385925    445403025    445419906    445436876
430211961    445300239    445317365    445334477    445351703    445368814   
445385933    445403033    445419914    445436884 430213348    445300247   
445317373    445334485    445351711    445368822    445385941    445403041   
445419922    445436892 430214569    445300254    445317381    445334493   
445351729    445368830    445385958    445403058    445419930    445436900
430216473    445300262    445317399    445334501    445351745    445368848   
445385966    445403066    445419948    445436918 430218198    445300270   
445317407    445334519    445351752    445368855    445385974    445403074   
445419955    445436926 430218875    445300288    445317415    445334527   
445351778    445368863    445385982    445403082    445419963    445436934
430219840    445300296    445317423    445334535    445351786    445368871   
445385990    445403090    445419971    445436942 430221572    445300312   
445317431    445334543    445351794    445368889    445386006    445403108   
445419989    445436959 430223792    445300320    445317449    445334550   
445351802    445368897    445386014    445403116    445419997    445436967
430224717    445300338    445317464    445334568    445351810    445368905   
445386022    445403124    445420003    445436975 430226621    445300346   
445317472    445334576    445351828    445368913    445386030    445403132   
445420029    445436983 430228205    445300353    445317498    445334584   
445351836    445368939    445386048    445403140    445420037    445436991
430228619    445300361    445317506    445334592    445351844    445368947   
445386055    445403157    445420045    445437007 430235135    445300379   
445317514    445334600    445351851    445368954    445386063    445403165   
445420052    445437015 430236315    445300387    445317522    445334618   
445351869    445368962    445386071    445403173    445420060    445437023
430238063    445300395    445317530    445334626    445351877    445368970   
445386089    445403181    445420078    445437031 430238717    445300403   
445317548    445334634    445351885    445368988    445386097    445403199   
445420086    445437049 430239871    445300429    445317555    445334642   
445351893    445368996    445386105    445403207    445420094    445437056
430240945    445300437    445317563    445334659    445351901    445369002   
445386113    445403215    445420102    445437064 430245142    445300445   
445317571    445334675    445351919    445369010    445386121    445403223   
445420110    445437072 430245746    445300452    445317589    445334683   
445351927    445369028    445386139    445403231    445420128    445437080
430245928    445300460    445317597    445334691    445351935    445369036   
445386147    445403249    445420136    445437098 430246264    445300478   
445317605    445334709    445351943    445369044    445386154    445403256   
445420144    445437106 430247874    445300486    445317613    445334717   
445351968    445369051    445386162    445403264    445420151    445437114
430247973    445300494    445317621    445334725    445351976    445369069   
445386170    445403272    445420169    445437122

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445453285    445470222    445487176    445504004    445520810    445537673   
445554488    445571268    445588098    445605157 445453293    445470230   
445487184    445504012    445520828    445537681    445554496    445571276   
445588106    445605165 445453301    445470248    445487192    445504020   
445520836    445537699    445554504    445571284    445588114    445605173
445453319    445470255    445487200    445504038    445520844    445537707   
445554512    445571292    445588122    445605181 445453335    445470263   
445487226    445504046    445520851    445537715    445554520    445571300   
445588130    445605199 445453343    445470271    445487234    445504053   
445520869    445537723    445554538    445571318    445588148    445605207
445453350    445470289    445487242    445504061    445520877    445537756   
445554546    445571326    445588155    445605215 445453376    445470297   
445487259    445504079    445520885    445537764    445554553    445571334   
445588163    445605223 445453384    445470305    445487267    445504087   
445520893    445537780    445554561    445571342    445588171    445605231
445453392    445470313    445487275    445504095    445520901    445537798   
445554579    445571359    445588189    445605249 445453400    445470321   
445487283    445504103    445520919    445537806    445554587    445571367   
445588197    445605256 445453418    445470339    445487291    445504111   
445520927    445537814    445554595    445571375    445588205    445605264
445453426    445470347    445487309    445504129    445520943    445537822   
445554603    445571383    445588213    445605272 445453434    445470354   
445487317    445504137    445520950    445537830    445554611    445571391   
445588221    445605280 445453442    445470362    445487325    445504145   
445520968    445537848    445554629    445571409    445588239    445605298
445453459    445470370    445487333    445504152    445520976    445537855   
445554637    445571417    445588247    445605306 445453467    445470388   
445487341    445504160    445520984    445537863    445554645    445571425   
445588254    445605314 445453475    445470396    445487358    445504178   
445520992    445537871    445554652    445571433    445588262    445605322
445453483    445470404    445487366    445504186    445521008    445537889   
445554660    445571441    445588270    445605330 445453491    445470412   
445487374    445504194    445521016    445537897    445554678    445571458   
445588288    445605348 445453509    445470420    445487382    445504202   
445521024    445537905    445554686    445571466    445588296    445605355
445453517    445470438    445487390    445504210    445521032    445537913   
445554694    445571474    445588304    445605363 445453525    445470446   
445487408    445504228    445521040    445537921    445554702    445571482   
445588312    445605371 445453533    445470453    445487416    445504236   
445521057    445537939    445554710    445571490    445588320    445605389
445453541    445470461    445487424    445504244    445521065    445537947   
445554728    445571508    445588338    445605397 445453558    445470479   
445487432    445504251    445521073    445537954    445554736    445571516   
445588346    445605405 445453566    445470487    445487440    445504269   
445521081    445537962    445554744    445571524    445588353    445605413
445453574    445470495    445487457    445504277    445521099    445537970   
445554751    445571532    445588361    445605421 445453582    445470503   
445487465    445504285    445521107    445537988    445554769    445571540   
445588379    445605439 445453590    445470511    445487473    445504293   
445521115    445537996    445554777    445571557    445588387    445605447
445453608    445470529    445487481    445504301    445521123    445538002   
445554785    445571565    445588395    445605454 445453616    445470537   
445487499    445504319    445521131    445538010    445554793    445571573   
445588403    445605462 445453624    445470545    445487507    445504327   
445521149    445538028    445554801    445571599    445588411    445605470
445453632    445470552    445487515    445504335    445521156    445538036   
445554819    445571607    445588429    445605488 445453640    445470560   
445487523    445504343    445521164    445538044    445554827    445571615   
445588437    445605496 445453657    445470578    445487531    445504350   
445521172    445538051    445554835    445571623    445588445    445605504
445453665    445470586    445487549    445504368    445521180    445538069   
445554843    445571631    445588452    445605512 445453673    445470594   
445487556    445504376    445521198    445538077    445554850    445571649   
445588460    445605520 445453681    445470602    445487564    445504384   
445521206    445538085    445554868    445571656    445588478    445605538
445453699    445470610    445487572    445504392    445521214    445538093   
445554876    445571664    445588486    445605546 445453707    445470628   
445487580    445504400    445521222    445538101    445554884    445571672   
445588494    445605553 445453715    445470636    445487598    445504418   
445521230    445538119    445554892    445571680    445588502    445605561
445453723    445470651    445487606    445504426    445521248    445538127   
445554900    445571698    445588510    445605579 445453731    445470669   
445487614    445504434    445521255    445538135    445554918    445571706   
445588528    445605587 445453749    445470677    445487622    445504442   
445521263    445538143    445554926    445571714    445588536    445605595
445453756    445470685    445487630    445504459    445521271    445538150   
445554934    445571722    445588544    445605603 445453764    445470693   
445487648    445504467    445521289    445538168    445554942    445571730   
445588551    445605611 445453772    445470701    445487655    445504475   
445521297    445538176    445554959    445571748    445588569    445605629
445453780    445470719    445487663    445504483    445521305    445538184   
445554967    445571755    445588577    445605637 445453798    445470727   
445487671    445504491    445521313    445538192    445554975    445571763   
445588593    445605645 445453806    445470735    445487689    445504509   
445521321    445538200    445554983    445571771    445588601    445605652
445453814    445470743    445487697    445504517    445521339    445538218   
445554991    445571789    445588619    445605660 445453822    445470750   
445487705    445504525    445521347    445538226    445555006    445571797   
445588627    445605678 445453830    445470768    445487713    445504533   
445521354    445538234    445555014    445571805    445588635    445605686
445453848    445470776    445487721    445504541    445521362    445538242   
445555022    445571813    445588643    445605694 445453855    445470784   
445487739    445504558    445521370    445538259    445555030    445571821   
445588650    445605702 445453863    445470792    445487747    445504566   
445521388    445538267    445555048    445571839    445588668    445605710
445453871    445470800    445487754    445504574    445521396    445538275   
445555055    445571847    445588676    445605728 445453889    445470818   
445487762    445504582    445521404    445538283    445555063    445571854   
445588684    445605736 445453897    445470826    445487770    445504590   
445521412    445538291    445555071    445571862    445588692    445605744
445453905    445470834    445487788    445504608    445521420    445538309   
445555089    445571870    445588700    445605751 445453913    445470842   
445487796    445504616    445521438    445538317    445555097    445571888   
445588718    445605769 445453921    445470859    445487804    445504624   
445521446    445538325    445555105    445571896    445588726    445605777
445453939    445470867    445487812    445504632    445521453    445538333   
445555113    445571904    445588734    445605785 445453947    445470875   
445487820    445504640    445521461    445538341    445555121    445571912   
445588742    445605793 445453954    445470883    445487838    445504657   
445521479    445538358    445555139    445571920    445588759    445605801
445453962    445470891    445487846    445504665    445521487    445538366   
445555147    445571938    445588767    445605819 445453970    445470917   
445487853    445504673    445521495    445538374    445555154    445571946   
445588775    445605827 445453988    445470925    445487861    445504681   
445521503    445538382    445555162    445571953    445588783    445605835
445453996    445470933    445487879    445504699    445521511    445538390   
445555188    445571961    445588791    445605843 445454002    445470941   
445487887    445504707    445521529    445538408    445555196    445571979   
445588809    445605850 445454010    445470958    445487895    445504715   
445521537    445538416    445555204    445571987    445588817    445605868
445454028    445470966    445487903    445504723    445521545    445538424   
445555212    445571995    445588825    445605876



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430250084    445300502    445317639    445334733    445351984    445369077   
445386188    445403280    445420177    445437130 430250829    445300510   
445317647    445334741    445351992    445369085    445386196    445403298   
445420185    445437148 430251801    445300528    445317654    445334758   
445352008    445369093    445386204    445403306    445420193    445437155
430251975    445300536    445317662    445334766    445352016    445369101   
445386212    445403314    445420201    445437163 430252536    445300544   
445317670    445334774    445352024    445369119    445386220    445403322   
445420219    445437171 430252841    445300551    445317688    445334782   
445352032    445369127    445386238    445403330    445420227    445437189
430256081    445300569    445317696    445334790    445352040    445369135   
445386246    445403348    445420235    445437197 430256248    445300577   
445317704    445334808    445352057    445369143    445386253    445403355   
445420243    445437205 430260810    445300585    445317712    445334816   
445352073    445369150    445386261    445403363    445420250    445437213
430262949    445300593    445317720    445334824    445352081    445369168   
445386287    445403389    445420268    445437221 430264028    445300601   
445317738    445334832    445352099    445369176    445386295    445403397   
445420276    445437239 430267062    445300619    445317746    445334840   
445352107    445369192    445386303    445403405    445420284    445437247
430267286    445300627    445317753    445334857    445352115    445369200   
445386311    445403413    445420292    445437254 430267849    445300635   
445317761    445334865    445352123    445369218    445386329    445403421   
445420300    445437262 430271973    445300643    445317787    445334873   
445352131    445369226    445386337    445403439    445420318    445437270
430274464    445300650    445317795    445334881    445352149    445369234   
445386345    445403447    445420326    445437288 430280503    445300668   
445317803    445334899    445352156    445369242    445386352    445403454   
445420334    445437296 430283168    445300676    445317811    445334907   
445352164    445369259    445386360    445403462    445420342    445437304
430287177    445300684    445317829    445334915    445352172    445369267   
445386378    445403470    445420359    445437312 430288332    445300692   
445317837    445334923    445352180    445369275    445386386    445403488   
445420367    445437320 430290999    445300700    445317845    445334931   
445352198    445369283    445386394    445403496    445420375    445437338
430292177    445300726    445317852    445334949    445352206    445369291   
445386402    445403504    445420383    445437346 430295410    445300734   
445317860    445334956    445352214    445369309    445386410    445403512   
445420391    445437353 430296624    445300742    445317878    445334964   
445352222    445369325    445386428    445403520    445420409    445437361
430298521    445300759    445317886    445334972    445352230    445369333   
445386436    445403538    445420417    445437379 430298596    445300767   
445317894    445334980    445352248    445369341    445386444    445403546   
445420425    445437387 430303362    445300775    445317902    445334998   
445352255    445369358    445386451    445403553    445420433    445437395
430303511    445300783    445317910    445335003    445352263    445369366   
445386469    445403561    445420441    445437403 430304881    445300791   
445317928    445335011    445352289    445369374    445386477    445403579   
445420458    445437411 430305128    445300809    445317936    445335029   
445352297    445369382    445386485    445403587    445420466    445437429
430348540    445300817    445317944    445335037    445352305    445369390   
445386493    445403603    445420474    445437437 430356048    445300825   
445317951    445335045    445352313    445369408    445386501    445403611   
445420482    445437445 430356451    445300833    445317969    445335052   
445352321    445369416    445386519    445403629    445420490    445437452
430360248    445300841    445317977    445335060    445352339    445369424   
445386527    445403637    445420508    445437460 430360412    445300858   
445317985    445335078    445352347    445369432    445386535    445403645   
445420516    445437478 430362004    445300866    445317993    445335086   
445352354    445369440    445386543    445403652    445420524    445437486
430363630    445300874    445318009    445335094    445352362    445369457   
445386550    445403660    445420532    445437494 430364232    445300882   
445318017    445335102    445352370    445369465    445386568    445403678   
445420540    445437502 430365445    445300890    445318025    445335110   
445352388    445369473    445386576    445403686    445420557    445437510
430365544    445300908    445318033    445335136    445352396    445369481   
445386584    445403694    445420565    445437528 430365791    445300916   
445318041    445335151    445352404    445369499    445386592    445403702   
445420573    445437536 430366963    445300924    445318058    445335169   
445352412    445369507    445386600    445403710    445420581    445437544
430369116    445300932    445318066    445335177    445352420    445369515   
445386618    445403728    445420599    445437551 430369702    445300940   
445318074    445335185    445352438    445369523    445386626    445403736   
445420607    445437569 430370742    445300957    445318082    445335193   
445352446    445369531    445386634    445403744    445420615    445437577
430370957    445300965    445318090    445335201    445352453    445369549   
445386642    445403751    445420623    445437585 430371120    445300973   
445318108    445335219    445352461    445369556    445386659    445403769   
445420631    445437593 430376582    445300981    445318116    445335227   
445352479    445369564    445386667    445403777    445420649    445437601
430376988    445300999    445318124    445335235    445352487    445369572   
445386675    445403785    445420656    445437619 430379198    445301013   
445318132    445335243    445352495    445369580    445386683    445403793   
445420664    445437627 430379388    445301021    445318140    445335250   
445352503    445369598    445386691    445403801    445420672    445437635
430381301    445301047    445318157    445335268    445352511    445369606   
445386709    445403819    445420680    445437643 430381665    445301054   
445318165    445335276    445352529    445369614    445386717    445403827   
445420698    445437650 430381863    445301062    445318173    445335284   
445352537    445369622    445386725    445403835    445420706    445437668
430382333    445301070    445318181    445335292    445352545    445369648   
445386733    445403843    445420714    445437676 430383869    445301088   
445318199    445335300    445352552    445369655    445386741    445403850   
445420722    445437684 430385187    445301096    445318207    445335318   
445352560    445369663    445386758    445403868    445420730    445437692
430386151    445301104    445318215    445335326    445352578    445369671   
445386766    445403876    445420748    445437700 430386474    445301112   
445318223    445335334    445352586    445369689    445386774    445403884   
445420755    445437718 430386771    445301120    445318231    445335342   
445352594    445369697    445386782    445403892    445420763    445437726
430387704    445301138    445318249    445335359    445352602    445369705   
445386790    445403900    445420771    445437734 430389957    445301146   
445318256    445335367    445352610    445369713    445386808    445403918   
445420789    445437742 430395186    445301153    445318264    445335375   
445352628    445369721    445386816    445403926    445420805    445437759
430396887    445301161    445318272    445335383    445352636    445369739   
445386824    445403934    445420813    445437767 430397091    445301179   
445318280    445335391    445352644    445369747    445386832    445403942   
445420821    445437775 430398958    445301187    445318298    445335409   
445352651    445369754    445386840    445403959    445420839    445437783
430398990    445301195    445318306    445335417    445352669    445369762   
445386865    445403967    445420854    445437791 430400408    445301203   
445318314    445335425    445352677    445369770    445386873    445403975   
445420862    445437809 430403873    445301211    445318330    445335433   
445352685    445369788    445386881    445403983    445420870    445437817
430404202    445301229    445318348    445335441    445352693    445369796   
445386899    445403991    445420888    445437825 430404376    445301237   
445318355    445335458    445352701    445369804    445386907    445404007   
445420896    445437833 430406561    445301245    445318363    445335466   
445352719    445369812    445386915    445404015    445420904    445437841
430408211    445301252    445318371    445335474    445352727    445369820   
445386923    445404023    445420912    445437858

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445454036    445470974    445487911    445504731    445521552    445538432   
445555220    445572001    445588833    445605884 445454044    445470982   
445487929    445504749    445521560    445538440    445555238    445572019   
445588841    445605900 445454051    445470990    445487937    445504756   
445521578    445538457    445555246    445572027    445588858    445605918
445454069    445471006    445487945    445504764    445521586    445538465   
445555253    445572035    445588866    445605926 445454077    445471014   
445487952    445504772    445521594    445538473    445555261    445572043   
445588874    445605934 445454085    445471022    445487960    445504780   
445521602    445538481    445555279    445572050    445588882    445605942
445454093    445471030    445487978    445504798    445521610    445538499   
445555287    445572068    445588890    445605959 445454101    445471048   
445487986    445504806    445521628    445538507    445555295    445572076   
445588908    445605967 445454119    445471055    445487994    445504814   
445521636    445538515    445555303    445572084    445588916    445605975
445454127    445471063    445488000    445504822    445521644    445538523   
445555311    445572092    445588924    445605983 445454135    445471071   
445488018    445504830    445521651    445538531    445555329    445572100   
445588932    445605991 445454143    445471089    445488026    445504848   
445521669    445538549    445555337    445572118    445588940    445606007
445454150    445471097    445488034    445504855    445521677    445538556   
445555345    445572126    445588957    445606015 445454168    445471105   
445488042    445504863    445521685    445538564    445555352    445572134   
445588965    445606023 445454176    445471113    445488059    445504871   
445521693    445538572    445555360    445572142    445588973    445606031
445454184    445471121    445488067    445504889    445521701    445538580   
445555378    445572159    445588981    445606049 445454192    445471147   
445488075    445504897    445521719    445538598    445555386    445572167   
445588999    445606056 445454200    445471154    445488083    445504905   
445521727    445538606    445555394    445572175    445589005    445606064
445454218    445471162    445488091    445504913    445521735    445538614   
445555402    445572183    445589013    445606072 445454234    445471170   
445488109    445504921    445521743    445538630    445555410    445572191   
445589021    445606080 445454242    445471196    445488117    445504939   
445521750    445538648    445555428    445572209    445589039    445606098
445454259    445471204    445488125    445504947    445521768    445538655   
445555436    445572217    445589047    445606106 445454267    445471212   
445488133    445504954    445521776    445538663    445555444    445572225   
445589054    445606114 445454275    445471220    445488141    445504962   
445521784    445538671    445555451    445572233    445589062    445606122
445454283    445471238    445488158    445504970    445521792    445538689   
445555477    445572241    445589070    445606130 445454291    445471246   
445488166    445504988    445521800    445538697    445555485    445572258   
445589088    445606148 445454309    445471253    445488174    445504996   
445521818    445538705    445555493    445572266    445589096    445606155
445454317    445471261    445488182    445505001    445521826    445538713   
445555501    445572274    445589104    445606163 445454325    445471279   
445488190    445505019    445521834    445538721    445555519    445572282   
445589112    445606171 445454333    445471287    445488208    445505027   
445521842    445538739    445555527    445572290    445589120    445606189
445454341    445471295    445488216    445505035    445521859    445538747   
445555535    445572308    445589138    445606197 445454358    445471303   
445488224    445505043    445521867    445538754    445555543    445572316   
445589146    445606205 445454366    445471311    445488232    445505050   
445521875    445538762    445555550    445572332    445589153    445606213
445454374    445471329    445488240    445505076    445521883    445538770   
445555568    445572340    445589161    445606221 445454382    445471337   
445488257    445505084    445521891    445538788    445555576    445572357   
445589179    445606239 445454390    445471345    445488265    445505092   
445521909    445538796    445555584    445572365    445589187    445606247
445454408    445471352    445488273    445505100    445521917    445538804   
445555592    445572373    445589195    445606254 445454416    445471360   
445488281    445505118    445521925    445538812    445555600    445572381   
445589203    445606262 445454424    445471378    445488299    445505126   
445521933    445538820    445555618    445572399    445589211    445606270
445454432    445471386    445488307    445505134    445521941    445538838   
445555626    445572407    445589229    445606288 445454440    445471402   
445488315    445505142    445521958    445538846    445555634    445572415   
445589237    445606296 445454457    445471410    445488323    445505159   
445521966    445538853    445555642    445572423    445589245    445606304
445454465    445471428    445488331    445505167    445521974    445538861   
445555659    445572431    445589252    445606312 445454473    445471436   
445488349    445505175    445521982    445538879    445555667    445572449   
445589260    445606320 445454481    445471444    445488356    445505183   
445521990    445538887    445555675    445572456    445589278    445606338
445454499    445471451    445488364    445505191    445522006    445538895   
445555683    445572464    445589286    445606346 445454507    445471469   
445488372    445505209    445522014    445538903    445555691    445572472   
445589294    445606353 445454515    445471477    445488380    445505225   
445522022    445538911    445555709    445572480    445589302    445606361
445454523    445471485    445488398    445505233    445522030    445538929   
445555717    445572498    445589310    445606379 445454531    445471493   
445488406    445505241    445522048    445538937    445555725    445572506   
445589328    445606387 445454549    445471501    445488414    445505258   
445522055    445538945    445555733    445572514    445589336    445606395
445454556    445471519    445488422    445505266    445522063    445538952   
445555741    445572522    445589344    445606403 445454572    445471527   
445488430    445505274    445522071    445538960    445555758    445572530   
445589351    445606411 445454580    445471535    445488448    445505282   
445522089    445538978    445555766    445572548    445589369    445606429
445454598    445471543    445488455    445505290    445522097    445538986   
445555774    445572555    445589377    445606437 445454606    445471550   
445488463    445505308    445522105    445538994    445555782    445572563   
445589385    445606445 445454614    445471568    445488471    445505316   
445522113    445539000    445555790    445572571    445589393    445606452
445454622    445471576    445488489    445505324    445522121    445539018   
445555808    445572589    445589401    445606460 445454630    445471584   
445488497    445505332    445522139    445539026    445555816    445572597   
445589419    445606478 445454648    445471592    445488505    445505340   
445522147    445539034    445555824    445572605    445589427    445606486
445454655    445471600    445488513    445505357    445522154    445539042   
445555832    445572613    445589435    445606494 445454663    445471618   
445488521    445505365    445522162    445539059    445555840    445572621   
445589443    445606502 445454671    445471626    445488539    445505373   
445522170    445539067    445555857    445572639    445589450    445606510
445454689    445471634    445488547    445505381    445522188    445539075   
445555865    445572647    445589468    445606528 445454697    445471642   
445488554    445505399    445522196    445539083    445555873    445572654   
445589476    445606536 445454705    445471659    445488562    445505407   
445522204    445539091    445555881    445572662    445589484    445606551
445454713    445471667    445488570    445505415    445522212    445539109   
445555899    445572670    445589492    445606569 445454721    445471675   
445488588    445505423    445522220    445539117    445555907    445572688   
445589500    445606577 445454739    445471683    445488596    445505431   
445522238    445539125    445555915    445572696    445589518    445606585
445454747    445471691    445488604    445505449    445522246    445539133   
445555923    445572712    445589526    445606593 445454754    445471709   
445488612    445505456    445522253    445539141    445555931    445572720   
445589534    445606601 445454762    445471717    445488620    445505464   
445522261    445539158    445555949    445572738    445589542    445606619
445454770    445471725    445488638    445505472    445522279    445539166   
445555956    445572746    445589559    445606627



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

430410712    445301260    445318389    445335482    445352735    445369838   
445386931    445404031    445420920    445437866 430413237    445301278   
445318397    445335490    445352743    445369846    445386949    445404049   
445420938    445437874 430414748    445301286    445318405    445335508   
445352750    445369853    445386956    445404056    445420946    445437882
430416115    445301294    445318413    445335516    445352768    445369861   
445386964    445404064    445420953    445437890 430417188    445301302   
445318421    445335524    445352776    445369879    445386972    445404072   
445420961    445437908 430417469    445301310    445318439    445335532   
445352784    445369887    445386980    445404080    445420979    445437916
430421784    445301328    445318447    445335540    445352792    445369895   
445386998    445404098    445420987    445437924 430421990    445301336   
445318454    445335557    445352800    445369903    445387004    445404106   
445420995    445437932 430424879    445301344    445318462    445335565   
445352818    445369911    445387012    445404114    445421019    445437940
430426064    445301351    445318470    445335581    445352826    445369929   
445387020    445404122    445421027    445437957 430426734    445301369   
445318488    445335599    445352834    445369937    445387038    445404130   
445421035    445437965 430427039    445301377    445318496    445335607   
445352842    445369945    445387046    445404148    445421043    445437973
430431080    445301385    445318504    445335615    445352859    445369952   
445387053    445404155    445421050    445437981 430431478    445301393   
445318520    445335623    445352867    445369960    445387061    445404163   
445421068    445437999 430432104    445301401    445318538    445335631   
445352875    445369978    445387079    445404171    445421076    445438005
430432823    445301419    445318546    445335649    445352883    445369986   
445387087    445404189    445421084    445438013 430434704    445301427   
445318579    445335656    445352891    445369994    445387095    445404197   
445421092    445438021 430441337    445301435    445318587    445335664   
445352909    445370000    445387103    445404205    445421100    445438039
430443390    445301443    445318595    445335672    445352917    445370018   
445387111    445404213    445421118    445438047 430446013    445301450   
445318603    445335680    445352925    445370026    445387129    445404221   
445421126    445438054 430447201    445301468    445318629    445335698   
445352933    445370034    445387137    445404239    445421134    445438062
430448472    445301476    445318637    445335706    445352941    445370042   
445387145    445404247    445421142    445438070 430451419    445301484   
445318645    445335714    445352958    445370059    445387152    445404254   
445421159    445438088 430453928    445301492    445318652    445335722   
445352966    445370067    445387160    445404262    445421167    445438096
430457135    445301500    445318660    445335730    445352974    445370075   
445387178    445404270    445421175    445438104 430457705    445301518   
445318678    445335748    445352982    445370083    445387186    445404288   
445421183    445438112 430458240    445301526    445318694    445335755   
445352990    445370091    445387194    445404296    445421191    445438120
430459487    445301534    445318702    445335763    445353006    445370109   
445387202    445404304    445421209    445438138 430459800    445301542   
445318710    445335771    445353014    445370117    445387210    445404312   
445421217    445438146 430460493    445301567    445318728    445335789   
445353022    445370125    445387228    445404320    445421225    445438153
430460972    445301575    445318736    445335797    445353030    445370133   
445387236    445404338    445421233    445438161 430462903    445301583   
445318744    445335805    445353048    445370141    445387244    445404346   
445421241    445438179 430463588    445301591    445318751    445335813   
445353055    445370158    445387251    445404361    445421258    445438187
430465120    445301609    445318769    445335821    445353063    445370166   
445387269    445404379    445421266    445438195 430466847    445301617   
445318777    445335839    445353071    445370174    445387277    445404387   
445421274    445438203 430468355    445301625    445318785    445335847   
445353089    445370182    445387285    445404395    445421282    445438211
430468736    445301633    445318793    445335854    445353097    445370190   
445387293    445404403    445421290    445438229 430469270    445301641   
445318801    445335862    445353105    445370208    445387301    445404411   
445421308    445438237 430471847    445301658    445318819    445335870   
445353113    445370216    445387319    445404429    445421316    445438245
430472373    445301666    445318827    445335888    445353121    445370224   
445387327    445404437    445421324    445438252 430477158    445301674   
445318835    445335896    445353139    445370232    445387335    445404445   
445421332    445438260 430477406    445301690    445318843    445335904   
445353147    445370240    445387343    445404452    445421357    445438278
430478867    445301708    445318850    445335912    445353154    445370257   
445387350    445404460    445421365    445438286 430479253    445301716   
445318868    445335920    445353162    445370265    445387368    445404478   
445421373    445438294 430479840    445301724    445318876    445335938   
445353170    445370273    445387376    445404486    445421381    445438302
430481606    445301732    445318884    445335946    445353188    445370281   
445387384    445404494    445421399    445438310 430482810    445301740   
445318892    445335953    445353196    445370299    445387392    445404502   
445421407    445438328 430484162    445301757    445318900    445335961   
445353204    445370307    445387400    445404510    445421415    445438336
430484386    445301765    445318918    445335979    445353212    445370315   
445387418    445404528    445421423    445438344 430485946    445301773   
445318926    445335987    445353220    445370323    445387426    445404536   
445421431    445438351 430487116    445301781    445318934    445335995   
445353238    445370331    445387434    445404544    445421449    445438369
430487561    445301799    445318942    445336001    445353246    445370349   
445387442    445404551    445421456    445438377 430490250    445301807   
445318967    445336019    445353253    445370356    445387459    445404569   
445421464    445438385 430491589    445301815    445318975    445336027   
445353261    445370364    445387467    445404577    445421472    445438393
430491712    445301823    445318983    445336035    445353279    445370372   
445387475    445404585    445421480    445438401 430494344    445301831   
445318991    445336043    445353287    445370380    445387483    445404593   
445421498    445438419 430495614    445301849    445319007    445336050   
445353295    445370398    445387491    445404601    445421506    445438427
431174523    445301856    445319015    445336068    445353303    445370406   
445387509    445404619    445421514    445438435 431178789    445301864   
445319023    445336076    445353311    445370414    445387517    445404627   
445421522    445438443 431178821    445301872    445319031    445336092   
445353329    445370422    445387525    445404635    445421530    445438450
431181940    445301880    445319049    445336100    445353337    445370430   
445387533    445404643    445421548    445438468 431186238    445301898   
445319056    445336126    445353345    445370448    445387541    445404650   
445421555    445438476 431186733    445301906    445319064    445336134   
445353352    445370455    445387566    445404668    445421563    445438484
431189711    445301914    445319072    445336142    445353360    445370463   
445387574    445404676    445421571    445438492 431192061    445301922   
445319080    445336159    445353378    445370471    445387582    445404684   
445421589    445438500 431192418    445301930    445319098    445336167   
445353386    445370489    445387590    445404692    445421597    445438518
431194489    445301948    445319106    445336175    445353394    445370497   
445387608    445404700    445421605    445438526 431194893    445301955   
445319114    445336183    445353402    445370505    445387616    445404718   
445421613    445438534 431195700    445301963    445319122    445336191   
445353428    445370513    445387624    445404726    445421621    445438542
431196492    445301971    445319130    445336209    445353436    445370521   
445387632    445404734    445421639    445438559 431198894    445301989   
445319148    445336217    445353444    445370539    445387640    445404759   
445421647    445438567 431201334    445301997    445319155    445336225   
445353451    445370547    445387657    445404767    445421654    445438575
431202191    445302003    445319163    445336233    445353469    445370554   
445387665    445404775    445421662    445438583

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445454788    445471733    445488646    445505480    445522287    445539174   
445555964    445572753    445589567    445606635 445454796    445471741   
445488653    445505498    445522295    445539182    445555972    445572761   
445589575    445606643 445454804    445471758    445488661    445505506   
445522303    445539190    445555980    445572779    445589583    445606650
445454812    445471766    445488679    445505514    445522311    445539208   
445555998    445572787    445589591    445606668 445454820    445471774   
445488687    445505522    445522329    445539216    445556004    445572795   
445589609    445606676 445454838    445471782    445488695    445505530   
445522337    445539224    445556012    445572803    445589617    445606684
445454846    445471790    445488703    445505548    445522345    445539232   
445556020    445572811    445589625    445606692 445454853    445471816   
445488711    445505555    445522352    445539240    445556038    445572829   
445589633    445606700 445454861    445471824    445488729    445505563   
445522360    445539257    445556046    445572837    445589641    445606718
445454879    445471832    445488737    445505571    445522378    445539265   
445556053    445572845    445589658    445606726 445454887    445471840   
445488745    445505597    445522394    445539273    445556061    445572852   
445589666    445606734 445454895    445471857    445488752    445505605   
445522402    445539281    445556079    445572860    445589674    445606742
445454903    445471865    445488760    445505613    445522410    445539299   
445556087    445572878    445589682    445606759 445454911    445471873   
445488778    445505621    445522428    445539307    445556095    445572886   
445589690    445606767 445454929    445471881    445488786    445505639   
445522436    445539315    445556103    445572894    445589708    445606775
445454937    445471899    445488794    445505647    445522444    445539323   
445556111    445572902    445589716    445606783 445454945    445471907   
445488802    445505654    445522451    445539331    445556129    445572910   
445589724    445606791 445454952    445471915    445488810    445505662   
445522469    445539349    445556137    445572928    445589732    445606809
445454960    445471923    445488828    445505670    445522477    445539356   
445556145    445572936    445589740    445606817 445454978    445471931   
445488836    445505688    445522485    445539364    445556152    445572944   
445589757    445606825 445454986    445471949    445488844    445505696   
445522493    445539372    445556160    445572951    445589765    445606833
445454994    445471956    445488851    445505704    445522501    445539380   
445556178    445572969    445589773    445606841 445455009    445471964   
445488869    445505712    445522519    445539398    445556186    445572977   
445589781    445606858 445455017    445471972    445488877    445505720   
445522527    445539406    445556194    445572985    445589799    445606866
445455025    445471980    445488885    445505738    445522535    445539414   
445556202    445572993    445589807    445606874 445455033    445471998   
445488893    445505746    445522543    445539422    445556210    445573009   
445589815    445606882 445455041    445472004    445488901    445505753   
445522550    445539430    445556228    445573017    445589823    445606890
445455058    445472012    445488919    445505761    445522568    445539448   
445556236    445573025    445589831    445606908 445455066    445472020   
445488927    445505779    445522576    445539455    445556244    445573033   
445589849    445606916 445455074    445472038    445488935    445505787   
445522584    445539463    445556251    445573041    445589856    445606924
445455082    445472046    445488943    445505795    445522592    445539471   
445556269    445573058    445589864    445606932 445455090    445472053   
445488950    445505803    445522600    445539489    445556277    445573066   
445589872    445606940 445455108    445472061    445488968    445505811   
445522618    445539497    445556285    445573074    445589880    445606957
445455116    445472079    445488976    445505829    445522626    445539505   
445556293    445573082    445589898    445606965 445455124    445472087   
445488984    445505837    445522634    445539513    445556301    445573090   
445589906    445606973 445455132    445472095    445488992    445505845   
445522642    445539521    445556319    445573108    445589914    445606981
445455140    445472103    445489008    445505852    445522659    445539539   
445556327    445573116    445589922    445606999 445455157    445472111   
445489016    445505860    445522667    445539547    445556335    445573124   
445589930    445607005 445455165    445472129    445489024    445505878   
445522675    445539554    445556343    445573132    445589948    445607013
445455173    445472137    445489032    445505886    445522683    445539562   
445556350    445573140    445589955    445607021 445455181    445472145   
445489040    445505894    445522691    445539570    445556368    445573157   
445589963    445607039 445455199    445472152    445489057    445505902   
445522709    445539588    445556376    445573165    445589971    445607047
445455207    445472160    445489065    445505910    445522717    445539596   
445556384    445573173    445589989    445607054 445455215    445472178   
445489073    445505928    445522725    445539604    445556392    445573181   
445589997    445607062 445455223    445472186    445489081    445505936   
445522733    445539612    445556400    445573199    445590003    445607070
445455231    445472194    445489099    445505944    445522741    445539620   
445556418    445573207    445590011    445607088 445455249    445472202   
445489107    445505951    445522758    445539638    445556426    445573215   
445590029    445607096 445455256    445472210    445489115    445505969   
445522766    445539646    445556434    445573223    445590037    445607104
445455264    445472228    445489123    445505977    445522774    445539653   
445556442    445573231    445590045    445607112 445455272    445472236   
445489131    445505985    445522782    445539661    445556459    445573249   
445590052    445607120 445455280    445472244    445489149    445505993   
445522790    445539679    445556475    445573256    445590060    445607138
445455306    445472251    445489156    445506009    445522808    445539687   
445556483    445573264    445590078    445607146 445455314    445472269   
445489164    445506017    445522816    445539695    445556491    445573272   
445590086    445607153 445455322    445472277    445489172    445506025   
445522824    445539703    445556509    445573280    445590094    445607161
445455330    445472285    445489180    445506033    445522832    445539711   
445556517    445573298    445590102    445607179 445455348    445472293   
445489198    445506041    445522840    445539729    445556525    445573306   
445590110    445607187 445455355    445472301    445489206    445506058   
445522857    445539737    445556533    445573314    445590128    445607195
445455363    445472319    445489214    445506066    445522865    445539745   
445556541    445573322    445590136    445607203 445455371    445472327   
445489222    445506074    445522873    445539752    445556558    445573330   
445590169    445607211 445455389    445472335    445489230    445506082   
445522881    445539760    445556566    445573348    445590177    445607229
445455397    445472343    445489248    445506090    445522899    445539778   
445556574    445573355    445590185    445607237 445455405    445472350   
445489255    445506108    445522907    445539786    445556582    445573363   
445590193    445607245 445455413    445472368    445489263    445506116   
445522915    445539794    445556590    445573371    445590201    445607252
445455421    445472376    445489271    445506124    445522923    445539802   
445556608    445573389    445590219    445607260 445455439    445472384   
445489289    445506132    445522931    445539810    445556616    445573397   
445590227    445607278 445455447    445472392    445489297    445506140   
445522949    445539836    445556624    445573405    445590235    445607286
445455454    445472400    445489305    445506157    445522956    445539844   
445556632    445573413    445590243    445607294 445455462    445472418   
445489313    445506165    445522964    445539851    445556640    445573421   
445590250    445607310 445455470    445472426    445489339    445506173   
445522972    445539869    445556657    445573439    445590268    445607328
445455488    445472434    445489347    445506181    445522980    445539877   
445556665    445573447    445590276    445607336 445455496    445472442   
445489354    445506199    445522998    445539885    445556673    445573454   
445590284    445607344 445455504    445472459    445489362    445506207   
445523004    445539893    445556681    445573462    445590292    445607351
445455512    445472467    445489370    445506215    445523012    445539901   
445556699    445573470    445590300    445607369



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431202563

   445302011    445319171    445336241    445353477    445370562    445387673   
445404783    445421670    445438591

431206267

   445302029    445319189    445336258    445353485    445370570    445387681   
445404791    445421688    445438609

431207380

   445302045    445319197    445336266    445353493    445370588    445387699   
445404809    445421696    445438617

431209097

   445302052    445319205    445336274    445353501    445370596    445387707   
445404817    445421704    445438625

431209634

   445302060    445319213    445336282    445353519    445370604    445387715   
445404825    445421712    445438633

431211366

   445302078    445319221    445336290    445353527    445370612    445387723   
445404833    445421720    445438641

431213438

   445302086    445319239    445336308    445353535    445370620    445387731   
445404841    445421746    445438658

431215029

   445302094    445319247    445336316    445353543    445370638    445387749   
445404858    445421753    445438666

431216191

   445302102    445319254    445336324    445353550    445370646    445387756   
445404866    445421761    445438674

431216852

   445302110    445319262    445336332    445353568    445370653    445387764   
445404874    445421779    445438682

431218940

   445302128    445319270    445336340    445353576    445370661    445387772   
445404882    445421787    445438690

431219344

   445302136    445319288    445336357    445353584    445370679    445387780   
445404890    445421795    445438708

431219930

   445302144    445319296    445336365    445353592    445370687    445387798   
445404908    445421803    445438716

431225465

   445302151    445319304    445336399    445353600    445370695    445387806   
445404916    445421811    445438724

431225515

   445302169    445319312    445336407    445353618    445370703    445387814   
445404924    445421829    445438732

431226422

   445302177    445319320    445336415    445353626    445370711    445387822   
445404932    445421837    445438740

431226968

   445302185    445319338    445336423    445353634    445370729    445387830   
445404940    445421845    445438757

431228014

   445302193    445319346    445336431    445353642    445370737    445387848   
445404957    445421852    445438765

431229319

   445302201    445319353    445336449    445353659    445370745    445387855   
445404965    445421860    445438773

431229483

   445302219    445319361    445336456    445353667    445370752    445387863   
445404973    445421878    445438781

431230721

   445302227    445319379    445336464    445353675    445370760    445387871   
445404981    445421894    445438799

431231380

   445302243    445319387    445336472    445353683    445370778    445387889   
445404999    445421902    445438807

431232305

   445302250    445319395    445336480    445353691    445370786    445387897   
445405004    445421910    445438815

431233105

   445302268    445319403    445336498    445353709    445370794    445387905   
445405012    445421928    445438823

431233287

   445302276    445319411    445336506    445353717    445370802    445387913   
445405020    445421936    445438831

431238278

   445302284    445319429    445336514    445353725    445370810    445387921   
445405038    445421944    445438849

431238591

   445302292    445319437    445336522    445353733    445370828    445387939   
445405046    445421951    445438856

431238625

   445302300    445319445    445336530    445353741    445370836    445387947   
445405053    445421969    445438864

431238633

   445302318    445319452    445336548    445353758    445370844    445387954   
445405061    445421977    445438872

431240274

   445302326    445319460    445336555    445353766    445370851    445387962   
445405079    445421985    445438880

431240290

   445302334    445319478    445336571    445353774    445370869    445387970   
445405087    445421993    445438898

431240969

   445302342    445319486    445336589    445353782    445370877    445387988   
445405095    445422009    445438906

431243567

   445302359    445319494    445336597    445353790    445370885    445387996   
445405103    445422017    445438914

431244714

   445302367    445319502    445336605    445353808    445370893    445388002   
445405111    445422025    445438922

431245257

   445302375    445319510    445336613    445353816    445370901    445388010   
445405129    445422033    445438930

431246339

   445302383    445319528    445336621    445353824    445370919    445388028   
445405137    445422041    445438948

431247766

   445302391    445319536    445336639    445353832    445370927    445388036   
445405145    445422058    445438955

431248004

   445302409    445319544    445336647    445353840    445370935    445388044   
445405152    445422066    445438963

431248061

   445302417    445319551    445336654    445353857    445370943    445388051   
445405160    445422074    445438971

431248251

   445302425    445319569    445336662    445353865    445370950    445388069   
445405178    445422082    445438989

431249200

   445302433    445319577    445336670    445353873    445370968    445388077   
445405186    445422090    445439003

431250240

   445302441    445319585    445336688    445353881    445370976    445388085   
445405194    445422108    445439011

431250364

   445302458    445319593    445336696    445353899    445370984    445388093   
445405202    445422116    445439029

431252386

   445302466    445319601    445336704    445353907    445370992    445388101   
445405210    445422124    445439037

431255660

   445302474    445319619    445336712    445353915    445371008    445388119   
445405228    445422132    445439045

431258425

   445302482    445319627    445336720    445353923    445371016    445388127   
445405236    445422140    445439052

431261445

   445302490    445319635    445336738    445353931    445371024    445388135   
445405244    445422157    445439060

431265313

   445302508    445319643    445336746    445353949    445371032    445388143   
445405251    445422165    445439078

431265701

   445302516    445319650    445336753    445353956    445371040    445388150   
445405269    445422173    445439086

431269901

   445302524    445319668    445336761    445353964    445371057    445388168   
445405277    445422181    445439094

431270925

   445302532    445319676    445336779    445353972    445371065    445388176   
445405285    445422199    445439102

431272202

   445302540    445319684    445336787    445353980    445371073    445388184   
445405293    445422207    445439110

431275262

   445302557    445319692    445336795    445353998    445371081    445388192   
445405301    445422215    445439128

431276336

   445302565    445319700    445336803    445354004    445371099    445388200   
445405319    445422223    445439136

431279264

   445302573    445319718    445336811    445354012    445371107    445388218   
445405327    445422231    445439144

431280551

   445302581    445319726    445336829    445354020    445371115    445388226   
445405335    445422249    445439151

431282847

   445302599    445319734    445336837    445354038    445371123    445388234   
445405343    445422256    445439169

431283894

   445302607    445319742    445336845    445354046    445371131    445388242   
445405350    445422264    445439177

431284033

   445302615    445319759    445336852    445354053    445371149    445388259   
445405368    445422272    445439185

431284785

   445302623    445319767    445336860    445354061    445371156    445388267   
445405376    445422298    445439193

431285626

   445302631    445319775    445336878    445354079    445371164    445388275   
445405384    445422306    445439201

431286467

   445302649    445319783    445336886    445354087    445371172    445388283   
445405392    445422314    445439219

431286665

   445302656    445319791    445336902    445354095    445371180    445388291   
445405418    445422322    445439227

431287085

   445302664    445319809    445336910    445354103    445371198    445388309   
445405426    445422330    445439235

431287481

   445302672    445319817    445336928    445354111    445371206    445388317   
445405434    445422348    445439243

431288935

   445302680    445319825    445336936    445354129    445371214    445388333   
445405442    445422355    445439250

431289271

   445302698    445319833    445336944    445354137    445371230    445388341   
445405459    445422363    445439268

431289677

   445302706    445319841    445336951    445354145    445371248    445388358   
445405467    445422371    445439276

431289875

   445302714    445319858    445336969    445354152    445371255    445388366   
445405475    445422389    445439284

431293810

   445302730    445319866    445336977    445354160    445371263    445388374   
445405483    445422397    445439292

431294511

   445302748    445319874    445336985    445354178    445371271    445388382   
445405491    445422405    445439300

431295328

   445302755    445319882    445336993    445354186    445371289    445388390   
445405509    445422413    445439318

431296441

   445302763    445319890    445337009    445354194    445371297    445388408   
445405517    445422421    445439326

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445455520    445472475    445489388    445506223    445523020    445539919   
445556707    445573488    445590318    445607377 445455538    445472483   
445489396    445506231    445523038    445539927    445556715    445573496   
445590326    445607385 445455546    445472491    445489404    445506249   
445523046    445539935    445556723    445573504    445590334    445607393
445455553    445472509    445489412    445506256    445523053    445539943   
445556731    445573512    445590342    445607401 445455561    445472517   
445489420    445506264    445523061    445539950    445556749    445573520   
445590359    445607419 445455579    445472525    445489438    445506272   
445523079    445539968    445556756    445573538    445590367    445607427
445455587    445472533    445489446    445506280    445523087    445539976   
445556764    445573546    445590375    445607435 445455595    445472541   
445489453    445506298    445523095    445539984    445556772    445573553   
445590383    445607443 445455603    445472558    445489461    445506306   
445523103    445539992    445556780    445573561    445590391    445607450
445455611    445472566    445489479    445506314    445523111    445540008   
445556798    445573579    445590409    445607468 445455629    445472574   
445489487    445506322    445523129    445540016    445556806    445573587   
445590417    445607476 445455637    445472582    445489495    445506330   
445523137    445540024    445556814    445573595    445590425    445607484
445455645    445472590    445489503    445506348    445523145    445540032   
445556822    445573603    445590441    445607492 445455652    445472608   
445489511    445506355    445523152    445540040    445556830    445573611   
445590458    445607500 445455660    445472616    445489529    445506363   
445523160    445540057    445556848    445573629    445590466    445607518
445455678    445472624    445489537    445506371    445523178    445540065   
445556855    445573637    445590474    445607526 445455686    445472632   
445489545    445506389    445523186    445540073    445556863    445573645   
445590482    445607534 445455694    445472640    445489552    445506397   
445523194    445540081    445556871    445573652    445590490    445607542
445455702    445472657    445489560    445506405    445523202    445540099   
445556889    445573660    445590508    445607559 445455710    445472665   
445489578    445506413    445523210    445540107    445556897    445573678   
445590516    445607567 445455728    445472681    445489586    445506421   
445523228    445540115    445556905    445573686    445590524    445607575
445455736    445472699    445489594    445506439    445523236    445540123   
445556913    445573694    445590532    445607583 445455744    445472707   
445489602    445506447    445523244    445540131    445556921    445573702   
445590540    445607591 445455751    445472715    445489610    445506454   
445523251    445540149    445556939    445573710    445590557    445607609
445455769    445472723    445489628    445506462    445523269    445540156   
445556947    445573728    445590565    445607617 445455777    445472731   
445489636    445506470    445523277    445540164    445556954    445573736   
445590573    445607625 445455785    445472749    445489644    445506488   
445523285    445540172    445556962    445573751    445590581    445607633
445455793    445472756    445489651    445506496    445523293    445540180   
445556970    445573769    445590599    445607641 445455801    445472764   
445489669    445506504    445523301    445540198    445556988    445573777   
445590607    445607658 445455819    445472772    445489677    445506512   
445523319    445540206    445556996    445573785    445590615    445607666
445455827    445472780    445489685    445506520    445523327    445540214   
445557002    445573793    445590623    445607674 445455835    445472798   
445489693    445506538    445523335    445540222    445557010    445573819   
445590631    445607682 445455843    445472806    445489701    445506546   
445523343    445540230    445557028    445573827    445590649    445607690
445455868    445472814    445489719    445506553    445523350    445540248   
445557036    445573835    445590656    445607708 445455876    445472830   
445489727    445506561    445523368    445540255    445557044    445573850   
445590664    445607716 445455884    445472848    445489735    445506579   
445523376    445540263    445557051    445573868    445590672    445607724
445455892    445472855    445489743    445506587    445523384    445540271   
445557069    445573876    445590680    445607732 445455900    445472863   
445489750    445506595    445523392    445540289    445557077    445573884   
445590698    445607740 445455918    445472871    445489768    445506603   
445523400    445540297    445557093    445573892    445590706    445607757
445455926    445472889    445489792    445506611    445523418    445540305   
445557101    445573900    445590714    445607765 445455934    445472897   
445489800    445506629    445523426    445540313    445557119    445573918   
445590722    445607773 445455942    445472905    445489826    445506637   
445523434    445540339    445557127    445573926    445590730    445607781
445455959    445472913    445489834    445506645    445523442    445540347   
445557135    445573934    445590748    445607799 445455967    445472921   
445489842    445506652    445523459    445540354    445557143    445573942   
445590755    445607807 445455975    445472939    445489859    445506660   
445523467    445540362    445557150    445573959    445590763    445607815
445455983    445472954    445489867    445506678    445523475    445540370   
445557168    445573967    445590771    445607823 445455991    445472962   
445489875    445506686    445523483    445540388    445557176    445573975   
445590789    445607831 445456007    445472970    445489883    445506694   
445523491    445540396    445557184    445573983    445590797    445607849
445456015    445472988    445489891    445506702    445523509    445540404   
445557192    445573991    445590805    445607856 445456023    445472996   
445489909    445506710    445523517    445540412    445557200    445574007   
445590813    445607864 445456031    445473002    445489917    445506728   
445523525    445540420    445557218    445574015    445590821    445607872
445456049    445473010    445489925    445506736    445523533    445540438   
445557226    445574023    445590839    445607880 445456056    445473028   
445489933    445506744    445523541    445540446    445557234    445574031   
445590847    445607898 445456064    445473036    445489941    445506751   
445523566    445540453    445557242    445574049    445590854    445607906
445456072    445473044    445489958    445506769    445523574    445540461   
445557259    445574056    445590862    445607922 445456080    445473051   
445489966    445506777    445523582    445540479    445557267    445574064   
445590870    445607930 445456098    445473069    445489974    445506785   
445523590    445540487    445557275    445574072    445590888    445607948
445456106    445473077    445489982    445506793    445523616    445540495   
445557283    445574080    445590896    445607955 445456114    445473085   
445489990    445506801    445523624    445540503    445557291    445574098   
445590904    445607963 445456122    445473093    445490006    445506819   
445523632    445540511    445557309    445574106    445590912    445607971
445456130    445473101    445490014    445506827    445523640    445540529   
445557317    445574114    445590920    445607989 445456148    445473119   
445490022    445506835    445523657    445540537    445557325    445574122   
445590938    445608003 445456155    445473127    445490030    445506843   
445523665    445540545    445557333    445574130    445590946    445608011
445456163    445473135    445490048    445506850    445523673    445540552   
445557341    445574148    445590953    445608029 445456189    445473143   
445490055    445506868    445523681    445540560    445557358    445574155   
445590961    445608037 445456197    445473150    445490063    445506876   
445523699    445540578    445557366    445574163    445590979    445608045
445456205    445473168    445490071    445506884    445523715    445540586   
445557374    445574171    445590987    445608052 445456213    445473176   
445490089    445506892    445523723    445540594    445557382    445574189   
445590995    445608060 445456221    445473184    445490097    445506900   
445523731    445540602    445557390    445574197    445591001    445608078
445456239    445473192    445490105    445506918    445523749    445540610   
445557408    445574205    445591019    445608086 445456247    445473200   
445490113    445506926    445523756    445540628    445557416    445574213   
445591027    445608094 445456254    445473218    445490121    445506934   
445523764    445540636    445557424    445574221    445591035    445608102
445456262    445473226    445490139    445506942    445523772    445540644   
445557432    445574247    445591043    445608110



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431299809    445302771    445319908    445337017    445354202    445371305   
445388416    445405525    445422439    445439334 431300045    445302789   
445319916    445337025    445354210    445371313    445388424    445405533   
445422447    445439342 431300771    445302797    445319924    445337033   
445354228    445371321    445388432    445405541    445422454    445439359
431303494    445302805    445319932    445337041    445354236    445371339   
445388440    445405558    445422462    445439367 431306083    445302813   
445319940    445337058    445354251    445371347    445388457    445405566   
445422470    445439375 431312024    445302821    445319957    445337066   
445354269    445371354    445388465    445405574    445422488    445439383
431313873    445302839    445319965    445337074    445354277    445371362   
445388473    445405582    445422496    445439391 432944585    445302847   
445319973    445337082    445354285    445371370    445388481    445405590   
445422504    445439409 432951747    445302854    445319981    445337090   
445354293    445371388    445388499    445405608    445422512    445439425
432955896    445302862    445319999    445337108    445354301    445371396   
445388507    445405616    445422520    445439433 433574183    445302870   
445320005    445337116    445354319    445371404    445388515    445405632   
445422538    445439441 433619814    445302888    445320013    445337124   
445354327    445371412    445388523    445405640    445422546    445439458
433645470    445302896    445320021    445337132    445354335    445371438   
445388531    445405657    445422553    445439466 433698040    445302904   
445320039    445337140    445354343    445371446    445388549    445405665   
445422561    445439474 433729720    445302912    445320047    445337157   
445354350    445371453    445388556    445405673    445422579    445439482
433758661    445302920    445320054    445337165    445354368    445371461   
445388564    445405681    445422587    445439490 433787157    445302938   
445320062    445337173    445354376    445371479    445388572    445405699   
445422595    445439508 433789617    445302946    445320070    445337181   
445354384    445371487    445388580    445405707    445422603    445439516
433799293    445302953    445320088    445337199    445354392    445371495   
445388598    445405715    445422611    445439524 433806163    445302961   
445320096    445337207    445354400    445371503    445388606    445405723   
445422629    445439532 433827649    445302979    445320104    445337215   
445354418    445371511    445388614    445405731    445422637    445439540
433829272    445302987    445320112    445337223    445354426    445371529   
445388622    445405749    445422645    445439557 433842580    445302995   
445320120    445337231    445354434    445371537    445388630    445405756   
445422652    445439565 433854973    445303001    445320138    445337249   
445354442    445371545    445388648    445405764    445422660    445439573
433864857    445303019    445320146    445337256    445354459    445371560   
445388655    445405772    445422678    445439581 433866175    445303027   
445320153    445337264    445354467    445371578    445388663    445405780   
445422686    445439599 433879095    445303035    445320179    445337272   
445354475    445371586    445388671    445405798    445422694    445439607
433889862    445303043    445320187    445337280    445354483    445371594   
445388689    445405806    445422702    445439615 433890811    445303050   
445320195    445337298    445354491    445371602    445388697    445405814   
445422710    445439623 433892601    445303068    445320203    445337306   
445354509    445371610    445388713    445405822    445422728    445439631
433916798    445303076    445320211    445337314    445354517    445371628   
445388721    445405830    445422736    445439649 433918851    445303092   
445320229    445337322    445354525    445371636    445388739    445405848   
445422744    445439656 433920675    445303100    445320237    445337330   
445354533    445371644    445388747    445405855    445422751    445439664
433924743    445303126    445320245    445337348    445354541    445371651   
445388754    445405863    445422769    445439672 433926896    445303134   
445320252    445337355    445354558    445371669    445388762    445405871   
445422777    445439680 433953148    445303142    445320260    445337363   
445354566    445371677    445388770    445405889    445422785    445439698
433960036    445303159    445320278    445337389    445354574    445371685   
445388788    445405897    445422793    445439714 433963998    445303167   
445320286    445337397    445354582    445371693    445388796    445405905   
445422801    445439722 434003737    445303175    445320294    445337405   
445354590    445371701    445388804    445405913    445422819    445439730
434006276    445303183    445320302    445337413    445354608    445371719   
445388812    445405921    445422827    445439748 434013058    445303191   
445320310    445337421    445354616    445371727    445388820    445405939   
445422850    445439755 434019469    445303209    445320328    445337439   
445354624    445371735    445388838    445405947    445422868    445439763
434028460    445303217    445320336    445337447    445354632    445371743   
445388846    445405954    445422876    445439771 434057576    445303225   
445320351    445337454    445354640    445371750    445388853    445405962   
445422884    445439789 434060919    445303233    445320369    445337462   
445354657    445371768    445388861    445405970    445422900    445439797
434117693    445303241    445320377    445337470    445354665    445371776   
445388879    445405988    445422918    445439805 434122602    445303258   
445320385    445337488    445354673    445371784    445388887    445405996   
445422926    445439813 435137260    445303266    445320393    445337496   
445354681    445371792    445388895    445406002    445422934    445439821
435137856    445303274    445320401    445337504    445354699    445371800   
445388903    445406010    445422942    445439839 435225388    445303282   
445320419    445337512    445354707    445371818    445388911    445406028   
445422959    445439847 435906144    445303308    445320427    445337520   
445354715    445371826    445388929    445406036    445422967    445439854
435915996    445303316    445320435    445337538    445354723    445371834   
445388937    445406044    445422975    445439862 437158132    445303324   
445320443    445337546    445354731    445371842    445388945    445406051   
445422983    445439870 437448251    445303340    445320450    445337553   
445354749    445371859    445388952    445406069    445422991    445439888
437454721    445303357    445320468    445337561    445354756    445371867   
445388960    445406077    445423007    445439896 437472160    445303365   
445320476    445337579    445354764    445371875    445388978    445406085   
445423015    445439904 437492465    445303373    445320484    445337587   
445354772    445371883    445388986    445406093    445423023    445439912
437502594    445303381    445320492    445337595    445354780    445371891   
445388994    445406101    445423031    445439920 437510159    445303399   
445320500    445337603    445354798    445371909    445389000    445406119   
445423049    445439938 437511959    445303407    445320518    445337611   
445354806    445371917    445389018    445406127    445423056    445439946
437515869    445303415    445320526    445337629    445354814    445371925   
445389026    445406135    445423064    445439953 437863822    445303423   
445320534    445337637    445354822    445371933    445389034    445406143   
445423072    445439961 437870397    445303431    445320542    445337645   
445354830    445371941    445389042    445406150    445423080    445439979
437891435    445303449    445320559    445337652    445354848    445371958   
445389059    445406168    445423098    445439987 437902141    445303456   
445320567    445337660    445354855    445371966    445389067    445406176   
445423106    445439995 438267361    445303464    445320575    445337678   
445354863    445371974    445389075    445406184    445423114    445440001
438279432    445303472    445320583    445337686    445354871    445371982   
445389083    445406192    445423122    445440019 438316879    445303480   
445320591    445337694    445354889    445371990    445389091    445406200   
445423130    445440027 438371361    445303498    445320609    445337702   
445354897    445372006    445389109    445406218    445423148    445440035
438373839    445303506    445320617    445337710    445354905    445372014   
445389117    445406226    445423155    445440043 438379422    445303514   
445320625    445337728    445354921    445372022    445389125    445406234   
445423163    445440050 438397713    445303522    445320633    445337736   
445354939    445372030    445389133    445406242    445423171    445440068
438398349    445303530    445320641    445337744    445354947    445372048   
445389141    445406259    445423189    445440076

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445456270    445473234    445490147    445506959    445523780    445540651   
445557440    445574254    445591050    445608128 445456288    445473242   
445490154    445506967    445523798    445540669    445557457    445574262   
445591068    445608136 445456296    445473259    445490162    445506975   
445523806    445540677    445557473    445574270    445591076    445608144
445456304    445473267    445490170    445506983    445523814    445540685   
445557481    445574288    445591084    445608151 445456312    445473275   
445490188    445506991    445523822    445540693    445557499    445574296   
445591092    445608169 445456320    445473283    445490196    445507007   
445523830    445540701    445557507    445574304    445591118    445608177
445456338    445473291    445490204    445507015    445523848    445540719   
445557515    445574312    445591126    445608185 445456346    445473309   
445490212    445507023    445523855    445540727    445557523    445574320   
445591134    445608193 445456353    445473317    445490220    445507031   
445523863    445540735    445557531    445574338    445591142    445608201
445456361    445473325    445490238    445507049    445523889    445540743   
445557549    445574346    445591159    445608219 445456379    445473333   
445490246    445507056    445523897    445540750    445557556    445574353   
445591167    445608227 445456387    445473341    445490253    445507064   
445523905    445540768    445557564    445574361    445591175    445608235
445456403    445473358    445490261    445507072    445523913    445540776   
445557572    445574379    445591183    445608243 445456411    445473366   
445490279    445507080    445523921    445540784    445557580    445574387   
445591191    445608250 445456429    445473382    445490287    445507098   
445523947    445540792    445557598    445574395    445591209    445608268
445456437    445473390    445490295    445507106    445523954    445540800   
445557606    445574403    445591217    445608276 445456445    445473408   
445490311    445507114    445523962    445540818    445557614    445574411   
445591225    445608284 445456452    445473416    445490329    445507122   
445523970    445540826    445557622    445574429    445591233    445608292
445456460    445473424    445490337    445507130    445523988    445540834   
445557630    445574437    445591241    445608300 445456478    445473432   
445490345    445507148    445523996    445540842    445557648    445574445   
445591258    445608318 445456486    445473440    445490352    445507155   
445524002    445540859    445557655    445574460    445591266    445608326
445456494    445473457    445490360    445507163    445524010    445540867   
445557663    445574478    445591274    445608334 445456502    445473465   
445490378    445507171    445524028    445540875    445557671    445574486   
445591282    445608342 445456510    445473473    445490386    445507189   
445524036    445540883    445557689    445574494    445591290    445608359
445456528    445473481    445490394    445507197    445524044    445540891   
445557697    445574502    445591308    445608367 445456536    445473499   
445490402    445507205    445524051    445540909    445557705    445574510   
445591316    445608375 445456544    445473507    445490410    445507213   
445524069    445540917    445557713    445574528    445591324    445608383
445456551    445473515    445490428    445507221    445524077    445540925   
445557721    445574536    445591340    445608391 445456569    445473523   
445490436    445507239    445524085    445540933    445557739    445574544   
445591357    445608409 445456577    445473531    445490444    445507247   
445524093    445540941    445557747    445574551    445591365    445608417
445456585    445473549    445490451    445507254    445524101    445540966   
445557754    445574569    445591373    445608425 445456593    445473556   
445490469    445507262    445524119    445540974    445557762    445574577   
445591381    445608433 445456601    445473564    445490477    445507270   
445524127    445540982    445557770    445574585    445591399    445608441
445456619    445473572    445490485    445507288    445524135    445540990   
445557788    445574593    445591407    445608458 445456627    445473580   
445490493    445507296    445524143    445541006    445557804    445574601   
445591415    445608466 445456635    445473598    445490501    445507304   
445524150    445541014    445557812    445574619    445591423    445608474
445456643    445473606    445490519    445507312    445524168    445541022   
445557820    445574627    445591431    445608482 445456650    445473614   
445490527    445507320    445524176    445541030    445557838    445574635   
445591449    445608490 445456668    445473622    445490535    445507338   
445524184    445541048    445557846    445574643    445591456    445608508
445456676    445473630    445490543    445507346    445524192    445541055   
445557853    445574650    445591464    445608516 445456684    445473655   
445490550    445507353    445524200    445541063    445557861    445574668   
445591472    445608524 445456692    445473663    445490568    445507361   
445524218    445541071    445557879    445574676    445591480    445608532
445456718    445473671    445490576    445507379    445524226    445541089   
445557887    445574684    445591498    445608540 445456726    445473689   
445490584    445507387    445524234    445541097    445557895    445574692   
445591506    445608557 445456734    445473697    445490592    445507395   
445524242    445541105    445557903    445574700    445591514    445608565
445456742    445473705    445490600    445507403    445524259    445541113   
445557911    445574718    445591522    445608573 445456759    445473713   
445490618    445507411    445524267    445541121    445557929    445574726   
445591530    445608581 445456767    445473721    445490626    445507429   
445524275    445541139    445557937    445574734    445591548    445608599
445456775    445473739    445490634    445507437    445524283    445541147   
445557945    445574742    445591555    445608607 445456783    445473747   
445490642    445507445    445524291    445541154    445557952    445574759   
445591563    445608615 445456791    445473754    445490659    445507452   
445524309    445541162    445557960    445574767    445591571    445608623
445456809    445473762    445490667    445507460    445524317    445541170   
445557978    445574775    445591589    445608631 445456817    445473770   
445490675    445507478    445524325    445541188    445557986    445574783   
445591597    445608649 445456825    445473788    445490683    445507486   
445524333    445541196    445557994    445574791    445591605    445608656
445456841    445473796    445490691    445507494    445524341    445541204   
445558000    445574809    445591621    445608664 445456858    445473804   
445490709    445507502    445524358    445541212    445558018    445574817   
445591639    445608672 445456874    445473812    445490717    445507510   
445524366    445541220    445558026    445574825    445591647    445608680
445456882    445473820    445490725    445507528    445524374    445541238   
445558034    445574833    445591654    445608698 445456890    445473838   
445490733    445507536    445524382    445541246    445558042    445574841   
445591662    445608706 445456908    445473846    445490741    445507544   
445524390    445541253    445558059    445574858    445591670    445608714
445456916    445473853    445490758    445507551    445524408    445541261   
445558067    445574866    445591688    445608722 445456924    445473861   
445490766    445507569    445524416    445541279    445558075    445574874   
445591696    445608730 445456932    445473879    445490774    445507577   
445524424    445541287    445558083    445574882    445591704    445608748
445456940    445473887    445490782    445507585    445524432    445541295   
445558091    445574890    445591712    445608755 445456957    445473895   
445490790    445507593    445524440    445541303    445558109    445574908   
445591720    445608763 445456965    445473903    445490808    445507601   
445524457    445541311    445558117    445574916    445591738    445608771
445456973    445473911    445490816    445507619    445524465    445541329   
445558125    445574924    445591746    445608789 445456981    445473929   
445490824    445507627    445524473    445541337    445558133    445574932   
445591753    445608797 445456999    445473937    445490832    445507635   
445524481    445541345    445558141    445574940    445591761    445608805
445457005    445473945    445490840    445507643    445524499    445541352   
445558158    445574957    445591779    445608813 445457013    445473952   
445490857    445507650    445524507    445541360    445558166    445574965   
445591787    445608821 445457021    445473960    445490865    445507668   
445524515    445541378    445558174    445574973    445591795    445608839
445457039    445473978    445490873    445507676    445524523    445541386   
445558182    445574981    445591803    445608847



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

438401747    445303548    445320658    445337751    445354954    445372055   
445389158    445406267    445423197    445440084 438408122    445303555   
445320666    445337769    445354962    445372063    445389166    445406275   
445423205    445440092 438415945    445303563    445320674    445337777   
445354970    445372071    445389174    445406283    445423213    445440100
438416323    445303571    445320682    445337785    445354988    445372089   
445389190    445406291    445423221    445440118 438416844    445303589   
445320690    445337793    445354996    445372097    445389208    445406309   
445423239    445440126 438424160    445303597    445320708    445337801   
445355001    445372105    445389216    445406317    445423247    445440134
438424400    445303605    445320716    445337819    445355019    445372113   
445389224    445406325    445423254    445440142 438426017    445303613   
445320724    445337827    445355027    445372121    445389232    445406333   
445423262    445440159 438426082    445303621    445320732    445337835   
445355035    445372139    445389240    445406341    445423270    445440167
438426652    445303639    445320740    445337843    445355043    445372147   
445389257    445406358    445423288    445440175 438430415    445303647   
445320765    445337850    445355050    445372154    445389265    445406366   
445423296    445440183 438437055    445303654    445320773    445337868   
445355068    445372162    445389273    445406374    445423304    445440191
438438814    445303662    445320781    445337876    445355076    445372170   
445389281    445406382    445423312    445440209 438440539    445303670   
445320799    445337884    445355084    445372188    445389299    445406390   
445423320    445440217 438447328    445303688    445320807    445337892   
445355092    445372196    445389307    445406408    445423338    445440225
438447955    445303696    445320815    445337900    445355100    445372204   
445389315    445406416    445423346    445440233 438455206    445303704   
445320823    445337918    445355118    445372212    445389323    445406424   
445423353    445440241 438456659    445303712    445320831    445337926   
445355126    445372220    445389331    445406432    445423361    445440258
438458838    445303720    445320849    445337934    445355134    445372238   
445389349    445406440    445423379    445440266 438473431    445303738   
445320856    445337942    445355142    445372246    445389356    445406457   
445423387    445440274 438475915    445303746    445320864    445337959   
445355159    445372253    445389364    445406465    445423403    445440282
438479248    445303753    445320872    445337967    445355167    445372261   
445389372    445406473    445423411    445440290 438483398    445303761   
445320880    445337975    445355175    445372287    445389380    445406481   
445423429    445440308 438491896    445303779    445320906    445337983   
445355183    445372295    445389398    445406499    445423437    445440316
438500720    445303787    445320914    445337991    445355191    445372303   
445389406    445406507    445423445    445440324 438503112    445303795   
445320922    445338007    445355209    445372311    445389414    445406515   
445423452    445440332 438770117    445303803    445320930    445338015   
445355217    445372329    445389422    445406523    445423460    445440340
440677508    445303811    445320948    445338023    445355225    445372337   
445389430    445406531    445423478    445440357 441558061    445303829   
445320955    445338031    445355241    445372345    445389448    445406549   
445423486    445440365 442106787    445303837    445320963    445338049   
445355258    445372352    445389455    445406556    445423494    445440373
442858981    445303845    445320971    445338056    445355266    445372360   
445389463    445406564    445423502    445440381 443532452    445303852   
445320989    445338064    445355274    445372378    445389471    445406580   
445423510    445440399 443589510    445303860    445320997    445338072   
445355282    445372386    445389489    445406598    445423528    445440407
443701149    445303878    445321003    445338080    445355290    445372394   
445389497    445406606    445423536    445440415 443708847    445303886   
445321011    445338098    445355308    445372402    445389505    445406614   
445423544    445440423 443735592    445303894    445321029    445338106   
445355316    445372410    445389513    445406622    445423551    445440431
443737259    445303902    445321037    445338114    445355324    445372428   
445389521    445406630    445423577    445440449 443816996    445303910   
445321045    445338122    445355332    445372436    445389539    445406648   
445423585    445440456 443823299    445303928    445321052    445338130   
445355340    445372444    445389547    445406655    445423593    445440464
443950662    445303936    445321060    445338148    445355357    445372451   
445389554    445406663    445423601    445440472 444102081    445303944   
445321078    445338155    445355365    445372469    445389562    445406671   
445423619    445440480 444107817    445303951    445321086    445338163   
445355373    445372477    445389570    445406689    445423627    445440498
444113864    445303969    445321094    445338171    445355399    445372485   
445389588    445406697    445423635    445440506 444131965    445303977   
445321102    445338189    445355407    445372493    445389596    445406705   
445423643    445440514 444150270    445303985    445321128    445338197   
445355415    445372501    445389604    445406713    445423650    445440522
444238141    445303993    445321136    445338205    445355423    445372519   
445389612    445406721    445423668    445440530 444241244    445304009   
445321144    445338213    445355431    445372527    445389620    445406739   
445423676    445440548 444414916    445304017    445321151    445338221   
445355449    445372535    445389638    445406747    445423684    445440555
444422257    445304025    445321169    445338239    445355456    445372543   
445389646    445406754    445423692    445440563 444431951    445304033   
445321185    445338247    445355464    445372550    445389653    445406762   
445423700    445440571 444445050    445304041    445321193    445338254   
445355472    445372568    445389679    445406770    445423718    445440589
444445126    445304058    445321201    445338262    445355480    445372576   
445389687    445406788    445423726    445440597 444451322    445304066   
445321219    445338270    445355498    445372584    445389695    445406796   
445423734    445440605 444477806    445304074    445321227    445338288   
445355506    445372592    445389703    445406812    445423742    445440613
444479794    445304082    445321235    445338296    445355514    445372600   
445389711    445406820    445423759    445440621 444490874    445304090   
445321243    445338304    445355522    445372618    445389729    445406838   
445423767    445440639 444497663    445304108    445321250    445338312   
445355530    445372626    445389737    445406846    445423775    445440647
444509210    445304116    445321268    445338320    445355548    445372634   
445389745    445406853    445423783    445440654 444512776    445304124   
445321276    445338338    445355555    445372642    445389752    445406861   
445423791    445440662 444514012    445304132    445321284    445338346   
445355563    445372659    445389760    445406879    445423809    445440670
444519318    445304140    445321300    445338353    445355571    445372667   
445389778    445406887    445423817    445440688 444521777    445304157   
445321318    445338361    445355589    445372675    445389786    445406895   
445423825    445440696 444538490    445304165    445321326    445338379   
445355597    445372683    445389794    445406903    445423833    445440704
444568265    445304173    445321334    445338387    445355605    445372691   
445389802    445406911    445423841    445440712 444569701    445304181   
445321342    445338395    445355613    445372709    445389810    445406929   
445423858    445440720 444570345    445304199    445321359    445338403   
445355621    445372717    445389828    445406937    445423866    445440738
444596308    445304207    445321367    445338411    445355639    445372725   
445389836    445406945    445423874    445440746 444598643    445304215   
445321375    445338429    445355647    445372733    445389844    445406952   
445423882    445440753 444599195    445304223    445321383    445338437   
445355654    445372758    445389851    445406960    445423890    445440761
444607204    445304231    445321391    445338445    445355662    445372766   
445389877    445406978    445423908    445440779 444621304    445304249   
445321409    445338452    445355670    445372774    445389885    445406986   
445423916    445440795 444661243    445304256    445321417    445338460   
445355688    445372782    445389893    445406994    445423924    445440803
444677355    445304264    445321425    445338478    445355696    445372790   
445389901    445407000    445423932    445440811

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445457047    445473986    445490881    445507684    445524531    445541394   
445558190    445574999    445591811    445608854 445457054    445473994   
445490899    445507692    445524549    445541402    445558208    445575004   
445591829    445608862 445457062    445474000    445490907    445507700   
445524556    445541410    445558216    445575012    445591837    445608870
445457070    445474018    445490915    445507718    445524564    445541428   
445558224    445575020    445591845    445608888 445457088    445474026   
445490923    445507726    445524580    445541436    445558232    445575038   
445591852    445608896 445457096    445474034    445490931    445507734   
445524598    445541444    445558240    445575046    445591860    445608904
445457104    445474042    445490949    445507742    445524606    445541451   
445558257    445575053    445591878    445608912 445457112    445474059   
445490956    445507759    445524614    445541469    445558265    445575061   
445591886    445608920 445457120    445474067    445490964    445507767   
445524622    445541477    445558273    445575079    445591894    445608946
445457138    445474075    445490972    445507775    445524630    445541485   
445558281    445575087    445591902    445608953 445457153    445474083   
445490980    445507783    445524648    445541493    445558299    445575095   
445591910    445608961 445457161    445474091    445490998    445507791   
445524655    445541501    445558307    445575103    445591928    445608979
445457179    445474109    445491004    445507809    445524663    445541527   
445558315    445575111    445591936    445608987 445457187    445474117   
445491012    445507817    445524671    445541535    445558323    445575129   
445591944    445608995 445457195    445474125    445491020    445507825   
445524689    445541543    445558331    445575137    445591951    445609001
445457203    445474133    445491038    445507833    445524697    445541550   
445558349    445575145    445591969    445609019 445457211    445474141   
445491046    445507841    445524705    445541568    445558356    445575152   
445591977    445609027 445457229    445474158    445491053    445507858   
445524713    445541576    445558364    445575160    445591985    445609035
445457237    445474166    445491061    445507866    445524721    445541584   
445558372    445575178    445591993    445609043 445457245    445474174   
445491079    445507874    445524739    445541592    445558380    445575186   
445592009    445609050 445457252    445474182    445491087    445507882   
445524747    445541600    445558398    445575194    445592017    445609068
445457260    445474190    445491095    445507890    445524754    445541618   
445558406    445575202    445592025    445609076 445457278    445474208   
445491103    445507908    445524762    445541626    445558414    445575210   
445592033    445609084 445457286    445474216    445491111    445507916   
445524770    445541634    445558422    445575228    445592041    445609092
445457294    445474224    445491129    445507924    445524788    445541642   
445558430    445575236    445592058    445609100 445457302    445474232   
445491137    445507932    445524796    445541659    445558448    445575244   
445592066    445609118 445457310    445474240    445491145    445507940   
445524804    445541667    445558455    445575251    445592074    445609126
445457328    445474257    445491152    445507957    445524812    445541675   
445558463    445575269    445592082    445609134 445457336    445474265   
445491160    445507965    445524820    445541683    445558471    445575277   
445592090    445609142 445457344    445474273    445491178    445507973   
445524838    445541691    445558489    445575285    445592108    445609159
445457351    445474281    445491186    445507981    445524846    445541709   
445558497    445575293    445592116    445609167 445457369    445474299   
445491194    445507999    445524853    445541717    445558505    445575301   
445592124    445609175 445457377    445474307    445491202    445508005   
445524861    445541725    445558513    445575319    445592132    445609183
445457385    445474315    445491210    445508013    445524879    445541733   
445558521    445575327    445592140    445609191 445457393    445474323   
445491228    445508021    445524887    445541741    445558539    445575343   
445592157    445609209 445457401    445474349    445491236    445508039   
445524895    445541758    445558547    445575350    445592165    445609217
445457419    445474356    445491244    445508047    445524903    445541766   
445558554    445575368    445592173    445609225 445457427    445474364   
445491251    445508054    445524911    445541774    445558562    445575376   
445592181    445609233 445457435    445474372    445491269    445508062   
445524929    445541782    445558570    445575384    445592199    445609241
445457443    445474380    445491277    445508070    445524937    445541790   
445558588    445575392    445592207    445609258 445457450    445474398   
445491285    445508088    445524945    445541808    445558596    445575400   
445592215    445609266 445457468    445474406    445491293    445508096   
445524952    445541816    445558604    445575418    445592223    445609274
445457476    445474414    445491301    445508104    445524960    445541824   
445558612    445575426    445592231    445609282 445457484    445474422   
445491319    445508112    445524978    445541832    445558620    445575434   
445592249    445609290 445457492    445474430    445491327    445508120   
445524986    445541840    445558638    445575442    445592256    445609308
445457500    445474448    445491335    445508138    445524994    445541857   
445558646    445575459    445592264    445609316 445457518    445474455   
445491343    445508146    445525009    445541865    445558653    445575467   
445592272    445609324 445457526    445474463    445491350    445508153   
445525017    445541873    445558661    445575475    445592280    445609332
445457534    445474471    445491368    445508161    445525025    445541881   
445558679    445575483    445592298    445609340 445457542    445474489   
445491376    445508179    445525033    445541899    445558687    445575491   
445592306    445609365 445457559    445474497    445491384    445508187   
445525041    445541907    445558695    445575509    445592314    445609373
445457567    445474505    445491392    445508195    445525058    445541915   
445558703    445575517    445592322    445609381 445457575    445474513   
445491400    445508203    445525066    445541923    445558711    445575525   
445592330    445609399 445457583    445474521    445491418    445508211   
445525074    445541931    445558729    445575533    445592348    445609407
445457591    445474539    445491426    445508229    445525082    445541949   
445558737    445575541    445592355    445609415 445457609    445474547   
445491434    445508237    445525090    445541956    445558745    445575558   
445592363    445609423 445457617    445474554    445491442    445508245   
445525108    445541964    445558752    445575566    445592371    445609431
445457625    445474562    445491467    445508252    445525116    445541972   
445558760    445575574    445592389    445609449 445457633    445474570   
445491475    445508260    445525124    445541980    445558778    445575582   
445592397    445609456 445457641    445474588    445491483    445508278   
445525132    445541998    445558786    445575590    445592405    445609464
445457658    445474596    445491491    445508286    445525140    445542004   
445558794    445575608    445592413    445609472 445457666    445474604   
445491509    445508294    445525157    445542012    445558802    445575616   
445592421    445609480 445457674    445474612    445491517    445508302   
445525165    445542020    445558810    445575624    445592439    445609498
445457682    445474620    445491525    445508310    445525173    445542038   
445558828    445575632    445592447    445609506 445457690    445474638   
445491533    445508328    445525181    445542046    445558836    445575640   
445592454    445609514 445457708    445474646    445491541    445508336   
445525199    445542053    445558844    445575657    445592462    445609522
445457716    445474653    445491558    445508344    445525207    445542061   
445558851    445575665    445592470    445609530 445457724    445474661   
445491566    445508351    445525215    445542079    445558869    445575673   
445592488    445609548 445457732    445474679    445491574    445508369   
445525223    445542087    445558877    445575681    445592496    445609555
445457740    445474687    445491582    445508377    445525231    445542095   
445558885    445575699    445592504    445609563 445457757    445474695   
445491590    445508385    445525249    445542103    445558893    445575707   
445592512    445609571 445457765    445474703    445491608    445508393   
445525256    445542111    445558901    445575723    445592520    445609589
445457773    445474711    445491616    445508401    445525264    445542129   
445558919    445575731    445592538    445609597



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

444694236    445304272    445321433    445338486    445355704    445372808   
445389919    445407018    445423940    445440829 444703243    445304280   
445321441    445338494    445355712    445372816    445389927    445407026   
445423957    445440837 444706840    445304298    445321458    445338502   
445355720    445372824    445389935    445407034    445423965    445440845
444728299    445304306    445321466    445338510    445355746    445372832   
445389943    445407042    445423973    445440852 444729081    445304314   
445321474    445338528    445355753    445372840    445389950    445407059   
445423981    445440860 444736201    445304322    445321482    445338536   
445355761    445372857    445389968    445407067    445423999    445440878
444760029    445304330    445321490    445338544    445355779    445372865   
445389976    445407075    445424005    445440886 444795934    445304348   
445321508    445338551    445355787    445372873    445389984    445407083   
445424013    445440902 444831853    445304355    445321516    445338569   
445355795    445372881    445389992    445407091    445424021    445440910
444849897    445304363    445321524    445338577    445355803    445372899   
445390008    445407109    445424039    445440936 444852164    445304371   
445321532    445338585    445355811    445372907    445390016    445407117   
445424047    445440944 444852636    445304389    445321557    445338593   
445355837    445372915    445390024    445407125    445424054    445440951
444855670    445304397    445321565    445338601    445355845    445372923   
445390032    445407133    445424062    445440969 444862668    445304405   
445321573    445338619    445355852    445372931    445390040    445407141   
445424070    445440977 444862809    445304413    445321581    445338627   
445355860    445372949    445390057    445407158    445424088    445440985
444865729    445304421    445321599    445338635    445355878    445372956   
445390065    445407166    445424096    445440993 444865752    445304439   
445321607    445338643    445355886    445372964    445390073    445407182   
445424104    445441009 444866107    445304447    445321615    445338650   
445355894    445372972    445390081    445407190    445424112    445441017
444870489    445304454    445321623    445338668    445355902    445372980   
445390099    445407208    445424120    445441025 444878409    445304462   
445321631    445338676    445355910    445372998    445390107    445407216   
445424138    445441033 444880512    445304470    445321649    445338684   
445355936    445373004    445390115    445407224    445424146    445441041
444883094    445304488    445321656    445338692    445355944    445373012   
445390123    445407232    445424153    445441058 444883813    445304496   
445321664    445338700    445355951    445373020    445390131    445407240   
445424161    445441066 444885834    445304504    445321672    445338718   
445355969    445373038    445390149    445407257    445424179    445441074
444892160    445304512    445321680    445338726    445355977    445373046   
445390156    445407265    445424187    445441082 444898621    445304520   
445321698    445338734    445355985    445373053    445390164    445407273   
445424195    445441090 444899363    445304538    445321706    445338742   
445355993    445373061    445390180    445407281    445424203    445441108
444901920    445304546    445321714    445338759    445356009    445373079   
445390198    445407299    445424211    445441116 444902761    445304553   
445321722    445338767    445356017    445373087    445390206    445407307   
445424229    445441124 444903108    445304561    445321730    445338775   
445356025    445373095    445390214    445407315    445424237    445441132
444908180    445304579    445321748    445338783    445356033    445373103   
445390222    445407323    445424245    445441140 444908750    445304595   
445321755    445338791    445356041    445373111    445390230    445407349   
445424252    445441157 444908990    445304603    445321763    445338809   
445356058    445373129    445390248    445407356    445424260    445441165
444912620    445304611    445321771    445338817    445356066    445373137   
445390255    445407364    445424278    445441181 444916217    445304629   
445321789    445338825    445356074    445373145    445390263    445407372   
445424286    445441199 444916746    445304637    445321797    445338833   
445356082    445373152    445390271    445407380    445424294    445441207
444917611    445304645    445321805    445338841    445356090    445373160   
445390289    445407398    445424302    445441215 444930838    445304652   
445321813    445338858    445356108    445373178    445390297    445407406   
445424310    445441223 444931091    445304660    445321821    445338866   
445356116    445373186    445390305    445407414    445424328    445441231
444937221    445304678    445321839    445338874    445356124    445373194   
445390313    445407422    445424336    445441249 444938807    445304694   
445321847    445338882    445356132    445373202    445390321    445407430   
445424344    445441256 444940282    445304702    445321854    445338890   
445356140    445373210    445390339    445407448    445424351    445441264
444940415    445304710    445321862    445338908    445356157    445373228   
445390347    445407455    445424369    445441272 444945554    445304728   
445321870    445338916    445356165    445373236    445390354    445407463   
445424377    445441280 444965065    445304736    445321888    445338924   
445356173    445373244    445390362    445407471    445424385    445441298
444972905    445304744    445321896    445338932    445356181    445373251   
445390370    445407489    445424393    445441306 444974372    445304751   
445321904    445338940    445356199    445373269    445390388    445407497   
445424401    445441314 444984249    445304769    445321912    445338965   
445356207    445373277    445390396    445407505    445424419    445441322
444984819    445304777    445321920    445338973    445356215    445373285   
445390404    445407513    445424427    445441330 444985071    445304785   
445321938    445338981    445356223    445373301    445390412    445407521   
445424435    445441348 444989529    445304793    445321946    445338999   
445356231    445373319    445390420    445407539    445424443    445441355
444992390    445304801    445321953    445339005    445356249    445373327   
445390438    445407547    445424450    445441363 444996839    445304819   
445321961    445339013    445356256    445373335    445390446    445407554   
445424468    445441371 444999064    445304827    445321979    445339021   
445356264    445373343    445390453    445407562    445424476    445441389
445003155    445304835    445321987    445339039    445356272    445373350   
445390461    445407570    445424484    445441397 445004419    445304843   
445321995    445339047    445356280    445373368    445390479    445407588   
445424492    445441405 445004476    445304850    445322001    445339054   
445356298    445373376    445390487    445407596    445424500    445441413
445007792    445304868    445322019    445339062    445356306    445373384   
445390495    445407604    445424518    445441421 445010903    445304876   
445322027    445339070    445356314    445373392    445390503    445407612   
445424526    445441439 445013089    445304884    445322035    445339088   
445356322    445373418    445390511    445407620    445424534    445441447
445031479    445304892    445322043    445339096    445356330    445373426   
445390529    445407638    445424542    445441454 445033707    445304900   
445322050    445339104    445356348    445373434    445390537    445407646   
445424559    445441462 445054513    445304918    445322068    445339112   
445356355    445373442    445390545    445407653    445424567    445441470
445056823    445304926    445322076    445339138    445356363    445373459   
445390552    445407661    445424575    445441488 445059843    445304934   
445322084    445339146    445356371    445373467    445390560    445407679   
445424583    445441496 445060148    445304942    445322092    445339153   
445356397    445373475    445390578    445407687    445424591    445441504
445067671    445304959    445322100    445339161    445356405    445373483   
445390586    445407695    445424609    445441512 445069743    445304967   
445322118    445339179    445356413    445373491    445390594    445407703   
445424617    445441520 445081888    445304975    445322126    445339187   
445356421    445373509    445390602    445407711    445424625    445441538
445106008    445304983    445322134    445339195    445356439    445373517   
445390610    445407729    445424633    445441546 445111610    445304991   
445322142    445339203    445356447    445373525    445390628    445407737   
445424641    445441553 445133879    445305006    445322159    445339211   
445356454    445373533    445390636    445407745    445424658    445441561
445137334    445305014    445322167    445339229    445356462    445373541   
445390644    445407752    445424666    445441579

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445457781    445474729    445491624    445508419    445525272    445542137   
445558927    445575749    445592546    445609605 445457799    445474737   
445491632    445508427    445525280    445542145    445558935    445575756   
445592553    445609613 445457807    445474745    445491640    445508435   
445525298    445542152    445558943    445575764    445592561    445609621
445457815    445474752    445491657    445508443    445525306    445542160   
445558950    445575772    445592579    445609639 445457823    445474760   
445491665    445508450    445525314    445542178    445558968    445575780   
445592595    445609647 445457831    445474778    445491673    445508468   
445525322    445542186    445558976    445575798    445592603    445609654
445457849    445474786    445491681    445508476    445525330    445542194   
445558984    445575806    445592611    445609662 445457856    445474794   
445491699    445508484    445525348    445542202    445558992    445575814   
445592629    445609670 445457864    445474802    445491707    445508492   
445525355    445542210    445559008    445575822    445592637    445609688
445457872    445474810    445491715    445508500    445525363    445542228   
445559016    445575830    445592645    445609696 445457880    445474828   
445491723    445508518    445525389    445542236    445559024    445575848   
445592652    445609704 445457898    445474836    445491731    445508526   
445525397    445542244    445559032    445575855    445592660    445609712
445457906    445474844    445491749    445508534    445525405    445542251   
445559040    445575863    445592678    445609720 445457914    445474851   
445491756    445508542    445525413    445542269    445559057    445575871   
445592686    445609738 445457922    445474869    445491764    445508559   
445525421    445542277    445559065    445575889    445592694    445609746
445457930    445474877    445491772    445508567    445525439    445542285   
445559073    445575897    445592702    445609753 445457948    445474885   
445491780    445508575    445525447    445542293    445559081    445575905   
445592710    445609761 445457955    445474893    445491806    445508583   
445525454    445542301    445559099    445575913    445592728    445609779
445457963    445474901    445491814    445508609    445525462    445542319   
445559107    445575921    445592744    445609787 445457971    445474919   
445491822    445508617    445525470    445542327    445559115    445575939   
445592751    445609795 445457989    445474927    445491830    445508625   
445525488    445542335    445559123    445575947    445592769    445609803
445457997    445474943    445491848    445508633    445525496    445542343   
445559131    445575954    445592777    445609811 445458003    445474950   
445491855    445508641    445525504    445542350    445559149    445575962   
445592785    445609829 445458011    445474968    445491863    445508658   
445525512    445542368    445559156    445575970    445592793    445609837
445458029    445474976    445491871    445508666    445525520    445542376   
445559164    445575988    445592801    445609845 445458037    445474984   
445491889    445508674    445525538    445542384    445559172    445575996   
445592819    445609852 445458045    445474992    445491897    445508682   
445525546    445542392    445559180    445576002    445592827    445609860
445458052    445475007    445491905    445508690    445525553    445542400   
445559198    445576010    445592835    445609878 445458060    445475015   
445491913    445508708    445525561    445542418    445559206    445576028   
445592843    445609886 445458078    445475023    445491921    445508716   
445525579    445542426    445559214    445576036    445592850    445609894
445458086    445475031    445491939    445508724    445525587    445542434   
445559222    445576044    445592868    445609902 445458094    445475049   
445491947    445508732    445525595    445542442    445559230    445576051   
445592876    445609910 445458102    445475056    445491962    445508740   
445525603    445542459    445559248    445576069    445592892    445609928
445458110    445475064    445491970    445508757    445525611    445542467   
445559255    445576077    445592900    445609936 445458128    445475072   
445491988    445508765    445525629    445542475    445559263    445576085   
445592918    445609944 445458136    445475080    445491996    445508773   
445525637    445542483    445559271    445576093    445592926    445609951
445458144    445475098    445492002    445508781    445525645    445542491   
445559289    445576101    445592934    445609969 445458151    445475106   
445492010    445508799    445525652    445542509    445559297    445576119   
445592942    445609977 445458169    445475114    445492028    445508807   
445525660    445542517    445559305    445576127    445592959    445609985
445458177    445475122    445492036    445508815    445525678    445542525   
445559313    445576135    445592967    445609993 445458185    445475130   
445492044    445508823    445525686    445542533    445559321    445576143   
445592975    445610009 445458193    445475148    445492051    445508831   
445525694    445542541    445559339    445576150    445592983    445610017
445458201    445475155    445492069    445508849    445525702    445542558   
445559347    445576168    445592991    445610025 445458219    445475163   
445492077    445508856    445525710    445542566    445559354    445576176   
445593007    445610033 445458227    445475171    445492085    445508864   
445525728    445542574    445559362    445576184    445593015    445610041
445458235    445475189    445492093    445508872    445525736    445542582   
445559370    445576192    445593023    445610066 445458243    445475197   
445492101    445508880    445525744    445542590    445559388    445576200   
445593031    445610074 445458250    445475205    445492119    445508898   
445525751    445542608    445559396    445576218    445593049    445610082
445458268    445475213    445492127    445508906    445525769    445542616   
445559404    445576226    445593056    445610090 445458276    445475221   
445492135    445508914    445525777    445542624    445559412    445576234   
445593064    445610108 445458284    445475239    445492143    445508922   
445525785    445542632    445559420    445576242    445593072    445610116
445458292    445475247    445492150    445508930    445525793    445542640   
445559438    445576259    445593098    445610124 445458300    445475254   
445492168    445508948    445525801    445542657    445559446    445576267   
445593106    445610132 445458318    445475262    445492176    445508955   
445525819    445542665    445559453    445576275    445593114    445610140
445458326    445475270    445492184    445508963    445525827    445542673   
445559461    445576283    445593122    445610157 445458334    445475288   
445492192    445508971    445525835    445542681    445559479    445576291   
445593130    445610165 445458342    445475296    445492200    445508989   
445525843    445542699    445559487    445576309    445593148    445610173
445458359    445475304    445492218    445508997    445525850    445542707   
445559495    445576317    445593163    445610181 445458367    445475312   
445492226    445509003    445525868    445542715    445559503    445576325   
445593171    445610199 445458375    445475320    445492234    445509011   
445525876    445542723    445559511    445576333    445593189    445610207
445458383    445475338    445492242    445509029    445525884    445542731   
445559529    445576341    445593197    445610215 445458391    445475346   
445492259    445509037    445525892    445542749    445559537    445576358   
445593205    445610223 445458409    445475353    445492267    445509045   
445525900    445542756    445559545    445576366    445593213    445610231
445458417    445475361    445492275    445509052    445525918    445542764   
445559552    445576374    445593221    445610249 445458425    445475379   
445492283    445509060    445525926    445542772    445559560    445576382   
445593239    445610256 445458433    445475387    445492291    445509078   
445525934    445542780    445559578    445576390    445593247    445610264
445458441    445475395    445492309    445509086    445525942    445542798   
445559586    445576408    445593254    445610272 445458458    445475403   
445492317    445509094    445525959    445542806    445559594    445576416   
445593262    445610280 445458466    445475411    445492325    445509102   
445525967    445542814    445559602    445576424    445593270    445610298
445458474    445475429    445492333    445509110    445525975    445542822   
445559610    445576432    445593288    445610306 445458482    445475437   
445492341    445509128    445525983    445542830    445559628    445576440   
445593296    445610314 445458490    445475445    445492358    445509136   
445525991    445542848    445559636    445576457    445593304    445610322
445458508    445475452    445492366    445509144    445526007    445542855   
445559644    445576465    445593312    445610330



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445155666    445305022    445322175    445339237    445356470    445373558   
445390651    445407760    445424674    445441587 445280548    445305030   
445322191    445339245    445356488    445373574    445390669    445407778   
445424682    445441595 445280589    445305048    445322209    445339252   
445356496    445373582    445390677    445407786    445424690    445441603
445280605    445305055    445322217    445339260    445356504    445373590   
445390685    445407794    445424708    445441611 445280696    445305063   
445322225    445339278    445356512    445373608    445390693    445407802   
445424716    445441629 445280704    445305071    445322233    445339286   
445356520    445373616    445390701    445407810    445424724    445441637
445280712    445305089    445322241    445339294    445356538    445373624   
445390719    445407828    445424732    445441645 445280720    445305097   
445322258    445339302    445356546    445373632    445390727    445407836   
445424757    445441652 445280738    445305105    445322266    445339310   
445356561    445373640    445390735    445407844    445424765    445441660
445280803    445305113    445322274    445339328    445356579    445373657   
445390743    445407851    445424773    445441678 445280829    445305121   
445322282    445339336    445356587    445373665    445390750    445407869   
445424781    445441686 445280878    445305139    445322290    445339344   
445356603    445373673    445390768    445407877    445424799    445441694
445280886    445305154    445322308    445339351    445356611    445373681   
445390776    445407885    445424807    445441702 445280894    445305162   
445322316    445339369    445356629    445373707    445390784    445407893   
445424815    445441710 445280910    445305170    445322324    445339377   
445356637    445373715    445390792    445407901    445424823    445441728
445280985    445305188    445322332    445339385    445356645    445373723   
445390800    445407919    445424831    445441736 445281033    445305204   
445322340    445339393    445356652    445373731    445390818    445407927   
445424849    445441744 445281058    445305212    445322357    445339401   
445356660    445373749    445390826    445407935    445424856    445441751
445281074    445305220    445322365    445339419    445356678    445373756   
445390834    445407943    445424864    445441769 445281090    445305238   
445322373    445339427    445356686    445373764    445390842    445407950   
445424872    445441777 445281157    445305246    445322381    445339435   
445356694    445373772    445390867    445407976    445424880    445441785
445281181    445305253    445322399    445339443    445356710    445373780   
445390875    445407984    445424898    445441793 445281215    445305261   
445322407    445339450    445356728    445373798    445390883    445407992   
445424906    445441801 445281231    445305279    445322415    445339468   
445356736    445373806    445390891    445408008    445424914    445441819
445281256    445305287    445322423    445339476    445356744    445373814   
445390909    445408016    445424922    445441827 445281264    445305295   
445322431    445339484    445356751    445373822    445390917    445408024   
445424930    445441835 445281280    445305303    445322449    445339492   
445356777    445373830    445390925    445408032    445424948    445441843
445281306    445305311    445322456    445339500    445356785    445373848   
445390933    445408040    445424955    445441850 445281314    445305329   
445322464    445339518    445356793    445373855    445390941    445408057   
445424963    445441868 445281330    445305337    445322472    445339526   
445356801    445373863    445390958    445408065    445424971    445441876
445281355    445305345    445322480    445339534    445356819    445373871   
445390966    445408073    445424989    445441884 445281363    445305352   
445322498    445339542    445356827    445373889    445390974    445408081   
445424997    445441892 445281397    445305378    445322506    445339559   
445356835    445373897    445390982    445408099    445425002    445441900
445281439    445305386    445322514    445339567    445356843    445373905   
445391006    445408107    445425028    445441918 445281447    445305394   
445322522    445339575    445356850    445373913    445391014    445408115   
445425036    445441926 445281462    445305402    445322530    445339583   
445356868    445373921    445391022    445408123    445425044    445441934
445281512    445305410    445322548    445339591    445356876    445373939   
445391030    445408131    445425051    445441942 445281546    445305428   
445322555    445339609    445356884    445373947    445391048    445408149   
445425069    445441959 445281579    445305436    445322563    445339617   
445356900    445373954    445391055    445408156    445425077    445441967
445281587    445305444    445322571    445339625    445356918    445373962   
445391063    445408164    445425085    445441975 445281637    445305451   
445322589    445339633    445356926    445373970    445391071    445408172   
445425093    445441983 445281645    445305469    445322597    445339641   
445356934    445373988    445391089    445408180    445425101    445441991
445281678    445305477    445322605    445339658    445356942    445373996   
445391097    445408198    445425119    445442007 445281736    445305485   
445322613    445339674    445356959    445374002    445391105    445408206   
445425127    445442015 445281744    445305493    445322621    445339682   
445356975    445374010    445391113    445408214    445425135    445442023
445281777    445305501    445322639    445339690    445356983    445374028   
445391121    445408222    445425143    445442031 445281785    445305519   
445322647    445339708    445356991    445374036    445391139    445408230   
445425150    445442049 445281801    445305527    445322654    445339716   
445357007    445374044    445391147    445408248    445425168    445442056
445281827    445305535    445322662    445339724    445357015    445374051   
445391154    445408255    445425176    445442064 445281843    445305543   
445322670    445339732    445357023    445374069    445391162    445408263   
445425184    445442072 445281884    445305550    445322688    445339740   
445357031    445374077    445391170    445408271    445425192    445442080
445281900    445305568    445322696    445339757    445357049    445374085   
445391188    445408289    445425200    445442098 445281918    445305576   
445322704    445339765    445357056    445374101    445391196    445408297   
445425218    445442106 445281934    445305584    445322712    445339773   
445357064    445374119    445391204    445408305    445425226    445442114
445281967    445305592    445322738    445339781    445357080    445374127   
445391212    445408313    445425234    445442122 445281975    445305600   
445322746    445339799    445357098    445374135    445391220    445408321   
445425242    445442130 445282015    445305618    445322753    445339807   
445357106    445374143    445391238    445408339    445425259    445442148
445282023    445305626    445322761    445339815    445357114    445374150   
445391246    445408347    445425267    445442155 445282049    445305634   
445322779    445339823    445357122    445374168    445391253    445408354   
445425275    445442163 445282072    445305642    445322787    445339831   
445357130    445374176    445391261    445408362    445425283    445442171
445282080    445305659    445322795    445339849    445357148    445374184   
445391279    445408370    445425291    445442189 445282114    445305667   
445322803    445339856    445357155    445374192    445391287    445408388   
445425309    445442197 445282155    445305675    445322811    445339864   
445357163    445374200    445391295    445408396    445425317    445442205
445282205    445305683    445322829    445339872    445357171    445374218   
445391303    445408404    445425325    445442213 445282239    445305691   
445322837    445339880    445357189    445374226    445391311    445408412   
445425341    445442221 445282247    445305709    445322852    445339898   
445357197    445374234    445391329    445408420    445425358    445442239
445282262    445305733    445322860    445339906    445357205    445374242   
445391337    445408438    445425366    445442247 445282270    445305741   
445322878    445339914    445357213    445374259    445391345    445408446   
445425374    445442254 445282304    445305758    445322886    445339930   
445357221    445374267    445391352    445408453    445425382    445442262
445282338    445305766    445322894    445339948    445357239    445374275   
445391360    445408461    445425390    445442270 445282346    445305774   
445322902    445339955    445357247    445374283    445391378    445408479   
445425408    445442288 445282379    445305782    445322910    445339963   
445357254    445374291    445391386    445408487    445425416    445442296
445282437    445305790    445322928    445339971    445357262    445374309   
445391394    445408495    445425424    445442304

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445458516    445475460    445492374    445509151    445526015    445542863   
445559651    445576473    445593320    445610348 445458524    445475478   
445492382    445509169    445526031    445542871    445559669    445576481   
445593338    445610355 445458532    445475486    445492390    445509177   
445526049    445542889    445559677    445576499    445593346    445610363
445458540    445475494    445492408    445509185    445526056    445542897   
445559685    445576507    445593353    445610371 445458557    445475502   
445492416    445509193    445526064    445542905    445559693    445576515   
445593361    445610389 445458565    445475510    445492424    445509201   
445526072    445542913    445559701    445576523    445593379    445610405
445458573    445475528    445492432    445509219    445526080    445542921   
445559719    445576531    445593387    445610413 445458581    445475536   
445492440    445509227    445526098    445542939    445559727    445576549   
445593395    445610421 445458607    445475544    445492457    445509235   
445526106    445542947    445559735    445576556    445593403    445610439
445458615    445475551    445492465    445509243    445526114    445542954   
445559743    445576564    445593411    445610447 445458623    445475569   
445492473    445509250    445526122    445542962    445559750    445576572   
445593429    445610454 445458631    445475577    445492481    445509268   
445526130    445542970    445559768    445576580    445593437    445610462
445458649    445475585    445492499    445509276    445526148    445542988   
445559776    445576598    445593445    445610488 445458656    445475593   
445492507    445509284    445526155    445542996    445559784    445576606   
445593452    445610496 445458664    445475601    445492515    445509292   
445526163    445543002    445559792    445576614    445593460    445610504
445458672    445475619    445492523    445509300    445526171    445543010   
445559800    445576622    445593478    445610512 445458680    445475627   
445492531    445509318    445526189    445543028    445559818    445576630   
445593486    445610520 445458698    445475635    445492549    445509326   
445526197    445543036    445559826    445576648    445593494    445610538
445458706    445475643    445492556    445509334    445526205    445543044   
445559834    445576655    445593502    445610546 445458714    445475650   
445492564    445509342    445526213    445543051    445559842    445576663   
445593510    445610553 445458722    445475668    445492572    445509359   
445526221    445543069    445559859    445576671    445593528    445610561
445458730    445475676    445492580    445509367    445526239    445543077   
445559867    445576689    445593536    445610579 445458748    445475684   
445492598    445509375    445526247    445543085    445559875    445576697   
445593544    445610587 445458755    445475692    445492606    445509383   
445526254    445543093    445559883    445576705    445593551    445610595
445458763    445475700    445492614    445509391    445526262    445543101   
445559891    445576713    445593569    445610603 445458771    445475718   
445492622    445509409    445526270    445543119    445559909    445576721   
445593577    445610611 445458789    445475726    445492630    445509417   
445526288    445543127    445559917    445576739    445593585    445610629
445458797    445475734    445492648    445509425    445526296    445543135   
445559925    445576747    445593593    445610637 445458805    445475742   
445492655    445509433    445526304    445543143    445559933    445576754   
445593601    445610645 445458813    445475759    445492663    445509441   
445526312    445543150    445559941    445576762    445593619    445610652
445458821    445475767    445492671    445509458    445526320    445543168   
445559958    445576770    445593627    445610660 445458839    445475775   
445492689    445509466    445526338    445543176    445559966    445576788   
445593635    445610678 445458847    445475783    445492697    445509474   
445526346    445543184    445559974    445576796    445593643    445610686
445458854    445475791    445492705    445509482    445526353    445543192   
445559982    445576804    445593650    445610694 445458862    445475809   
445492713    445509490    445526361    445543200    445559990    445576812   
445593668    445610702 445458870    445475817    445492721    445509508   
445526379    445543218    445560006    445576820    445593676    445610710
445458888    445475825    445492739    445509516    445526387    445543226   
445560014    445576838    445593684    445610728 445458896    445475833   
445492747    445509524    445526395    445543234    445560022    445576846   
445593692    445610736 445458904    445475841    445492754    445509532   
445526403    445543242    445560030    445576853    445593700    445610744
445458912    445475858    445492762    445509540    445526411    445543259   
445560048    445576861    445593718    445610751 445458920    445475866   
445492770    445509557    445526429    445543267    445560055    445576879   
445593734    445610769 445458938    445475874    445492788    445509565   
445526437    445543275    445560063    445576887    445593742    445610777
445458946    445475882    445492796    445509573    445526445    445543283   
445560071    445576895    445593759    445610785 445458953    445475890   
445492804    445509581    445526452    445543291    445560089    445576903   
445593767    445610793 445458961    445475908    445492812    445509599   
445526460    445543309    445560097    445576911    445593783    445610801
445458979    445475916    445492820    445509607    445526478    445543317   
445560105    445576929    445593791    445610819 445458995    445475924   
445492838    445509615    445526486    445543325    445560113    445576937   
445593809    445610827 445459001    445475932    445492846    445509623   
445526494    445543333    445560121    445576945    445593817    445610835
445459019    445475940    445492853    445509631    445526502    445543341   
445560139    445576952    445593825    445610843 445459035    445475957   
445492861    445509649    445526510    445543358    445560147    445576960   
445593833    445610850 445459043    445475965    445492879    445509656   
445526528    445543366    445560154    445576978    445593841    445610868
445459050    445475973    445492887    445509664    445526536    445543374   
445560162    445576986    445593858    445610876 445459068    445475981   
445492895    445509672    445526544    445543382    445560170    445576994   
445593866    445610884 445459076    445476005    445492903    445509680   
445526551    445543390    445560188    445577000    445593874    445610892
445459084    445476013    445492911    445509698    445526569    445543408   
445560196    445577018    445593882    445610900 445459092    445476021   
445492929    445509706    445526577    445543416    445560204    445577026   
445593890    445610918 445459100    445476039    445492937    445509714   
445526585    445543424    445560212    445577034    445593908    445610926
445459118    445476047    445492945    445509722    445526593    445543432   
445560220    445577042    445593916    445610934 445459126    445476054   
445492952    445509730    445526601    445543440    445560238    445577059   
445593924    445610942 445459134    445476062    445492960    445509748   
445526619    445543457    445560246    445577067    445593932    445610959
445459142    445476070    445492978    445509755    445526627    445543465   
445560253    445577075    445593940    445610967 445459159    445476088   
445492986    445509763    445526635    445543473    445560261    445577083   
445593957    445610975 445459167    445476096    445492994    445509771   
445526643    445543481    445560279    445577091    445593965    445610983
445459175    445476104    445493000    445509789    445526650    445543499   
445560287    445577109    445593973    445610991 445459183    445476112   
445493018    445509797    445526668    445543507    445560295    445577117   
445593981    445611007 445459191    445476120    445493026    445509805   
445526676    445543515    445560303    445577125    445593999    445611015
445459209    445476138    445493034    445509813    445526684    445543523   
445560311    445577133    445594005    445611023 445459217    445476146   
445493042    445509821    445526692    445543531    445560329    445577141   
445594013    445611031 445459225    445476153    445493059    445509839   
445526700    445543549    445560337    445577158    445594039    445611049
445459233    445476161    445493067    445509847    445526718    445543556   
445560345    445577166    445594047    445611056 445459241    445476179   
445493075    445509854    445526726    445543564    445560352    445577174   
445594054    445611064 445459258    445476187    445493083    445509862   
445526734    445543572    445560360    445577182    445594062    445611072
445459266    445476195    445493091    445509870    445526742    445543580   
445560378    445577190    445594070    445611080



--------------------------------------------------------------------------------

Total Intial Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445282486    445305808    445322936    445339989    445357270    445374317   
445391402    445408503    445425432    445442312 445282494    445305816   
445322944    445339997    445357288    445374325    445391410    445408511   
445425440    445442320 445282528    445305824    445322951    445340003   
445357296    445374333    445391428    445408529    445425457    445442346
445282536    445305832    445322969    445340011    445357304    445374341   
445391436    445408537    445425465    445442353 445282569    445305840   
445322977    445340029    445357312    445374358    445391444    445408545   
445425473    445442361 445282585    445305857    445322985    445340037   
445357320    445374366    445391469    445408552    445425481    445442379
445282601    445305865    445322993    445340045    445357338    445374374   
445391477    445408560    445425499    445442387 445282635    445305873   
445323009    445340052    445357346    445374382    445391485    445408578   
445425507    445442395 445282650    445305881    445323017    445340060   
445357353    445374390    445391493    445408586    445425515    445442403
445282676    445305899    445323025    445340078    445357361    445374408   
445391501    445408594    445425523    445442411 445282718    445305907   
445323033    445340086    445357379    445374424    445391519    445408602   
445425531    445442429 445282759    445305915    445323041    445340094   
445357387    445374432    445391527    445408610    445425549    445442437
445282791    445305923    445323058    445340102    445357395    445374440   
445391535    445408628    445425556    445442445 445282809    445305931   
445323074    445340110    445357403    445374457    445391543    445408636   
445425564    445442452 445282817    445305949    445323082    445340128   
445357411    445374465    445391550    445408644    445425572    445442460
445282833    445305956    445323090    445340136    445357429    445374473   
445391568    445408651    445425580    445442478 445282866    445305964   
445323108    445340144    445357437    445374481    445391576    445408669   
445425598    445442486 445282908    445305972    445323116    445340151   
445357445    445374499    445391584    445408677    445425606    445442494
445282924    445305980    445323124    445340169    445357452    445374507   
445391592    445408685    445425614    445442510 445282940    445305998   
445323132    445340185    445357460    445374515    445391600    445408693   
445425622    445442528 445282965    445306004    445323157    445340193   
445357478    445374523    445391626    445408701    445425630    445442536
445282973    445306012    445323165    445340201    445357486    445374531   
445391634    445408719    445425648    445442544 445282981    445306020   
445323173    445340219    445357494    445374549    445391642    445408727   
445425655    445442551 445283005    445306038    445323181    445340227   
445357502    445374556    445391659    445408735    445425663    445442569
445283013    445306046    445323199    445340235    445357510    445374564   
445391667    445408743    445425671    445442577 445283039    445306053   
445323207    445340243    445357528    445374572    445391675    445408750   
445425689    445442585 445283047    445306061    445323215    445340250   
445357536    445374580    445391683    445408768    445425697    445442593
445283054    445306079    445323223    445340268    445357544    445374598   
445391691    445408776    445425705    445442601 445283088    445306087   
445323231    445340276    445357551    445374606    445391709    445408784   
445425713    445442619 445283112    445306095    445323249    445340292   
445357569    445374614    445391717    445408792    445425721    445442627
445283138    445306111    445323256    445340300    445357577    445374622   
445391725    445408800    445425739    445442643 445283153    445306129   
445323264    445340318    445357585    445374630    445391733    445408818   
445425747    445442650 445283161    445306137    445323272    445340326   
445357593    445374648    445391741    445408826    445425754    445442668
445283179    445306145    445323280    445340334    445357601    445374655   
445391758    445408834    445425770    445442684 445283187    445306152   
445323298    445340342    445357619    445374663    445391766    445408842   
445425788    445442692 445283203    445306160    445323306    445340359   
445357627    445374671    445391782    445408859    445425796    445442700
445283211    445306178    445323314    445340375    445357635    445374689   
445391790    445408867    445425804    445442718 445283229    445306186   
445323322    445340383    445357643    445374697    445391808    445408875   
445425812    445442726 445283237    445306194    445323330    445340391   
445357650    445374705    445391816    445408883    445425820    445442734
445283286    445306202    445323348    445340409    445357668    445374713   
445391824    445408891    445425838    445442742 445283302    445306210   
445323355    445340417    445357676    445374721    445391832    445408909   
445425846    445442759 445283377    445306228    445323363    445340425   
445357684    445374739    445391840    445408917    445425853    445442767
445283393    445306236    445323371    445340433    445357692    445374747   
445391857    445408925    445425879    445442775 445283443    445306244   
445323389    445340441    445357700    445374754    445391873    445408933   
445425887    445442791 445283468    445306251    445323397    445340458   
445357718    445374762    445391881    445408941    445425895    445442809
445283492    445306269    445323405    445340466    445357726    445374770   
445391899    445408958    445425903    445442817 445283500    445306277   
445323413    445340474    445357734    445374788    445391907    445408966   
445425911    445442825 445283518    445306285    445323421    445340482   
445357742    445374796    445391923    445408974    445425929    445442833
445283526    445306319    445323439    445340490    445357759    445374804   
445391931    445408982    445425937    445442841 445283542    445306327   
445323447    445340508    445357767    445374812    445391949    445408990   
445425945    445442858 445283567    445306335    445323454    445340516   
445357775    445374820    445391956    445409006    445425952    445442866
445283583    445306343    445323462    445340524    445357783    445374838   
445391964    445409014    445425960    445442874 445283591    445306350   
445323470    445340532    445357791    445374846    445391972    445409022   
445425978    445442882 445283617    445306368    445323488    445340540   
445357809    445374853    445391980    445409030    445425986    445442890
445283658    445306376    445323496    445340557    445357817    445374861   
445391998    445409048    445425994    445442908 445283708    445306384   
445323504    445340565    445357825    445374879    445392004    445409055   
445426000    445442916 445283716    445306392    445323512    445340573   
445357833    445374887    445392020    445409063    445426018    445442924
445283724    445306400    445323520    445340581    445357841    445374895   
445392038    445409071    445426026    445442932 445283732    445306418   
445323538    445340599    445357858    445374903    445392046    445409089   
445426034    445442940 445283773    445306426    445323546    445340607   
445357866    445374911    445392053    445409097    445426042    445442957
445283781    445306434    445323553    445340615    445357874    445374929   
445392061    445409105    445426059    445442965 445283815    445306442   
445323561    445340623    445357882    445374937    445392079    445409113   
445426067    445442973 445283849    445306459    445323579    445340631   
445357890    445374945    445392087    445409121    445426083    445442981
445283880    445306467    445323587    445340649    445357908    445374952   
445392095    445409139    445426091    445442999 445283906    445306475   
445323595    445340664    445357916    445374960    445392103    445409147   
445426109    445443005 445283914    445306483    445323603    445340672   
445357924    445374978    445392111    445409154    445426117    445443013
445283922    445306491    445323611    445340680    445357932    445374986   
445392129    445409162    445426125    445443021 445283963    445306509   
445323629    445340698    445357940    445374994    445392145    445409170   
445426133    445443039 445283971    445306517    445323637    445340706   
445357957    445375009    445392152    445409188    445426141    445443047
445283997    445306525    445323645    445340714    445357965    445375017   
445392160    445409196    445426158    445443054 445284011    445306533   
445323652    445340722    445357973    445375025    445392178    445409204   
445426166    445443062 445284029    445306541    445323660    445340730   
445357981    445375033    445392186    445409212    445426174    445443070
445284037    445306558    445323686    445340748    445357999    445375041   
445392194    445409220    445426182    445443088

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445459274    445476203    445493109    445509888    445526759    445543598   
445560386    445577208    445594088    445611098 445459282    445476211   
445493117    445509896    445526767    445543606    445560394    445577216   
445594096    445611106 445459290    445476229    445493125    445509904   
445526775    445543614    445560402    445577224    445594104    445611114
445459308    445476237    445493133    445509912    445526783    445543622   
445560410    445577232    445594112    445611122 445459316    445476252   
445493141    445509920    445526791    445543630    445560428    445577240   
445594120    445611130 445459324    445476260    445493158    445509938   
445526809    445543648    445560436    445577257    445594138    445611148
445459332    445476278    445493174    445509946    445526817    445543655   
445560444    445577265    445594146    445611155 445459340    445476286   
445493182    445509953    445526825    445543663    445560451    445577273   
445594153    445611163 445459357    445476294    445493190    445509961   
445526833    445543671    445560469    445577281    445594161    445611171
445459365    445476302    445493208    445509987    445526841    445543689   
445560477    445577299    445594179    445611189 445459373    445476310   
445493216    445509995    445526858    445543697    445560485    445577307   
445594187    445611197 445459381    445476328    445493224    445510001   
445526866    445543705    445560493    445577315    445594195    445611205
445459399    445476336    445493232    445510019    445526874    445543713   
445560501    445577323    445594203    445611213 445459407    445476344   
445493257    445510027    445526882    445543721    445560519    445577331   
445594211    445611221 445459415    445476351    445493265    445510035   
445526890    445543739    445560527    445577349    445594229    445611239
445459423    445476369    445493273    445510043    445526908    445543747   
445560535    445577356    445594237    445611247 445459431    445476377   
445493281    445510050    445526916    445543754    445560543    445577364   
445594245    445611254 445459449    445476385    445493299    445510068   
445526924    445543762    445560550    445577372    445594252    445611262
445459456    445476393    445493307    445510076    445526932    445543770   
445560568    445577380    445594260    445611270 445459464    445476401   
445493315    445510084    445526940    445543788    445560576    445577398   
445594278    445611288 445459472    445476419    445493323    445510092   
445526957    445543796    445560584    445577406    445594286    445611296
445459480    445476427    445493331    445510100    445526965    445543804   
445560592    445577414    445594294    445611304 445459498    445476435   
445493349    445510118    445526973    445543812    445560600    445577422   
445594302    445611312 445459506    445476443    445493356    445510126   
445526981    445543820    445560618    445577430    445594310    445611320
445459514    445476450    445493364    445510134    445526999    445543838   
445560626    445577448    445594328    445611338 445459530    445476468   
445493380    445510142    445527005    445543846    445560634    445577455   
445594336    445611346 445459548    445476476    445493398    445510159   
445527013    445543853    445560659    445577463    445594344    445611353
445459555    445476484    445493406    445510167    445527021    445543861   
445560667    445577471    445594351    445611361 445459571    445476492   
445493414    445510175    445527039    445543879    445560675    445577489   
445594369    445611379 445459589    445476500    445493422    445510183   
445527047    445543887    445560683    445577497    445594377    445611387
445459597    445476518    445493430    445510191    445527054    445543895   
445560691    445577505    445594385    445611395 445459605    445476526   
445493448    445510209    445527062    445543903    445560709    445577513   
445594393    445611403 445459613    445476534    445493455    445510217   
445527070    445543911    445560717    445577521    445594401    445611411
445459621    445476542    445493463    445510225    445527088    445543929   
445560725    445577539    445594419    445611429 445459639    445476559   
445493471    445510233    445527096    445543937    445560733    445577547   
445594427    445611437 445459647    445476567    445493489    445510241   
445527104    445543945    445560741    445577554    445594435    445611445
445459654    445476575    445493497    445510258    445527112    445543952   
445560758    445577562    445594443    445611452 445459662    445476583   
445493505    445510266    445527120    445543960    445560766    445577570   
445594450    445611460 445459670    445476591    445493513    445510274   
445527138    445543978    445560774    445577588    445594468    445611478
445459688    445476609    445493521    445510282    445527146    445543986   
445560790    445577596    445594476    445611486 445459696    445476617   
445493539    445510290    445527153    445543994    445560808    445577604   
445594484    445611494 445459704    445476625    445493547    445510308   
445527161    445544000    445560824    445577612    445594492    445611502
445459712    445476633    445493554    445510316    445527179    445544018   
445560832    445577620    445594500    445611510 445459720    445476641   
445493562    445510324    445527187    445544026    445560840    445577638   
445594518    445611528 445459738    445476658    445493570    445510332   
445527195    445544034    445560857    445577646    445594526    445611536
445459746    445476674    445493588    445510340    445527203    445544042   
445560865    445577653    445594534    445611544 445459753    445476682   
445493596    445510357    445527211    445544059    445560873    445577661   
445594542    445611551 445459761    445476690    445493604    445510365   
445527229    445544067    445560881    445577679    445594559    445611569
445459779    445476708    445493612    445510373    445527237    445544075   
445560899    445577687    445594567    445611577 445459787    445476716   
445493620    445510381    445527245    445544083    445560907    445577695   
445594575    445611585 445459795    445476724    445493638    445510399   
445527252    445544091    445560915    445577703    445594583    445611593
445459803    445476732    445493646    445510407    445527260    445544109   
445560923    445577711    445594591    445611601 445459811    445476757   
445493653    445510415    445527278    445544117    445560931    445577729   
445594609    445611619 445459829    445476765    445493661    445510423   
445527286    445544125    445560949    445577737    445594617    445611627
445459837    445476773    445493679    445510431    445527294    445544133   
445560956    445577745    445594625    445611635 445459845    445476781   
445493687    445510449    445527302    445544141    445560964    445577752   
445594633    445611643 445459852    445476799    445493695    445510456   
445527310    445544158    445560972    445577760    445594641    445611650
445459860    445476807    445493703    445510464    445527328    445544166   
445560980    445577778    445594658    445611668 445459878    445476815   
445493711    445510472    445527336    445544174    445560998    445577786   
445594666    445611676 445459886    445476823    445493729    445510480   
445527344    445544182    445561004    445577794    445594674    445611684
445459894    445476831    445493737    445510498    445527351    445544190   
445561012    445577802    445594682    445611692 445459902    445476849   
445493745    445510506    445527369    445544208    445561020    445577810   
445594690    445611700 445459910    445476856    445493752    445510514   
445527377    445544216    445561038    445577828    445594708    445611718
445459928    445476864    445493760    445510522    445527385    445544224   
445561046    445577836    445594716    445611726 445459936    445476872   
445493778    445510530    445527393    445544232    445561053    445577844   
445594724    445611734 445459944    445476880    445493786    445510548   
445527401    445544257    445561061    445577851    445594732    445611742
445459951    445476898    445493794    445510555    445527419    445544265   
445561079    445577869    445594740    445611759 445459969    445476906   
445493802    445510563    445527427    445544273    445561087    445577877   
445594757    445611767 445459977    445476914    445493810    445510571   
445527435    445544281    445561095    445577885    445594765    445611775
445459985    445476922    445493828    445510589    445527443    445544299   
445561103    445577893    445594773    445611783 445459993    445476930   
445493836    445510597    445527450    445544307    445561111    445577901   
445594781    445611809 445460009    445476948    445493844    445510605   
445527468    445544315    445561129    445577919    445594799    445611817
445460017    445476955    445493851    445510613    445527476    445544323   
445561137    445577935    445594807    445611825



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445284052    445306566    445323694    445340755    445358005    445375058   
445392202    445409238    445426190    445443096 445284078    445306574   
445323702    445340763    445358013    445375066    445392210    445409246   
445426208    445443104 445284086    445306582    445323710    445340771   
445358021    445375074    445392228    445409253    445426216    445443112
445284102    445306590    445323728    445340789    445358039    445375090   
445392236    445409261    445426224    445443120 445284110    445306608   
445323736    445340797    445358047    445375108    445392244    445409279   
445426232    445443138 445284151    445306616    445323744    445340805   
445358054    445375116    445392251    445409287    445426240    445443146
445284219    445306624    445323751    445340813    445358062    445375124   
445392269    445409295    445426257    445443153 445284268    445306632   
445323769    445340821    445358070    445375132    445392277    445409303   
445426265    445443161 445284276    445306640    445323777    445340839   
445358088    445375140    445392285    445409311    445426273    445443179
445284284    445306657    445323785    445340847    445358104    445375157   
445392293    445409329    445426281    445443187 445284300    445306665   
445323793    445340854    445358112    445375165    445392301    445409337   
445426299    445443195 445284326    445306673    445323801    445340862   
445358120    445375173    445392319    445409352    445426307    445443203
445284342    445306681    445323819    445340870    445358138    445375181   
445392327    445409360    445426315    445443211 445284367    445306699   
445323827    445340888    445358146    445375207    445392335    445409378   
445426323    445443229 445284383    445306707    445323835    445340896   
445358153    445375215    445392343    445409386    445426331    445443237
445284391    445306715    445323843    445340904    445358161    445375223   
445392350    445409394    445426349    445443245 445284425    445306723   
445323850    445340912    445358179    445375231    445392368    445409402   
445426356    445443252 445284466    445306731    445323868    445340920   
445358187    445375249    445392376    445409410    445426364    445443260
445284474    445306749    445323876    445340938    445358195    445375256   
445392384    445409428    445426372    445443278 445284508    445306756   
445323884    445340946    445358203    445375264    445392392    445409436   
445426380    445443286 445284573    445306764    445323892    445340953   
445358211    445375272    445392418    445409444    445426398    445443294
445284599    445306772    445323900    445340961    445358229    445375280   
445392426    445409451    445426406    445443302 445284607    445306780   
445323918    445340979    445358237    445375298    445392434    445409469   
445426414    445443310 445284631    445306798    445323926    445340987   
445358245    445375306    445392442    445409477    445426422    445443328
445284649    445306806    445323934    445340995    445358252    445375314   
445392459    445409485    445426430    445443336 445284656    445306814   
445323942    445341019    445358260    445375322    445392467    445409493   
445426448    445443344 445284680    445306822    445323959    445341027   
445358278    445375330    445392475    445409501    445426455    445443351
445284755    445306830    445323967    445341035    445358286    445375348   
445392483    445409519    445426463    445443369 445284839    445306848   
445323975    445341043    445358294    445375355    445392491    445409527   
445426471    445443377 445284847    445306855    445323983    445341050   
445358302    445375363    445392509    445409535    445426489    445443393
445284904    445306863    445323991    445341068    445358310    445375389   
445392517    445409543    445426497    445443401 445284920    445306871   
445324007    445341076    445358328    445375397    445392525    445409550   
445426505    445443419 445284961    445306889    445324015    445341084   
445358336    445375405    445392533    445409568    445426513    445443427
445284979    445306897    445324023    445341092    445358344    445375413   
445392541    445409576    445426521    445443435 445285026    445306905   
445324031    445341100    445358351    445375421    445392558    445409584   
445426539    445443443 445285042    445306913    445324049    445341118   
445358369    445375439    445392566    445409592    445426547    445443450
445285067    445306921    445324056    445341126    445358377    445375447   
445392574    445409600    445426554    445443468 445285083    445306939   
445324064    445341134    445358385    445375454    445392582    445409618   
445426562    445443476 445285109    445306947    445324072    445341142   
445358393    445375462    445392590    445409626    445426570    445443484
445285125    445306962    445324080    445341167    445358401    445375470   
445392608    445409634    445426588    445443492 445285190    445306970   
445324098    445341175    445358419    445375488    445392616    445409642   
445426596    445443500 445285208    445306988    445324106    445341183   
445358427    445375496    445392624    445409659    445426604    445443518
445285224    445306996    445324114    445341191    445358435    445375504   
445392632    445409667    445426612    445443526 445285281    445307002   
445324122    445341209    445358443    445375512    445392640    445409675   
445426620    445443534 445285299    445307010    445324130    445341217   
445358450    445375520    445392657    445409683    445426638    445443542
445285307    445307028    445324148    445341225    445358468    445375538   
445392665    445409691    445426646    445443559 445285315    445307036   
445324155    445341233    445358476    445375546    445392673    445409717   
445426653    445443567 445285331    445307044    445324163    445341241   
445358484    445375553    445392681    445409725    445426661    445443575
445285349    445307051    445324171    445341258    445358492    445375561   
445392699    445409733    445426679    445443583 445285364    445307069   
445324189    445341266    445358500    445375579    445392707    445409741   
445426687    445443591 445285414    445307077    445324197    445341274   
445358518    445375587    445392715    445409758    445426695    445443609
445285448    445307085    445324205    445341282    445358526    445375595   
445392723    445409766    445426703    445443617 445285455    445307093   
445324213    445341290    445358534    445375603    445392731    445409774   
445426711    445443625 445285463    445307101    445324221    445341308   
445358542    445375629    445392749    445409782    445426729    445443633
445285513    445307119    445324239    445341316    445358559    445375637   
445392756    445409790    445426737    445443641 445285547    445307127   
445324247    445341324    445358567    445375645    445392764    445409808   
445426752    445443658 445285570    445307135    445324254    445341332   
445358575    445375652    445392772    445409816    445426760    445443666
445285612    445307143    445324262    445341340    445358583    445375660   
445392780    445409824    445426778    445443674 445285695    445307150   
445324270    445341357    445358591    445375678    445392798    445409832   
445426786    445443682 445285729    445307168    445324288    445341365   
445358609    445375686    445392814    445409840    445426794    445443690
445285760    445307176    445324296    445341373    445358617    445375694   
445392830    445409857    445426802    445443708 445285778    445307184   
445324312    445341381    445358625    445375702    445392848    445409865   
445426810    445443716 445285786    445307200    445324320    445341399   
445358633    445375710    445392855    445409873    445426828    445443724
445285810    445307218    445324338    445341407    445358641    445375728   
445392863    445409881    445426836    445443732 445285877    445307226   
445324346    445341415    445358658    445375736    445392871    445409899   
445426844    445443740 445285893    445307234    445324353    445341423   
445358666    445375744    445392889    445409907    445426851    445443757
445285919    445307242    445324361    445341431    445358674    445375751   
445392897    445409915    445426869    445443765 445285950    445307259   
445324379    445341449    445358690    445375769    445392905    445409923   
445426877    445443773 445285968    445307267    445324387    445341456   
445358708    445375777    445392913    445409931    445426885    445443781
445286008    445307275    445324395    445341464    445358716    445375785   
445392921    445409949    445426893    445443799 445286016    445307283   
445324403    445341472    445358724    445375819    445392939    445409956   
445426901    445443807 445286024    445307291    445324411    445341480   
445358732    445375827    445392947    445409964    445426919    445443815
445286065    445307309    445324429    445341506    445358740    445375835   
445392954    445409972    445426927    445443823

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445460025    445476963    445493869    445510621    445527484    445544331   
445561145    445577943    445594815    445611833 445460033    445476989   
445493877    445510639    445527492    445544356    445561152    445577950   
445594823    445611841 445460041    445476997    445493885    445510647   
445527500    445544364    445561160    445577968    445594831    445611858
445460058    445477029    445493893    445510654    445527518    445544372   
445561178    445577976    445594849    445611874 445460066    445477037   
445493901    445510662    445527526    445544380    445561186    445577984   
445594856    445611882 445460074    445477045    445493919    445510670   
445527534    445544398    445561194    445577992    445594864    445611890
445460082    445477052    445493927    445510688    445527542    445544406   
445561202    445578008    445594872    445611908 445460090    445477060   
445493935    445510696    445527559    445544414    445561210    445578016   
445594880    445611916 445460108    445477078    445493943    445510704   
445527567    445544422    445561228    445578024    445594898    445611924
445460116    445477086    445493950    445510712    445527575    445544430   
445561236    445578032    445594906    445611932 445460124    445477094   
445493968    445510720    445527583    445544448    445561244    445578040   
445594914    445611940 445460132    445477102    445493976    445510738   
445527591    445544455    445561251    445578057    445594922    445611957
445460140    445477110    445493984    445510746    445527609    445544463   
445561269    445578065    445594930    445611965 445460157    445477128   
445493992    445510753    445527617    445544471    445561277    445578073   
445594948    445611973 445460165    445477136    445494008    445510761   
445527625    445544489    445561285    445578081    445594955    445611981
445460173    445477144    445494016    445510779    445527641    445544497   
445561293    445578099    445594963    445611999 445460181    445477151   
445494024    445510787    445527658    445544505    445561301    445578107   
445594971    445612005 445460199    445477169    445494032    445510795   
445527666    445544513    445561319    445578115    445594989    445612013
445460207    445477177    445494040    445510803    445527674    445544521   
445561327    445578123    445594997    445612021 445460215    445477185   
445494057    445510811    445527682    445544539    445561335    445578131   
445595002    445612039 445460223    445477193    445494065    445510829   
445527690    445544547    445561343    445578149    445595010    445612047
445460231    445477201    445494073    445510837    445527708    445544554   
445561350    445578156    445595028    445612054 445460249    445477219   
445494081    445510845    445527716    445544562    445561368    445578164   
445595036    445612062 445460256    445477227    445494099    445510852   
445527724    445544570    445561376    445578180    445595044    445612070
445460264    445477235    445494107    445510860    445527732    445544588   
445561384    445578198    445595051    445612088 445460272    445477243   
445494115    445510878    445527740    445544596    445561392    445578206   
445595069    445612096 445460280    445477250    445494123    445510886   
445527757    445544604    445561400    445578214    445595077    445612104
445460298    445477268    445494131    445510894    445527765    445544612   
445561418    445578222    445595085    445612112 445460306    445477276   
445494149    445510902    445527773    445544620    445561426    445578230   
445595093    445612120 445460314    445477284    445494156    445510910   
445527781    445544638    445561434    445578248    445595101    445612138
445460322    445477292    445494164    445510928    445527799    445544646   
445561442    445578255    445595119    445612146 445460330    445477300   
445494172    445510936    445527807    445544653    445561459    445578263   
445595127    445612153 445460348    445477318    445494180    445510944   
445527815    445544661    445561467    445578271    445595135    445612161
445460355    445477326    445494198    445510951    445527823    445544679   
445561475    445578289    445595143    445612179 445460363    445477334   
445494206    445510969    445527831    445544687    445561483    445578297   
445595150    445612187 445460371    445477342    445494214    445510977   
445527849    445544695    445561491    445578305    445595168    445612195
445460389    445477359    445494222    445510985    445527856    445544703   
445561509    445578313    445595176    445612203 445460397    445477367   
445494230    445510993    445527864    445544711    445561517    445578321   
445595184    445612211 445460405    445477375    445494248    445511009   
445527872    445544729    445561525    445578339    445595192    445612229
445460413    445477383    445494255    445511017    445527880    445544737   
445561533    445578347    445595200    445612237 445460421    445477391   
445494263    445511025    445527898    445544745    445561541    445578354   
445595218    445612245 445460439    445477409    445494271    445511033   
445527906    445544752    445561558    445578362    445595226    445612252
445460447    445477417    445494289    445511041    445527914    445544760   
445561566    445578370    445595234    445612260 445460454    445477425   
445494297    445511058    445527922    445544778    445561574    445578388   
445595242    445612278 445460462    445477433    445494305    445511066   
445527930    445544786    445561582    445578396    445595259    445612286
445460470    445477441    445494313    445511074    445527948    445544794   
445561590    445578404    445595267    445612294 445460488    445477458   
445494321    445511082    445527955    445544802    445561608    445578412   
445595275    445612302 445460496    445477466    445494339    445511090   
445527963    445544810    445561616    445578420    445595283    445612310
445460504    445477474    445494347    445511108    445527971    445544828   
445561624    445578438    445595291    445612328 445460512    445477482   
445494354    445511116    445527989    445544836    445561632    445578446   
445595309    445612336 445460520    445477490    445494362    445511124   
445527997    445544844    445561640    445578453    445595317    445612344
445460538    445477508    445494370    445511132    445528003    445544851   
445561657    445578461    445595325    445612351 445460546    445477516   
445494388    445511140    445528011    445544869    445561665    445578479   
445595333    445612369 445460553    445477524    445494396    445511157   
445528029    445544877    445561673    445578487    445595341    445612377
445460561    445477532    445494404    445511165    445528037    445544885   
445561681    445578495    445595358    445612385 445460579    445477540   
445494412    445511173    445528045    445544893    445561699    445578503   
445595366    445612393 445460587    445477557    445494420    445511181   
445528052    445544901    445561707    445578511    445595374    445612401
445460595    445477565    445494438    445511199    445528060    445544919   
445561723    445578529    445595382    445612419 445460603    445477573   
445494446    445511207    445528078    445544927    445561731    445578537   
445595390    445612427 445460611    445477581    445494453    445511215   
445528086    445544943    445561749    445578545    445595408    445612435
445460629    445477599    445494461    445511223    445528094    445544950   
445561756    445578552    445595416    445612443 445460637    445477607   
445494479    445511231    445528110    445544968    445561764    445578560   
445595424    445612450 445460645    445477615    445494487    445511249   
445528128    445544976    445561772    445578578    445595432    445612468
445460652    445477623    445494495    445511256    445528136    445544984   
445561780    445578586    445595440    445612476 445460660    445477631   
445494503    445511264    445528144    445544992    445561798    445578594   
445595457    445612484 445460678    445477649    445494511    445511272   
445528151    445545007    445561806    445578602    445595465    445612492
445460686    445477656    445494529    445511280    445528169    445545015   
445561814    445578610    445595473    445612518 445460694    445477664   
445494537    445511298    445528177    445545023    445561822    445578628   
445595481    445612526 445460702    445477672    445494545    445511306   
445528185    445545031    445561830    445578636    445595499    445612534
445460710    445477680    445494552    445511314    445528193    445545049   
445561848    445578644    445595515    445612559 445460728    445477698   
445494560    445511322    445528201    445545056    445561855    445578651   
445595523    445612567 445460736    445477706    445494578    445511330   
445528219    445545064    445561863    445578669    445595531    445612575
445460751    445477714    445494586    445511348    445528227    445545072   
445561871    445578677    445595549    445612583



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445286081    445307317    445324437    445341514    445358757    445375843   
445392970    445409980    445426935    445443831 445286115    445307325   
445324445    445341522    445358765    445375850    445392988    445409998   
445426943    445443856 445286123    445307333    445324452    445341530   
445358773    445375876    445392996    445410004    445426950    445443864
445286131    445307341    445324460    445341548    445358781    445375884   
445393010    445410012    445426968    445443872 445286149    445307358   
445324478    445341555    445358799    445375892    445393028    445410020   
445426976    445443880 445286172    445307366    445324486    445341563   
445358807    445375900    445393036    445410038    445426984    445443906
445286222    445307374    445324494    445341571    445358815    445375918   
445393044    445410046    445426992    445443914 445286230    445307382   
445324510    445341589    445358823    445375926    445393051    445410053   
445427008    445443922 445286248    445307390    445324528    445341597   
445358831    445375934    445393069    445410061    445427016    445443930
445286289    445307408    445324536    445341613    445358849    445375942   
445393077    445410079    445427024    445443948 445286313    445307416   
445324544    445341621    445358856    445375959    445393085    445410087   
445427032    445443955 445286347    445307424    445324551    445341639   
445358864    445375967    445393093    445410095    445427040    445443963
445286354    445307432    445324569    445341647    445358872    445375975   
445393101    445410103    445427057    445443971 445286370    445307440   
445324577    445341654    445358880    445375983    445393119    445410111   
445427065    445443989 445286404    445307457    445324585    445341662   
445358898    445375991    445393127    445410129    445427073    445443997
445286420    445307465    445324593    445341670    445358906    445376007   
445393135    445410137    445427081    445444003 445286446    445307473   
445324601    445341688    445358914    445376015    445393143    445410145   
445427099    445444011 445286453    445307481    445324619    445341696   
445358922    445376023    445393150    445410160    445427107    445444029
445286461    445307499    445324627    445341704    445358930    445376031   
445393168    445410178    445427115    445444037 445286503    445307507   
445324635    445341712    445358948    445376049    445393176    445410186   
445427123    445444045 445286552    445307515    445324643    445341720   
445358963    445376056    445393184    445410194    445427131    445444052
445286560    445307523    445324650    445341738    445358971    445376064   
445393192    445410202    445427149    445444060 445286636    445307531   
445324668    445341746    445358989    445376072    445393200    445410210   
445427156    445444078 445286651    445307549    445324676    445341753   
445358997    445376080    445393218    445410228    445427164    445444086
445286669    445307556    445324684    445341761    445359003    445376098   
445393226    445410236    445427172    445444094 445286693    445307564   
445324692    445341779    445359011    445376106    445393234    445410244   
445427180    445444102 445286735    445307572    445324700    445341787   
445359029    445376114    445393242    445410251    445427198    445444110
445286743    445307580    445324718    445341795    445359037    445376122   
445393259    445410269    445427206    445444128 445286750    445307598   
445324726    445341803    445359045    445376130    445393267    445410277   
445427214    445444136 445286792    445307606    445324734    445341811   
445359052    445376148    445393283    445410285    445427222    445444144
445286800    445307614    445324742    445341829    445359060    445376155   
445393291    445410293    445427230    445444151 445286818    445307622   
445324759    445341837    445359078    445376163    445393309    445410301   
445427248    445444169 445286859    445307630    445324767    445341845   
445359086    445376171    445393317    445410319    445427255    445444177
445286867    445307648    445324775    445341852    445359094    445376189   
445393325    445410327    445427263    445444185 445286883    445307655   
445324783    445341860    445359102    445376197    445393333    445410335   
445427271    445444193 445286891    445307663    445324791    445341878   
445359110    445376205    445393341    445410343    445427289    445444201
445286925    445307671    445324809    445341886    445359128    445376213   
445393358    445410350    445427297    445444219 445286966    445307689   
445324817    445341894    445359144    445376221    445393366    445410368   
445427305    445444227 445286982    445307697    445324825    445341902   
445359151    445376239    445393374    445410376    445427313    445444235
445286990    445307705    445324833    445341928    445359169    445376247   
445393382    445410384    445427321    445444243 445287006    445307713   
445324841    445341936    445359177    445376254    445393390    445410392   
445427339    445444250 445287030    445307721    445324858    445341944   
445359185    445376262    445393408    445410400    445427347    445444268
445287055    445307739    445324866    445341951    445359193    445376270   
445393416    445410418    445427354    445444276 445287063    445307747   
445324874    445341969    445359201    445376288    445393424    445410426   
445427362    445444284 445287188    445307754    445324882    445341977   
445359219    445376296    445393432    445410434    445427370    445444292
445287196    445307762    445324890    445341985    445359227    445376312   
445393440    445410442    445427388    445444300 445287204    445307770   
445324908    445341993    445359235    445376320    445393457    445410459   
445427396    445444318 445287246    445307788    445324916    445342009   
445359243    445376338    445393465    445410467    445427404    445444326
445287253    445307796    445324924    445342017    445359250    445376346   
445393481    445410475    445427412    445444334 445287261    445307804   
445324932    445342025    445359268    445376353    445393499    445410483   
445427420    445444342 445287295    445307812    445324940    445342033   
445359276    445376361    445393507    445410491    445427438    445444359
445287303    445307820    445324957    445342041    445359284    445376379   
445393515    445410509    445427446    445444367 445287386    445307838   
445324965    445342058    445359292    445376387    445393523    445410517   
445427453    445444375 445287428    445307846    445324973    445342066   
445359300    445376395    445393531    445410525    445427461    445444383
445287469    445307853    445324981    445342074    445359318    445376403   
445393549    445410533    445427479    445444391 445287543    445307861   
445324999    445342082    445359334    445376411    445393556    445410541   
445427487    445444409 445287550    445307879    445325004    445342090   
445359342    445376429    445393564    445410558    445427495    445444417
445287576    445307887    445325012    445342108    445359359    445376437   
445393572    445410566    445427503    445444425 445287584    445307895   
445325020    445342116    445359375    445376445    445393598    445410574   
445427511    445444433 445287592    445307903    445325038    445342124   
445359383    445376452    445393606    445410582    445427529    445444441
445287600    445307911    445325046    445342132    445359391    445376460   
445393614    445410590    445427537    445444458 445287618    445307929   
445325053    445342140    445359409    445376478    445393622    445410608   
445427545    445444466 445287626    445307937    445325061    445342157   
445359417    445376486    445393648    445410616    445427552    445444474
445287634    445307945    445325079    445342165    445359433    445376494   
445393655    445410624    445427560    445444482 445287683    445307952   
445325087    445342173    445359441    445376502    445393663    445410632   
445427578    445444490 445287691    445307960    445325095    445342181   
445359458    445376510    445393671    445410640    445427594    445444508
445287758    445307978    445325103    445342199    445359466    445376528   
445393689    445410657    445427602    445444516 445287808    445307986   
445325111    445342207    445359474    445376536    445393697    445410665   
445427610    445444524 445287824    445307994    445325129    445342215   
445359482    445376544    445393705    445410673    445427628    445444532
445287840    445308000    445325137    445342223    445359490    445376551   
445393713    445410681    445427636    445444540 445287881    445308018   
445325145    445342231    445359508    445376569    445393721    445410699   
445427644    445444557 445287931    445308026    445325152    445342249   
445359516    445376577    445393739    445410715    445427669    445444565
445287949    445308034    445325160    445342256    445359524    445376585   
445393747    445410723    445427677    445444573

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445460769    445477722    445494594    445511355    445528235    445545080   
445561889    445578685    445595556    445612591 445460777    445477730   
445494602    445511363    445528243    445545098    445561897    445578693   
445595564    445612609 445460785    445477748    445494610    445511371   
445528250    445545106    445561905    445578701    445595572    445612617
445460793    445477755    445494628    445511389    445528268    445545114   
445561913    445578719    445595580    445612625 445460801    445477763   
445494636    445511397    445528276    445545122    445561921    445578727   
445595598    445612633 445460819    445477771    445494644    445511405   
445528284    445545130    445561939    445578735    445595606    445612641
445460827    445477789    445494651    445511413    445528292    445545148   
445561947    445578743    445595614    445612658 445460835    445477797   
445494669    445511421    445528300    445545155    445561954    445578750   
445595622    445612666 445460843    445477805    445494677    445511439   
445528318    445545163    445561962    445578768    445595630    445612674
445460850    445477813    445494685    445511447    445528326    445545171   
445561970    445578776    445595648    445612682 445460868    445477821   
445494693    445511454    445528334    445545189    445561988    445578784   
445595655    445612690 445460876    445477839    445494701    445511462   
445528342    445545197    445561996    445578792    445595663    445612708
445460884    445477847    445494719    445511470    445528359    445545205   
445562002    445578800    445595671    445612716 445460892    445477854   
445494727    445511488    445528367    445545213    445562010    445578818   
445595689    445612724 445460900    445477862    445494735    445511496   
445528375    445545221    445562028    445578826    445595697    445612732
445460918    445477870    445494743    445511504    445528383    445545239   
445562036    445578842    445595705    445612740 445460926    445477888   
445494750    445511512    445528391    445545247    445562044    445578859   
445595713    445612757 445460934    445477896    445494768    445511520   
445528409    445545254    445562051    445578867    445595721    445612765
445460942    445477904    445494776    445511538    445528417    445545262   
445562069    445578875    445595739    445612773 445460959    445477912   
445494784    445511546    445528425    445545270    445562077    445578883   
445595747    445612781 445460967    445477920    445494792    445511553   
445528433    445545288    445562085    445578891    445595754    445612799
445460975    445477938    445494800    445511561    445528441    445545296   
445562093    445578909    445595762    445612807 445460983    445477946   
445494818    445511579    445528458    445545304    445562101    445578917   
445595770    445612815 445460991    445477953    445494826    445511587   
445528466    445545312    445562119    445578925    445595788    445612823
445461007    445477961    445494834    445511595    445528474    445545320   
445562127    445578933    445595796    445612831 445461015    445477979   
445494842    445511603    445528482    445545338    445562135    445578941   
445595804    445612849 445461023    445477987    445494859    445511611   
445528490    445545346    445562143    445578958    445595812    445612856
445461031    445477995    445494867    445511629    445528508    445545353   
445562150    445578966    445595820    445612864 445461049    445478001   
445494875    445511637    445528516    445545361    445562168    445578974   
445595838    445612872 445461056    445478019    445494883    445511645   
445528524    445545379    445562176    445578982    445595846    445612880
445461064    445478027    445494891    445511652    445528532    445545387   
445562184    445578990    445595853    445612898 445461072    445478035   
445494909    445511660    445528540    445545395    445562192    445579006   
445595861    445612906 445461080    445478043    445494917    445511686   
445528557    445545403    445562200    445579014    445595879    445612914
445461098    445478050    445494925    445511694    445528565    445545411   
445562218    445579022    445595887    445612922 445461106    445478068   
445494933    445511702    445528573    445545429    445562226    445579030   
445595895    445612930 445461114    445478076    445494941    445511710   
445528581    445545437    445562234    445579048    445595903    445612948
445461122    445478084    445494958    445511728    445528599    445545445   
445562242    445579055    445595911    445612955 445461130    445478092   
445494966    445511736    445528615    445545452    445562259    445579063   
445595929    445612963 445461148    445478100    445494974    445511744   
445528623    445545460    445562267    445579071    445595937    445612971
445461155    445478118    445494982    445511751    445528631    445545478   
445562275    445579089    445595945    445612989 445461163    445478126   
445494990    445511769    445528649    445545486    445562283    445579097   
445595952    445612997 445461171    445478134    445495005    445511777   
445528656    445545494    445562291    445579105    445595960    445613003
445461189    445478142    445495013    445511785    445528664    445545502   
445562309    445579113    445595978    445613011 445461197    445478159   
445495021    445511793    445528672    445545510    445562325    445579121   
445595986    445613029 445461205    445478167    445495047    445511801   
445528680    445545528    445562333    445579139    445595994    445613037
445461213    445478175    445495054    445511819    445528698    445545536   
445562341    445579147    445596000    445613045 445461221    445478183   
445495062    445511827    445528706    445545544    445562358    445579154   
445596018    445613052 445461239    445478191    445495070    445511835   
445528714    445545551    445562366    445579162    445596026    445613060
445461247    445478209    445495088    445511843    445528722    445545569   
445562374    445579170    445596034    445613078 445461254    445478217   
445495096    445511850    445528730    445545577    445562382    445579188   
445596042    445613086 445461262    445478225    445495104    445511868   
445528748    445545585    445562390    445579196    445596059    445613094
445461270    445478233    445495112    445511876    445528755    445545593   
445562408    445579204    445596067    445613102 445461288    445478241   
445495120    445511884    445528763    445545601    445562416    445579212   
445596075    445613110 445461296    445478258    445495138    445511892   
445528771    445545619    445562424    445579220    445596083    445613128
445461304    445478266    445495146    445511900    445528789    445545627   
445562432    445579238    445596091    445613136 445461312    445478274   
445495153    445511918    445528797    445545635    445562440    445579246   
445596109    445613144 445461320    445478282    445495161    445511926   
445528805    445545643    445562457    445579253    445596117    445613151
445461338    445478308    445495179    445511934    445528813    445545650   
445562465    445579261    445596125    445613169 445461346    445478316   
445495187    445511942    445528821    445545668    445562473    445579279   
445596133    445613177 445461353    445478324    445495195    445511959   
445528839    445545676    445562481    445579287    445596141    445613185
445461361    445478332    445495203    445511967    445528847    445545684   
445562499    445579295    445596158    445613193 445461379    445478340   
445495211    445511975    445528854    445545692    445562507    445579303   
445596166    445613201 445461387    445478357    445495229    445511983   
445528862    445545700    445562515    445579311    445596174    445613219
445461395    445478365    445495237    445511991    445528870    445545718   
445562523    445579329    445596182    445613227 445461403    445478381   
445495245    445512007    445528888    445545726    445562531    445579337   
445596190    445613235 445461411    445478399    445495252    445512015   
445528904    445545734    445562549    445579345    445596208    445613243
445461429    445478407    445495260    445512023    445528912    445545742   
445562556    445579360    445596224    445613250 445461437    445478415   
445495278    445512031    445528920    445545759    445562564    445579378   
445596232    445613268 445461445    445478423    445495286    445512049   
445528938    445545767    445562572    445579386    445596240    445613276
445461452    445478431    445495294    445512056    445528946    445545775   
445562580    445579394    445596257    445613284 445461460    445478449   
445495302    445512064    445528953    445545783    445562598    445579402   
445596265    445613292 445461478    445478456    445495310    445512072   
445528961    445545809    445562606    445579410    445596273    445613300
445461486    445478464    445495328    445512080    445528979    445545817   
445562614    445579428    445596281    445613318



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445287964    445308042    445325178    445342264    445359532    445376593   
445393754    445410731    445427685    445444581 445288020    445308059   
445325186    445342272    445359540    445376601    445393762    445410749   
445427693    445444599 445288053    445308075    445325194    445342280   
445359557    445376619    445393770    445410756    445427701    445444607
445288111    445308083    445325202    445342298    445359565    445376627   
445393788    445410764    445427719    445444615 445288160    445308091   
445325210    445342306    445359573    445376635    445393796    445410772   
445427735    445444623 445288186    445308109    445325228    445342314   
445359581    445376643    445393804    445410780    445427743    445444631
445288269    445308117    445325236    445342322    445359599    445376650   
445393812    445410798    445427750    445444649 445288277    445308125   
445325244    445342330    445359607    445376668    445393820    445410806   
445427768    445444656 445288293    445308133    445325251    445342348   
445359615    445376676    445393846    445410814    445427784    445444664
445288301    445308141    445325269    445342363    445359623    445376684   
445393853    445410822    445427792    445444672 445288327    445308158   
445325277    445342371    445359631    445376692    445393861    445410830   
445427800    445444680 445288343    445308166    445325285    445342389   
445359649    445376700    445393879    445410848    445427818    445444698
445288376    445308174    445325293    445342397    445359656    445376718   
445393887    445410855    445427826    445444706 445288384    445308182   
445325301    445342405    445359664    445376726    445393895    445410863   
445427834    445444714 445288392    445308190    445325319    445342413   
445359672    445376734    445393903    445410871    445427842    445444722
445288483    445308208    445325327    445342421    445359680    445376742   
445393911    445410889    445427859    445444730 445288491    445308216   
445325335    445342439    445359698    445376759    445393929    445410897   
445427867    445444748 445288558    445308224    445325343    445342447   
445359706    445376767    445393937    445410905    445427875    445444755
445288566    445308232    445325350    445342454    445359714    445376775   
445393945    445410913    445427883    445444763 445288574    445308240   
445325368    445342462    445359722    445376783    445393952    445410921   
445427891    445444771 445288582    445308257    445325376    445342470   
445359730    445376791    445393960    445410939    445427909    445444789
445288590    445308265    445325384    445342488    445359748    445376809   
445393978    445410947    445427917    445444797 445288616    445308273   
445325392    445342496    445359755    445376817    445393986    445410954   
445427925    445444805 445288624    445308281    445325400    445342504   
445359763    445376825    445393994    445410962    445427933    445444813
445288632    445308299    445325418    445342512    445359771    445376858   
445394000    445410970    445427941    445444821 445288673    445308307   
445325426    445342520    445359789    445376866    445394018    445410988   
445427958    445444839 445288681    445308315    445325434    445342538   
445359797    445376874    445394026    445410996    445427966    445444847
445288723    445308323    445325442    445342546    445359805    445376882   
445394034    445411002    445427974    445444854 445288731    445308331   
445325459    445342561    445359813    445376890    445394042    445411010   
445427982    445444862 445288764    445308349    445325467    445342579   
445359821    445376908    445394059    445411028    445427990    445444870
445288830    445308356    445325475    445342595    445359839    445376916   
445394067    445411036    445428006    445444888 445288954    445308364   
445325483    445342603    445359847    445376924    445394075    445411044   
445428014    445444896 445289010    445308372    445325491    445342611   
445359854    445376932    445394083    445411051    445428022    445444904
445289036    445308380    445325509    445342637    445359862    445376940   
445394091    445411069    445428030    445444912 445289093    445308398   
445325517    445342645    445359870    445376957    445394109    445411077   
445428048    445444920 445289101    445308406    445325525    445342652   
445359888    445376965    445394117    445411085    445428055    445444938
445289143    445308414    445325533    445342660    445359896    445376973   
445394125    445411093    445428063    445444946 445289150    445308422   
445325541    445342694    445359904    445376981    445394133    445411101   
445428071    445444953 445289168    445308430    445325558    445342702   
445359912    445376999    445394141    445411119    445428089    445444961
445289200    445308448    445325566    445342710    445359920    445377005   
445394158    445411127    445428097    445444979 445289226    445308455   
445325574    445342728    445359938    445377013    445394166    445411135   
445428105    445444987 445289259    445308463    445325582    445342736   
445359946    445377021    445394174    445411143    445428113    445444995
445289267    445308471    445325590    445342744    445359953    445377039   
445394182    445411150    445428121    445445018 445289283    445308489   
445325608    445342751    445359961    445377047    445394190    445411168   
445428139    445445026 445289333    445308497    445325616    445342769   
445359979    445377062    445394216    445411176    445428147    445445034
445289366    445308505    445325624    445342785    445359987    445377070   
445394224    445411184    445428154    445445042 445289382    445308513   
445325632    445342793    445359995    445377088    445394232    445411192   
445428162    445445059 445289408    445308521    445325640    445342801   
445360001    445377096    445394240    445411200    445428170    445445067
445289416    445308539    445325657    445342819    445360019    445377104   
445394257    445411218    445428188    445445075 445289432    445308547   
445325665    445342835    445360035    445377112    445394265    445411226   
445428196    445445083 445289440    445308554    445325673    445342843   
445360043    445377120    445394273    445411234    445428204    445445091
445289473    445308562    445325681    445342850    445360050    445377138   
445394281    445411259    445428212    445445109 445289481    445308570   
445325699    445342868    445360068    445377146    445394299    445411267   
445428220    445445117 445289507    445308588    445325707    445342876   
445360076    445377153    445394307    445411275    445428238    445445125
445289531    445308596    445325715    445342884    445360084    445377161   
445394315    445411283    445428246    445445133 445289580    445308604   
445325723    445342892    445360092    445377179    445394323    445411291   
445428253    445445141 445289614    445308612    445325731    445342900   
445360100    445377187    445394331    445411309    445428261    445445158
445289630    445308620    445325756    445342918    445360118    445377195   
445394349    445411317    445428279    445445166 445289648    445308638   
445325764    445342926    445360126    445377203    445394356    445411325   
445428287    445445174 445289655    445308646    445325772    445342934   
445360134    445377211    445394364    445411333    445428295    445445182
445289671    445308653    445325780    445342942    445360142    445377229   
445394372    445411341    445428303    445445190 445289754    445308661   
445325798    445342959    445360159    445377237    445394380    445411358   
445428311    445445208 445289796    445308679    445325806    445342967   
445360167    445377252    445394398    445411366    445428329    445445216
445289804    445308687    445325814    445342975    445360175    445377260   
445394406    445411374    445428337    445445224 445289846    445308695   
445325822    445342983    445360183    445377278    445394414    445411382   
445428345    445445232 445289879    445308703    445325830    445342991   
445360191    445377286    445394422    445411390    445428352    445445240
445289952    445308711    445325848    445343007    445360209    445377294   
445394430    445411408    445428360    445445257 445289994    445308729   
445325855    445343015    445360217    445377310    445394448    445411416   
445428378    445445265 445290000    445308737    445325863    445343023   
445360225    445377336    445394455    445411424    445428386    445445273
445290026    445308745    445325871    445343031    445360233    445377344   
445394463    445411432    445428394    445445281 445290034    445308752   
445325889    445343049    445360241    445377351    445394471    445411440   
445428410    445445299 445290042    445308760    445325897    445343056   
445360258    445377369    445394489    445411457    445428428    445445307
445290059    445308778    445325905    445343064    445360266    445377377   
445394497    445411465    445428436    445445315

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445461494    445478472    445495336    445512098    445528987    445545825   
445562622    445579436    445596299    445613326 445461502    445478480   
445495344    445512106    445528995    445545833    445562630    445579444   
445596307    445613334 445461510    445478498    445495369    445512114   
445529001    445545841    445562648    445579451    445596315    445613342
445461528    445478506    445495377    445512122    445529019    445545858   
445562655    445579477    445596323    445613359 445461536    445478514   
445495385    445512130    445529027    445545866    445562663    445579485   
445596331    445613367 445461544    445478522    445495393    445512148   
445529035    445545874    445562671    445579493    445596349    445613375
445461551    445478530    445495401    445512155    445529043    445545882   
445562689    445579501    445596356    445613383 445461569    445478548   
445495419    445512163    445529050    445545890    445562705    445579519   
445596364    445613391 445461577    445478555    445495427    445512171   
445529068    445545908    445562713    445579527    445596372    445613409
445461585    445478563    445495435    445512189    445529076    445545916   
445562721    445579535    445596380    445613417 445461593    445478571   
445495443    445512197    445529084    445545924    445562739    445579543   
445596398    445613425 445461619    445478589    445495450    445512205   
445529092    445545932    445562747    445579550    445596406    445613433
445461627    445478597    445495468    445512213    445529100    445545940   
445562754    445579568    445596414    445613441 445461635    445478605   
445495476    445512221    445529118    445545957    445562762    445579576   
445596422    445613458 445461643    445478613    445495484    445512239   
445529134    445545965    445562770    445579584    445596430    445613466
445461650    445478621    445495492    445512247    445529142    445545973   
445562788    445579592    445596448    445613474 445461668    445478639   
445495500    445512254    445529159    445545981    445562796    445579600   
445596455    445613482 445461676    445478647    445495518    445512262   
445529167    445545999    445562804    445579618    445596463    445613490
445461684    445478654    445495526    445512270    445529175    445546005   
445562812    445579626    445596471    445613508 445461692    445478662   
445495534    445512288    445529183    445546013    445562820    445579634   
445596489    445613516 445461700    445478670    445495542    445512296   
445529191    445546021    445562838    445579642    445596497    445613524
445461718    445478688    445495559    445512304    445529209    445546039   
445562846    445579659    445596505    445613532 445461726    445478696   
445495567    445512312    445529217    445546047    445562853    445579667   
445596513    445613540 445461734    445478704    445495575    445512320   
445529225    445546054    445562861    445579675    445596521    445613557
445461742    445478712    445495583    445512338    445529233    445546070   
445562879    445579683    445596539    445613565 445461759    445478720   
445495591    445512346    445529241    445546088    445562895    445579691   
445596547    445613573 445461767    445478738    445495609    445512353   
445529258    445546096    445562903    445579709    445596554    445613581
445461775    445478746    445495617    445512361    445529266    445546104   
445562911    445579717    445596570    445613599 445461783    445478753   
445495625    445512379    445529274    445546120    445562929    445579725   
445596588    445613607 445461791    445478761    445495633    445512387   
445529282    445546138    445562937    445579733    445596596    445613615
445461809    445478779    445495641    445512395    445529290    445546146   
445562945    445579741    445596604    445613623 445461817    445478787   
445495658    445512403    445529308    445546153    445562952    445579758   
445596612    445613631 445461825    445478795    445495666    445512411   
445529316    445546161    445562960    445579766    445596620    445613649
445461833    445478803    445495674    445512429    445529324    445546179   
445562978    445579774    445596638    445613656 445461841    445478811   
445495682    445512437    445529332    445546187    445562986    445579782   
445596646    445613664 445461858    445478837    445495690    445512445   
445529340    445546195    445562994    445579790    445596653    445613672
445461866    445478845    445495708    445512452    445529357    445546211   
445563000    445579808    445596661    445613680 445461874    445478852   
445495716    445512460    445529365    445546229    445563018    445579816   
445596679    445613698 445461882    445478860    445495724    445512478   
445529373    445546237    445563026    445579824    445596687    445613706
445461890    445478878    445495732    445512486    445529381    445546245   
445563034    445579832    445596695    445613714 445461908    445478886   
445495740    445512494    445529399    445546252    445563042    445579840   
445596703    445613722 445461916    445478894    445495757    445512502   
445529407    445546260    445563059    445579857    445596711    445613730
445461924    445478902    445495765    445512510    445529415    445546278   
445563067    445579865    445596729    445613748 445461932    445478910   
445495781    445512528    445529423    445546286    445563075    445579873   
445596737    445613755 445461940    445478928    445495799    445512536   
445529431    445546294    445563083    445579881    445596745    445613763
445461957    445478936    445495807    445512544    445529449    445546302   
445563091    445579899    445596752    445613771 445461965    445478944   
445495815    445512551    445529456    445546310    445563109    445579907   
445596760    445613789 445461973    445478951    445495823    445512569   
445529464    445546328    445563117    445579915    445596778    445613797
445461981    445478969    445495831    445512577    445529472    445546336   
445563125    445579923    445596786    445613805 445461999    445478977   
445495849    445512585    445529480    445546344    445563133    445579931   
445596794    445613813 445462005    445478985    445495856    445512593   
445529498    445546351    445563141    445579949    445596802    445613821
445462013    445478993    445495864    445512601    445529506    445546369   
445563158    445579956    445596810    445613839 445462021    445479009   
445495872    445512619    445529514    445546377    445563166    445579964   
445596828    445613847 445462039    445479017    445495880    445512627   
445529522    445546385    445563174    445579972    445596836    445613854
445462047    445479025    445495898    445512635    445529530    445546393   
445563182    445579980    445596844    445613862 445462054    445479033   
445495906    445512643    445529548    445546401    445563190    445579998   
445596851    445613870 445462062    445479041    445495914    445512650   
445529555    445546419    445563208    445580004    445596869    445613888
445462070    445479058    445495922    445512668    445529571    445546427   
445563216    445580012    445596877    445613896 445462088    445479066   
445495930    445512676    445529589    445546435    445563224    445580020   
445596885    445613904 445462096    445479074    445495948    445512684   
445529597    445546443    445563240    445580038    445596893    445613912
445462104    445479082    445495955    445512692    445529605    445546450   
445563257    445580046    445596901    445613920 445462112    445479090   
445495963    445512700    445529613    445546468    445563265    445580053   
445596919    445613938 445462120    445479108    445495971    445512718   
445529621    445546476    445563273    445580061    445596927    445613946
445462138    445479116    445495989    445512726    445529639    445546484   
445563281    445580079    445596935    445613953 445462146    445479124   
445495997    445512734    445529647    445546492    445563299    445580087   
445596943    445613961 445462153    445479132    445496003    445512742   
445529654    445546500    445563307    445580095    445596950    445613979
445462161    445479140    445496011    445512759    445529662    445546518   
445563315    445580103    445596968    445613987 445462179    445479157   
445496029    445512767    445529670    445546526    445563323    445580111   
445596976    445613995 445462187    445479165    445496037    445512775   
445529688    445546534    445563331    445580129    445596984    445614001
445462195    445479173    445496045    445512783    445529696    445546542   
445563349    445580137    445596992    445614019 445462203    445479181   
445496052    445512791    445529704    445546559    445563356    445580145   
445597008    445614027 445462211    445479199    445496060    445512809   
445529712    445546567    445563364    445580152    445597016    445614035
445462229    445479207    445496078    445512817    445529720    445546575   
445563372    445580160    445597024    445614043



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445290075    445308786    445325913    445343072    445360274    445377385   
445394505    445411473    445428444    445445323 445290083    445308794   
445325921    445343080    445360282    445377393    445394513    445411481   
445428451    445445331 445290117    445308802    445325939    445343098   
445360290    445377401    445394521    445411499    445428469    445445349
445290141    445308810    445325947    445343114    445360308    445377419   
445394539    445411507    445428477    445445356 445290158    445308828   
445325954    445343122    445360316    445377427    445394547    445411515   
445428485    445445364 445290174    445308836    445325962    445343130   
445360324    445377435    445394554    445411523    445428493    445445372
445290208    445308844    445325970    445343148    445360332    445377443   
445394562    445411531    445428501    445445380 445290265    445308851   
445325988    445343155    445360340    445377450    445394588    445411549   
445428519    445445398 445290281    445308869    445325996    445343163   
445360357    445377468    445394596    445411556    445428527    445445406
445290315    445308877    445326002    445343171    445360365    445377476   
445394604    445411564    445428535    445445414 445290331    445308885   
445326010    445343189    445360373    445377484    445394612    445411572   
445428543    445445422 445290364    445308893    445326028    445343197   
445360381    445377492    445394638    445411580    445428550    445445430
445290414    445308901    445326036    445343205    445360399    445377500   
445394646    445411598    445428568    445445448 445290430    445308919   
445326044    445343221    445360407    445377518    445394653    445411606   
445428576    445445455 445290455    445308927    445326051    445343239   
445360415    445377526    445394661    445411614    445428584    445445463
445290463    445308935    445326069    445343247    445360423    445377534   
445394679    445411622    445428592    445445471 445290497    445308943   
445326077    445343254    445360431    445377542    445394687    445411630   
445428600    445445489 445290505    445308950    445326085    445343262   
445360449    445377559    445394695    445411648    445428618    445445497
445290554    445308968    445326093    445343270    445360456    445377567   
445394703    445411655    445428626    445445505 445290588    445308976   
445326101    445343288    445360464    445377575    445394711    445411663   
445428634    445445513 445290612    445308984    445326119    445343296   
445360472    445377583    445394729    445411671    445428642    445445521
445290638    445308992    445326127    445343304    445360480    445377591   
445394737    445411689    445428659    445445539 445290679    445309008   
445326135    445343312    445360498    445377609    445394745    445411697   
445428667    445445547 445290729    445309016    445326143    445343320   
445360506    445377617    445394752    445411705    445428675    445445554
445290778    445309024    445326150    445343338    445360514    445377625   
445394760    445411713    445428683    445445562 445290786    445309032   
445326168    445343346    445360522    445377633    445394778    445411721   
445428691    445445570 445290828    445309040    445326176    445343353   
445360530    445377658    445394786    445411739    445428709    445445588
445290901    445309057    445326184    445343361    445360548    445377666   
445394794    445411747    445428717    445445596 445290927    445309065   
445326192    445343379    445360555    445377674    445394802    445411754   
445428725    445445604 445290943    445309073    445326200    445343395   
445360563    445377682    445394810    445411762    445428733    445445620
445290968    445309081    445326218    445343403    445360571    445377690   
445394828    445411770    445428741    445445638 445290992    445309099   
445326226    445343411    445360589    445377708    445394836    445411788   
445428758    445445646 445291008    445309107    445326234    445343429   
445360597    445377716    445394844    445411796    445428766    445445653
445291024    445309115    445326242    445343437    445360605    445377724   
445394851    445411804    445428774    445445661 445291107    445309123   
445326259    445343445    445360613    445377732    445394869    445411812   
445428782    445445679 445291123    445309131    445326267    445343452   
445360621    445377740    445394877    445411820    445428790    445445687
445291172    445309149    445326275    445343460    445360639    445377757   
445394885    445411838    445428808    445445695 445291222    445309156   
445326283    445343478    445360647    445377765    445394893    445411846   
445428816    445445703 445291230    445309164    445326291    445343486   
445360654    445377773    445394901    445411853    445428824    445445711
445291263    445309172    445326309    445343494    445360662    445377781   
445394919    445411861    445428832    445445729 445291305    445309180   
445326317    445343502    445360670    445377799    445394927    445411879   
445428840    445445737 445291339    445309198    445326325    445343510   
445360688    445377807    445394935    445411887    445428857    445445745
445291362    445309206    445326333    445343528    445360696    445377815   
445394943    445411895    445428865    445445752 445291388    445309214   
445326341    445343536    445360704    445377823    445394950    445411903   
445428873    445445760 445291446    445309222    445326358    445343544   
445360712    445377831    445394968    445411911    445428881    445445778
445291453    445309230    445326366    445343551    445360720    445377849   
445394976    445411929    445428899    445445786 445291461    445309248   
445326374    445343569    445360746    445377856    445394984    445411937   
445428907    445445794 445291487    445309255    445326382    445343577   
445360753    445377864    445394992    445411945    445428915    445445802
445291495    445309263    445326390    445343585    445360761    445377872   
445395007    445411952    445428923    445445810 445291529    445309271   
445326408    445343593    445360779    445377880    445395015    445411960   
445428931    445445828 445291545    445309289    445326416    445343601   
445360787    445377898    445395023    445411978    445428949    445445836
445291552    445309297    445326424    445343619    445360795    445377906   
445395049    445411986    445428956    445445844 445291560    445309305   
445326432    445343627    445360803    445377914    445395056    445411994   
445428964    445445851 445291586    445309313    445326440    445343635   
445360811    445377922    445395064    445412000    445428972    445445869
445291594    445309321    445326457    445343643    445360829    445377930   
445395072    445412018    445428980    445445877 445291628    445309339   
445326465    445343650    445360837    445377948    445395080    445412026   
445428998    445445885 445291651    445309347    445326473    445343668   
445360845    445377955    445395098    445412034    445429004    445445893
445291693    445309354    445326481    445343676    445360852    445377963   
445395106    445412042    445429012    445445901 445291701    445309362   
445326499    445343684    445360860    445377971    445395114    445412059   
445429020    445445919 445291735    445309370    445326507    445343700   
445360878    445377989    445395122    445412067    445429038    445445927
445291768    445309388    445326515    445343718    445360886    445377997   
445395148    445412075    445429046    445445935 445291776    445309396   
445326523    445343726    445360894    445378003    445395155    445412083   
445429053    445445943 445291792    445309404    445326531    445343734   
445360902    445378011    445395163    445412091    445429061    445445950
445291818    445309412    445326549    445343742    445360910    445378029   
445395171    445412109    445429079    445445968 445291834    445309420   
445326556    445343759    445360928    445378037    445395189    445412117   
445429087    445445976 445291867    445309438    445326564    445343767   
445360936    445378045    445395197    445412125    445429095    445445984
445291925    445309446    445326572    445343775    445360944    445378052   
445395205    445412133    445429103    445445992 445291974    445309453   
445326580    445343783    445360951    445378078    445395213    445412141   
445429111    445446008 445291982    445309461    445326598    445343791   
445360969    445378094    445395221    445412158    445429129    445446016
445292014    445309479    445326606    445343809    445360977    445378102   
445395239    445412166    445429137    445446024 445292063    445309487   
445326614    445343817    445360985    445378110    445395247    445412174   
445429145    445446032 445292089    445309495    445326622    445343825   
445360993    445378128    445395254    445412182    445429160    445446040
445292147    445309503    445326630    445343833    445361009    445378136   
445395262    445412190    445429178    445446057

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445462237    445479215    445496086    445512825    445529738    445546583   
445563380    445580178    445597032    445614050 445462245    445479223   
445496094    445512833    445529746    445546591    445563398    445580186   
445597040    445614068 445462252    445479231    445496102    445512841   
445529753    445546609    445563406    445580194    445597057    445614076
445462260    445479249    445496110    445512858    445529761    445546617   
445563414    445580202    445597065    445614084 445462278    445479256   
445496128    445512866    445529779    445546625    445563422    445580210   
445597073    445614092 445462286    445479264    445496136    445512874   
445529787    445546633    445563430    445580228    445597081    445614100
445462294    445479272    445496144    445512882    445529795    445546641   
445563448    445580236    445597099    445614118 445462302    445479280   
445496169    445512890    445529803    445546658    445563455    445580244   
445597107    445614126 445462310    445479298    445496177    445512908   
445529811    445546666    445563463    445580251    445597115    445614134
445462336    445479306    445496185    445512916    445529829    445546674   
445563471    445580269    445597123    445614142 445462344    445479314   
445496193    445512924    445529837    445546682    445563489    445580277   
445597131    445614159 445462351    445479322    445496201    445512932   
445529845    445546690    445563497    445580285    445597149    445614167
445462369    445479330    445496219    445512940    445529852    445546708   
445563505    445580293    445597156    445614175 445462377    445479348   
445496227    445512957    445529860    445546716    445563513    445580301   
445597164    445614183 445462385    445479355    445496235    445512965   
445529878    445546724    445563521    445580319    445597172    445614191
445462393    445479363    445496243    445512973    445529886    445546732   
445563539    445580327    445597180    445614209 445462401    445479371   
445496250    445512981    445529894    445546740    445563547    445580335   
445597198    445614217 445462419    445479389    445496268    445512999   
445529902    445546757    445563554    445580343    445597206    445614225
445462427    445479397    445496276    445513005    445529910    445546765   
445563562    445580350    445597214    445614233 445462435    445479405   
445496284    445513013    445529928    445546773    445563570    445580368   
445597222    445614241 445462443    445479413    445496292    445513021   
445529936    445546781    445563588    445580376    445597230    445614258
445462450    445479421    445496300    445513039    445529944    445546799   
445563596    445580384    445597248    445614266 445462468    445479439   
445496318    445513047    445529951    445546807    445563604    445580392   
445597255    445614274 445462476    445479447    445496326    445513054   
445529969    445546815    445563612    445580400    445597263    445614282
445462484    445479454    445496334    445513062    445529977    445546823   
445563620    445580418    445597271    445614290 445462492    445479462   
445496342    445513070    445529985    445546831    445563638    445580426   
445597289    445614308 445462500    445479470    445496359    445513088   
445529993    445546849    445563646    445580434    445597297    445614316
445462518    445479488    445496367    445513096    445530009    445546856   
445563653    445580442    445597305    445614324 445462526    445479496   
445496375    445513104    445530017    445546864    445563661    445580459   
445597313    445614332 445462534    445479504    445496383    445513112   
445530025    445546872    445563679    445580467    445597321    445614340
445462542    445479512    445496391    445513120    445530033    445546880   
445563687    445580475    445597339    445614357 445462559    445479520   
445496409    445513138    445530041    445546898    445563695    445580483   
445597347    445614365 445462567    445479538    445496417    445513146   
445530058    445546906    445563711    445580491    445597354    445614373
445462575    445479546    445496425    445513153    445530066    445546914   
445563729    445580509    445597362    445614381 445462583    445479553   
445496433    445513161    445530074    445546922    445563737    445580517   
445597370    445614399 445462591    445479561    445496441    445513179   
445530082    445546930    445563745    445580525    445597388    445614407
445462609    445479579    445496458    445513187    445530090    445546948   
445563752    445580533    445597396    445614415 445462617    445479587   
445496466    445513195    445530108    445546955    445563760    445580541   
445597404    445614423 445462625    445479595    445496474    445513203   
445530116    445546963    445563778    445580558    445597412    445614431
445462633    445479603    445496482    445513211    445530132    445546971   
445563786    445580566    445597420    445614449 445462641    445479611   
445496490    445513229    445530140    445546989    445563794    445580574   
445597438    445614456 445462658    445479629    445496508    445513237   
445530157    445546997    445563802    445580582    445597446    445614464
445462666    445479645    445496516    445513245    445530165    445547003   
445563810    445580590    445597453    445614472 445462674    445479652   
445496524    445513252    445530173    445547011    445563828    445580608   
445597461    445614480 445462682    445479660    445496532    445513260   
445530181    445547029    445563836    445580616    445597479    445614498
445462690    445479678    445496540    445513278    445530199    445547037   
445563844    445580624    445597487    445614506 445462708    445479686   
445496557    445513286    445530207    445547045    445563851    445580632   
445597495    445614514 445462716    445479694    445496565    445513294   
445530215    445547052    445563869    445580640    445597503    445614522
445462724    445479702    445496581    445513302    445530223    445547060   
445563877    445580657    445597511    445614530 445462732    445479710   
445496599    445513310    445530231    445547078    445563885    445580665   
445597529    445614548 445462740    445479736    445496607    445513328   
445530249    445547086    445563893    445580673    445597537    445614555
445462757    445479744    445496615    445513336    445530256    445547094   
445563901    445580681    445597545    445614563 445462765    445479751   
445496623    445513344    445530264    445547102    445563919    445580699   
445597552    445614571 445462773    445479769    445496631    445513351   
445530272    445547110    445563927    445580707    445597560    445614589
445462799    445479777    445496649    445513369    445530280    445547128   
445563935    445580715    445597578    445614597 445462807    445479785   
445496656    445513377    445530298    445547136    445563943    445580723   
445597586    445614605 445462815    445479793    445496664    445513385   
445530306    445547144    445563950    445580731    445597594    445614613
445462823    445479801    445496672    445513393    445530314    445547151   
445563968    445580749    445597602    445614621 445462831    445479819   
445496680    445513401    445530322    445547169    445563976    445580756   
445597610    445614639 445462849    445479827    445496698    445513419   
445530330    445547177    445563984    445580764    445597628    445614647
445462856    445479835    445496706    445513427    445530348    445547185   
445563992    445580780    445597636    445614654 445462864    445479843   
445496714    445513435    445530355    445547193    445564008    445580798   
445597644    445614662 445462872    445479850    445496722    445513443   
445530363    445547201    445564016    445580806    445597651    445614670
445462880    445479868    445496730    445513450    445530371    445547219   
445564024    445580814    445597669    445614688 445462898    445479876   
445496748    445513468    445530389    445547227    445564032    445580822   
445597677    445614696 445462906    445479884    445496755    445513476   
445530397    445547235    445564040    445580848    445597685    445614704
445462914    445479892    445496763    445513484    445530405    445547243   
445564057    445580855    445597693    445614712 445462922    445479900   
445496771    445513492    445530413    445547250    445564065    445580863   
445597701    445614720 445462930    445479918    445496789    445513500   
445530421    445547268    445564073    445580871    445597719    445614738
445462948    445479926    445496797    445513518    445530439    445547276   
445564081    445580889    445597727    445614746 445462955    445479934   
445496805    445513526    445530447    445547284    445564099    445580897   
445597735    445614753 445462963    445479942    445496813    445513534   
445530454    445547292    445564107    445580905    445597743    445614761
445462971    445479959    445496821    445513559    445530462    445547300   
445564115    445580913    445597750    445614779



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445292188    445309511    445326648    445343841    445361017    445378144   
445395270    445412208    445429186    445446065 445292212    445309529   
445326655    445343858    445361025    445378151    445395288    445412216   
445429194    445446073 445292220    445309537    445326663    445343866   
445361041    445378169    445395296    445412224    445429202    445446081
445292238    445309545    445326671    445343874    445361058    445378177   
445395304    445412232    445429210    445446099 445292279    445309552   
445326689    445343882    445361066    445378185    445395312    445412240   
445429228    445446107 445292287    445309560    445326705    445343890   
445361074    445378193    445395320    445412257    445429236    445446115
445292295    445309578    445326713    445343908    445361082    445378201   
445395338    445412265    445429244    445446123 445292345    445309586   
445326721    445343916    445361090    445378219    445395346    445412273   
445429251    445446131 445292428    445309594    445326739    445343924   
445361108    445378227    445395353    445412281    445429269    445446149
445292444    445309602    445326747    445343932    445361116    445378235   
445395361    445412299    445429277    445446156 445292451    445309610   
445326754    445343940    445361124    445378243    445395379    445412307   
445429285    445446164 445292469    445309628    445326762    445343957   
445361132    445378250    445395387    445412315    445429293    445446172
445292501    445309636    445326770    445343965    445361140    445378268   
445395395    445412323    445429319    445446180 445292519    445309644   
445326788    445343973    445361157    445378276    445395403    445412331   
445429327    445446198 445292527    445309651    445326796    445343981   
445361165    445378284    445395411    445412349    445429335    445446206
445292535    445309669    445326812    445343999    445361173    445378292   
445395429    445412356    445429343    445446214 445292543    445309677   
445326838    445344005    445361181    445378300    445395437    445412364   
445429350    445446222 445292550    445309685    445326846    445344013   
445361199    445378318    445395445    445412372    445429368    445446230
445292568    445309693    445326853    445344021    445361207    445378326   
445395452    445412380    445429376    445446248 445292576    445309719   
445326861    445344039    445361215    445378334    445395460    445412398   
445429384    445446255 445292584    445309727    445326879    445344047   
445361223    445378342    445395478    445412406    445429392    445446263
445292600    445309735    445326887    445344054    445361231    445378359   
445395486    445412414    445429400    445446271 445292618    445309743   
445326895    445344062    445361249    445378367    445395494    445412422   
445429418    445446289 445292626    445309750    445326903    445344070   
445361256    445378375    445395502    445412430    445429426    445446297
445292634    445309768    445326911    445344088    445361264    445378383   
445395510    445412448    445429434    445446305 445292642    445309776   
445326929    445344096    445361272    445378391    445395528    445412455   
445429442    445446313 445292659    445309784    445326937    445344104   
445361280    445378409    445395536    445412463    445429459    445446321
445292675    445309792    445326945    445344112    445361298    445378417   
445395544    445412471    445429467    445446339 445292683    445309800   
445326952    445344120    445361306    445378425    445395551    445412489   
445429475    445446347 445292691    445309818    445326960    445344138   
445361314    445378433    445395569    445412497    445429483    445446354
445292709    445309826    445326978    445344146    445361322    445378441   
445395585    445412505    445429491    445446362 445292717    445309834   
445326986    445344153    445361330    445378458    445395593    445412513   
445429509    445446370 445292725    445309842    445327000    445344161   
445361348    445378466    445395601    445412521    445429517    445446388
445292733    445309859    445327018    445344179    445361355    445378474   
445395619    445412539    445429525    445446396 445292741    445309867   
445327026    445344187    445361363    445378482    445395627    445412547   
445429533    445446404 445292758    445309875    445327034    445344195   
445361389    445378490    445395635    445412554    445429541    445446412
445292766    445309883    445327042    445344203    445361397    445378508   
445395643    445412562    445429558    445446420 445292774    445309891   
445327059    445344211    445361405    445378516    445395650    445412570   
445429566    445446438 445292782    445309909    445327067    445344229   
445361413    445378524    445395668    445412588    445429574    445446446
445292790    445309917    445327075    445344237    445361421    445378532   
445395676    445412596    445429582    445446453 445292808    445309925   
445327083    445344245    445361439    445378540    445395684    445412604   
445429590    445446461 445292816    445309941    445327091    445344252   
445361447    445378557    445395692    445412612    445429608    445446479
445292824    445309958    445327109    445344260    445361454    445378565   
445395700    445412620    445429616    445446487 445292832    445309966   
445327117    445344278    445361462    445378573    445395718    445412638   
445429624    445446495 445292840    445309974    445327125    445344286   
445361470    445378581    445395726    445412646    445429632    445446503
445292857    445309982    445327133    445344294    445361488    445378599   
445395734    445412653    445429640    445446511 445292865    445309990   
445327141    445344302    445361496    445378607    445395742    445412661   
445429657    445446529 445292873    445310006    445327158    445344310   
445361504    445378615    445395759    445412679    445429665    445446537
445292881    445310014    445327166    445344328    445361512    445378631   
445395767    445412687    445429673    445446545 445292907    445310022   
445327174    445344336    445361520    445378649    445395775    445412695   
445429681    445446552 445292915    445310030    445327182    445344344   
445361538    445378656    445395783    445412703    445429699    445446560
445292923    445310048    445327190    445344377    445361546    445378664   
445395791    445412711    445429707    445446578 445292931    445310055   
445327208    445344385    445361553    445378672    445395809    445412729   
445429715    445446586 445292949    445310063    445327216    445344393   
445361561    445378680    445395817    445412737    445429723    445446594
445292956    445310071    445327224    445344401    445361579    445378698   
445395825    445412745    445429731    445446602 445292972    445310089   
445327232    445344419    445361587    445378706    445395833    445412752   
445429749    445446610 445292980    445310097    445327240    445344427   
445361595    445378714    445395841    445412760    445429756    445446628
445292998    445310113    445327257    445344435    445361603    445378722   
445395858    445412778    445429764    445446636 445293004    445310121   
445327265    445344443    445361611    445378748    445395866    445412786   
445429772    445446644 445293012    445310139    445327273    445344450   
445361629    445378755    445395874    445412794    445429780    445446651
445293020    445310147    445327281    445344468    445361637    445378771   
445395882    445412802    445429798    445446669

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

445462989    445479967    445496839    445513567    445530470    445547318   
445564123    445580921    445597768    445614795 445462997    445479975   
445496847    445513575    445530488    445547326    445564131    445580939   
445597776    445614803 445463003    445479983    445496854    445513591   
445530496    445547334    445564149    445580947    445597784    445614811
445463011    445479991    445496862    445513609    445530504    445547342   
445564156    445580954    445597792    445614829 445463029    445480007   
445496870    445513617    445530512    445547359    445564164    445580962   
445597800    445614837 445463037    445480015    445496888    445513625   
445530520    445547367    445564172    445580970    445597818    445614845
445463045    445480023    445496896    445513633    445530538    445547375   
445564180    445580988    445597826    445614852 445463052    445480031   
445496904    445513641    445530546    445547383    445564198    445580996   
445597834    445614860 445463060    445480049    445496912    445513658   
445530553    445547391    445564206    445581002    445597842    445614878
445463078    445480056    445496920    445513674    445530561    445547409   
445564214    445581010    445597859    445614886 445463094    445480064   
445496938    445513682    445530579    445547417    445564222    445581028   
445597867    445614894 445463102    445480072    445496946    445513690   
445530587    445547425    445564230    445581036    445597875    445614902
445463110    445480080    445496953    445513708    445530595    445547433   
445564248    445581044    445597883    445614910 445463128    445480098   
445496961    445513716    445530611    445547441    445564255    445581051   
445597891    445614928 445463136    445480106    445496979    445513724   
445530629    445547458    445564263    445581069    445597909    445614936
445463144    445480114    445496987    445513732    445530637    445547466   
445564271    445581077    445597917    445614944 445463151    445480122   
445496995    445513740    445530645    445547474    445564289    445581085   
445597925    445614951 445463169    445480130    445497001    445513757   
445530652    445547482    445564297    445581093    445597933    445614969
445463177    445480148    445497019    445513765    445530660    445547490   
445564305    445581101    445597941    445614977 445463185    445480155   
445497027    445513773    445530678    445547508    445564313    445581119   
445597958    445614985 445463193    445480163    445497035    445513781   
445530686    445547516    445564321    445581127    445597966    445615016
445463201    445480171    445497043    445513799    445530694    445547524   
445564339    445581135    445597974    445463219    445480189    445497050   
445513807    445530702    445547532    445564347    445581143    445597982   
445463227    445480197    445497068    445513815    445530710    445547540   
445564354    445581150    445597990    445463235    445480205    445497076   
445513823    445530728    445547557    445564362    445581168    445598006   
445463243    445480213    445497084    445513831    445530736    445547565   
445564370    445581176    445598014    445463250    445480221    445497092   
445513849    445530744    445547573    445564388    445581184    445598022   
445463268    445480239    445497100    445513856    445530751    445547581   
445564396    445581192    445598030    445463284    445480247    445497118   
445513864    445530769    445547599    445564404    445581200    445598048   
445463292    445480254    445497126    445513872    445530777    445547607   
445564420    445581218    445598055    445463300    445480262    445497134   
445513880    445530785    445547615    445564438    445581226    445598063   
445463326    445480270    445497142    445513898    445530793    445547623   
445564446    445581234    445598071    445463334    445480288    445497159   
445513906    445530801    445547631    445564453    445581242    445598089   
445463342    445480296    445497167    445513914    445530819    445547649   
445564461    445581259    445598097    445463359    445480304    445497175   
445513922    445530827    445547656    445564479    445581267    445598105   
445463367    445480320    445497183    445513930    445530835    445547664   
445564487    445581275    445598113    445463375    445480338    445497191   
445513948    445530843    445547672    445564495    445581283    445598121   
445463383    445480346    445497209    445513955    445530850    445547680   
445564503    445581291    445598139    445463391    445480353    445497217   
445513963    445530868    445547698    445564511    445581309    445598147   
445463409    445480361    445497225    445513971    445530876    445547706   
445564529    445581317    445598154    445463417    445480379    445497233   
445513989    445530884    445547714    445564537    445581325    445598162   
445463425    445480387    445497241    445513997    445530892    445547722   
445564545    445581333    445598170    445463433    445480395    445497258   
445514003    445530900    445547730    445564552    445581341    445598188   
445463441    445480403    445497266    445514011    445530918    445547748   
445564560    445581358    445598196    445463458    445480411    445497274   
445514029    445530926    445547763    445564578    445581366    445598204   
445463466    445480437    445497282    445514037    445530934    445547771   
445564586    445581374    445598212    445463474    445480445    445497290   
445514045    445530942    445547789    445564594    445581382    445598220   
445463482    445480452    445497308    445514052    445530959    445547797   
445564602    445581390    445598238    445463490    445480460    445497316   
445514060    445530967    445547805    445564610    445581408    445598246   
445463508    445480478    445497324    445514078    445530975    445547813   
445564628    445581416    445598253    445463516    445480486    445497332   
445514086    445530983    445547821    445564636    445581424    445598261   
445463524    445480494    445497340    445514094    445530991    445547839   
445564644    445581432    445598279    445463532    445480502    445497357   
445514102    445531007    445547847    445564651    445581440    445598287   
445463540    445480510    445497365    445514110    445531015    445547854   
445564669    445581457    445598295    445463557    445480528    445497373   
445514128    445531023    445547862    445564677    445581465    445598303   
445463565    445480536    445497381    445514136    445531031    445547870   
445564685    445581473    445598311    445463573    445480544    445497399   
445514144    445531049    445547888    445564693    445581481    445598329   
445463581    445480551    445497407    445514151    445531056    445547896   
445564701    445581499    445598337    445463599    445480569    445497415   
445514169    445531064    445547904    445564719    445581507    445598345   
445463607    445480577    445497423    445514177    445531072    445547912   
445564727    445581515    445598352    445463615    445480585    445497431   
445514185    445531080    445547920    445564735    445581523    445598360   



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have

 

SCH-B-1



--------------------------------------------------------------------------------

been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable

 

SCH-B-2



--------------------------------------------------------------------------------

(other than with the participation of the Trust Collateral Agent in the case of
an addition or amendment of an identified assignee and other than a revision
that is readily identifiable as an authorized or unauthorized revision), (b) has
been marked with a legend to the following effect: “Authoritative Copy” and
(c) has been communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation

 

SCH-B-3



--------------------------------------------------------------------------------

in, or other right to receive, proceeds of any Receivable. AmeriCredit has not
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements, Auto Loan Purchase and Sale Agreements, Dealer
Assignments, or Third-Party Lender Assignments or to payments due under such
Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to

 

SCH-B-4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7